Exhibit 10.1

EXECUTION VERSION

 

 

LOAN AND SERVICING AGREEMENT

among

NFIC SPV LLC,

as the Borrower,

NF INVESTMENT CORP.

as the Transferor,

NF INVESTMENT CORP.

as the Servicer,

Each of the Conduit Lenders, Liquidity Banks, Lender Agents and

Institutional Lenders from time to time party hereto,

CITIBANK, N.A.,

as the Collateral Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION

as the Account Bank, the Backup Servicer, the Collateral Custodian

and the Collateral Administrator,

CITIBANK, N.A.

as Lead Arranger

and

CITIBANK, N.A.,

as the Administrative Agent

Dated as of September 12, 2013

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. DEFINITIONS

     1   

SECTION 1.01

   Certain Defined Terms      1   

SECTION 1.02

   Other Terms      50   

SECTION 1.03

   Computation of Time Periods      50   

SECTION 1.04

   Interpretation      50   

ARTICLE II. THE FACILITY

     51   

SECTION 2.01

   Revolving Note and Advances      51   

SECTION 2.02

   Procedure for Advances      52   

SECTION 2.03

   Determination of Yield; Conversions of Advances; Limitations on Fixed LIBOR
Advances      53   

SECTION 2.04

   Remittance Procedures      54   

SECTION 2.05

   Instructions to the Collateral Agent and the Account Bank      58   

SECTION 2.06

   Borrowing Base Deficiency Payments      58   

SECTION 2.07

   Substitution and Sale of Loan Assets; Affiliate Transactions      59   

SECTION 2.08

   Payments and Computations, Etc.      64   

SECTION 2.09

   Undrawn Fee      65   

SECTION 2.10

   Increased Costs; Capital Adequacy      65   

SECTION 2.11

   Taxes      67   

SECTION 2.12

   Collateral Assignment of Agreements      68   

SECTION 2.13

   Grant of a Security Interest      69   

SECTION 2.14

   Evidence of Debt      69   

SECTION 2.15

   Survival of Representations and Warranties      69   

SECTION 2.16

   Release of Loan Assets      70   

SECTION 2.17

   Treatment of Amounts Deposited by the Borrower      70   

SECTION 2.18

   Mandatory and Voluntary Prepayments; Termination      70   

SECTION 2.19

   Collections and Allocations      71   

SECTION 2.20

   Reinvestment of Principal Collections      73   

SECTION 2.21

   Extension of Scheduled Commitment Termination Date      73   

SECTION 2.22

   Defaulting Lenders      74   

ARTICLE III. CONDITIONS PRECEDENT

     75   

SECTION 3.01

   Conditions Precedent to Effectiveness      75   

SECTION 3.02

   Conditions Precedent to All Advances      77   

SECTION 3.03

   Advances Do Not Constitute a Waiver      79   

SECTION 3.04

   Conditions to Pledges of Loan Assets      79   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     80   

SECTION 4.01

   Representations and Warranties of the Borrower      80   

SECTION 4.02

   Representations and Warranties of the Borrower Relating to the Agreement and
the Collateral Portfolio      88   

SECTION 4.03

   Representations and Warranties of the Servicer      89   

SECTION 4.04

   Representations and Warranties of each Lender      93   

SECTION 4.05

   Representations and Warranties of the Collateral Custodian      93   

 

i



--------------------------------------------------------------------------------

          Page  

SECTION 4.06

   Representations and Warranties of the Backup Servicer      94   

ARTICLE V. GENERAL COVENANTS

     95   

SECTION 5.01

   Affirmative Covenants of the Borrower      95   

SECTION 5.02

   Negative Covenants of the Borrower      102   

SECTION 5.03

   Financial Covenants of the Borrower      104   

SECTION 5.04

   Affirmative Covenants of the Servicer      105   

SECTION 5.05

   Negative Covenants of the Servicer      110   

SECTION 5.06

   Affirmative Covenants of the Collateral Custodian      111   

SECTION 5.07

   Negative Covenants of the Collateral Custodian      111   

SECTION 5.08

   Affirmative Covenants of the Backup Servicer      112   

SECTION 5.09

   Negative Covenants of the Backup Servicer      112   

SECTION 5.10

   Affirmative Covenants of the Account Bank      112   

SECTION 5.11

   Affirmative Covenants of the Collateral Administrator      112   

ARTICLE VI. ADMINISTRATION AND SERVICING OF CONTRACTS

     113   

SECTION 6.01

   Appointment and Designation of the Servicer      113   

SECTION 6.02

   Duties of the Servicer      114   

SECTION 6.03

   Authorization of the Servicer      117   

SECTION 6.04

   Collection of Payments; Accounts      118   

SECTION 6.05

   Realization Upon Loan Assets      119   

SECTION 6.06

   Servicing Compensation      120   

SECTION 6.07

   Payment of Certain Expenses by Servicer      120   

SECTION 6.08

   Reports to the Administrative Agent; Account Statements; Servicing
Information      120   

SECTION 6.09

   Annual Statement as to Compliance      123   

SECTION 6.10

   Annual Independent Public Accountant’s Servicing Reports      123   

SECTION 6.11

   The Servicer Not to Resign      123   

ARTICLE VII. THE BACKUP SERVICER

     123   

SECTION 7.01

   Designation of the Backup Servicer      123   

SECTION 7.02

   Duties of the Backup Servicer      124   

SECTION 7.03

   Merger or Consolidation      124   

SECTION 7.04

   Backup Servicing Compensation      125   

SECTION 7.05

   Backup Servicer Removal      125   

SECTION 7.06

   Limitation on Liability      125   

SECTION 7.07

   The Backup Servicer Not to Resign      126   

ARTICLE VIII. EVENTS OF DEFAULT

     126   

SECTION 8.01

   Events of Default      126   

SECTION 8.02

   Additional Remedies of the Administrative Agent      129   

ARTICLE IX. INDEMNIFICATION

     132   

SECTION 9.01

   Indemnities by the Borrower      132   

SECTION 9.02

   Indemnities by Servicer      135   

SECTION 9.03

   Legal Proceedings      137   

SECTION 9.04

   After-Tax Basis      137   

 

ii



--------------------------------------------------------------------------------

          Page  

ARTICLE X. THE ADMINISTRATIVE AGENT AND THE LENDER AGENTS

     138   

SECTION 10.01

   The Administrative Agent      138   

SECTION 10.02

   The Lender Agents      141   

ARTICLE XI. COLLATERAL AGENT

     143   

SECTION 11.01

   Designation of Collateral Agent      143   

SECTION 11.02

   Duties of Collateral Agent      143   

SECTION 11.03

   Merger or Consolidation      145   

SECTION 11.04

   Collateral Agent Compensation      146   

SECTION 11.05

   Collateral Agent Removal      146   

SECTION 11.06

   Limitation on Liability      146   

SECTION 11.07

   Collateral Agent Resignation      147   

ARTICLE XII. MISCELLANEOUS

     148   

SECTION 12.01

   Amendments and Waivers      148   

SECTION 12.02

   Notices, Etc.      149   

SECTION 12.03

   No Waiver Remedies      151   

SECTION 12.04

   Binding Effect; Assignability; Multiple Lenders      151   

SECTION 12.05

   Term of This Agreement      153   

SECTION 12.06

   GOVERNING LAW; JURY WAIVER      153   

SECTION 12.07

   Costs, Expenses and Taxes      153   

SECTION 12.08

   No Proceedings      154   

SECTION 12.09

   Recourse Against Certain Parties      154   

SECTION 12.10

   Execution in Counterparts; Severability; Integration      155   

SECTION 12.11

   Consent to Jurisdiction; Service of Process      156   

SECTION 12.12

   Characterization of Conveyances Pursuant to the Contribution Agreement     
156   

SECTION 12.13

   Confidentiality      157   

SECTION 12.14

   Non-Confidentiality of Tax Treatment      159   

SECTION 12.15

   Waiver of Set Off      159   

SECTION 12.16

   Headings and Exhibits      159   

SECTION 12.17

   Ratable Payments      159   

SECTION 12.18

   Failure of Borrower or Servicer to Perform Certain Obligations      160   

SECTION 12.19

   Power of Attorney      160   

SECTION 12.20

   Delivery of Termination Statements, Releases, etc      160   

SECTION 12.21

   USA PATRIOT Act      160   

ARTICLE XIII. COLLATERAL CUSTODIAN

     160   

SECTION 13.01

   Designation of Collateral Custodian      160   

SECTION 13.02

   Duties of Collateral Custodian      161   

SECTION 13.03

   Merger or Consolidation      163   

SECTION 13.04

   Collateral Custodian Compensation      163   

SECTION 13.05

   Collateral Custodian Removal      164   

SECTION 13.06

   Limitation on Liability      164   

SECTION 13.07

   Collateral Custodian Resignation      165   

SECTION 13.08

   Release of Documents      165   

SECTION 13.09

   Return of Required Loan Documents      165   

 

iii



--------------------------------------------------------------------------------

          Page  

SECTION 13.10

   Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer      166   

SECTION 13.11

   Bailment      167   

ARTICLE XIV. ACCOUNT BANK

     167   

SECTION 14.01

   Designation of Account Bank      167   

SECTION 14.02

   Duties of Account Bank      167   

SECTION 14.03

   Merger or Consolidation      167   

SECTION 14.04

   Account Bank Compensation      167   

SECTION 14.05

   Account Bank Removal      168   

SECTION 14.06

   Limitation on Liability      168   

SECTION 14.07

   Account Bank Resignation      168   

ARTICLE XV. COLLATERAL ADMINISTRATOR

     168   

SECTION 15.01

   Designation of Collateral Administrator      168   

SECTION 15.02

   Duties of Collateral Administrator      169   

SECTION 15.03

   Merger or Consolidation      170   

SECTION 15.04

   Collateral Administrator Compensation      170   

SECTION 15.05

   Collateral Administrator Removal      170   

SECTION 15.06

   Limitation on Liability      171   

SECTION 15.07

   Collateral Administrator Resignation      171   

 

iv



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

  

SCHEDULE I

   Conditions Precedent Documents

SCHEDULE II

   Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

SCHEDULE III

   Eligibility Criteria

SCHEDULE IV

   Loan Asset Schedule

SCHEDULE V

   Advance Date Assigned Values

SCHEDULE VI

   Industry Categories

EXHIBITS

  

EXHIBIT A

   [Reserved]

EXHIBIT B

   Risk and Collection Policies

EXHIBIT C

   Form of Borrowing Base Certificate

EXHIBIT D

   Form of Disbursement Request

EXHIBIT E

   Form of Joinder Supplement

EXHIBIT F

   Form of Notice of Borrowing

EXHIBIT G

   Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT H

   Form of Revolving Note

EXHIBIT I

   Form of Notice of Loan Asset Dividend

EXHIBIT J

   Form of Certificate of Closing Attorneys

EXHIBIT K

   Form of Servicing Report

EXHIBIT L

   Form of Servicer’s Certificate (Servicing Report)

EXHIBIT M

   Form of Release of Required Loan Documents

EXHIBIT N

   Form of Transferee Letter

EXHIBIT O

   Form of Power of Attorney for Servicer

EXHIBIT P

   Form of Power of Attorney for Borrower

EXHIBIT Q

   Form of Servicer’s Certificate (Loan Asset Register)

EXHIBIT R

   Form of Tax Certificate

EXHIBIT S

   Form of Compliance Certificate (Required Asset Coverage Ratio)

ANNEXES

  

ANNEX A

   Commitments

ANNEX B

   Borrowing Base Model

ANNEX C

   Diversity Score Model

ANNEX D

   WARR and WARF Matrix Models

ANNEX E

   WARR and WARF Related Definitions

ANNEX F

   Internal Valuation Protocol

 

v



--------------------------------------------------------------------------------

LOAN AND SERVICING AGREEMENT, dated as of September 12, 2013, by and among:

(1) NFIC SPV LLC, a Delaware limited liability company (together with its
successors and assigns in such capacity, the “Borrower”);

(2) NF INVESTMENT CORP., a Maryland corporation, as the Transferor (as defined
herein);

(3) NF INVESTMENT CORP., a Maryland corporation, as the Servicer (as defined
herein);

(4) EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a Conduit
Lender (as defined herein);

(5) EACH OF THE LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO, as a Liquidity
Bank (as defined herein);

(6) EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a Lender Agent
(as defined herein);

(7) EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO, as an
Institutional Lender (as defined herein);

(8) CITIBANK, N.A., as the Collateral Agent (as defined herein);

(9) WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Account Bank (as defined
herein), the Backup Servicer (as defined herein), the Collateral Custodian (as
defined herein) and the Collateral Administrator (as defined herein);

(10) CITIBANK, N.A., as the Lead Arranger (as defined herein); and

(11) CITIBANK, N.A., as Administrative Agent (as defined herein).

The Lenders have agreed, on the terms and conditions set forth herein, to
provide a secured revolving credit facility which shall provide for Advances
from time to time in the amounts and in accordance with the terms set forth
herein.

Accordingly, the parties agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Certain Defined Terms.

(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.01.



--------------------------------------------------------------------------------

(b) As used in this Agreement and the exhibits and schedules thereto (each of
which is hereby incorporated herein and made a part hereof), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

“Account Bank” means Wells Fargo Bank, National Association, in its capacity as
the “Account Bank” pursuant to this Agreement and the Collection Account
Agreement.

“Account Bank Fees” means the fees set forth in the Backup Servicer, Account
Bank, Collateral Custodian and Collateral Administrator Fee Letter that are
payable to the Account Bank, as such fee letter may be amended, restated,
supplemented or otherwise modified from time to time.

“Account Bank Termination Notice” has the meaning assigned to that term in
Section 14.05.

“Action” has the meaning assigned to that term in Section 9.03.

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

“Adjusted Pro Rata Share” means, (i) with respect to each Liquidity Bank and
each Institutional Lender that is a Non-Defaulting Lender, (x) with respect to
the determination of Advances, the Pro Rata Share with respect to each Liquidity
Bank and each Institutional Lender determined when assessing a value of zero to
the “Undrawn Amount” of all Defaulting Lenders in the calculation thereunder,
and (y) with respect to the allocation of Collections on any Payment Date or
otherwise in connection with any distribution hereunder, the Pro Rata Share with
respect to each Liquidity Bank and each Institutional Lender determined when
assessing a value of zero to the “Advances Outstanding” of all Defaulting
Lenders in the calculation thereunder, and (ii) with respect to each Defaulting
Lender, 0%.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders, together with its successors and assigns, including any
successor appointed pursuant to Article X.

“Advance” means each loan advanced by the Lenders to the Borrower on an Advance
Date pursuant to Article II.

“Advance Date” means, with respect to any Advance, the Business Day during the
Revolving Period on which such Advance is made.

“Advance Date Assigned Value” means, with respect to any Loan Asset included in
the calculation of the Borrowing Base, the value (expressed as a percentage of
the Outstanding Principal Balance of such Loan Asset) equal to the value
initially set forth on Schedule V hereto as of the Closing Date or, with respect
to Loan Assets included after the Closing Date, the value determined by the
Servicer and reflected on the books and records of the Transferor as of the
Cut-Off Date; provided, in no event shall the Advance Date Assigned Value exceed
100%, and provided, further, any Loan Asset that is determined to have an
Advance Date Assigned Value equal to or greater than 97% shall be deemed to have
an Assigned Value equal to 100%.

“Advances Outstanding” means, at any time, the sum of the outstanding principal
amounts of Advances loaned to the Borrower for the initial and any subsequent
borrowings pursuant to Sections 2.01 and 2.02 as of such time.

“Affected Party” has the meaning assigned to that term in Section 2.10(a).

 

2



--------------------------------------------------------------------------------

“Affiliate” means either:

(i) when used with respect to the Borrower, NF or NFIM, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Borrower, NF or NFIM, as
applicable. Anything herein to the contrary notwithstanding, the term
“Affiliate” shall not include any Person that constitutes an Investment held by
the Borrower in the ordinary course of business; or

(ii) when used with respect to any Person other than the Borrower, NF or NFIM,
any other Person controlling, controlled by or under common control with such
Person (where, for the purposes of this clause (ii) of this definition,
“control,” when used with respect to any specified Person, means the power to
vote 10% or more of the voting securities of such Person or to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing);

provided that for purposes of (A) determining whether any Loan Asset is an
Eligible Loan Asset, (B) the definition of “Minimum Credit Enhancement”, (C) the
determination of the Diversity Score and compliance with the Diversity Score
Test, and (D) Section 5.01(b)(xix), in each case, the term “Affiliate” shall not
include any Affiliate relationship which may exist solely as a result of direct
or indirect ownership of, or control by, a common Financial Sponsor.

“Agented Note” means any Loan Asset (i) originated as a part of a syndicated
loan transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio and (ii) with respect to which, upon an
assignment of the note under the Contribution Agreement to the Borrower, the
Borrower, as assignee of the note, will have all of the rights but none of the
obligations of the Transferor with respect to such note and the Underlying
Collateral.

“Aggregate Outstanding Loan Balance” or “AOLB” means the aggregate Outstanding
Loan Balances of all Eligible Loan Assets.

“Aggregate Outstanding Principal Balance” means the aggregate Outstanding
Principal Balances of all Eligible Loan Assets.

“Aggregate Commitments” for all Liquidity Banks and Institutional Lenders as of
any date of determination, means the aggregate of the Commitments of all
Liquidity Banks and Institutional Lenders as of such date, which amount is set
forth in Annex A, as such amount may be decreased pursuant to Section 2.18(c) or
increased (with the consent of the Administrative Agent) by the addition of
Commitments to Annex A by a Lender executing and delivering a Joinder Supplement
to the Administrative Agent and the Borrower as contemplated by
Section 12.04(a), up to an aggregate amount not to exceed $262,500,000.

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time hereafter.

“Amortization Advances Outstanding” means the Advances Outstanding as of the
Scheduled Commitment Termination Date.

 

3



--------------------------------------------------------------------------------

“Amortization Period” means the date commencing on the Scheduled Commitment
Termination Date and ending on the Final Maturity Date.

“Amortization Principal Reduction Amount” means, with respect to:

(i) the 4th Payment Date after the Scheduled Commitment Termination Date, the
positive difference, if any, equal to 15.00% of the Amortization Advances
Outstanding;

(ii) the 8th Payment Date after the Scheduled Commitment Termination Date, the
positive difference, if any, equal to 40.00% of the Amortization Advances
Outstanding;

(iii) the 9th Payment Date after the Scheduled Commitment Termination Date, the
positive difference, if any, equal to 45.00% of the Amortization Advances
Outstanding;

(iv) the 10th Payment Date after the Scheduled Commitment Termination Date, the
positive difference, if any, equal to 50.00% of the Amortization Advances
Outstanding;

(v) the 11th Payment Date after the Scheduled Commitment Termination Date, the
positive difference, if any, equal to 55.00% of the Amortization Advances
Outstanding; and

(vi) the Scheduled Maturity Date, the positive difference, if any, equal to
60.00% of the Amortization Advances Outstanding;

in each case (with respect to clauses (i), (ii), (iii), (iv), (v) and
(vi) above), minus the sum of (x) the aggregate amount of prepayments of
principal of the Advances Outstanding made pursuant to Section 2.18(b) or
2.06(a) during the Amortization Period, plus (and without duplication) (y) any
previous payments of Advances Outstanding pursuant to clause fifth of
Section 2.04(c) made on any prior Payment Date during the Amortization Period.

“Applicable Index” means, (i) with respect to Broadly Syndicated Loan Assets,
the S&P/LSTA U.S. Leveraged Loan 100 Index, and (ii) with respect to Middle
Market Loan Assets, the S&P/LSTA Middle Market Leveraged Loan Index; or, if
either such index is unavailable, such other recognized metric or determination
method proposed by the Administrative Agent and consented to by the Servicer
(such consent not to be unreasonably withheld).

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Governmental Authority applicable to such Person
(including, without limitation, predatory lending laws, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

“Applicable Spread” means the applicable percentage set forth in the Transaction
Fee Letter.

 

4



--------------------------------------------------------------------------------

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

“Assigned Value” means, with respect to any Loan Asset, as of any date of
determination and expressed as a percentage of the Outstanding Principal Balance
of such Loan Asset, (A) prior to the occurrence of an Assigned Value Adjustment
Event (and the determination of a Value Adjusted Assigned Value), either:
(i) prior to the determination of any Updated Assigned Value, the Advance Date
Assigned Value, or (ii) the most recently determined Updated Assigned Value, and
(B) following the occurrence of an Assigned Value Adjustment Event (and the
determination of a Value Adjusted Assigned Value), the most recently determined
Value Adjusted Assigned Value, of such Loan Asset; provided, in no event shall
any Assigned Value exceed 100%, and provided, further, any Assigned Value
determined to be equal to or greater than 97% shall be deemed to have an
Assigned Value equal to 100%.

“Assigned Value Adjustment Event” means, with respect to any Loan Asset, any
occurrence of one or more of the following events (any of which, for the
avoidance of doubt, may occur more than once):

(i) an Obligor payment default under any Loan Asset (without consideration of
waivers but after giving effect to any grace or cure period set forth in the
Loan Agreement);

(ii) any other Obligor default under any Loan Asset for which the Borrower (or
agent or required lenders pursuant to the Loan Agreement, as applicable) has
elected to exercise any of its rights and remedies under or with respect to such
Obligor default under the Loan Asset (including the acceleration of the loan
relating thereto);

(iii) a Bankruptcy Event with respect to the related Obligor;

(iv) the occurrence of a Material Modification with respect to such Loan Asset;
or

(v) the Administrative Agent has failed to receive ongoing loan level
information as required hereunder (subject to grace periods set forth herein and
in underlying Loan Agreements).

“Available Collections” means all cash Collections and other cash proceeds with
respect to any Loan Asset deposited in the Collection Account, including,
without limitation, all Principal Collections, all Interest Collections, all
proceeds of any sale or disposition with respect to such Loan Asset, cash
proceeds or other funds received by the Borrower or the Servicer with respect to
any Underlying Collateral (including from any guarantors), all other amounts on
deposit in the Collection Account from time to time, and all proceeds of
Permitted Investments with respect to the Collection Account.

“Availability” as of any date of determination, means the positive difference,
if any, of (i) Maximum Availability minus (ii) Advances Outstanding.

“Average Life” means, for any Loan Asset, as of any date of determination, the
quotient of (i) the amount of each Scheduled Payment of principal to be paid
after such date of determination multiplied by the number of years (rounded to
the nearest hundredth) from such date of determination until such Scheduled
Payment of principal is due, divided by (ii) the Outstanding Principal Balance
of such Loan Asset.

 

5



--------------------------------------------------------------------------------

“Backup Servicer” means Wells Fargo Bank, National Association, not in its
individual capacity, but solely as Backup Servicer, its successor in interest
pursuant to Section 7.03 or such Person as shall have been appointed as Backup
Servicer pursuant to Section 7.05.

“Backup Servicer, Account Bank, Collateral Custodian and Collateral
Administrator Fee Letter” means the Backup Servicer, Account Bank, Collateral
Custodian and Collateral Administrator Fee Letter, dated as of August 28, 2013,
by and among the Servicer, the Backup Servicer, the Account Bank, the Collateral
Custodian and the Collateral Administrator, as such letter may be amended,
modified, supplemented, restated or replaced from time to time.

“Backup Servicer Succession Expenses” means the reasonable fees, costs and
expenses (including reasonable attorneys’ fees, costs and expenses) incurred by
the Backup Servicer in connection with the succession of the Backup Servicer to
the obligations of the Servicer hereunder.

“Backup Servicer Termination Notice” has the meaning assigned to that term in
Section 7.05.

“Backup Servicing Fee” has the meaning set forth in the Backup Servicer, Account
Bank, Collateral Custodian and Collateral Administrator Fee Letter.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

(i) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person, in each case, under the Bankruptcy Laws, and such case or proceeding
shall continue undismissed, or unstayed and in effect, for a period of 60
consecutive days (or 30 consecutive days with respect to the Borrower); or an
order for relief in respect of such Person shall be entered in an involuntary
case under the federal bankruptcy laws or other similar laws now or hereafter in
effect;

(ii) such Person shall commence a voluntary case or other proceeding under any
Bankruptcy Laws now or hereafter in effect, or shall consent to the appointment
of or taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) for such Person or all or substantially
all of its assets under the Bankruptcy Laws, or shall make any general
assignment for the benefit of creditors, or shall fail to, or admit in writing
its inability to, pay its debts generally as they become due, or, if a
corporation or similar entity, its board of directors or members shall vote to
implement any of the foregoing; or

(iii) with respect to an insured depository institution, including a national
banking association, the appointment of the Federal Deposit Insurance
Corporation as a conservator or receiver of such bank pursuant to Section 11(c)
of the Federal Deposit Insurance Act.

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.

“Basel III” means the consultative papers of The Basel Committee on Banking
Supervision of December 2009 entitled “Strengthening the resilience of the
banking sector” and “International framework for liquidity risk measurement,
standards and monitoring”, in each case together with any amendments thereto.

“Bilateral Loan Asset” means any Loan Asset under which the Borrower serves as
the sole lender thereunder.

“Borrower” has the meaning assigned to that term in the preamble hereto.

“Borrowing Base” means, as of any date of determination, an amount (calculated
under the Borrowing Base Model set forth as Annex B) equal to the lesser of:

(i) the sum of (A) the Aggregate Outstanding Loan Balance as of such date, minus
(B) the Minimum Credit Enhancement as of such date, minus (C) the Excess
Concentration Amounts as of such date, plus (D) the amount on deposit in the
Principal Collection Subaccount as of such date; and

(ii) the Maximum Facility Amount;

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base”.

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit C hereto, prepared by the Servicer.

“Borrowing Base Deficiency” means, as of any date of determination, the extent
to which the aggregate Advances Outstanding on such date exceeds the Borrowing
Base.

“Breakage Fee” means, for Advances which are repaid (in whole or in part) on any
date other than a Payment Date, the breakage costs, if any, related to such
repayment, based upon the assumption that the Lender funded its loan commitment
in the London Interbank Eurodollar market and using any reasonable attribution
or averaging methods which the Lender deems appropriate and practical, it hereby
being understood that the amount of any loss, costs or expense payable by the
Borrower to any Lender as Breakage Fee shall be determined in the respective
Lender Agent’s reasonable discretion and shall be conclusive absent manifest
error.

“Broadly Syndicated Loan Asset” means a First Lien Loan Asset that (i) is a
broadly syndicated commercial loan, (ii) has a Tranche Size of $250,000,000 or
greater, and (iii) is either (x) an Initial Unrated Loan Asset, or (y) rated (or
will be) by both S&P and Moody’s (or the Obligor is rated by S&P and Moody’s) as
of the Cut-Off Date relating thereto, and such ratings are not lower than Caa1
by Moody’s and CCC+ by S&P.

 

7



--------------------------------------------------------------------------------

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Collateral Custodian and the Account Bank are
authorized or required by applicable law, regulation or executive order to
close; provided that, if any determination of a Business Day shall relate to an
Advance bearing interest at LIBOR, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Carlyle” means, collectively, (i) TC Group, L.L.C., (ii) TC Group Investment
Holdings, L.P., (iii) TC Group Cayman, L.P. and (iv) TC Group Cayman Investment
Holdings, L.P., in each case, including any successor entities thereto.

“Change of Control” shall be deemed to have occurred if any of the following
occur:

(a) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) or two or more Persons acting in concert shall have acquired
“beneficial ownership” (as such term is defined in Sections 13(d)-3 and 13(d)-6
of the Exchange Act), directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, or Control
over, NFIM or membership interests representing 35% or more of the combined
voting power of all membership interests in either entity in NFIM;

(b) the adoption by the members of either entity in NFIM of a plan or proposal
for the liquidation or dissolution of either such entity or of NF; provided that
it shall not be a Change of Control if (i) the board of directors of NF elects
to liquidate or dissolve NF and place its assets into a liquidating trust and
(ii) the Administrative Agent and the Lead Arranger provide their consent
thereto (such consent to be provided or withheld in the Administrative Agent’s
or the Lead Arranger’s sole discretion);

(c) the replacement of greater than 35% of the investment committee or
management committee of NF with individuals who are not officers, directors or
employees of NFIM or its Affiliates,

(d) the failure by NFIM to perform its material obligations under the Management
Agreement, the Management Agreement shall fail to be in full force and effect or
NFIM ceases to serve as the exclusive investment advisor for NF (although NFIM
may utilize sub-advisors at its discretion so long as such engagement does not
relieve NFIM of its duties and responsibilities under the Management Agreement);

 

8



--------------------------------------------------------------------------------

(e) the failure by NF to own 100% of the limited liability company membership
interests in the Borrower, free and clear of any Lien other than tax-related
Permitted Liens or to exercise all power to direct the management policies of
the Borrower; or

(f) the dissolution, termination or liquidation in whole or in part, transfer or
other disposition, in each case, of all or substantially all of the assets of,
NF (except any merger or consolidation that does not violate Section 5.05(a)).

“Charged-Off Asset” means a Loan Asset with respect to which either of the
following occurs: (i) the Servicer has classified such Loan Asset as
“charged-off” pursuant to the criteria set forth in the Risk and Collection
Policies, or (ii) all or any portion of one or more principal or interest
payments (other than in respect of default rate interest thereon) under such
Loan Asset remains unpaid for at least 120 days from the original due date for
such payment (without giving effect to any Servicer Advances thereon).

“Charged-Off Ratio” means, as of any date of determination, the percentage
equivalent of a fraction (i) the numerator of which is equal to (a) the sum of
all Outstanding Principal Balance, each multiplied by a factor of 1 minus the
applicable Moody’s Recovery Rate, of all Loan Assets that become Charged-Off
Assets during the immediately prior 3-Month period, (b) multiplied by 4, and
(ii) the denominator of which is equal to (a) the sum of the Aggregate
Outstanding Principal Balance as of the first day of each Month of such 3-Month
period being tested, (b) divided by 3.

“Citi Conduits” means any of (i) CRC Funding, LLC, (ii) CIESCO, LLC,
(iii) CHARTA, LLC, and (iv) CAFCO, LLC, together with their respective
successors and assigns.

“Citibank” means Citibank, N.A., a national banking association, together with
its successors and assigns.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Closing Date” means September 12, 2013.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral Administrator” means Wells Fargo Bank, National Association, in its
capacity as the Collateral Administrator pursuant to this Agreement.

“Collateral Administrator Fees” means the fees set forth in the Backup Servicer,
Account Bank, Collateral Custodian and Collateral Administrator Fee Letter that
are payable to the Collateral Administrator, as such fee letter may be amended,
restated, supplemented or otherwise modified from time to time.

“Collateral Administrator Termination Notice” has the meaning assigned to that
term in Section 15.05.

“Collateral Agent” means Citibank, not in its individual capacity, but solely as
collateral agent pursuant to the terms of this Agreement.

 

9



--------------------------------------------------------------------------------

“Collateral Agent Expenses” means the reasonable expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts, in each case payable
by the Borrower to the Collateral Agent under the Transaction Documents.

“Collateral Agent Fees” means the fees agreed from time to time between the
Collateral Agent and the Borrower that are payable to the Collateral Agent.

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 11.05.

“Collateral Custodian” means Wells Fargo Bank, National Association, not in its
individual capacity, but solely as collateral custodian pursuant to the terms of
this Agreement.

“Collateral Custodian Fees” means the fees set forth in the Backup Servicer,
Account Bank, Collateral Custodian and Collateral Administrator Fee Letter that
are payable to the Collateral Custodian, as such fee letter may be amended,
restated, supplemented or otherwise modified from time to time.

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 13.05.

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in all
assets of the Borrower, including the property identified below in clauses (i)
through (vi) and all accounts, cash and currency, chattel paper, tangible
chattel paper, electronic chattel paper, copyrights, copyright licenses,
equipment, fixtures, contract rights, general intangibles, instruments,
certificates of deposit, certificated securities, uncertificated securities,
financial assets, securities entitlements, commercial tort claims, deposit
accounts, inventory, investment property, letter-of-credit rights, software,
supporting obligations, accessions, or other property consisting of, arising out
of, or related to any of the following, (but excluding in each case any Retained
Interest and the Excluded Amounts):

(i) the Loan Assets, and all monies due or to become due in payment under such
Loan Assets on and after the related Cut-Off Date, including, but not limited
to, all Available Collections;

(ii) the Portfolio Assets with respect to the Loan Assets referred to in
clause (i);

(iii) the Collection Account, the Interest Collection Subaccount, the Principal
Collection Subaccount, and any other subaccount thereof, and all Permitted
Investments purchased with funds on deposit in any such account; and

(iv) all income and Proceeds of the foregoing;

provided, that the Collateral Portfolio does not include (A) any Loan Assets
that were sold, substituted or repurchased in accordance with the requirements
of Section 2.07 hereof effective as of its applicable Release Date, and (B) any
deposit account or securities account of the Borrower (other than, for the
avoidance of doubt, the Collection Account, the Interest Collection Subaccount,
the Principal Collection Subaccount, or any other subaccount thereof) into which
amounts payable to the Borrower pursuant to Section 2.04(a)(xiii),
Section 2.04(b)(vii) or Section 2.04(c)(ix) are deposited or held, and all
amounts and investments on deposit in any such account.

 

10



--------------------------------------------------------------------------------

“Collateral Quality Improvement” means, as of any date of determination, (x) in
respect of any Collateral Quality Test that is not then satisfied, that the
degree of non-compliance with such Collateral Quality Test is either not made
worse or is improved after giving effect to such transaction proposed under
Section 2.07 or such Advance proposed to be funded in connection with the
addition of an Asset to the Collateral Portfolio, and (y) in respect of any
Collateral Quality Test that is satisfied prior to such Substitution or Advance,
that such test remains satisfied after giving effect to such Substitution or
Advance.

“Collateral Quality Test” means the Weighted Average Life Test, the Weighted
Average Spread Test, the Diversity Score Test, the WARF Test and the WARR Test.

“Collection Account” means a trust account (account number 46608200 at the
Account Bank) in the name of the Borrower for the benefit of and under the
“control” (within the meaning of Section 9-104 of the UCC or 9-106 / 8-106 of
the UCC, as applicable) of the Collateral Agent for the benefit of the Secured
Parties, and each subaccount that may be established from time to time,
including the Interest Collection Subaccount and Principal Collection
Subaccount; provided that, subject to the rights of the Collateral Agent
hereunder with respect to such funds, the funds deposited therein (including any
interest and earnings thereon) from time to time shall constitute the property
and assets of the Borrower, and the Borrower shall be solely liable for any
Taxes payable with respect to the Collection Account.

“Collection Account Agreement” means that certain Collection Account Agreement,
dated the Closing Date, among the Borrower, the Servicer, the Account Bank, the
Administrative Agent and the Collateral Agent, governing the Collection Account
and which permits the Collateral Agent on behalf of the Secured Parties to
direct disposition of the funds in the Collection Account, as such agreement may
be amended, modified or supplemented from time to time in accordance with its
terms.

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been indefeasibly repaid in full and all Yield and
Fees and all other Obligations have been indefeasibly paid in full (other than
contingent obligations that survive the termination of any Transaction
Document), the commitments of the Lenders hereunder have been terminated and the
Borrower shall have no further right to request any additional Advances.

“Collections” means all collections and other cash proceeds with respect to any
Loan Asset (including, without limitation, payments on account of interest,
principal, prepayments, fees, guaranty payments and all other amounts received
in respect of such Loan Asset), all Recoveries, all Insurance Proceeds, and
proceeds of any liquidations, sales or dispositions, in each case, attributable
to such Loan Asset, and all other proceeds or other funds of any kind or nature
received by the Borrower or the Servicer with respect to any Underlying
Collateral.

“Commercial Paper Notes” means any short-term promissory notes of any Conduit
Lender or a participant thereof issued by such Conduit Lender or participant
thereof in the commercial paper market.

“Commitment” means, with respect to each Liquidity Bank and Institutional Lender
as of any date of determination, the Commitment of such Person listed on Annex A
as in effect at such time.

“Commitment Termination Date” means the earliest to occur of (i) the Scheduled
Commitment Termination Date, (ii) the date of the declaration, or automatic
occurrence, of an Event of Default (unless waived or rescinded), or (iii) the
occurrence of the termination of this Agreement pursuant to Section 2.18(d)
hereof.

 

11



--------------------------------------------------------------------------------

“Competitor” means the Persons listed in the Transaction Fee Letter as
“Competitors” of Carlyle.

“Concentration Limits” means, as of any date of determination prior to (x) the
Commitment Termination Date with respect to all items below and (y) the Final
Maturity Date with respect to the concentration limit set forth in clause
(c) below, for purposes of determining the Excess Concentration Amount and the
Borrowing Base, the concentration limitations set forth below:

(a) the sum of Outstanding Loan Balances of all Eligible Loan Assets with
Obligors:

 

  (i) in the Industry with the highest aggregate Outstanding Loan Balances shall
not exceed 15% of the Concentration Test Amount;

 

  (ii) in the Industry with the second highest aggregate Outstanding Loan
Balances shall not exceed 12.5% of the Concentration Test Amount;

 

  (iii) in the Industry with the third highest aggregate Outstanding Loan
Balances shall not exceed 10% of the Concentration Test Amount; and

 

  (iv) in any Industry (other than the Industries considered under clauses (i),
(ii) and (iii) above) shall not exceed 7.5% of the Concentration Test Amount;

(b) the sum of Outstanding Loan Balances of all Fixed Rate Loan Assets that are
Eligible Loan Assets shall not exceed 10% of the Concentration Test Amount (or
such greater percentage to accommodate the non-exclusion by this clause (b) of
certain Fixed Rate Loan Assets subject to Hedging Agreements (which, for the
avoidance of doubt and in accordance with the definition of “Hedging Agreement”,
the Administrative Agent shall have approved of in writing));

(c) the sum of Outstanding Loan Balances of all Cov Lite Loan Assets that are
Eligible Loan Assets shall not exceed 5% of the Concentration Test Amount;

(d) the sum of Outstanding Loan Balances of all Discount Loan Assets that are
Eligible Loan Assets shall not exceed 20% of the Concentration Test Amount;

(e) the sum of Outstanding Loan Balances of all Eligible Loan Assets that
currently maintain a credit rating of (i) CCC+ or CCC from S&P, or (ii) Caa1 or
Caa2 from Moody’s, shall not exceed 25% of the Concentration Test Amount;

(f) the sum of Outstanding Loan Balances of all Eligible Loan Assets that
currently maintain a credit rating of (i) CCC+ or CCC from S&P, and (ii) Caa1 or
Caa2 from Moody’s, shall not exceed 15% of the Concentration Test Amount;

(g) the sum of Outstanding Loan Balances of all Eligible Loan Assets:

 

  (i) for all Foreign Eligible Obligors shall not exceed 10% of the
Concentration Test Amount;

 

12



--------------------------------------------------------------------------------

  (ii) for all Foreign Eligible Obligors formed and existing under the laws of
any of Germany, Ireland, Sweden, Switzerland and France, shall not exceed 7.5%
of the Concentration Test Amount; and

 

  (iii) for all Foreign Eligible Obligors formed and existing under the laws of
France shall not exceed 5% of the Concentration Test Amount.

(h) the sum of Outstanding Loan Balances of all Eligible Loan Assets that are
Unrated Loan Assets or Initial Unrated Loan Assets shall not exceed (x) until
September 12, 2014, 20% of the Concentration Test Amount, and (y) at all times
thereafter, 10% of the Concentration Test Amount;

(i) the sum of Outstanding Loan Balances of all Eligible Loan Assets that do not
provide for scheduled payments of interest in cash on at least an every three
month basis shall not exceed 10% of the Concentration Test Amount;

(j) the sum of Outstanding Loan Balances of all Eligible Loan Assets in which
the Borrower holds a participation interest shall not exceed 5% of the
Concentration Test Amount;

(k) the sum of Outstanding Loan Balances of the Eligible Loan Assets

 

  (i) of each Obligor Group with the three highest Outstanding Loan Balances
shall each not exceed (x) during the Ramp-Up Period, 5% of the Concentration
Test Amount, and (y) at all times thereafter, 6.67% of the Concentration Test
Amount; and

 

  (ii) of each Obligor Group not included in clause (k)(i) above shall each not
exceed 5% of the Concentration Test Amount;

(l) the sum of Outstanding Loan Balances of all DIP Loan Assets that are
Eligible Loan Assets shall not exceed 10% of the Concentration Test Amount;

(m) the sum of Outstanding Loan Balances of all Bilateral Loan Assets that are
Eligible Loan Assets shall not exceed 10% of the Concentration Test Amount;

(n) the sum of Outstanding Loan Balances of all Revolving Loan Assets (which
definition includes delayed draw term loans) that are Eligible Loan Assets shall
not exceed 10% of the Concentration Test Amount;

(o) the sum of Outstanding Loan Balances of all Foreign Currency Loan Assets
denominated in a currency other than Canadian Dollars that are Eligible Loan
Assets shall not exceed 15% of the Concentration Test Amount;

(p) the sum of Outstanding Loan Balances of all Foreign Currency Loan Assets
denominated in Canadian Dollars that are Eligible Loan Assets shall not exceed
10% of the Concentration Test Amount;

(q) the sum of Outstanding Loan Balances of all Eligible Loan Assets for which
the Senior Debt/EBITDA Ratio (determined as of its related Cut-Off Date) of the
related Obligor is greater than 4.50:1.00 shall not exceed 15% of the
Concentration Test Amount;

 

13



--------------------------------------------------------------------------------

(r) the sum of Outstanding Loan Balances of Unitranche Loan Assets that are
Eligible Loan Assets and for which the Total Debt/EBITDA Ratio (determined as of
its related Cut-Off Date) of the related Obligor (and for which the Obligor
thereunder has no other senior Indebtedness outstanding) is greater than
4.75:1.00 shall not exceed 10% of the Concentration Test Amount;

(s) the sum of Outstanding Loan Balances of all Eligible Loan Assets for which
the Total Debt/EBITDA Ratio (determined as of its related Cut-Off Date) of the
related Obligor (other than an Obligor subject to the test under clause
(r) above) is greater than 5.50:1.00 shall not exceed 5% of the Concentration
Test Amount; provided, that Eligible Loan Assets (x) with the Total Debt/EBITDA
Ratio (determined as of its related Cut-Off Date) of the related Obligor of less
than 5.75:1.00, and (y) with Controlling Sponsor Equity shall not be considered
under this clause (s);

(t) the sum of Outstanding Loan Balances of all Eligible Loan Assets for which
the EBITDA of the related Obligor (determined as of its related Cut-Off Date) is
less than $15,000,000 shall not exceed 10% of the Concentration Test Amount;

(u) the sum of Outstanding Loan Balances of all HLT Loan Assets (determined as
of its related Cut-Off Date) that are Eligible Loan Assets shall not exceed 15%
of the Concentration Test Amount; and

(v) the sum of Outstanding Loan Balances of Senior B Loan Assets that are
Eligible Loan Assets shall not exceed 10% of the Concentration Test Amount.

“Concentration Test Amount” means (i) during the Ramp-Up Period $87,500,000, and
(ii) at all times thereafter, the AOLB.

“Conduit Lender” means each of the Citi Conduits and each other commercial paper
conduit that may from time to time become a Conduit Lender hereunder by
executing and delivering a Joinder Supplement to the Administrative Agent and
the Borrower as contemplated by Section 12.04(a).

“Conduit Trustee” means, with respect to any Conduit Lender, a trustee or
collateral agent for the benefit of the holders of the Commercial Paper Notes or
other senior indebtedness of such Conduit Lender appointed pursuant to such
Conduit Lender’s program documents.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Contribution Agreement” means that certain Contribution Agreement, dated as of
the Closing Date, among NF, as the contributor of Loan Assets, and the Borrower,
as the contributee, as such agreement may be amended, modified, waived,
supplemented, restated or replaced from time to time.

 

14



--------------------------------------------------------------------------------

“Controlling Sponsor Equity” means the combined equity investment (or combined
implied equity investment, as applicable) in an Obligor held by not more than
four Persons and their respective Affiliates representing (i) at least 40% of
the capital structure of the Obligor, (ii) at least 50.1% of the combined voting
power of all stock or membership interests in such Obligor, and (iii) at least
$18,370,000 in value as reasonably determined by the Servicer as of the related
Cut-Off Date.

“Cov Lite Loan Asset” means any First Lien Loan Asset that does not (i) contain
any financial covenants or (ii) require the Obligor thereunder to comply with
any Maintenance Covenant (regardless of whether compliance with one or more
Incurrence Covenants is otherwise required by the Loan Documents for such Loan
Asset); provided that for all purposes other than the determination of the S&P
and Moody’s Recovery Rates for such Loan Asset, a Loan Asset described in clause
(i) or (ii) above which either contains a cross-default provision to, or is pari
passu with, another loan of the underlying Obligor forming part of the same loan
facility that requires the underlying Obligor to comply with a Maintenance
Covenant will be deemed not to be a Cov Lite Loan Asset. For the purposes of
this definition, (i) “Maintenance Covenant” means a covenant by the Obligor to
comply with one or more financial covenants during each reporting period,
whether or not such Obligor has taken any specified action, and (ii) “Incurrence
Covenant” means a covenant by the Obligor to comply with one or more financial
covenants only upon the occurrence of certain actions of the Obligor, including
a debt issuance, dividend payment, share purchase, merger, acquisition or
divestiture.

“CP Rate” means for any Remittance Period for any Advances made by a Conduit
Lender, the per annum rate equivalent to the weighted average of the per annum
rates paid or payable by such Conduit Lender from time to time as interest on or
otherwise (by means of interest rate hedges or otherwise) in respect of the
Commercial Paper Notes issued by such Conduit Lender during such period, as
determined by such Conduit Lender that are allocated, in whole or in part, by
such Conduit Lender (or such Conduit Lender’s Lender Agent on behalf of such
Conduit Lender) to fund the purchase or maintenance of Advances during such
Remittance Period as determined by such Conduit Lender (or such Conduit Lender’s
Lender Agent on behalf of such Conduit Lender) and reported to the Borrower and
the Servicer, which rates shall reflect and give effect to the commissions of
placement agents and dealers in respect of such Commercial Paper Notes, to the
extent such commissions are allocated, in whole or in part, to such Commercial
Paper Notes by such Conduit Lender (or such Conduit Lender’s Lender Agent on
behalf of such Conduit Lender) plus without duplication of other interest and
costs allocated by such Conduit Lender to fund or maintain the loans associated
with the funding by such Conduit Lender of small or odd lot amounts that are not
funded with Commercial Paper Notes, provided, however, that that (i) if any
component of such rate is a discount rate, in calculating the “CP Rate” for such
Remittance Period the Conduit Lender (or such Conduit Lender’s Lender Agent on
behalf of such Conduit Lender) shall for such component use the rate resulting
from converting such discount rate to an interest bearing equivalent rate per
annum; (ii) the CP Rate with respect to Advances funded by participants of such
Conduit Lender shall be the same rate as in effect from time to time on Advances
or portions thereof that are not funded by a participant; and (iii) if all of
the Advances maintained by such Conduit Lender are funded by participants of
such Conduit Lender, then the CP Rate shall be such Conduit Lender’s pool
funding rate in effect from time to time for its largest size pool of
transactions which settles monthly.

“CQI Advance Determination Date” means, with respect to any Advance related to a
Loan Asset, either (i) if the Borrower delivered its documented, enforceable and
binding commitment to advance funds with respect to such Loan Asset less than
fifteen Business Days prior to the Advance Date related to such Loan Asset, the
date that such commitment was provided, or (ii) in all other cases, the date of
the Advance.

 

15



--------------------------------------------------------------------------------

“CQT Matrix Trigger Date” means the earlier of (i) the last day of the Ramp-Up
Period and (ii) the first date after the Closing Date on which (A) the Diversity
Score equals or is greater than 18, (B) the Weighted Average Spread equals or
exceeds 3.50%, and (C) the Weighted Average Recovery Ratio equals or exceeds
48%.

“CQT Non-Qualification Period” means any period of time during which any
Collateral Quality Test is not satisfied.

“Cure Date” has the meaning assigned to that term in Section 2.07(e).

“Cut-Off Date” means, with respect to each Loan Asset, either (i) the date
(which may be the Closing Date) such Loan Asset is Pledged and an Advance based
on a Borrowing Base including such Loan Asset is funded hereunder, or (ii) with
respect to a Loan Asset that is part of the Collateral Portfolio and the term of
the Loan Agreement thereunder has been extended during the Revolving Period, the
effective date of the amendment extending the term of such Loan Agreement.

“Daily LIBOR” means, for any day during the Remittance Period, with respect to
any Advance (or portion thereof) other than a Fixed LIBOR Advance (a) the rate
per annum appearing on Reuters Screen LIBOR01 Page (or any successor or
substitute page) as the London interbank offered rate for deposits in dollars at
approximately 11:00 a.m., London time, for such day, provided, if such day is
not a Business Day, the immediately preceding Business Day, for a one-month
maturity; and (b) if no rate specified in clause (a) of this definition so
appears on Reuters Screen LIBOR01 Page (or any successor or substitute page),
the interest rate per annum at which dollar deposits of $5,000,000 and for a
one-month maturity are offered by the principal London office of Citibank in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, for such day.

“Daily LIBOR Advance” means an Advance to which the Daily LIBOR is applicable.

“Default Excess” means, with respect to any Defaulting Lender Group, an amount
equal to (i) such Defaulting Lender Group’s Pro Rata Share of Advances
Outstanding (calculated as if all Defaulting Lenders (including the Defaulting
Lenders of such Defaulting Lender Group) had funded all of their respective
Advances, including Advances not funded by such Defaulting Lender which resulted
in such Defaulted Lender being deemed a Defaulting Lender and part of a
Defaulting Lender Group), minus (ii) the aggregate outstanding principal amount
of Advances Outstanding of such Defaulting Lender Group.

“Default Period” means, with respect to any Defaulting Lender Group, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated or the Obligations are declared or become immediately
due and payable; (ii) with respect to any Funding Default (other than any such
Funding Default arising pursuant to clause (iv) of the definition of Defaulting
Lender), the date on which (A) the Default Excess with respect to such
Defaulting Lender Group has been reduced to zero (whether by the funding by such
Defaulting Lender Group of all payments resulting in such Funding Default of
such Defaulting Lender, the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of this
Agreement, or any combination thereof) and (B) such Defaulting Lender has
delivered to the Administrative Agent a written reaffirmation of its intention
to

 

16



--------------------------------------------------------------------------------

honor its obligations under this Agreement with respect to its Commitment; and
(iii) the date on which the Borrower, the Administrative Agent, and the Majority
Lenders waive all Funding Defaults of such Defaulting Lender in writing.

“Defaulting Lender” means any Liquidity Bank or Institutional Lender, as
determined by the Administrative Agent, that (i) fails to make available its
ratable share of any Advance as required to be funded under Section 2.02(b) or
fails to make any other payment or provide funds to the Administrative Agent as
required under this Agreement, and such failure is not cured within two Business
Days; (ii) has notified the Administrative Agent, the Borrower or the Servicer
in writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit; (iii) has failed, within
one Business Day after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
Advances under this Agreement; or (iv) becomes, or has a parent company that
becomes, the subject of any Bankruptcy Event.

“Defaulting Lender Group” means any Lender Group that includes a Defaulting
Lender.

“Delinquency Ratio” means, as of any Reporting Date, (x) the sum of the Monthly
Delinquency Ratio on such Determination Date and for each of the two preceding
Determination Dates (or such lesser number as shall have elapsed as of such
Reporting Date), divided by (y) 3 (or 1 plus the corresponding lesser number of
Reporting Dates included in the calculations described herein).

“Delinquent Asset” means a Loan Asset that is not a Charged-Off Asset and as to
which either of the following has occurred: (i) the Servicer has classified such
Loan Asset as “delinquent” pursuant to the criteria set forth in the Risk and
Collection Policies, or (ii) all or any portion of one or more principal or
interest payments (other than in respect of default rate interest) under such
Loan Asset remains unpaid for at least 60 days from the original due date for
such payment (without giving effect to any Servicer Advances thereon).

“Demand” means a written demand on the Unpledged Capital Commitments pursuant to
and in compliance with the requirements set forth in the subscription agreement
of NF that has been received by the shareholders of NF.

“Determination Date” means the fifth Business Day after the end of each Month.

“DIP Loan Asset” means any Loan Asset to an Obligor that is a Chapter 11 debtor
under the Bankruptcy Code which is permitted to be owned by the Borrower under
the Risk and Collection Policies and also satisfies the following criteria:
(a) the Loan Agreement is duly authorized by a final order of the applicable
bankruptcy or federal district court under the provisions of subsection (b),
(c) or (d) of 11 U.S.C. § 364, (b) the Obligor’s bankruptcy case is still
pending as a case under the provisions of Chapter 11 of Title 11 of the
Bankruptcy Code and has not been dismissed or converted to a case under the
provisions of Chapter 7 of Title 11 of the Bankruptcy Code, (c) the Obligor’s
obligations under such Loan Agreement have not been (i) disallowed, in whole or
in part, or (ii) subordinated, in whole or in part, to the claims or interests
of any other Person under the provisions of 11 U.S.C. § 510, (d) the Loan Asset
is secured and the liens and security interests granted by the applicable
federal bankruptcy or district court in relation to the Loan have not been
subordinated, in whole or in part, to the liens or interests of any other lender
under the provisions of 11 U.S.C. § 364(d) or otherwise, (e) the Obligor is

 

17



--------------------------------------------------------------------------------

not in default on its payment obligations under the Loan Asset and (f) neither
the Obligor nor any party in interest has filed a Chapter 11 plan with the
applicable federal bankruptcy or district court that, upon confirmation, would
(i) disallow or subordinate the Loan Asset and obligations under the Loan
Agreement, in whole or in part, (ii) subordinate, in whole or in part, any lien
or security interest granted in connection with such Loan Asset, (iii) fail to
provide for the repayment, in full and in cash, of the Loan Asset upon the
effective date of such plan or (iv) otherwise impair, in any manner, the claim
evidenced by the Loan Asset and related Loan Agreement. For the purposes of this
definition, an order is a “final order” if the applicable period for filing a
motion to reconsider or notice of appeal in respect of a permanent order
authorizing the obligor to obtain credit has lapsed and no such motion or notice
has been filed with the applicable federal bankruptcy or district court or the
clerk thereof.

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit D in connection with a disbursement request from the Principal
Collection Subaccount in accordance with Section 2.20.

“Discount Loan Asset” means a Loan Asset that (i) qualifies under all criteria
set forth on Schedule III except for clause I(c)(i) thereof, and (ii) has an
Advance Date Assigned Value, and maintains an Assigned Value at all times
thereafter, of not less than the greater of (x) 70% of the Outstanding Principal
Balance thereof, and (y) 90% of the Applicable Index; provided that a Loan Asset
initially designated as a Discount Loan Asset that subsequently obtains an
Assigned Value of greater than or equal to 90% for more than 3 consecutive
Business Days shall no longer be considered a Discount Loan Asset.

“Discretionary Sale” has the meaning assigned to that term in Section 2.07(b).

“Dispute” means any dispute, claim, offset or defense (other than the discharge
in bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms); provided, that a Dispute shall not arise solely as a
result of a Loan Asset being uncollectible due to the Obligor’s insolvency or
financial inability to pay.

“Diversity Score” means a single number that indicates Collateral Portfolio
concentration in terms of both issuer and industry concentration. The Diversity
Score for the Loan Assets is calculated as set forth in Annex C.

“Diversity Score Test” means, as of any date of determination with respect to
Eligible Loan Assets in the Collateral Portfolio, a test that is satisfied if
the Diversity Score is equal to or greater than (i) if such date of
determination is prior to the CQT Matrix Trigger Date, 18, or (ii) if such date
of determination is on or after the CQT Matrix Trigger Date, the “Minimum
Diversity Score” selected by the Servicer by reference to the matrix set forth
on Annex D.

“Dodd-Frank” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act, Pub. L. 111-203 (2010).

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition as set forth in, or as
calculated in connection with, the Underwriting Memoranda for such Loan Asset
and, at any time after the Cut-Off Date and after receipt by the Servicer of
such Obligor’s most recent financial reporting under the applicable Loan
Agreement,

 

18



--------------------------------------------------------------------------------

as set forth in the Loan Agreement for each such Loan Asset (together with all
add-backs and exclusions as designated in such Loan Agreement), and in any case
that “EBITDA”, “Adjusted EBITDA” or such comparable definition is not defined in
such Underwriting Memoranda or such Loan Agreement, as applicable, an amount,
for the principal obligor on such Loan Asset and any of its parents or
Subsidiaries that are obligated pursuant to the Loan Agreement for such Loan
Asset (determined on a consolidated basis without duplication in accordance with
GAAP) equal to earnings from continuing operations for such period plus interest
expense, income taxes and unallocated depreciation and amortization for such
period (to the extent deducted in determining earnings from continuing
operations for such period), and any other item the Borrower and the
Administrative Agent mutually deem to be appropriate.

“Eligible Assignee” means (i) a Liquidity Bank or any of its Affiliates,
(ii) any Person managed by a Liquidity Bank or any of its Affiliates, or
(iii) any financial or other institution acceptable to the Administrative Agent
(other than the Borrower or an Affiliate thereof) and that, prior to the
declaration, or automatic occurrence, of an Event of Default (unless waived or
rescinded), is not a Competitor.

“Eligible Bid” means a bid made in good faith (and acceptable as a valid bid in
the Administrative Agent’s reasonable discretion) by a bidder for all or any
portion of the Collateral Portfolio in connection with a sale of the Collateral
Portfolio in whole or in part pursuant to Section 8.02(i).

“Eligible Loan Asset” means, at any time, a Loan Asset that (i) is a First Lien
Loan Asset, and (ii) each of the representations and warranties contained in
Section 4.02 hereto is true and correct and the standards set forth Schedule III
are satisfied in full.

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal) with a
rating of (a) in the case of S&P, “A-1” and (b) in the case of Moody’s, “P-1”.

“Environmental Laws” means any and all foreign, federal, State and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations (with force of law) and orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials. Environmental Laws include, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331
et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the
Environmental Protection Agency’s regulations relating to underground storage
tanks (40 C.F.R. Parts 280 and 281), and the Occupational Safety and Health Act
(29 U.S.C. § 651 et seq.), and the rules and regulations thereunder, each as
amended or supplemented from time to time.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as a specified Person, (b) a trade or

 

19



--------------------------------------------------------------------------------

business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Code) with such Person, or (c) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
such Person, any corporation described in clause (a) above or any trade or
business described in clause (b) above.

“Eurodollar Disruption Event” means the occurrence of any of the following:
(a) any Lender Agent shall have notified the Administrative Agent of a
determination by such Lender Agent or any of its assignees that it would be
contrary to law or to the directive of any central bank or other Governmental
Authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to fund any Advance, (b) any Lender Agent
shall have notified the Administrative Agent of the inability, for any reason,
of such Lender Agent or any Lender in such Lender Agent’s Lender Group or any of
its respective assignees to determine LIBOR, (c) any Lender Agent shall have
notified the Administrative Agent of a determination by such Lender Agent or any
of its respective assignees that the rate at which deposits of United States
dollars are being offered to any Lender in such Lender Agent’s Lender Group or
any of its respective assignees in the London interbank market does not
accurately reflect the cost to such Lender or its assignee of making, funding or
maintaining any Advance or (d) any Lender Agent shall have notified the
Administrative Agent of the inability of a Lender in such Lender Agent’s Lender
Group or any of its respective assignees to obtain United States dollars in the
London interbank market to make, fund or maintain any Advance.

“Event of Default” has the meaning assigned to that term in Section 8.01.

“Excepted Persons” has the meaning assigned to that term in Section 12.13(a).

“Excess Concentration Amount” means, as of any date of determination prior to
the Commitment Termination Date, the sum of all amounts of Outstanding Loan
Balance of all Eligible Loan Assets that exceed each of the Concentration
Limits, as applied sequentially and without duplication in accordance with the
Borrowing Base Model set forth in Annex B.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account representing (i) any
amount representing a reimbursement of insurance premiums, (ii) any escrows
relating to Taxes, insurance and other amounts in connection with Loan Assets
which are held in an escrow account for the benefit of the Obligor and the
secured party pursuant to escrow arrangements under a Loan Agreement, and
(iii) any amount received in the Collection Account with respect to any Loan
Asset retransferred or substituted for upon the occurrence of a Warranty Event
or that is otherwise replaced by a Substitute Eligible Loan Asset, or that is
otherwise sold or transferred by the Borrower pursuant to Section 2.07, to the
extent such amount is attributable to a time after the effective date of such
replacement, transfer or sale.

“Excluded Taxes” means, with respect to any payment made by or on account of any
obligation of the Borrower or the Servicer under this Agreement, any of the
following Taxes imposed on or with respect to a Lender (a) any income or
franchise Taxes imposed on (or measured by) net income and any branch profits
Taxes, in each case by (i) the United States of America, (ii) the jurisdiction
under the laws

 

20



--------------------------------------------------------------------------------

of which such Lender is organized, in which its principal office is located, or
in which its applicable lending office is located or (iii) a jurisdiction as the
result of any other present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any loan document, or
sold or assigned an interest in any loan or loan document), (b) in the case of a
Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in an Advance or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in an Advance or Commitment, or (ii) such Lender changes
its lending office, except in each case, to the extent that, pursuant to
Section 2.11, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Lender’s failure to comply with Section 2.11, and (d) any Taxes imposed
under FATCA.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as in
effect on the date hereof (or any amended version that is substantively
comparable) and any regulations promulgated thereunder or official
interpretations thereof.

“FDIC” means the Federal Deposit Insurance Corporation, and any successor
thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest per annum
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

“Fee Letter” means the Transaction Fee Letter, the Backup Servicer, Account
Bank, Collateral Custodian and Collateral Administrator Fee Letter, and each fee
letter agreement that shall be entered into by and among the Borrower, the
Servicer, the applicable Lender and its related Lender Agent in connection with
the transactions contemplated by this Agreement, in each case, as amended,
modified, waived, supplemented, restated or replaced from time to time.

“Fees” means (i) the Undrawn Fee and (ii) the fees payable to each Lender or
Lender Agent pursuant to the terms of the Fee Letters.

“Final Maturity Date” means the earliest to occur of (i) the Scheduled Maturity
Date, (ii) the date of the automatic occurrence of an Event of Default, or the
date of the declaration of the Final Maturity Date upon the occurrence of an
Event of Default, or (iii) the occurrence of the termination of this Agreement
pursuant to Section 2.18(d) hereof.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Covenants” means the financial covenants (i) of the Borrower set
forth in Section 5.03, and (ii) of NF set forth in clauses (i), (j) and (k) of
the defined term “Servicer Termination Event”.

 

21



--------------------------------------------------------------------------------

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

“First Lien Loan Asset” means any Loan Asset that (i) is secured by a valid and
perfected first priority Lien on substantially all of the Obligor’s assets
constituting Underlying Collateral for the Loan Asset, subject to any expressly
permitted liens under the applicable Loan Agreement for such Loan Asset,
including those set forth in “permitted liens” as defined in such Loan
Agreement, or such comparable definition if “permitted liens” is not defined
therein, (ii) provides that the payment obligation of the Obligor on such Loan
Asset is either senior to, or pari passu with, and is not (and cannot by its
terms become) subordinate in right of payment to all other Indebtedness of such
Obligor, (iii) for which Liens on the assets constituting Underlying Collateral
securing any other outstanding Indebtedness of the Obligor (excluding expressly
permitted liens referred to above) is expressly subject to and contractually or
structurally subordinate to the priority claim under the Loan Agreement
governing such Loan Asset or the related documentation of the “first lien”
lenders under such “First Lien Loan Asset”, and (iv) is not a Last Out Senior
Secured Loan Asset; provided, that a Senior B Loan Asset shall be considered a
First Lien Loan Asset.

“Fixed LIBOR” means, for any day during each Fixed Period, with respect to any
Fixed LIBOR Advance (a) the rate per annum appearing on Reuters Screen LIBOR01
Page (or any successor or substitute page) as the London interbank offered rate
for deposits in dollars for a period equal to such Fixed Period at approximately
11:00 a.m., London time, two Business Days prior to the beginning of such Fixed
Period; and (b) if the rate specified in clause (a) of this definition does not
so appear on Reuters Screen LIBOR01 Page (or any successor or substitute page),
the interest rate per annum at which dollar deposits of $5,000,000 and for such
Fixed Period are offered by the principal London office of Citibank in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, for such day.

“Fixed LIBOR Advance” means an Advance to which the Fixed LIBOR is applicable.

“Fixed Period” means, with respect to any Fixed LIBOR Advance:

(a) as to the initial Fixed Period for such Fixed LIBOR Advance, a period
commencing on, and including, the Advance Date or conversion date, as the case
may be, with respect to such Advance and ending on, but excluding, the earlier
of (1) the next Determination Date, and (2) the Scheduled Maturity Date; and

(b) as to any other Fixed Period for such Fixed LIBOR Advance, at the election
of the Borrower, either (x) a period commencing on, and including, a
Determination Date with respect to such Advance and ending on, but excluding,
the earlier of (1) the next Determination Date, and (2) the Scheduled Maturity
Date or (y) a period commencing on, and including, a Determination Date that
occurs in January, April, July or October with respect to such Advance and
ending on, but excluding, the earlier of (1) the next Determination Date that
occurs in January, April, July or October, and (2) the Scheduled Maturity Date;

 

22



--------------------------------------------------------------------------------

provided that, subject to Section 2.03, after the end of the Revolving Period
and prior to the Final Maturity Date, the Borrower shall use commercially
reasonable efforts to select Fixed Periods or to maintain a portion of the
Advances as Daily LIBOR Advances so as not to require the payment of any
Breakage Fees for such Advance.

“Fixed Rate Loan Asset” means a Loan Asset other than a Floating Rate Loan
Asset.

“Floating Rate Loan Asset” means a Loan Asset (i) that provides for scheduled
payments of floating-rate interest in cash on a semi-annual or more frequent
basis, (ii) under which the interest rate payable by the Obligor thereof is
based on a prime rate or the London Interbank Offered Rate, plus some specified
interest percentage in addition thereto, and (iii) that provides that such
interest rate will reset immediately (or at the end of designated interest
period) upon any change in the related prime rate or the London Interbank
Offered Rate.

“Foreign Currency Loan Asset” means a Loan Asset denominated in Canadian
dollars, British pounds sterling, Euros, Australian dollars, New Zealand
dollars, Swedish kronas or Swiss francs.

“Foreign Eligible Obligor” means an Obligor of a Loan Asset (i) that is not a
legal entity, duly formed, existing and in good standing under the laws of a
State, or (ii) whose principal Underlying Collateral is not located in the
United States, and (iii) that is duly formed, existing and in good standing
under the laws of Canada, England, France, Germany, the Netherlands, Australia,
New Zealand, Ireland, Sweden or Switzerland.

“Funding Default” means, with respect to any Defaulting Lender, the occurrence
of any of the events set forth in the definition of Defaulting Lender.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

“Group Advance Limit” means for each Lender Group, as of any date of
determination, the sum of the Commitments of the Liquidity Banks or the
Institutional Lender, as applicable, for such Lender Group.

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

23



--------------------------------------------------------------------------------

“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.

“Hedge Counterparty” means (1) any Lender or Affiliate of a Lender, to the
extent such Person satisfies the requirements of clause (a)(ii) below, and
(2) any other entity, to the extent that such other entity (a) on the date of
entering into a Hedging Agreement (i) is an interest rate swap dealer that has
been approved in writing by the Administrative Agent in its sole discretion, and
(ii) has a long-term unsecured debt rating of not less than “A” by S&P, not less
than “A2” by Moody’s and not less than “A” by Fitch (if such entity is rated by
Fitch) (the “Long-term Rating Requirement”) and a short-term unsecured debt
rating of not less than “A-1” by S&P, not less than “P-1” by Moody’s and not
less than “F-1” by Fitch (if such entity is rated by Fitch) (the “Short-term
Rating Requirement”) (or whose obligations under a Hedging Agreement are
unconditionally guaranteed by an Affiliate with such ratings), and (b) in a
Hedging Agreement (i) consents to the assignment of the Borrower’s rights under
the Hedging Agreement to the Administrative Agent, and (ii) agrees that in the
event that Moody’s, S&P or Fitch reduces its long-term unsecured debt rating
below the Long-term Rating Requirement, or reduces its short-term unsecured debt
rating below the Short-term Rating Requirement, it shall either collateralize
its obligations in a manner satisfactory to the Administrative Agent or transfer
its rights and obligations under each Hedge Transaction to another entity that
meets the requirements of clause (a) and (b) hereof which has entered into a
Hedging Agreement with the Borrower on or prior to the date of such transfer.

“Hedge Transaction” means each interest rate swap transaction, interest rate cap
transaction, interest rate floor transaction or other derivative transaction
approved in writing by the Administrative Agent, between the Borrower and a
Hedge Counterparty and is governed by a Hedging Agreement.

“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty, which agreement shall consist of a “Master
Agreement” in a form published by the International Swaps and Derivatives
Association, Inc., together with a “Schedule” thereto in such form as the
Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction;
provided that, the “Schedule” to any Hedging Agreement with respect to any Hedge
Counterparty other than Citibank N.A., New York shall be subject to the written
approval of the Administrative Agent.

“Highest Required Investment Category” means (i) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aa2”
and “P-1” for instruments with a term in excess of six months and (ii) with
respect to ratings assigned by S&P, “A-1” for short-term instruments and “A” for
long-term instruments.

“HLT Loan Asset” means a Loan Asset funded in connection with a leveraged
acquisition under which the related Obligor’s pro forma ratio of equity to total
capital is less than 25%.

“Indebtedness” means:

(i) with respect to any Obligor under any Loan Asset, for the purposes of clause
(r) of the definition of “Concentration Limits” and the definitions of “First
Lien Loan Asset”, “Senior Debt/EBITDA Ratio”, “Total Debt/EBITDA Ratio” and
“Unitranche Loan Asset”, the meaning of “Indebtedness” or any comparable
definition as set forth in, or as calculated in connection with, the

 

24



--------------------------------------------------------------------------------

Underwriting Memoranda for such Loan Asset and, at any time after the Cut-Off
Date and after receipt by the Servicer of such Obligor’s most recent financial
reporting under the applicable Loan Agreement, as set forth in the Loan
Agreement for each such Loan Asset, and in any case that “Indebtedness” or such
comparable definition is not defined in such Underwriting Memoranda or such Loan
Agreement, as applicable, without duplication, (a) all obligations of such
entity for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such entity evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such entity under conditional sale
or other title retention agreements relating to property acquired by such
entity, (d) all obligations of such entity in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
entity, whether or not the indebtedness secured thereby has been assumed,
(f) all guarantees by such entity of indebtedness of others, (g) all Capital
Lease Obligations of such entity, (h) all obligations, contingent or otherwise,
of such entity as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such entity in
respect of bankers’ acceptances; and

(ii) for all other purposes, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type,
(b) all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii).

“Indemnified Amounts” has the meaning assigned to that term in Section 9.01(a).

“Indemnified Party” has the meaning assigned to that term in Section 9.01(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnifying Party” has the meaning assigned to that term in Section 9.03.

“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower, NF, Carlyle or any of their respective Affiliates (other than his
or her service as an Independent Director (or in a functionally similar
independent role, including as an independent officer) of the Borrower or other
Affiliates that are structured to be “bankruptcy remote”); (ii) a customer or
supplier of the Borrower or any of their Affiliates (other than his or her
service as an

 

25



--------------------------------------------------------------------------------

Independent Director (or in a functionally similar independent role, including
as an independent officer) of the Borrower); or (iii) any member of the
immediate family of a person described in (i) or (ii), and (B) has, (i) prior
experience as an Independent Director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
Independent Directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities.

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Industry” means the industry categories listed on Schedule VI.

“Initial Advance” means the first Advance made pursuant to Article II.

“Initial Extension” has the meaning assigned to that term in Section 2.21.

“Initial Payment Date” means January 20, 2014.

“Initial Unrated Loan Asset” means a Loan Asset that is not rated by either S&P
or Moody’s but for which, as of five Business Days after the Cut-Off Date
relating thereto, the Servicer (whether directly or through an Affiliate) has
applied for a credit rating or credit estimate with respect thereto (to the
extent not obtained) from S&P and Moody’s.

“Institutional Lender” means each financial institution (other than a Conduit
Lender or a Liquidity Bank) which may from time to time become a Lender
hereunder by executing and delivering a Joinder Supplement to the Administrative
Agent and the Borrower as contemplated by Section 12.04(a).

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation, other than any such amount received which is
required to be used to restore, improve or repair the related real estate or
other assets or required to be paid to the Obligor under the Loan Agreement.

“Interest Collection Subaccount” means the account established at the Account
Bank with account number 46608201 for U.S. Dollar deposits into which Interest
Collections shall be segregated, and each other subaccount of the Collection
Account that may be established from time to time for administration or
convenience into which Interest Collections are to be segregated.

“Interest Collections” means, (i) with respect to any Loan Asset, all cash
Collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales or dispositions attributable to interest on
such Loan Asset and (ii) amendment fees, late fees, waiver fees, prepayment fees
or other such amounts received in respect of Loan Assets.

 

26



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means as of any Reporting Date, the percentage
equivalent of a fraction (i) the numerator of which is equal to the sum of
Interest Collections deposited in the Interest Collection Subaccount during the
immediately preceding 3-Month period, and (ii) the denominator of which is equal
to the sum of the cash distributions made pursuant to items first through ninth
(excluding item seventh) of Section 2.04(a) hereof on the Payment Dates during
such preceding 3-Month period, all as set forth in the latest Servicing Report.

“Joinder Supplement” means an agreement among the Borrower, a Lender, its Lender
Agent and the Administrative Agent in the form of Exhibit E to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Closing Date.

“Last Out Senior Secured Loan Asset” means any Loan Asset that: (a) may, by its
terms, become subordinate in right of payment to any other obligation of the
Obligor of the Loan Asset; (b) is secured by a valid first-priority perfected
Lien in, to or on specified collateral securing the Obligor’s obligations under
the Loan Asset (subject to any expressly permitted Liens, including typical and
customary “permitted liens” under the applicable Loan Agreement); and (c) is not
secured solely or primarily by common stock or other equity interests.

“Lead Arranger” means Citibank, not in its individual capacity, but solely as
Lead Arranger pursuant to the terms of this Agreement.

“Lender” means collectively, any Institutional Lender, the Conduit Lenders, the
Liquidity Banks or any other Person to whom an Institutional Lender, a Conduit
Lender or Liquidity Bank assigns any part of its rights and obligations under
this Agreement and the other Transaction Documents in accordance with the terms
of Section 12.04.

“Lender Agent” means, with respect to (i) the Lender Group containing the Citi
Conduits and their related Liquidity Bank, Citibank, (ii) each other Conduit
Lender and Liquidity Bank which may from time to time become party hereto, the
Person designated as the “Lender Agent” with respect to such Conduit Lender or
such Liquidity Bank in the applicable Joinder Supplement and (iii) each
Institutional Lender which may from time to time become a party hereto, such
Institutional Lender as Lender Agent for itself, and, in each case, each of
their respective successors and assigns.

“Lender Group” means (i) a group consisting of related Conduit Lenders, their
related Liquidity Banks and their related Lender Agent and (ii) with respect to
each Institutional Lender, such Institutional Lender, as Lender and as Lender
Agent for itself, and, in each case, each of their respective successors and
assigns.

“LIBOR” means, with respect to Daily LIBOR Advances, the Daily LIBOR and, with
respect to Fixed LIBOR Advances, the applicable Fixed LIBOR.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and

 

27



--------------------------------------------------------------------------------

any financing lease having substantially the same economic effect as any of the
foregoing) or the filing of or agreement to give any financing statement
perfecting a security interest under the UCC or comparable law of any
jurisdiction.

“Liquidity Agreement” means (i) with respect to any Liquidity Bank other than
Citibank, any agreement entered into in connection with this Agreement pursuant
to which a Liquidity Bank agrees to make purchases from or advances to, or
purchase assets from, any Conduit Lender in order to provide liquidity support
for such Conduit Lender’s Advances hereunder and (b) in the case of Citibank,
each secondary market agreement, asset purchase agreement or other similar
liquidity agreement entered into by Citibank for the benefit of each Conduit
Lender for which it is acting as Liquidity Bank, to the extent relating to the
sale or transfer of interests in Advances.

“Liquidity Bank” means (i) with respect to the Lender Group containing the Citi
Conduits, Citibank and (ii) with respect to such Lender Group or any other
Lender Group which includes a Conduit Lender, such Person or Persons who provide
liquidity support to such Conduit Lender pursuant to a Liquidity Agreement in
connection with the issuance by such Conduit Lender of Commercial Paper Notes or
as may from time to time become a Liquidity Bank hereunder by executing and
delivering a Joinder Supplement.

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

“Loan Asset” means any loan or loan participation originated by the Borrower or
originated or acquired by the Transferor in the ordinary course of its business
and transferred pursuant to the Contribution Agreement, which loan or loan
participation includes, without limitation, (i) the Required Loan Documents and
Loan Asset File, and (ii) all right, title and interest of the Transferor in and
to the loan or loan participation and any Underlying Collateral, but excluding,
in each case, any Retained Interest and any Excluded Amounts, and which loan or
loan participation (A) was approved and certified as an “Eligible Loan Asset” by
the Transferor, and (B) (x) as of the initial Advance Date, is set forth on the
Loan Asset Schedule delivered on the initial Advance Date, or (y) at all times
after the initial Advance Date, if transferred pursuant to the Contribution
Agreement, is listed on Schedule I to the Loan Assignment as of its Cut-Off
Date.

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist delivered by or on behalf of the Borrower to the Collateral Custodian
and the Backup Servicer, for each Loan Asset, of all Required Loan Documents to
be included within the respective Loan Asset File, which shall specify whether
such document is an original or a copy.

“Loan Asset Dividend” has the meaning assigned to that term in
Section 2.07(d)(i).

“Loan Asset Dividend Certificate” has the meaning assigned to that term in
Section 2.07(d)(i).

“Loan Asset Dividend Date” means any Business Day prior to the Commitment
Termination Date identified by the Borrower in a written notice to the
Administrative Agent, Collateral Agent and Collateral Custodian of its intent to
effect a Loan Asset Dividend on a date not more than 45 days’ and at least 20
days’ following the delivery date of such written notice, all in accordance with
Section 2.07(d)(i).

 

28



--------------------------------------------------------------------------------

“Loan Asset File” means, with respect to each Loan Asset, a file containing
(a) each of the documents and items as set forth on the Loan Asset Checklist
with respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Servicing Standard) and copies of any other Records relating to
such Loan Assets and Portfolio Assets pertaining thereto.

“Loan Asset Register” has the meaning assigned to that term in
Section 5.04(m)(i).

“Loan Asset Schedule” means the schedule of information with respect to the Loan
Assets delivered by the Borrower to the Collateral Custodian and the
Administrative Agent. Each such schedule shall set forth, as to any Eligible
Loan Asset to be Pledged hereunder, the applicable information specified on
Schedule IV, which shall also be provided to the Collateral Custodian in
electronic format acceptable to the Collateral Custodian.

“Loan Assignment” has the meaning assigned to that term in the Contribution
Agreement.

“Majority Lenders” means, as of any date of determination, Liquidity Banks and
Institutional Lenders with Commitments representing an aggregate of more than
50% of the Aggregate Commitments at such time (which, so long as there exists at
least two unaffiliated Lender Groups, shall be comprised of at least two Lender
Groups that are not Affiliates); provided, that the Commitments of Defaulting
Lenders shall be excluded for the purposes of making a determination of Majority
Lenders.

“Management Agreement” means the Investment Advisory Agreement, dated as of
July 11, 2013, by and between NF and NFIM.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Collateral Agent, the Collateral
Custodian, the Backup Servicer, the Account Bank, the Administrative Agent, any
Lender, any Lender Agent and the Secured Parties with respect to matters arising
under this Agreement or any other Transaction Document, (d) the ability of each
of the Borrower and the Servicer to perform their respective obligations under
this Agreement or any other Transaction Document, or (e) the status, existence,
perfection, priority or enforceability of the Collateral Agent’s, the
Administrative Agent’s or the other Secured Parties’ lien on the Collateral
Portfolio.

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing a Loan Asset executed or effected on
or after the Cut-Off Date for such Loan Asset which:

(i) reduces or forgives any or all of the principal amount due under such Loan
Asset;

(ii) delays or extends the maturity date for such Loan Asset; provided, that an
extension of the term of a Loan Agreement with respect to an Eligible Loan Asset
that is part of the Collateral Portfolio and not in default during the Revolving
Period shall not be considered a Material Modification and such Loan Asset shall
be considered a newly transferred Loan Asset for all purposes hereunder;

 

29



--------------------------------------------------------------------------------

(iii) waives one or more cash interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Loan Asset, or reduces the cash spread (giving effect to any LIBOR floor) or
cash coupon with respect to such Loan Asset (other than due to automatic changes
in grid pricing existing at the Cut-Off Date for such Loan Asset) to less than
(i) 7.00% for a Fixed Rate Loan Asset, and (ii) LIBOR plus 3.00% for any
Floating Rate Loan Asset;

(iv) contractually or structurally subordinates such Loan Asset by operation of
a priority of payments, turnover provisions, the transfer of assets in order to
limit recourse to the related Obligor or the granting of Liens (other than any
expressly permitted Liens, including “permitted liens” as defined in the
applicable Loan Agreement for such Loan Asset or such comparable definition if
“permitted liens” is not defined therein) on any of the Underlying Collateral
securing such Loan Asset; or

(v) substitutes, alters or releases the Underlying Collateral securing such Loan
Asset and such substitution, alteration or release, as determined in the sole
reasonable discretion of the Administrative Agent, materially and adversely
affects the value of such Loan Asset (other than releases for value with
application of 100% of net proceeds in permanent reductions of amounts
outstanding under the Loan Asset as may be permitted in the underlying Loan
Agreement).

“Maximum Availability” means the lesser of (i) the result of (A) the Maximum
Facility Amount, minus (B) an amount equal to the sum of, for each Revolving
Loan Asset that is an Eligible Loan Asset, (x) the aggregate Unfunded Revolving
Commitments for such Revolving Loan Asset, multiplied by (y) 50%, and (ii) the
Maximum Draw Amount.

“Maximum Draw Amount” means, at any time, the sum of the Borrowing Base plus
(solely to the extent not included in the calculation of the Borrowing Base) the
aggregate Principal Collections received but not distributed pursuant to
Section 2.04; provided that the Maximum Draw Amount shall not be increased by
any Available Collections or other amounts if at any time such Available
Collections or other amounts are rescinded, unavailable for distribution or must
be returned for any reason.

“Maximum Facility Amount” means, as of any date of determination, the lesser of
(i) the Aggregate Commitments then in effect, and (ii) the amount of net cash
proceeds received by and Unpledged Capital Commitments provided to NF from
public offerings and private placements of equity in NF; provided that at all
times after the Revolving Period, the Maximum Facility Amount shall mean the
aggregate Advances Outstanding at such time.

“Middle Market Loan Asset” means a First Lien Loan Asset that is not a Broadly
Syndicated Loan Asset.

“Minimum Credit Enhancement” means, as of any date of determination, the sum of
(A) the URC Reserve Requirement, plus (B) the greatest of (1) $10,500,000;
(2) the aggregate amount of the four largest Outstanding Principal Balances of
all Eligible Loan Assets (and, for the purpose of this calculation, all Eligible
Loan Assets funded to an Obligor and its Affiliates shall constitute a single
Eligible Loan Asset), and (3) 50% of the Aggregate Outstanding Loan Balance
other than the Excess Concentration Amounts for all Eligible Loan Assets.

 

30



--------------------------------------------------------------------------------

“Minimum Ratings” means, with respect to any Loan Asset, a rating of CCC by S&P
and Caa2 by Moody’s.

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

“Moody’s Recovery Rate” has the meaning assigned to that term in Annex E.

“Month” means a calendar month.

“Monthly Delinquency Ratio” means, as of any Reporting Date, the amount,
expressed as percentage, of (i) the sum of the Outstanding Principal Balances of
all Delinquent Assets on such date, divided by and (ii) the Aggregate
Outstanding Principal Balance on such date.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or the Servicer, as the case
may be, or any ERISA Affiliate thereof, contributed or had any obligation to
contribute on behalf of its employees at any time during the current year or the
preceding five years.

“Nationally Recognized Valuation Firm” means each of: (i) FTI Consulting, Inc.
(ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Valuation
Research Corporation, and (iv) any other nationally recognized accounting firm
or valuation firm approved by the Administrative Agent in its reasonable
discretion.

“NF” means NF Investment Corp., a Maryland corporation.

“NFIM” means Carlyle GMS Investment Management, L.L.C., a Delaware limited
liability company.

“Non-Defaulting Lender” means any Liquidity Bank or Institutional Lender that is
not a Defaulting Lender.

“Non-Defaulting Lender Group” means, at any time, each Lender Group that does
not include a Defaulting Lender at such time.

“Non-U.S. Lender” has the meaning assigned to that term in Section 2.11(d).

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreements (i) do not require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan Asset or (ii) require
any holder of the indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor and such promissory note has
not been so requested.

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender Agent in the form attached
hereto as Exhibit F.

“Notice of Exclusive Control” has the meaning specified in the Collection
Account Agreement.

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
pursuant to Section 2.18, in the form attached hereto as Exhibit G.

 

31



--------------------------------------------------------------------------------

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Lender Agents, the Administrative Agent, the Account Bank, the
Collateral Agent or the Collateral Custodian arising under this Agreement or any
other Transaction Document and shall include, without limitation, all liability
for principal of and interest on the Advances, Breakage Fees, Fees, Hedge
Breakage Costs, indemnifications and other amounts due or to become due by the
Borrower to the Lenders, the Administrative Agent, the Lender Agents, the
Collateral Agent, the Collateral Custodian, the Collateral Administrator and the
Account Bank under this Agreement or any other Transaction Document, including,
without limitation, any Fee Letter, any costs and expenses payable by the
Borrower to the Lenders, the Administrative Agent, the Lender Agents, the
Account Bank, the Collateral Agent or the Collateral Custodian, including
reasonable attorneys’ fees, costs and expenses, including without limitation,
interest, fees and other obligations that accrue after the commencement of an
insolvency proceeding (in each case whether or not allowed as a claim in such
insolvency proceeding).

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

“Obligor Group” means, collectively, each Obligor and its direct corporate or
entity parents and subsidiaries; provided, that Obligors will not be considered
members of the same Obligor Group solely as a result of a relationship based on
the direct or indirect ownership of, or control by, a common owner which is a
financial institution, asset manager, private equity sponsor, fund, investment
vehicle or similar entity which is in the business of making diversified
investments.

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion;
provided that Latham & Watkins LLP, Richards, Layton & Finger, P.A., Venable LLP
and Sullivan & Cromwell LLP, shall be considered acceptable counsel for purposes
of this definition.

“Optional Sale” has the meaning assigned to that term in Section 2.07(c).

“Optional Sale Date” means any Business Day prior to the Commitment Termination
Date identified by the Borrower in a written notice to the Administrative Agent,
Collateral Agent and Collateral Custodian of its intent to effect an Optional
Sale on a date not more than 45 days’ and at least 10 days’ following the
delivery date of such written notice, all in accordance with Section 2.07(c).

“Other Taxes” has the meaning assigned to that term in Section 12.07(b).

“Outstanding Loan Balance” means for any Loan Asset, for any date of
determination, an amount equal to the Assigned Value of such Loan Asset at such
time multiplied by the Outstanding Principal Balance of such Loan Asset;
provided that the parties hereby agree that the Outstanding Loan Balance of any
Loan Asset that is no longer an Eligible Loan Asset shall equal zero.

“Outstanding Principal Balance” means the principal balance of a Loan Asset,
expressed exclusive of the portion of the outstanding principal balance of a
Loan Asset, if any, that represents interest which has accrued in kind and has
been added to the principal balance of such Loan Asset, and

 

32



--------------------------------------------------------------------------------

any accrued interest; provided, that the Outstanding Principal Balance of a
Foreign Currency Loan Balance as of any date shall equal the U.S. Dollar
equivalent of the principal balance of such Loan Asset under the applicable
Hedging Agreement.

“Participant Register” has the meaning assigned to that term in Section 2.14.

“Payment Date” means the 20th day of each of January, April, July and October,
or, if such day is not a Business Day, the next succeeding Business Day;
provided that the final Payment Date shall occur on the Collection Date.

“Payment Duties” has the meaning assigned to that term in Section 11.02(b)(ii).

“Pension Plan” has the meaning assigned to that term in Section 4.01(z).

“Permitted Investments” means negotiable instruments or securities or other
investments (which may include securities or investments in which Citibank, the
Account Bank or either of their Affiliates provide services or receive
compensation) that (i) except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a Clearing Agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (ii) as of
any date of determination, mature by their terms on or prior to the Business Day
preceding the next Payment Date, and (iii) evidence:

(a) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

(b) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided that at the time
of the Borrower’s investment or contractual commitment to invest therein, the
commercial paper, if any, and short-term unsecured debt obligations (other than
such obligation whose rating is based on the credit of a Person other than such
institution or trust company) of such depository institution or trust company
shall have a credit rating from each Rating Agency in the Highest Required
Investment Category granted by such Rating Agency;

(c) commercial paper, or other short term obligations, having, at the time of
the Borrower’s investment or contractual commitment to invest therein, a rating
in the Highest Required Investment Category granted by each Rating Agency;

(d) demand deposits, time deposits or certificates of deposit that are fully
insured by the FDIC and either have a rating on their certificates of deposit or
short-term deposits from Moody’s and S&P of “P-1” and “A-1”, respectively;

(e) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (b) above;

 

33



--------------------------------------------------------------------------------

(f) investments in taxable money market funds or other regulated investment
companies having, at the time of the Borrower’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from each Rating Agency;

(g) time deposits (having maturities of not more than 90 days) by an entity the
commercial paper of which has, at the time of the Borrower’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by each Rating Agency; or

(h) Eligible Repurchase Obligations.

In connection with the acquisition or disposition of Permitted Investments
pursuant to the terms of the Transaction Documents, the Collateral Agent may
pursuant to the direction of the Servicer or the Administrative Agent, as
applicable, purchase or sell to itself or an Affiliate, as principal or agent,
the Permitted Investments described above.

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith, and (c) Liens granted pursuant
to or by the Transaction Documents.

“Permitted Refinancing” means any refinancing transaction undertaken by NF or an
Affiliate of the NF that is secured (or to be secured), directly or indirectly,
by any Loan Asset currently included in the Collateral Portfolio or any portion
thereof or any interest therein released from the Lien of this Agreement.

“Permitted Securitization” means a private or public term or conduit
securitization transaction undertaken by the NF, the Borrower or an Affiliate of
the NF that is secured (or to be secured), directly or indirectly, by any Loan
Asset currently included in the Collateral Portfolio or any portion thereof or
any interest therein released from the Lien of this Agreement, including,
without limitation, any collateralized loan obligation or collateralized debt
obligation offering or other asset securitization.

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset
(whether as of the Cut-Off Date or in the future) for some period of the time
prior to such Loan Asset requiring the current cash payment of such previously
capitalized interest, which cash payment shall be treated as an Interest
Collection at the time it is received.

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II, whether such Eligible Loan Asset was originated by the
Borrower or acquired by the Borrower pursuant to the Contribution Agreement.

 

34



--------------------------------------------------------------------------------

“Portfolio Assets” means all Loan Assets owned by the Borrower, together with
all proceeds thereof and other assets or property related thereto, including all
right, title and interest of the Borrower in and to:

(a) any amounts on deposit in any cash reserve, collection, custody or lockbox
accounts securing the Loan Assets;

(b) all rights with respect to the Loan Assets to which the Borrower is entitled
as lender under the applicable Loan Agreement;

(c) the Collection Account, together with all cash and investments in each of
the foregoing other than amounts earned on investments therein;

(d) any Underlying Collateral securing a Loan Asset and all Recoveries related
thereto, all payments paid in respect thereof and all monies due, to become due
and paid in respect thereof accruing after the applicable Cut-Off Date and all
liquidation proceeds;

(e) all Required Loan Documents, the Loan Asset Files related to any Loan Asset,
any Records, and the documents, agreements, and instruments included in the Loan
Asset Files or Records;

(f) all Insurance Policies with respect to any Loan Asset;

(g) all Liens, guaranties, indemnities, warranties, letters of credit, accounts,
bank accounts and property subject thereto from time to time purporting to
secure or support payment of any Loan Asset, together with all UCC financing
statements, mortgages or similar filings signed or authorized by an Obligor
relating thereto;

(h) the Contribution Agreement (including, without limitation, rights of
recovery of the Borrower against the Transferor) and the assignment to the
Collateral Agent, for the benefit of the Secured Parties, of all UCC financing
statements filed by the Borrower against the Transferor under or in connection
with the Contribution Agreement;

(i) all records (including computer records) with respect to the foregoing; and

(j) all Collections, income, payments, proceeds and other benefits of each of
the foregoing.

“Prime Rate” means the rate announced by Citibank from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by Citibank or any other specified financial institution in connection
with extensions of credit to debtors.

“Principal Collection Subaccount” means the account established at the Account
Bank with account number 46608202 for U.S. Dollar deposits into which Principal
Collections shall be segregated, and each other subaccount of the Collection
Account that may be established from time to time for administration or
convenience into which Principal Collections are to be segregated.

 

35



--------------------------------------------------------------------------------

“Principal Collections” means (i) any cash Collections deposited by the Borrower
in the Collection Account accordance with Section 2.06(a)(i) or Section 2.07(b),
(c) or (e) with respect to any Loan Asset, all cash Collections received which
are not Interest Collections, including, without limitation, all Recoveries, all
Insurance Proceeds, all scheduled payments of principal and principal
prepayments and all guaranty payments and proceeds of any Permitted
Refinancings, Permitted Securitizations, liquidations, sales or dispositions, in
each case, attributable to the principal of such Loan Asset.

“Pro Rata Share” means, with respect to each Liquidity Bank and each
Institutional Lender, (1) at any time during the Revolving Period (i) with
respect to the determination of Advances, the Undrawn Percentage of such
Liquidity Bank or Institutional Lender, and (ii) with respect to the allocation
of Collections on any Payment Date or otherwise in connection with any
distribution hereunder, the Funded Percentage of such Liquidity Bank or
Institutional Lender, and (2) on or after the Revolving Period, with respect to
the allocation of Collections on any Payment Date or otherwise in connection
with any distribution hereunder, such Liquidity Bank’s or Institutional Lender’s
Funded Percentage,

where:

“Drawn Amount” of each Liquidity Bank and each Institutional Lender, means the
Advances Outstanding of such Liquidity Bank or Institutional Lender.

“Funded Percentage” for any Liquidity Bank or Institutional Lender as of any
date of determination, means the amount, expressed as a percentage, obtained by
dividing (i) the Drawn Amount of such Liquidity Bank or Institutional Lender, by
(ii) the Advances Outstanding of all Liquidity Banks and Institutional Lenders.

“Undrawn Amount” for any Liquidity Bank or Institutional Lender as of any date
of determination, means the positive difference, if any, between (i) the
Commitment of such Person, and (ii) the Drawn Amount of such Person.

“Undrawn Percentage” for any Liquidity Bank or Institutional Lender as of any
date of determination, means the amount, expressed as a percentage, obtained by
dividing (i) the Undrawn Amount of such Liquidity Bank or Institutional Lender,
by (ii) the aggregate Undrawn Amounts of all Liquidity Banks and Institutional
Lenders.

“Proceeds” means, with respect to any Collateral Portfolio, all property that is
receivable or received when such Collateral Portfolio is collected, sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to any insurance relating to such Collateral Portfolio.

“Qualifying Revolving Loan” means either (i) a Revolving Loan Asset or (ii) a
loan owned by the Transferor but which, if transferred to the Borrower pursuant
to the Contribution Agreement, is of the type that would otherwise qualify as a
Revolving Loan Asset; provided that, for the avoidance of doubt, any funds that
are transferred to the Transferor in respect of a loan under this subclause
(ii) shall be a distribution by the Borrower in accordance with the terms of
this Agreement.

“Quoted Price” means, with respect to each Loan Asset as of any date, the net
value (expressed as a percentage of the Outstanding Principal Balance) of such
Loan Asset quoted by a Nationally Recognized Valuation Firm selected by the
Administrative Agent and valuing such Loan Asset.

 

36



--------------------------------------------------------------------------------

“RAC Reporting Date” means the earlier to occur of (i) the date on which the
Servicer or the Borrower has actual knowledge that the Servicer is not or will
not be in compliance with the Required Asset Coverage Ratio with respect to the
immediately prior fiscal quarter, and (ii) the date 45 days following the end of
any fiscal quarter on which the Borrower shall fail to deliver to the
Administrative Agent written certification that demonstrates that NF is in
compliance with the Required Asset Coverage Ratio as at the end of such fiscal
quarter.

“Ramp-Up Period” means the period commencing on the Closing Date and ending on
the earlier to occur of (x) the initial date on which AOLB exceeds $87,500,000,
and (y) May 12, 2014.

“Rating Agency” means each of S&P and Moody’s.

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower or the Transferor has
acquired an interest pursuant to the Contribution Agreement or in which the
Borrower or the Transferor has otherwise obtained an interest.

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Loan Asset that is subject to clauses (i), (ii) or (iii) of the definition of
“Assigned Value Adjustment Event” is sold, discarded or abandoned (after a
determination by the Servicer that such Underlying Collateral has little or no
remaining value) or otherwise determined to be fully liquidated by the Servicer
in accordance with the Servicing Standard, the proceeds from the sale of the
Underlying Collateral, the proceeds of any related Insurance Policy, any other
recoveries (including interest proceeds recovered) with respect to such Loan
Asset, as applicable, the Underlying Collateral, and amounts representing late
fees and penalties, net of any amounts received that are required under such
Loan Asset, as applicable, to be refunded to the related Obligor.

“Register” has the meaning assigned to that term in Section 2.14.

“Release Date” has the meaning assigned to that term in Section 2.07(f).

“Release Period” means any period following the Ramp-Up Period and prior to the
Commitment Termination Date that the Borrower is in compliance with the
Collateral Quality Tests.

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on the Closing Date and ending on, but excluding, the Determination
Date immediately preceding such Payment Date and (ii) as to any subsequent
Payment Date, the period beginning on, and including, the Determination Date
prior to the immediately preceding Payment Date and ending on, but excluding,
the Determination Date immediately preceding such Payment Date, or, with respect
to the final Remittance Period, the Collection Date.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than an event for which the 30 day notice period has been waived.

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

37



--------------------------------------------------------------------------------

“Reporting Date” means the date that is the 12th day of each Month, commencing
November 12, 2013, or if such date is not a Business Day, the immediate
preceding Business Day.

“Required Asset Coverage Ratio” means, as of any date of determination, “asset
coverage” (as understood under the 1940 Act) of NF of at least 200 per centum,
as determined in accordance with the terms and requirements of the 1940 Act,
including Sections 6(f), 18 and 61(a)(1) thereof, and otherwise in accordance
with GAAP.

“Required Lenders” means, as of any date of determination, Liquidity Banks and
Institutional Lenders with Commitments representing an aggregate of more than
66.667% of the Aggregate Commitments at such time (which, so long as there
exists at least two unaffiliated Lender Groups, shall be comprised of at least
two Lender Groups that are not Affiliates); provided, that the Commitments of
Defaulting Lenders shall be excluded for the purposes of making a determination
of Required Lenders.

“Required Loan Documents” means, for each Loan Asset, originals (except as
otherwise indicated) of the following documents or instruments, all as specified
on the related Loan Asset Checklist:

(a) (i) the original executed promissory note or, in the case of a lost note, a
copy of the executed underlying promissory note accompanied by an original
executed affidavit and indemnity endorsed by the Borrower in blank (and an
unbroken chain of endorsements from each prior holder of such promissory note to
the Borrower), or (ii) if such promissory note is not issued in the name of the
Borrower or is a Noteless Loan Asset, an executed copy of each assignment and
assumption agreement, transfer document or instrument relating to such Loan
Asset evidencing the assignment of such Loan Asset from any prior third party
owner thereof to the Borrower and from the Borrower in blank; and

(b) to the extent applicable for the related Loan Asset, copies of the executed
(a) guaranty, (b) credit agreement, (c) loan agreement, (d) note purchase
agreement, (e) sale and servicing agreement, (f) acquisition agreement (or
similar agreement) and (g) security agreement or mortgage, in each case as set
forth on the Loan Asset Checklist.

“Required Reports” means, collectively, the Servicing Report required pursuant
to Section 6.08(b), the Servicer’s Certificate required pursuant to
Section 6.08(c), the financial statements of the Servicer required pursuant to
Section 6.08(d), the tax returns of the Borrower and the Servicer required
pursuant to Section 6.08(e), the financial statements and valuation reports of
each Obligor required pursuant to Section 6.08(f), the annual statements as to
compliance required pursuant to Section 6.09, and the annual independent public
accountant’s report required pursuant to Section 6.10.

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the

 

38



--------------------------------------------------------------------------------

Borrower now or hereafter outstanding, (iii) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire membership interests of the
Borrower now or hereafter outstanding, and (iv) any payment of management fees
by the Borrower (except for reasonable management fees to the Servicer or its
Affiliates in reimbursement of actual management services performed, which
management fees shall be paid pursuant to Section 2.04(a)(vii),
Section 2.04(b)(iii) and Section 2.04(c)(vi)). For the avoidance of doubt,
(x) payments and reimbursements due to the Servicer in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments, and (y) distributions by the Borrower to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Borrower in accordance with this Agreement shall
not constitute Restricted Junior Payments.

“Retained Interest” means (A) with respect to any Revolving Loan Asset, all
obligations to provide additional funding (in excess of principal amounts
outstanding) with respect to such Loan Asset, and (B) with respect to any
Agented Note that is originated or transferred to the Borrower, (i) all of the
obligations, if any, including obligations to provide additional funding, of the
agent(s) under the documentation evidencing such Agented Note, and (ii) the
applicable portion of the interests, rights and obligations under the
documentation evidencing such Agented Note that relate to such portion(s) of the
indebtedness that is owned by another lender or is being retained by the
Transferor pursuant to clause (A) of this definition.

“Review Criteria” has the meaning assigned to that term in Section 13.02(b)(i).

“Revolving Loan Asset” means a Loan Asset that is not a Term Loan Asset
(including a Loan Asset that contains revolving loan or delayed draw term loan
provisions).

“Revolving Loan Principal Collections” means Principal Collections with respect
to Revolving Loan Assets.

“Revolving Note” has the meaning assigned to that term in Section 2.01(a).

“Revolving Period” means the date commencing on the Closing Date and ending on
the Commitment Termination Date.

“Risk and Collection Policies” means collectively, the NF Investment Corp. Risk
Policy Manual and the NF Investment Corp. Collection Policy Manual, each as
attached hereto as Exhibit B.

“Rule 17g-5” means Rule 17g-5 under the Securities Exchange Act of 1934, as
amended, as such rule may be amended from time to time, and subject to the
interpretations provided by the Securities and Exchange Commission or its staff
from time to time.

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

“Scheduled Commitment Termination Date” means September 12, 2016, as such date
may be extended by mutual agreement of the parties hereto (each, in their sole
and absolute discretion) pursuant to Sections 2.21 and 12.01(b).

 

39



--------------------------------------------------------------------------------

“Scheduled Maturity Date” means September 12, 2019, as such date may be extended
by mutual agreement of the parties hereto (in their sole and absolute
discretion) pursuant to Sections 2.21 and 12.01(b).

“Scheduled Payment” means each scheduled payment of principal or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

“Scheduled Valuation Process” has the meaning assigned to that term in
Section 6.02(d).

“Second Extension” has the meaning assigned to that term in Section 2.21.

“Secured Party” means each of the Administrative Agent, each Lender (together
with its successors and assigns), each Lender Agent, each Affected Party, each
Indemnified Party, the Collateral Custodian, the Collateral Agent, the
Collateral Administrator and the Account Bank.

“Senior Debt/EBITDA Ratio” means for any Obligor, the ratio of (x) senior
Indebtedness (i.e., Indebtedness that is not subject to contractual or
structural subordination) of such Obligor, to (y) EBITDA of such Obligor, as set
forth in, or as calculated in connection with, the Underwriting Memoranda for
such Loan Asset.

“Senior B Loan Asset” means, with respect to a Loan Asset (a “Combined
Facility”) with a revolving loan facility (“Revolving Facility”) and term loan
facility (“Term Facility”), where the Revolving Facility may be part of the same
facility as the Term Facility or may be a standalone revolving loan facility,
the Term Facility of such Combined Facility that, as of any date of
determination, would qualify as a First Lien Loan Asset but for the seniority in
right of payment of the Revolving Facility and the seniority of the Lien
securing the Revolving Facility, so long as such Loan Asset satisfies the
following criteria: (1) as of the related Cut-Off Date, the committed amount of
the Revolving Facility is equal to or less than 25% of the Combined Facility;
(2) as of the related Cut-Off Date, the ratio of (x) the sum of the committed
amount of the Revolving Facility to (y) the EBITDA of the related Obligor shall
not exceed 1.00:1.00; (3) as of the related Cut-Off Date, the related Obligor
maintained a ratio of (x) the amount of the Combined Facility, to (y) EBITDA of
the related Obligor, of 4.00:1.00 or less over the prior 12-month period; and
(4) at all times, the Senior B Loan Asset has been assigned a Moody’s Recovery
Rate of at least 45%.

“Senior Fee Limit” means, as of any date of determination, an amount equal to
the sum of (i) the product of (a) 0.025% and (b) either (x) from the Closing
Date until the first anniversary of the Closing Date, $125,000,000, or (y) at
all times after the first anniversary of the Closing Date, the weighted average
Aggregate Outstanding Principal Balance of all Loan Assets over the twelve month
period ending on such date of determination, and (ii) $175,000.

“Senior Servicing Fees” means the fee payable to the Servicer on each Payment
Date in arrears in respect of each Remittance Period, which fee shall be equal
to the product of (i) 0.25%, (ii) the weighted average daily Aggregate
Outstanding Principal Balance of all Eligible Loan Assets for such Remittance
Period, and (iii) the actual number of days in such Remittance Period divided by
360; provided that so long as NF or any Affiliate of NF is acting as Servicer,
the Servicer shall have the right to irrevocably waive payment of any Senior
Servicing Fees payable on any Payment Date; and provided, further that the rate
set forth in clause (i) hereof may be increased up to a level determined by the
Majority Lenders as then reflecting the arm’s length servicing fee in the event
that the Backup Servicer or other replacement Servicer is appointed pursuant to
Section 6.01(c).

 

40



--------------------------------------------------------------------------------

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

“Servicer Advance” means a discretionary advance of funds by the Servicer (or
the Borrower) to an Obligor that does not constitute a revolving advance in the
ordinary course under a Revolving Loan Asset.

“Servicer Pension Plan” has the meaning assigned to that term in
Section 4.03(p).

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

(a) any failure by the Servicer to make any payment, transfer or deposit into
the Collection Account (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections),
as required by this Agreement or any Transaction Document which continues
unremedied for a period of two Business Days (unless such failure was due solely
to an administrative error by the financial institution holding the Collection
Account crediting any such payment to the wrong account and the Servicer and
such financial institution work diligently to resolve as promptly as possible
and in any event within two Business Days after such error was discovered);

(b) any withdrawal by the Servicer from the Collection Account in contravention
of or otherwise not in accordance with the terms of this Agreement;

(c) any failure on the part of the Servicer duly to (i) observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or the other Transaction Documents to which the Servicer is a
party (including, without limitation, any delegation of the Servicer’s duties
that is not permitted by Section 6.01 of this Agreement) or (ii) comply in any
material respect with the Risk and Collection Policies or Servicing Standard
regarding the servicing of the Collateral Portfolio, and in each case the same
continues unremedied for a period of 30 days (if such failure can be remedied)
after the earlier to occur of (x) the date on which written notice of such
misrepresentation or failure requiring the same to be remedied shall have been
given to the Servicer by the Administrative Agent, the Collateral Agent (at the
direction of the Administrative Agent) or the Borrower and (y) the date on which
a Responsible Officer of the Servicer acquires knowledge thereof;

(d) the failure of the Servicer to make any payment when due (after giving
effect to any related grace period) under one or more agreements for borrowed
money to which it is a party in an aggregate amount in excess of $12,500,000 (or
its U.S. Dollar equivalent), individually or in the aggregate, or the occurrence
of any event or condition that has resulted in the acceleration of such amount
of recourse debt whether or not waived;

(e) the Servicer shall have made payments of amounts in excess of $12,500,000 in
the settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or

(f) the effectuation of any material change in the Risk and Collection Policies
without the prior written consent of the Administrative Agent where, pursuant to
Section 5.04(f), and giving effect to the proviso thereto, such material change
would require consent of the Administrative Agent;

 

41



--------------------------------------------------------------------------------

(g) a Bankruptcy Event shall occur with respect to the Servicer;

(h) NF shall assign its rights or obligations as “Servicer” hereunder to any
Person without the consent of each Lender Agent and the Administrative Agent (as
required in the last sentence of Section 12.04(a));

(i) NF fails to maintain the Required Asset Coverage Ratio;

(j) NF permits (1) the sum of (x) Shareholders’ Equity (as reflected in its 10Q
or 10K (or financial statements to the extent NF is not required to make such
public filings) without any deductions) plus (y) without duplication of any
Unpledged Capital Commitments included in the determination of clause
(1)(x) above, the Unpledged Capital Commitments at the last day of any fiscal
quarter, to be less than (2) the greater of (A) 40% of the total assets of NF
and its Subsidiaries, in each case, as of the last day of such fiscal quarter
(determined on a consolidated basis, without duplication, in accordance with
GAAP), and (B) the sum of (i) $26,400,000 (being 80% of the aggregate net
proceeds of the initial and any secondary equity offering of NF prior to the
Closing Date), plus (ii) 80% of the net proceeds of the aggregate net proceeds
of any secondary equity offering of NF following the Closing Date or of the
proceeds of the drawing of any Unpledged Capital Commitment, plus
(iii) Unpledged Capital Commitments.

(k) NF fails as of any date of determination to maintain (i) Unrestricted Cash
plus (ii) Unpledged Capital Commitments, that are, in the aggregate, equal to or
greater than the amount of principal payments due or to become due (whether
scheduled, upon maturity or otherwise) under Indebtedness of the Servicer in the
next 30 days of such date of determination;

(l) NF fails to maintain its status as a “business development company” under
the 1940 Act;

(m) any failure by the Servicer to deliver (i) any required Servicing Report on
or before the date occurring two Business Days after the date such report is
required to be made or given, as the case may be, (ii) the valuations required
to be delivered on a quarterly basis or an annual basis, as applicable, pursuant
to the Scheduled Valuation Process set forth under Section 6.02(d) on or before
the date occurring ten Business Days after the date such valuations are required
to be delivered, or (iii) any other Required Reports hereunder on or before the
date occurring ten Business Days after the date such report is required to be
made or given, as the case may be, in each case under the terms of this
Agreement;

(n) any representation, warranty or certification made by the Servicer in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect when made, which has a Material
Adverse Effect on the Administrative Agent or any of the Secured Parties and
continues to be unremedied for a period of 30 days after the earlier to occur of
(i) the date on which written notice of such incorrectness requiring the same to
be remedied shall have been given to the Servicer by the Administrative Agent,
the Collateral Agent (at the direction of the Administrative Agent) or the
Borrower and (ii) the date on which a Responsible Officer of the Servicer
acquires knowledge thereof;

 

42



--------------------------------------------------------------------------------

(o) any financial or other information reasonably requested by the
Administrative Agent or the Collateral Agent is not provided as requested within
a reasonable amount of time following such request;

(p) the rendering against the Servicer of one or more final judgments, decrees
or orders by a court or arbitrator of competent jurisdiction for the payment of
money in excess individually or in the aggregate of $12,500,000, and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of more than 60 consecutive days without a stay of execution;

(q) any event or series of events that would result in a “Change of Control”;

(r) the occurrence of an Event of Default (past any applicable notice or cure
period provided in the definition thereof); or

(s) any other event which has caused a Material Adverse Effect on the assets,
liabilities, financial condition, business or operations of the Servicer or the
ability of the Servicer to meet its obligations under the Transaction Documents
to which it is a party.

“Servicer Termination Notice” has the meaning assigned to that term in
Section 6.01(b).

“Servicer’s Certificate” has the meaning assigned to that term in
Section 6.08(c).

“Servicing Fees” means the Senior Servicing Fee and the Subordinate Servicing
Fee, collectively.

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

“Servicing Report” has the meaning assigned to that term in Section 6.08(b)(i).

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets on behalf of
the Secured Parties in accordance with the Risk and Collection Policies, which
Risk and Collection Policies provides the servicing and administration of the
Loan Assets in accordance with Applicable Law, the terms of this Agreement, the
Loan Agreements, all customary and usual servicing practices for loans like the
Loan Assets and, to the extent consistent with the foregoing, (a) the higher of:
(A) the standards, policies and procedures that the Servicer reasonably believes
to be customarily followed by institutional managers of national standing
relating to assets of the nature and character of the Collateral Portfolio and
(B) the same care, skill, prudence and diligence with which the Servicer
services and administers loans for its own account or for the account of others;
(b) with a view to maximize the value of the Loan Assets; and (c) without regard
to: (i) any relationship that the Servicer or any Affiliate of the Servicer may
have with any Obligor or any Affiliate of any Obligor, (ii) the Servicer’s
obligations to incur servicing and administrative expenses with respect to a
Loan Asset, (iii) the Servicer’s right to receive compensation for its services
hereunder or with respect to any particular transaction, (iv) the ownership by
the Servicer or any Affiliate thereof of any Loan Assets, (v) the ownership,
servicing or management for others by the Servicer of any other loans or
property by the Servicer or (vi) any relationship that the Servicer or any
Affiliate of the Servicer may have with any holder of other loans of the Obligor
with respect to such Loan Assets.

 

43



--------------------------------------------------------------------------------

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis and without duplication, and in accordance with GAAP of
shareholders’ equity for NF and its Subsidiaries at such date.

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

“Spread” means, with respect to any Floating Rate Loan Asset as of any date of
determination, (i) to the extent that such Floating Rate Loan Asset determines
the applicable interest rate thereunder based on the London Interbank Offered
Rate without reference to a “LIBOR floor”, the specified cash interest
percentage in excess of the London Interbank Offered Rate thereunder as of such
date of determination, (ii) to the extent that such Floating Rate Loan Asset
determines the applicable interest rate thereunder based on a “LIBOR floor”, the
specified cash interest percentage in excess of the Daily LIBOR as of such date
of determination, or (iii) to the extent that such Floating Rate Loan Asset
determines the applicable interest rate thereunder based on the prime rate or a
rate other than the London Interbank Offered Rate or a “LIBOR floor”, the
specified cash interest percentage in excess of the Daily LIBOR as of such date
of determination.

“Spreadsheet” has the meaning assigned to that term in Section 7.02(b)(ii).

“State” means one of the fifty states of the United States or the District of
Columbia.

“Subordinate Servicing Fees” means the fee payable to the Servicer on each
Payment Date in arrears in respect of each Remittance Period, which fee shall be
equal to the product of (i) 0.25%, (ii) the weighted average daily Aggregate
Outstanding Principal Balance of all Eligible Loan Assets for such Remittance
Period, and (iii) the actual number of days in such Remittance Period divided by
360; provided that so long as NF or any Affiliate of NF is acting as Servicer,
the Servicer shall have the right to irrevocably waive payment of any
Subordinate Servicing Fees payable on any Payment Date; and provided, further
that the rate set forth in clause (i) hereof may be increased up to a level
determined by the Administrative Agent in its sole and absolute discretion as
then reflecting the arm’s length servicing fee in the event that the Backup
Servicer or other replacement Servicer is appointed pursuant to Section 6.01(c).

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

44



--------------------------------------------------------------------------------

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(e)(ii).

“Substitution” has the meaning assigned to that term in Section 2.07(a).

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment on the part of the
Transferor arising from an extension of credit by the Transferor to an Obligor.

“Total Debt/EBITDA Ratio” means for any Obligor, the ratio of (x) Indebtedness
of such Obligor, to (y) EBITDA of such Obligor, as set forth in, or as
calculated in connection with, the Underwriting Memoranda for such Loan Asset.

“Tranche Size” means, with respect to any Broadly Syndicated Loan Asset, the
tranche currently held or contemplated for purchase by the Borrower; provided,
that (i) to the extent, there are multiple pari passu tranches issued by an
Obligor, such other tranches shall be included in the calculation of “Tranche
Size” if and to the extent that the related Loan Agreement provides that
(x) such tranches are governed by the same material terms, and (y) each of such
tranches are each widely distributed, and (ii) the calculation of “Tranche Size”
hereunder shall include any last out component (but not any second lien
component) relating thereto.

“Transaction Documents” means this Agreement, the Revolving Note(s), any Joinder
Supplement, the Contribution Agreement, the Collection Account Agreement, the
Fee Letters, each collateral assignment agreement and each document, instrument
or agreement related to any of the foregoing.

“Transaction Fee Letter” means the Fee Letter, dated as of September 12, 2013,
between Citibank, in its capacities as Administrative Agent and Collateral
Agent, each Lender Agent party hereto from time to time, the Borrower and NF, as
Servicer and Transferor, as such letter may be amended, modified, supplemented,
restated or replaced from time to time.

“Transferee Letter” has the meaning assigned to that term in Section 12.04(a).

“Transferor” means NF as the transferor under the Contribution Agreement.

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

45



--------------------------------------------------------------------------------

“Underwriting Memoranda” means for any Loan Asset, the underwriting or
investment approval memoranda utilized by the Transferor or the Borrower, as
applicable, in evaluating and approving such Loan Asset for investment (which
Underwriting Memoranda shall provide for a method for calculation of “EBITDA”
and “Indebtedness” of the related Obligor).

“Undrawn Fee” has the meaning assigned to that term in Section 2.09.

“Undrawn Fee Calculation Basis” has the meaning set forth in the Transaction Fee
Letter.

“Undrawn Fee Rate” means the applicable percentages set forth in the Transaction
Fee Letter.

“Unfunded Revolving Commitments” means, as of any Determination Date, the
aggregate amount of commitments under Revolving Loan Assets to provide
additional funding thereunder, after taking into account as of any Determination
Date (i) the increase or decrease of such aggregate commitments under the Loan
Agreements governing such Revolving Loan Assets, (ii) the increase or reduction
of such aggregate commitments resulting from the sales, substitutions and
repurchases of Revolving Loan Assets under Section 2.07 prior to such
Determination Date, and (iii) the increase or decrease (as reflected in
Revolving Loan Principal Collections received in the Collection Account) of the
principal amount outstanding under such Revolving Loan Assets, or otherwise.

“United States” means the United States of America.

“Unitranche Loan Asset” means any Middle Market Loan Asset the Obligor of which
has no other Indebtedness outstanding or in existence.

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

“Unpledged Capital Commitments” means the sum of (i) any unfunded, undrawn and
readily available capital commitments of shareholders of NF that are not pledged
or subject to any Lien, including without limitation, any subscription line
credit facility, shareholder’s note or similar instrument relating thereto,
plus, without duplication, (ii) the result (not to be less than zero), of
(A) any unfunded, undrawn and readily available capital commitments of
shareholders of NF that have been pledged by NF to a lender to secure the
obligations of NF under a subscription line working capital credit facility in
form and substance reasonably satisfactory to the Administrative Agent, where
the maximum indebtedness possible under such credit facility does not exceed an
amount equal to 3.33% of the undrawn capital commitments pledged as collateral
therefor, minus (B) the maximum principal amount possibly outstanding under such
credit facility.

“Unrated Loan Asset” means a Loan Asset that is not rated by either S&P or
Moody’s and is not an Initial Unrated Loan Asset.

“Unrestricted Cash” means, for any Person, cash of such Person available for use
for general corporate purposes and not held in any reserve account or legally or
contractually restricted for any particular purposes.

“Unused Portion” has the meaning assigned to that term in Section 2.09.

 

46



--------------------------------------------------------------------------------

“Updated Assigned Value” means, with respect to each Loan Asset as of any date,
the value (expressed as a percentage of the Outstanding Principal Balance) of
such Loan Asset reflected on the books and records of NF, as adjusted to the
Quoted Price established pursuant to the Scheduled Valuation Process, or
otherwise adjusted pursuant to any periodic valuation required by, and in
accordance with, the 1940 Act and any orders of the Securities and Exchange
Commission issued to NF, in each case, as determined by the Board of Directors
of NF and reviewed by its auditors; provided if NF does not report the Quoted
Price established pursuant to the Scheduled Valuation Process to the Servicer,
the Administrative Agent and the Backup Servicer as required pursuant to
Section 6.02(d) (or more frequently to the extent required under the 1940 Act),
the “Updated Assigned Value” of such Loan Asset shall be deemed to equal zero
until NF provides such report; provided, in no event shall any Updated Assigned
Value exceed 100%, and provided, further, any Loan Asset that is determined to
have an Updated Assigned Value equal to or greater than 97% shall be deemed to
have an Assigned Value equal to 100%.

“URC Loan Asset Dividend” has the meaning assigned to that term in
Section 2.07(d)(ii).

“URC Reserve Requirement” means, as of any date of determination, an amount
equal to the aggregate Unfunded Revolving Commitments of all Loan Assets that
are included in the Collateral Portfolio.

“Value Adjusted Assigned Value” means, with respect to any Loan Asset included
in the calculation of the Borrowing Base as of any date following the occurrence
of an Assigned Value Adjustment Event, the value (expressed as a percentage of
the Outstanding Principal Balance) of such Loan Asset established by the
Administrative Agent from time to time in its sole and absolute discretion (and
the Administrative Agent shall promptly notify the Servicer of any change to
Value Adjusted Assigned Value it may establish from time to time),

provided, that:

 

  (1) the Value Adjusted Assigned Value of any Loan Asset subject to a Material
Modification under clause (i) of such defined term shall in all events equal
zero;

 

  (2) except with respect to a Loan Asset described in clause (1) above, the
Value Adjusted Assigned Value shall not be less than any Quoted Price (when it
becomes available) issued after the occurrence of the related Assigned Value
Adjustment Event from a Nationally Recognized Valuation Firm selected by the
Administrative Agent (at the Borrower’s expense) and retained to value such Loan
Asset; and

 

  (3) except with respect to a Loan Asset described in clause (1) above, in the
event the Borrower disagrees with the Administrative Agent’s determination of
the Value Adjusted Assigned Value, the Borrower may (at its expense) retain any
Nationally Recognized Valuation Firm to value such Loan Asset, and if the value
determined by such Nationally Recognized Valuation Firm is greater than the
Administrative Agent’s determination of the Value Adjusted Assigned Value, such
Nationally Recognized Valuation Firm’s valuation shall become the Value Adjusted
Assigned Value hereunder; provided that until the completion of such valuation
process, the Value Adjusted Assigned Value of such Loan Asset shall be the value
assigned by the Administrative Agent.

 

47



--------------------------------------------------------------------------------

“WARF Test” means, as of any date of determination, a test that is satisfied if
WARF is not greater than either (i) during the Ramp-Up Period, 3490, and
(ii) after the Ramp-Up Period, the numeric figure selected by the Servicer by
reference to the matrix set forth on Annex D.

“WARR Test” means, as of any date of determination, a test that is satisfied if
the WARR is not less than (i) if such date of determination is prior to the CQT
Matrix Trigger Date, 48%, or (ii) if such date of determination is on or after
the CQT Matrix Trigger Date, the “Minimum Recovery Rate” selected by the
Servicer by reference to the matrix set forth on Annex D.

“Warranty Event” means, as to any Loan Asset, the discovery (i) that as of the
related Cut-Off Date for such Loan Asset there existed a breach of any
representation or warranty relating to such Loan Asset (other than any
representation or warranty that the Loan Asset satisfies the criteria of the
definition of Eligible Loan Asset), or (ii) following the Cut-Off Date for such
Loan Asset, of a Dispute.

“Warranty Loan Asset” means (i) any Loan Asset that fails to satisfy any
criteria of the definition of Eligible Loan Asset as of the Cut-Off Date for
such Loan Asset or a Loan Asset with respect to which a Warranty Event has
occurred, or (ii) any Loan Asset, or if not affecting the full Loan Asset, the
portion thereof, subject to a Dispute following the Cut-Off Date.

“Weighted Average Life” means, as of any date of determination with respect to
all Eligible Loan Assets, the number of years following such date obtained by
summing the products obtained for each of the Eligible Loan Assets, by
multiplying: (a) the Average Life of each such Eligible Loan Asset as at such
date of determination, by the Outstanding Principal Balance of such Eligible
Loan Asset, and dividing such sum by: (b) the aggregate Outstanding Principal
Balance of all Eligible Loan Assets.

“Weighted Average Life Test” means, as of any date of determination, that the
Weighted Average Life of all Eligible Loan Assets is equal to or less than 6.0
years.

“Weighted Average Rating Factor” or “WARF” means, as of any date of
determination, the number obtained by dividing (i) the sum of the products
obtained for each of the Eligible Loan Assets, by multiplying (a) the Moody’s
Rating Factor (as defined in Annex E) of each such Eligible Loan Asset as at
such date of determination, by (b) the Outstanding Principal Balance of such
Eligible Loan Asset, by (ii) the aggregate Outstanding Principal Balance of all
Eligible Loan Assets.

“Weighted Average Recovery Ratio” or “WARR” means, as of any date of
determination, the percentage obtained by dividing (i) the sum of the products
obtained for each of the Eligible Loan Assets, by multiplying (a) the Moody’s
Recovery Rate of each such Eligible Loan Asset as at such date of determination,
by (b) the Outstanding Principal Balance of such Eligible Loan Asset, by
(ii) the aggregate Outstanding Principal Balance of all Eligible Loan Assets.

“Weighted Average Spread” means, as of any date of determination with respect to
all Eligible Loan Assets, the Spread obtained by summing the products obtained
for each of the Eligible Loan Assets that are Floating Rate Loan Assets, by
multiplying: (a) the Spread of each such Eligible Loan Asset, by the maximum
committed funding amount, and dividing such sum by: (b) the aggregate maximum
committed funding amounts of all Eligible Loan Assets that are Floating Rate
Loan Assets.

“Weighted Average Spread Test” means, as of any date of determination, a test
that is satisfied if the Weighted Average Spread of all Eligible Loan Assets
that are Floating Rate Loan Assets is equal to or greater than (i) if such date
of determination is prior to the CQT Matrix Trigger Date, 3.50%, or (ii) if such
date of determination is on or after the CQT Matrix Trigger Date, the “Minimum
WAS” selected by the Servicer by reference to the matrix set forth on Annex D.

 

48



--------------------------------------------------------------------------------

“Yield” means with respect to any Remittance Period (or portion thereof), the
sum for all Advances Outstanding for each day in such Remittance Period (or
portion thereof) determined in accordance with the following formula for each
such Advance:

YR x L

D

 

where:    YR      =      the Yield Rate applicable on such day to such Advance;
   L      =      the principal amount of such Advance on such day; and    D     
=      360 or, to the extent the Yield Rate is the Base Rate, 365 or 366 days,
as applicable;

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to

(i) to the extent the Lender is a Conduit Lender that is funding the applicable
Advance or portion thereof through the issuance of Commercial Paper Notes, a
rate equal to the CP Rate for such Remittance Period plus the Applicable Spread
on such portion; or

(ii) to the extent the relevant Lender is not funding the applicable Advance or
portion thereof through the issuance of Commercial Paper Notes, a rate equal to
LIBOR for such date plus the Applicable Spread on such portion;

provided that: (x) the Yield Rate shall be the Base Rate plus the Applicable
Spread for any Remittance Period for any Advance as to which a Conduit Lender
has funded the making or maintenance thereof by a sale of an interest therein to
any Liquidity Bank under the applicable Liquidity Agreement on any day other
than the first day of such Remittance Period and without giving such Liquidity
Bank at least two Business Days’ prior notice of such assignment, and (y) if any
Lender Agent shall have notified the Administrative Agent that a Eurodollar
Disruption Event has occurred and is continuing, the Administrative Agent shall
in turn so notify the Borrower, whereupon the Yield Rate shall be equal to the
Base Rate plus the Applicable Spread until such Lender Agent shall have notified
the Administrative Agent that such Eurodollar Disruption Event has ceased, at
which time the Yield Rate shall again be equal to Daily LIBOR for such date plus
the Applicable Spread.

 

49



--------------------------------------------------------------------------------

SECTION 1.02 Other Terms. All accounting terms used but not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and used but not specifically defined
herein, are used herein as defined in such Article 9.

SECTION 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

SECTION 1.04 Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but
only if such successors and assigns are not prohibited by the Transaction
Documents;

(c) reference to any gender includes each other gender;

(d) reference to day or days without further qualification means calendar days;

(e) reference to any time means New York, New York time;

(f) the term “or” is not exclusive;

(g) reference to the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”;

(h) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(i) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

(j) reference to any Event of Default shall not include any Event of Default
that has been expressly waived in writing in accordance with the terms of this
Agreement; and

(k) where any formulation requires the determination of (i) the greater or
greatest of a series of options and two of the available options yield the same
result (which result is greater than the result(s) yielded by the other options,
if any), then such shared result shall be the result used for such
determination, (ii) the lesser or least of a series of options and two of the
available options yield the

 

50



--------------------------------------------------------------------------------

same result (which result is less than the result(s) yielded by the other
options, if any), then such shared result shall be the result used for such
determination, (iii) the later or latest of a series of options and two of the
available options yield the same result (which result is later than the
result(s) yielded by the other options, if any), then such shared result shall
be the result used for such determination, and (iv) the earlier or earliest of a
series of options and two of the available options yield the same result (which
result is earlier than the result(s) yielded by the other options, if any), then
such shared result shall be the result used for such determination.

ARTICLE II.

THE FACILITY

SECTION 2.01 Revolving Note and Advances.

(a) Revolving Note. The Borrower has heretofore delivered or shall, on the date
hereof (and on the terms and subject to the conditions hereinafter set forth),
deliver, to each Lender Agent so requesting, at the address set forth in
Section 12.02 of this Agreement, and on the effective date of any Joinder
Supplement, to each additional Lender Agent, at the address set forth in the
applicable Joinder Supplement, a duly executed Revolving Note (the “Revolving
Note”) to the extent requested by such Lender Agent, in substantially the form
of Exhibit H, in an aggregate face amount equal to the applicable Lender Group’s
Group Advance Limit as of the Closing Date or the effective date of any Joinder
Supplement, as applicable, and otherwise duly completed. Interest shall accrue
on the Revolving Note, and the Revolving Note shall be payable, as described
herein.

(b) Advances. On the terms and conditions hereinafter set forth, the Borrower
may at its option, by delivery of a Notice of Borrowing to the Administrative
Agent and each Lender Agent, from time to time on any Business Day from the
Closing Date until the end of the Revolving Period (but in no event more than 2
times per calendar week), request that the Lenders make Advances to it in an
amount which after giving effect to such Advances, would not cause the aggregate
Advances Outstanding to exceed the Maximum Availability on such date; provided
that with respect to an Advance proposed to be funded in connection with the
addition of a Loan Asset to the Collateral Portfolio, such Advance resulted in,
or results in, Collateral Quality Improvement, determined as of the CQI Advance
Determination Date. Such Advances shall be used for the purposes contemplated in
Section 5.02(h) hereof. Upon receipt of such Notice of Borrowing, the Lender
Agent for each Lender Group containing one or more Conduit Lenders shall notify
the Conduit Lenders in its Lender Group of the requested Advance, and such
Conduit Lenders may, in their sole discretion, agree or decline to make the
Advance. If any Conduit Lender declines to make all or any part of a proposed
Advance, the Lender Agent for such Conduit Lender shall so notify the Liquidity
Banks in its Lender Group and the applicable portion of the Advance shall be
made by such Liquidity Banks in accordance with their ratable shares of the
Group Advance Limit for their Lender Group. Under no circumstances shall any
Conduit Lender make any Advance or shall any Liquidity Bank or any Institutional
Lender be required to make any Advance if after giving effect to such Advance
and the addition to the Collateral Portfolio of the Eligible Loan Assets being
acquired by the Borrower using the proceeds of such Advance, (i) an Event of
Default has occurred and is continuing or would result therefrom or an Unmatured
Event of Default exists or would result therefrom or (ii) the aggregate Advances
Outstanding would exceed the Maximum Availability. Notwithstanding anything
contained in this Section 2.01 or elsewhere in this Agreement to the contrary,
(A) no Liquidity Bank shall be obligated to make any Advance in an amount that
would, after giving effect to such Advance, exceed such Liquidity Bank’s
Commitment less the sum of (x) the aggregate outstanding amount of any Advances
funded by such Liquidity Bank under such Liquidity Bank’s Liquidity

 

51



--------------------------------------------------------------------------------

Agreement plus (y) such Liquidity Bank’s ratable share of the aggregate
outstanding Advances made by the Conduit Lenders in such Liquidity Bank’s Lender
Group (whether or not any portion thereof has been assigned under a Liquidity
Agreement), (B) no Institutional Lender shall be obligated to make any Advance
in an amount that would, after giving effect to such Advance, exceed such
Institutional Lender’s Commitment less the aggregate outstanding amount of any
Advances funded by such Institutional Lender, (C) no Conduit Lender shall make
any Advance in an amount that would, after giving effect to such Advance, result
in the aggregate Advances then funded by all of the Conduit Lenders in a Lender
Group exceeding the Group Advance Limit for such Lender Group then in effect and
(D) no Conduit Lender shall make any Advance and no Liquidity Bank or
Institutional Lender shall be required to make any Advance if after giving
effect to such Advance, the aggregate amount of Advances Outstanding would
exceed the Maximum Availability. Each Advance to be made hereunder shall be made
ratably among the Lender Groups in accordance with their Group Advance Limits.

(c) Notations on Revolving Note. Each Lender Agent is hereby authorized to enter
on a schedule attached to the Revolving Note with respect to each Lender in such
Lender Agent’s Lender Group a notation (which may be computer generated) with
respect to each Advance under the Revolving Note made by the applicable Lender
of: (i) the date and principal amount thereof, and (ii) each repayment of
principal thereof, and any such recordation, absent manifest error, shall
constitute prima facie evidence of the accuracy of the information so recorded.
The failure of any Lender Agent to make any such notation on the schedule
attached to any Revolving Note shall not limit or otherwise affect the
obligation of the Borrower to repay the Advances in accordance with their
respective terms as set forth herein.

SECTION 2.02 Procedure for Advances.

(a) On any Business Day during the Revolving Period, the Borrower may request
that the Lenders make Advances, subject to and in accordance with the terms and
conditions of Sections 2.01 and 2.02 and subject to the provisions of
Article III hereof.

(b) Each Advance shall be made upon delivery of an irrevocable request for an
Advance from the Borrower to the Administrative Agent and each Lender Agent,
with a copy to the Collateral Agent, the Collateral Administrator and the
Collateral Custodian, no later than 2:00 p.m. on the Business Day immediately
prior to the proposed date of such Advance (which shall be a Business Day) or,
with respect to an Advance related to a Qualifying Revolving Loan, and no more
than 5 times per calendar month, no later than 10:00 a.m. on the proposed date
of such Advance (which shall be a Business Day), or such shorter notice period
as may be agreed upon by the Borrower, the Administrative Agent and the Lenders,
in the form of a Notice of Borrowing. Each Notice of Borrowing shall include a
duly completed Borrowing Base Certificate (updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
the proceeds thereof), and shall specify:

(i) the aggregate amount of such Advance, which amount shall not cause the
Advances Outstanding to exceed the Borrowing Base; provided that the amount of
such Advance must be at least equal to $500,000;

(ii) the proposed date of such Advance and, if such Advance is to be a Fixed
LIBOR Advance, the related Fixed Period (it being understood that if notice of
such Advance is not provided at least two Business Days prior to the proposed
Cut-Off Date, then such Advance shall be a Daily LIBOR Advance for two Business
Days following which the Advance shall convert to a Fixed LIBOR Advance);

 

52



--------------------------------------------------------------------------------

(iii) with respect to an Advance proposed to be funded in connection with the
Pledge of a Loan Asset, a written certification of the Servicer demonstrating
that such Advance resulted in, or results in, Collateral Quality Improvement,
determined as of the CQI Advance Determination Date; and

(iv) a representation that all conditions precedent for an Advance described in
Article III hereof have been satisfied.

No later than 1:00 p.m. on the date of each Advance that was requested at least
one Business Day prior, and no later than 2:00 p.m. on the date of each Advance
that was requested on the same Business Day as such Advance, upon satisfaction
of the applicable conditions set forth in Article III, each Conduit Lender may,
or the related Liquidity Banks, as applicable, and the Institutional Lenders
shall, in accordance with instructions received by the Lender Agent for such
Lenders from the Borrower, make available to the Borrower, in same day funds, an
amount equal to such Lender’s ratable share of such Advance, by payment into the
account which the Borrower has designated in writing.

(c) The Advances shall bear interest at the Yield Rate.

(d) Subject to Section 2.18 and the other terms, conditions, provisions and
limitations set forth herein, the Borrower may borrow, repay or prepay and
reborrow Advances without any penalty, fee or premium on and after the Closing
Date and prior to the end of the Revolving Period.

(e) A determination by the Administrative Agent or any Lender Agent of the
existence of any Eurodollar Disruption Event (any such determination to be
communicated to the Borrower by written notice from the Administrative Agent or
such Lender Agent promptly after the Administrative Agent or such Lender Agent
learns of such event), or of the effect of any Eurodollar Disruption Event on
its making or maintaining Advances at LIBOR, shall be conclusive absent manifest
error.

(f) The obligation of each Liquidity Bank and Institutional Lender to remit its
Pro Rata Share of any Advance shall be several from that of each other Liquidity
Bank and Institutional Lender and the failure of any Liquidity Bank or
Institutional Lender to so make such amount available to the Borrower shall not
relieve any other Liquidity Bank or Institutional Lender of its obligation
hereunder.

SECTION 2.03 Determination of Yield; Conversions of Advances; Limitations on
Fixed LIBOR Advances.

(a) The Administrative Agent (and the Lender Agents with respect to the Conduit
Lenders in their respective Lender Groups) shall determine the Yield for the
Advances (including unpaid Yield related thereto, if any, due and payable on a
prior Payment Date) to be paid by the Borrower on each Payment Date for the
related Remittance Period and shall advise the Servicer thereof no later than
the Business Day prior to the Reporting Date.

(b) The Borrower may elect from time to time to convert Fixed LIBOR Advances to
Daily LIBOR Advances by giving the Administrative Agent, the Collateral
Administrator and Lender Agents prior irrevocable notice of such election no
later than 2:00 p.m. on the Business Day two Business Days prior to the proposed
conversion date; provided that any such conversion of Fixed LIBOR Advances may
only be made on the last day of a Fixed Period with respect thereto. The
Borrower may elect from time

 

53



--------------------------------------------------------------------------------

to time to convert Daily LIBOR Advances to Fixed LIBOR Advances by giving the
Administrative Agent and the Lender Agents prior irrevocable notice of such
election no later than 2:00 p.m. on the second Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Fixed Period therefor); provided that no Daily LIBOR Advances may be converted
into Fixed LIBOR Advances after the earliest to occur of an Event of Default, an
Unmatured Event of Default or the Final Maturity Date.

(c) Any Fixed LIBOR Advance may be continued in whole or in part (including by
combining with other Fixed LIBOR Advances that have Fixed Periods expiring on
the same date or with Daily LIBOR Advances) upon the expiration of the then
current Fixed Period with respect thereto by the Borrower giving prior
irrevocable notice to the Administrative Agent and Lender Agents not later than
2:00 p.m. on the date that is two Business Days prior to the last day of the
then current Fixed Period setting forth the length of the next Fixed Period to
be applicable to such Fixed LIBOR Advance; provided that no Fixed LIBOR Advance
may be continued after the earliest to occur of an Event of Default, an
Unmatured Event of Default or the Final Maturity Date; provided, further, that
if the Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Advance shall be automatically converted to a Daily
LIBOR Advance on the last day of such then expiring Fixed Period.

(d) Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Fixed LIBOR Advances and all selections of
Fixed Periods shall be in such amounts and be made pursuant to such elections so
that, (a) after giving effect thereto, the aggregate principal amount of Fixed
LIBOR Advances allocated to each Fixed Period shall be equal to $10,000,000 or
an integral multiple of $1,000,000 in excess thereof and (b) no more than ten
Fixed Periods shall be outstanding at any one time.

SECTION 2.04 Remittance Procedures. On each Payment Date, the Servicer, as agent
for the Administrative Agent and the Lender Agents, shall instruct the
Collateral Agent (and the Collateral Agent shall instruct the Account Bank) and,
if the Servicer fails to do so, the Administrative Agent may instruct the
Collateral Agent (and the Collateral Agent shall instruct the Account Bank), to
apply funds on deposit in the Collection Account as described in this
Section 2.04; provided that, at any time after delivery of Notice of Exclusive
Control, the Administrative Agent shall instruct the Collateral Agent (and the
Collateral Agent shall instruct the Account Bank) to apply funds on deposit in
the Collection Account as described in this Section 2.04.

(a) Interest Payments Prior to the Commitment Termination Date. Prior to the
occurrence of the Commitment Termination Date, the Collateral Agent shall (as
directed pursuant to the first paragraph of this Section 2.04) instruct the
Account Bank to transfer Interest Collections held by the Account Bank in the
Collection Account, in accordance with the Servicing Report, to the following
Persons in the following amounts, calculated as of the most recent Determination
Date, in the following order and priority:

(i) first, to the Administrative Agent for distribution to the Collateral Agent,
the Collateral Custodian, the Backup Servicer, the Collateral Administrator and
the Account Bank, payment in full of all accrued fees and expenses (including
Backup Servicer Succession Expenses) due hereunder and under the Fee Letters;
provided that fees and expenses paid pursuant to this clause first for the
twelve month period ending on such date shall not exceed the Senior Fee Limit;

 

54



--------------------------------------------------------------------------------

(ii) second, to the Servicer, in payment in full of the accrued Senior Servicing
Fees (to the extent not waived);

(iii) third, (1) if no Default Period is in effect, to the Administrative Agent
for distribution to each Lender Agent for the account of the applicable Lender,
pro rata, in accordance with the amounts due under this clause third, all Yield
accrued and unpaid as of the last day of the related Remittance Period, and
(2) if a Default Period is in effect, to the Administrative Agent for
distribution to each Lender Agent for the account of the applicable Lender, in
accordance with the Adjusted Pro Rata Shares and in accordance with the amounts
due under this clause third, all Yield accrued and unpaid as of the last day of
the related Remittance Period to Lenders constituting part of a Non-Defaulting
Lender Group;

(iv) fourth, to the Administrative Agent for distribution to each Lender Agent
for the account of the applicable Lender (other than any Defaulting Lender), pro
rata, in accordance with the amounts due under this clause fourth, the Undrawn
Fee that is accrued and unpaid as of the last day of the related Remittance
Period;

(v) fifth, if a Default Period is in effect, to the Administrative Agent for
distribution to each Lender Agent for the account of the applicable Lender pro
rata with respect to each applicable Defaulting Lender, all Yield accrued and
unpaid as of the last day of the related Remittance Period to such Defaulting
Lenders;

(vi) sixth, to the Administrative Agent for distribution to each Lender Agent
for the account of the applicable Lender, all accrued and unpaid fees, expenses
(including attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower to the Administrative Agent, any Lender Agent or any Lender under
the Transaction Documents;

(vii) seventh, (1) if no Default Period is in effect, to the Administrative
Agent for distribution to each Lender Agent for the account of the applicable
Lender, pro rata, to pay the Advances Outstanding to the extent required to
satisfy any outstanding Borrowing Base Deficiency, and (2) if a Default Period
is in effect, to the Administrative Agent (x) first, for distribution to each
Lender Agent for the account of the applicable Lender, in accordance with the
Adjusted Pro Rata Shares and to pay the Advances Outstanding to the extent
required to satisfy any outstanding Borrowing Base Deficiency, and (y) second,
if all Advances Outstanding of all Non-Defaulting Lenders are reduced to zero,
to each Lender Agent of a Defaulting Lender Group for the account of the
applicable Lender (including any Defaulting Lender), pro rata, to pay the
Advances Outstanding to the extent required to satisfy any outstanding Borrowing
Base Deficiency;

(viii) eighth, to the Servicer, in payment in full of the accrued Subordinate
Servicing Fees, including any unpaid Subordinate Servicing Fees with respect to
any prior Remittance Period (to the extent not waived);

(ix) ninth, to the Administrative Agent for the benefit of the Collateral Agent,
Collateral Custodian, Backup Servicer, the Collateral Administrator and Account
Bank in payment in full of all accrued fees and expenses (including Backup
Servicer Succession Expenses) or other amounts due hereunder and under the Fee
Letters to the extent not previously paid (including to the extent of any such
fees and expenses in excess of the Senior Fee Limit and not paid pursuant to
clause first above);

 

55



--------------------------------------------------------------------------------

(x) tenth, to the Administrative Agent for distribution to each Lender Agent for
the account of the applicable Lender, to pay the Advances Outstanding in
connection with any complete refinancing or termination of this Agreement in
accordance with Section 2.18(d);

(xi) eleventh, to the Administrative Agent for distribution to each Lender Agent
for the account of the applicable Lender or any other Person making claim for a
payment pursuant to the terms hereof, to pay any other amounts due and payable
to such Persons (other than with respect to the repayment of Advances) under
this Agreement and the other Transaction Documents;

(xii) twelfth, to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder; and

(xiii) thirteenth, during any Release Period, to the Borrower, any remaining
amounts.

(b) Principal Payments Prior to the Commitment Termination Date. Prior to the
Commitment Termination Date, the Collateral Agent shall (as directed pursuant to
the first paragraph of this Section 2.04) instruct the Account Bank to transfer
Principal Collections held by the Account Bank in the Collection Account, in
accordance with the Servicing Report, to the following Persons in the following
amounts, calculated as of the most recent Determination Date, in the following
order and priority:

(i) first, to the Administrative Agent for distribution to the appropriate
Person to pay amounts due under Section 2.04(a)(i) to the extent not paid
thereunder;

(ii) second, to the Servicer, in payment in full of the accrued Senior Servicing
Fees due under Section 2.04(a)(ii) to the extent not paid thereunder;

(iii) third, to the Administrative Agent for distribution to each Lender Agent
for the account of the applicable Lender to pay amounts due under
Section 2.04(a)(iii) through (viii) (including, without limitation, any
Borrowing Base Deficiency under clause (vii)) to the extent not paid thereunder;

(iv) fourth, to the Administrative Agent for distribution to the Collateral
Agent, the Collateral Custodian, the Backup Servicer and the Account Bank,
payment in full of all accrued fees and expenses (including Backup Servicer
Succession Expenses) due hereunder and under the Fee Letters to the extent not
previously paid;

(v) fifth, to the Administrative Agent and each Lender Agent (for the account of
the applicable Lender) to pay any other amounts due and payable to such Persons
(other than with respect to the repayment of Advances) under this Agreement and
the other Transaction Documents to the extent not paid thereunder;

(vi) sixth, to the Servicer, in respect of all reasonable expenses (except
allocated overhead) incurred in connection with the performance of its duties
hereunder to the extent not paid thereunder; and

(vii) seventh, during any Release Period, to the Borrower, any remaining
amounts.

 

56



--------------------------------------------------------------------------------

(c) Payment Date Transfers Upon the Occurrence of the Commitment Termination
Date. Upon the occurrence of the Commitment Termination Date or, in any case,
after the declaration, or automatic occurrence, of the Final Maturity Date, the
Collateral Agent shall (as directed pursuant to the first paragraph of this
Section 2.04) instruct the Account Bank to transfer collected funds held by the
Account Bank in the Collection Account, in accordance with the Servicing Report,
to the following Persons in the following amounts, calculated as of the most
recent Determination Date, in the following order and priority:

(i) first, to the Administrative Agent for distribution to the Collateral Agent,
the Collateral Custodian, the Backup Servicer, the Collateral Administrator and
the Account Bank, payment in full of all accrued fees and expenses (including
Backup Servicer Succession Expenses and Collateral Agent Expenses) due
hereunder, and amounts due under the Fee Letters;

(ii) second, to the Servicer, in payment in full of the accrued Senior Servicing
Fees (to the extent not waived);

(iii) third, to the Administrative Agent for distribution to each Lender Agent
for the account of the applicable Lender, pro rata, in accordance with the
amounts due under this clause third, all Yield and the Undrawn Fee accrued and
unpaid as of the last day of the related Remittance Period;

(iv) fourth, to the Administrative Agent for distribution to each Lender Agent
for the account of the applicable Lender, all accrued and unpaid fees, expenses
(including attorneys’ fees, costs and expenses) and indemnity amounts payable by
the Borrower to the Administrative Agent, any Lender Agent or any Lender under
the Transaction Documents;

(v) fifth, to the Administrative Agent for distribution to each Lender Agent for
the account of the applicable Lender, pro rata, to pay the Advances Outstanding
until paid in full;

(vi) sixth, to the Administrative Agent for the benefit of the Collateral Agent,
Collateral Custodian, Backup Servicer and Account Bank in payment in full of all
accrued expenses or other amounts due to the extent not previously paid;

(vii) seventh, to the Servicer, in payment of the accrued Subordinate Servicing
Fees (to the extent not waived) and all reasonable expenses (except allocated
overhead) incurred in connection with the performance of its duties hereunder;

(viii) eighth, to the Administrative Agent and each Lender Agent (for the
account of the applicable Lender) to pay any other amounts due and payable to
such Persons (other than with respect to the repayment of Advances) under this
Agreement and the other Transaction Documents; and

(ix) ninth, to the Borrower, any remaining amounts.

(d) Insufficiency of Funds. The parties hereby agree that if the funds on
deposit in the Collection Account are insufficient to pay any amounts due and
payable on a Payment Date or otherwise, the Borrower shall nevertheless remain
responsible for, and shall pay when due, all amounts payable under this
Agreement and the other Transaction Documents in accordance with the terms of
this Agreement and the other Transaction Documents, together with interest
accrued as set forth in Section 2.08(a), from the Payment Date when due and
unpaid hereunder.

 

57



--------------------------------------------------------------------------------

SECTION 2.05 Instructions to the Collateral Agent and the Account Bank. All
instructions and directions given to the Collateral Agent or the Account Bank by
the Servicer, the Borrower or the Administrative Agent pursuant to Section 2.04
shall be in writing (including instructions and directions transmitted to the
Collateral Agent or the Account Bank by telecopy or e-mail), and such written
instructions and directions shall be delivered with a written certification that
such instructions and directions are in compliance with the provisions of
Section 2.04. The Servicer and the Borrower shall transmit to the Administrative
Agent by telecopy or e-mail a copy of all instructions and directions given to
the Collateral Agent or the Account Bank by such party pursuant to Section 2.04
substantially currently with the delivery thereof. The Administrative Agent
shall transmit to the Servicer and the Borrower by telecopy or e-mail a copy of
all instructions and directions given to the Collateral Agent or the Account
Bank by the Administrative Agent, pursuant to Section 2.04 substantially
currently with the delivery thereof. If either the Administrative Agent or
Collateral Agent disagrees with the computation of any amounts to be paid or
deposited by the Borrower or the Servicer under Section 2.04 or otherwise
pursuant to this Agreement, or upon their respective instructions, it shall so
notify the Borrower, the Servicer and the Collateral Agent in writing and in
reasonable detail to identify the specific disagreement. If such disagreement
cannot be resolved within two Business Days, the determination of the
Administrative Agent as to such amounts shall be conclusive and binding on the
parties hereto absent manifest error. In the event the Collateral Agent or the
Account Bank receives instructions from the Servicer or the Borrower which
conflict with any instructions received by the Administrative Agent, the
Collateral Agent or the Account Bank, as applicable, (i) shall rely on and
follow the instructions given by the Administrative Agent, and (ii) shall
promptly notify the Borrower, the Servicer and the Administrative Agent of such
conflicting instructions.

SECTION 2.06 Borrowing Base Deficiency Payments.

(a) In addition to any other obligation of the Borrower to cure any Borrowing
Base Deficiency pursuant to the terms of this Agreement, if, on any day prior to
the Collection Date, any Borrowing Base Deficiency exists, then the Borrower may
eliminate such Borrowing Base Deficiency in its entirety by effecting one or
more (or any combination thereof) of the following actions in order to eliminate
such Borrowing Base Deficiency as of such date of determination: (i) deposit
cash in United States dollars into the Principal Collection Subaccount,
(ii) repay Advances (together with any Breakage Fees and all accrued and unpaid
costs and expenses of the Administrative Agent, the Lender Agents and the
Lenders, in each case in respect of the amount so prepaid), (iii) sell Eligible
Loan Assets in accordance with Section 2.07, or (iv) during the Revolving
Period, Pledge additional Eligible Loan Assets.

(b) No later than 2:00 p.m. on the Business Day prior to the proposed repayment
of Advances or Pledge of additional Eligible Loan Assets pursuant to
Section 2.06(a), the Borrower (or the Servicer on its behalf) shall deliver
(i) to the Administrative Agent and Lender Agents (with a copy to the Collateral
Agent, the Collateral Administrator and the Collateral Custodian), notice of
such repayment or Pledge and a duly completed Borrowing Base Certificate,
updated to the date such repayment or Pledge is being made and giving pro forma
effect to such repayment or Pledge, and (ii) to the Administrative Agent, if
applicable, a description of any Eligible Loan Asset and each Obligor of such
Eligible Loan Asset to be Pledged and added to the updated Loan Asset Schedule.
Any notice pertaining to any repayment or any Pledge pursuant to this
Section 2.06 shall be irrevocable.

 

58



--------------------------------------------------------------------------------

(c) Until such time as any Borrowing Base Deficiency has been cured in full and
no other Event of Default or Unmatured Event of Default has occurred and is
continuing, the Borrower shall not request the right to transfer (by sale,
dividend, distribution or otherwise), and the Administrative Agent and
Collateral Agent shall not grant the release of Lien or the transfer of any
Eligible Loan Asset from the Collateral Portfolio.

SECTION 2.07 Substitution and Sale of Loan Assets; Affiliate Transactions.

(a) Substitutions. The Borrower may, with the consent of the Administrative
Agent in its sole discretion, replace any Loan Asset (a “Substitution”) so long
as (i) such Substitution results in Collateral Quality Improvement, and (ii) no
Event of Default has occurred and is continuing, or would result from such
Substitution, and no event has occurred and is continuing, or would result from
such Substitution, which constitutes an Unmatured Event of Default or a
Borrowing Base Deficiency; provided that the Borrower may effect a Substitution
as necessary to cure a Borrowing Base Deficiency and any related Unmatured Event
of Default arising therefrom; and (iii) simultaneously therewith, the Borrower
Pledges (in accordance with all of the terms and provisions contained herein) a
Substitute Eligible Loan Asset. The Administrative Agent shall use all
commercially reasonable efforts to respond to any approval request in a timely
manner.

(b) Discretionary Sales. The Borrower may sell Loan Assets from time to time,
without the consent of the Administrative Agent to Persons including the
Transferor or its Affiliates (a “Discretionary Sale”); so long as (i) the
purchase price in cash deposited in the Collection Account with respect to such
Discretionary Sale is at least equal to the Outstanding Loan Balance and
otherwise complies with the pricing requirements set forth in clause (f) below,
(ii) 100% of the net proceeds of such Discretionary Sale shall be deposited into
the Collection Account to be disbursed in accordance with Section 2.04 hereof,
(iii) such Discretionary Sale results in Collateral Quality Improvement, and
(iv) no event has occurred and is continuing, or would result from such
Discretionary Sale, which constitutes an Event of Default and no event has
occurred and is continuing, or would result from such Discretionary Sale, which
constitutes an Unmatured Event of Default or a Borrowing Base Deficiency;
provided that the Borrower may effectuate a Discretionary Sale as necessary to
cure in full (simultaneously with the application of the amounts deposited under
clauses (i) and (ii) above and any substitution under Section 2.07(a)) a
Borrowing Base Deficiency and any Unmatured Event of Default arising therefrom
so long as such Loan Asset is sold for an amount at least equal to the
Outstanding Loan Balance.

(c) Optional Sales. The Borrower may on any Optional Sale Date, prepay all or
portion of the Advances Outstanding in connection with the sale of all or a
portion of the Loan Assets in connection with a Permitted Securitization or a
Permitted Refinancing (each, an “Optional Sale”), without the consent of the
Administrative Agent; so long as (i) the Borrower shall have provided to the
Administrative Agent (with a copy to the Collateral Agent, the Collateral
Administrator and the Collateral Custodian) not more than 45 days’ and at least
10 days’ prior written notice of its intent to effect an Optional Sale on the
Optional Sale Date, (ii) the purchase price in cash deposited in the Collection
Account with respect to the Optional Sale is at least equal to the aggregate
Outstanding Loan Balance of the Loan Assets being sold and purchased in
connection therewith, and otherwise complies with the pricing requirements set
forth in clause (f) below, (iii) 100% of the net proceeds of such Optional Sale
shall be deposited into the Collection Account to be disbursed in accordance
with Section 2.04 hereof, and (iv) no event has occurred and is continuing, or
would result from such Optional Sale, which constitutes an Event of Default and
no event has occurred and is continuing, or would result from such Optional
Sale, which constitutes an Unmatured Event of Default or a Borrowing Base
Deficiency.

 

59



--------------------------------------------------------------------------------

(d) Loan Asset Dividend; URC Loan Asset Dividend.

(i) The Borrower may, on any Loan Asset Dividend Date, distribute by dividend to
its member a portion of the Loan Assets (each, a “Loan Asset Dividend”), without
the consent of the Administrative Agent; so long as (A) the Borrower shall have
provided to the Administrative Agent (with a copy to the Collateral Agent, the
Collateral Administrator and the Collateral Custodian) not more than 45 days’
and at least 10 days’ prior written notice of its intent to effect a Loan Asset
Dividend on the Loan Asset Dividend Date, (B) no event has occurred and is
continuing, or would result from such Loan Asset Dividend, which constitutes an
Event of Default and no event has occurred and is continuing, or would result
from such Loan Asset Dividend, which constitutes an Unmatured Event of Default
or a Borrowing Base Deficiency, and (C) not more than five days’ and at least
two days’ prior to the related Loan Asset Dividend Date the Borrower and the
Servicer shall have delivered to the Administrative Agent a written certificate
(a “Loan Asset Dividend Certificate”) that (x) lists all Loan Assets to be
subject to the Loan Asset Dividend, and (y) certifies on a pro forma basis as of
the Loan Asset Dividend Date that such Loan Asset Dividend (after giving effect
thereto) results in Collateral Quality Improvement.

(ii) The Borrower may either (x) if the Commitment Termination Date occurs
before the date that is 10 Business Days before the Scheduled Commitment
Termination Date, during the 10 Business Day period following the occurrence of
the Commitment Termination Date or, (y) if the Commitment Termination Date
occurs on or after the date that is 10 Business Days before the Scheduled
Commitment Termination Date, during the 10 Business Day period prior to the
Scheduled Commitment Termination Date, make a one-time distribution by dividend
to its member of all or any Loan Assets with Unfunded Revolving Commitments (the
“URC Loan Asset Dividend”), without the consent of the Administrative Agent; so
long as (A) the Borrower shall have provided to the Administrative Agent (with a
copy to the Collateral Agent, the Collateral Administrator and the Collateral
Custodian) at least two Business Days’ prior written notice of its intent to
effect an URC Loan Asset Dividend, (B) no event has occurred and is continuing,
or would result from such URC Loan Asset Dividend, which constitutes an Event of
Default and no event has occurred and is continuing, or would result from such
URC Loan Asset Dividend, which constitutes an Unmatured Event of Default or a
Borrowing Base Deficiency, and (C) at least two Business Days’ prior to the URC
Loan Asset Dividend, the Borrower and the Servicer shall have delivered to the
Administrative Agent a written certificate that lists all Loan Assets to be
subject to the URC Loan Asset Dividend. The Borrower and the Servicer (on behalf
of the Borrower) shall pay the reasonable legal fees and expenses of the
Administrative Agent, the Collateral Agent, the Collateral Custodian and the
Collateral Administrator in connection with any URC Loan Asset Dividend
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent, on behalf of the Secured Parties, and any
other party having an interest in the Loan Asset in connection with dividend).

(e) Purchase or Substitution of Warranty Loan Assets. If on any day a Loan Asset
is (or becomes) a Warranty Loan Asset, subject to the proviso below, no later
than 10 days following the earlier of knowledge by the Borrower or the Servicer
of such Loan Asset becoming a Warranty Loan Asset or receipt by the Borrower
from the Administrative Agent or the Servicer of written notice thereof, the
Borrower (or the Servicer on the Borrower’s behalf) shall either:

 

60



--------------------------------------------------------------------------------

(i) make a deposit to the Collection Account (for allocation pursuant to
Section 2.04) in immediately available funds in an amount equal to (x) the
Advance Date Assigned Value multiplied by the principal amount then outstanding
of such Loan Asset, plus on such amount interest from the Cut-Off Date at the
Yield Rate, and (y) any expenses or fees with respect to such Loan Asset and
costs and damages incurred by the Administrative Agent, any Lender Agent or any
Lender in connection with any violation by such Loan Asset of any predatory or
abusive lending law which is an Applicable Law (a notification regarding the
amount of such expenses or fees to be provided by the Administrative Agent to
the Borrower); provided that the Administrative Agent shall have the right to
determine whether the amount so deposited is sufficient to satisfy the foregoing
requirements; or

(ii) with the prior written consent of the Administrative Agent, in its sole
discretion, substitute for such Warranty Loan Asset a Substitute Eligible Loan
Asset;

provided, that so long as (i) no Event of Default, Unmatured Event of Default or
CQT Non-Qualification Period is continuing or would result therefrom, (ii) the
Commitment Termination Date has not occurred and is not scheduled or anticipated
to occur within the later of (A) 30 days from the related Cut-Off Date or (B) 10
days from the date on which a Responsible Officer of the Borrower or the
Servicer had knowledge of such Loan Asset being or becoming a Warranty Loan
Asset (a “Cure Date”), (iii) the Servicer believes in good faith that such
breach of representation or warranty is capable of being rectified prior to the
relevant Cure Date, and (iv) the Servicer delivers a written notice to the
Administrative Agent setting forth that a breach of one or more representations
or warranties relating to a Loan Asset existed as of its related Cut-Off Date
(and describing such breach), and that the Servicer is actively seeking to
rectify such breach prior to the relevant Cure Date, then (x) the Servicer shall
not be required to take the actions set forth in clauses (i) or (ii) above until
the relevant Cure Date therefor, and (y) if, prior to such Cure Date the
Servicer and the Borrower each certifies to the Administrative Agent that all
breaches of representations or warranties that resulted in the occurrence of a
Warranty Event have been cured in full, then such Loan Asset shall no longer be
considered a “Warranty Loan Asset” hereunder; provided, that until such time,
such Loan Asset shall not constitute an Eligible Loan Asset.

(f) Release of Lien. Upon confirmation by the Administrative Agent and
Collateral Agent, as the case may be, of:

(i) the delivery by the Borrower of a Substitute Eligible Loan Asset pursuant to
a Substitution under Section 2.07(a) and the fulfillment of the other terms and
conditions set forth in Section 2.07(a), (g), (h) and (i);

(ii) the deposit of the purchase price in cash into the Collection Account
pursuant to a Discretionary Sale set forth in Section 2.07(b) and the
fulfillment of the other terms and conditions set forth in Section 2.07(b), (g),
(h) and (i);

(iii) the deposit of the purchase price in cash into the Collection Account
pursuant to an Optional Sale set forth in Section 2.07(c) and the fulfillment of
the other terms and conditions set forth in Section 2.07(c), (g), (h) and (i);

(iv) the deposit of the amounts set forth in Section 2.07(e)(i) in cash into the
Collection Account or the delivery by the Borrower of a Substitute Eligible Loan
Asset for each Warranty Loan Asset under Section 2.07(e)(ii) and the fulfillment
of the other terms and conditions set forth in Section 2.07(e), (g), (h) and
(i);

 

61



--------------------------------------------------------------------------------

(v) the recordation of the dividend of Loan Assets subject to the Loan Asset
Dividend on the books and records of the Borrower and the fulfillment of the
other terms and conditions set forth in Section 2.07(d)(i), (g), (h) and (i);

(vi) the recordation of the dividend of Loan Assets subject to the URC Loan
Asset Dividend on the books and records of the Borrower and the fulfillment of
the other terms and conditions set forth in Section 2.07(d)(ii);

(such date of fulfillment, a “Release Date”),

then, the Warranty Loan Asset, or the Loan Assets and related Portfolio Assets
subject of the Substitution, Discretionary Sale, Optional Sale, Loan Asset
Dividend or URC Loan Asset Dividend, as the case may be, shall be removed from
the Collateral Portfolio and, as applicable, the Substitute Eligible Loan Asset
and related Portfolio Assets shall be included in the Collateral Portfolio.
Subject to compliance by the Borrower with the immediately prior sentence, on
the Release Date of each subject Loan Asset or Warranty Loan Asset, as the case
may be, the Collateral Agent, for the benefit of the Secured Parties, shall
automatically and without further action be deemed to release to the Borrower,
without recourse, representation or warranty of any kind or nature, all the
right, title and interest and any Lien of the Collateral Agent, for the benefit
of the Secured Parties in, to and under the Loan Asset subject of the
Substitution, Discretionary Sale, Optional Sale, Loan Asset Dividend, URC Loan
Asset Dividend or the Warranty Loan Asset under this Section 2.07 and any
related Portfolio Assets and all future monies due or to become due with respect
thereto.

(g) Conditions to Sales, Substitutions, Repurchases and Loan Asset Dividend. Any
Substitution, Discretionary Sale, Optional Sale or Loan Asset Dividend, or
transfer of a Warranty Loan Asset effected pursuant to Sections 2.07(a), (b),
(c), (d)(i) or (e) shall be subject to the satisfaction of the following
conditions (as certified in writing to the Administrative Agent and Collateral
Agent by the Borrower):

(i) the Borrower shall deliver a Borrowing Base Certificate to the
Administrative Agent in connection with (and reflecting) such sale, substitution
or repurchase;

(ii) the Borrower shall deliver a list of all Loan Assets to be sold,
substituted, repurchased or subject to dividend;

(iii) no selection procedures adverse to the interests of the Administrative
Agent, the Lender Agents or the Lenders were utilized by the Borrower in the
selection of the Loan Assets to be sold, repurchased, substituted or subject to
dividend;

(iv) except with respect to (x) an Optional Sale requiring the additional notice
set forth in Section 2.07(c) and (y) a Loan Asset Dividend requiring the
additional notice set forth in Section 2.07(d)(i), the Borrower shall give two
Business Day’s notice of such sale, substitution or repurchase;

(v) the Borrower shall notify the Administrative Agent of any amount to be
deposited into the Collection Account in connection with any sale, substitution
or repurchase;

 

62



--------------------------------------------------------------------------------

(vi) the representations and warranties contained in Sections 4.01, 4.02 and
4.03 hereof shall continue to be correct in all material respects, except to the
extent relating to an earlier date;

(vii) any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18;

(viii) with respect to any Warranty Loan Asset, the Borrower shall have made a
claim under Section 6.1 of the Contribution Agreement for a repurchase therefor;

(ix) except with respect to a transfer of a Warranty Loan Asset, such
Substitution, Discretionary Sale, Optional Sale or Loan Asset Dividend, as the
case may be, results in Collateral Quality Improvement ;

(x) the Borrower and the Servicer (on behalf of the Borrower) shall pay the
reasonable legal fees and expenses of the Administrative Agent, the Collateral
Agent, the Account Bank, the Collateral Administrator and the Collateral
Custodian in connection with any such sale, substitution, repurchase or dividend
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral Agent, on behalf of the Secured Parties, and any
other party having an interest in the Loan Asset in connection with such sale,
substitution, repurchase or dividend);

(xi) with respect to a proposed Loan Asset Dividend, the Borrower and the
Servicer shall have delivered, not more than five days’ and at least 2 days’
prior to the related Loan Asset Dividend Date, a Loan Asset Dividend
Certificate; and

(xii) with respect to a proposed Loan Asset Dividend, following the effectuation
thereof as of the Loan Asset Dividend Date, the Administrative Agent shall be
satisfied that such Loan Asset Dividend results in Collateral Quality
Improvement.

(h) Affiliate Transactions. Notwithstanding anything to the contrary set forth
herein or in any other Transaction Document, neither the Transferor nor any
Affiliate thereof shall reacquire from the Borrower and the Borrower shall not
transfer to the Transferor or any Affiliate of the Transferor, and neither the
Transferor nor any of its Affiliates will have a right or ability to purchase,
any Loan Asset unless (i) such transfer is pursuant to the terms of the
Contribution Agreement applicable to Warranty Loan Assets, or on an arms’ length
basis and (other than in the case of a Loan Asset Dividend or an URC Loan Asset
Dividend) for an acquisition price in cash equal to the greater of (x) the
Outstanding Loan Balance, and (y) the fair market value, of such Loan Asset,
(ii) such transfer is pursuant to (and in compliance with the terms, conditions
and requirements set forth in) Section 2.07 hereof, and (iii) to the extent any
Loan Asset is sold for less than the Outstanding Loan Balance thereof in cash,
the prior written consent of the Administrative Agent has been obtained.

(i) Limitations on Repurchases and Substitutions.

(i) The Outstanding Principal Balance of all Loan Assets (other than Warranty
Loan Assets) sold to the Transferor or any Affiliate thereof pursuant to
Section 2.07(b) or substituted pursuant to Section 2.07(a) during the 12-month
period immediately preceding the proposed date of sale or substitution (or such
lesser number of months as shall have elapsed as of such

 

63



--------------------------------------------------------------------------------

date) does not exceed 20% of the highest aggregate Outstanding Principal Balance
of any month during such 12-month period (or such lesser number of months as
shall have elapsed as of such date).

(ii) The Outstanding Principal Balance of all Loan Assets subject to clause (i)
or (iii) of the definition of “Assigned Value Adjustment Event” (other than
Warranty Loan Assets) sold or transferred to the Transferor (or any Affiliate
thereof) or substituted pursuant to Section 2.07(a) during the 12-month period
immediately preceding the proposed date of sale or substitution (or such lesser
number of months as shall have elapsed as of such date) does not exceed 10% of
the highest aggregate Outstanding Principal Balance of any month during such
12-month period (or such lesser number of months as shall have elapsed as of
such date).

(iii) True Contribution. Notwithstanding anything in this Section 2.07, the
Borrower shall not, and the Servicer shall not on the Borrower’s behalf,
purchase, sell or substitute any Loan Asset in contravention with the
assumptions set forth in the legal opinion of (i) Latham & Watkins LLP, as
special counsel to the Borrower, issued in connection with the Transaction
Documents and relating to the issues of substantive consolidation and “true
contribution” of the Loan Assets, and (ii) Richards, Layton & Finger, P.A., as
special counsel to the Borrower, issued in connection with the Transaction
Documents and relating to the issue of “true contribution” of the Loan Assets.

SECTION 2.08 Payments and Computations, Etc.

(a) All amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof so that
funds are received by the Lenders no later than 1:00 p.m. on the day when due in
lawful money of the United States (including, with respect to Foreign Currency
Loan Assets, pursuant to Hedging Agreements) in immediately available funds to
the Collection Account or such other account as is designated by the
Administrative Agent. The Borrower or the Servicer, as applicable, shall, to the
extent permitted by law, pay to the Secured Parties interest on all amounts not
paid or deposited when due to any of the Secured Parties hereunder at 2.25% per
annum above the Base Rate (other than with respect to any Advances outstanding,
which shall accrue at the Yield Rate), payable on demand, from the date of such
nonpayment until such amount is paid in full (as well after as before judgment);
provided that such interest rate shall not at any time exceed the maximum rate
permitted by Applicable Law. Any Obligation hereunder shall not be reduced by
any distribution of any portion of Available Collections if at any time such
distribution is rescinded or required to be returned by any Lender to the
Borrower or any other Person for any reason. All computations of interest and
all computations of Yield and other fees hereunder shall be made on the basis of
a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed, other than calculations with respect to the
Base Rate, which shall be based on a year consisting of 365 or 366 days, as
applicable.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Yield or any fee payable hereunder, as the case may be.

(c) If any Advance requested by the Borrower and approved by the Administrative
Agent and the Lender Agents pursuant to Section 2.02 is not for any reason
whatsoever, except as a result of

 

64



--------------------------------------------------------------------------------

the gross negligence or willful misconduct of, or failure to fund such Advance
on the part of, the Lenders, the Administrative Agent or an Affiliate thereof as
determined in a final decision by a court of competent jurisdiction, made or
effectuated, as the case may be, on the date specified therefor, the Borrower
shall indemnify such Lender against any loss, cost or expense incurred by such
Lender related thereto (other than any such loss, cost or expense solely due to
the gross negligence or willful misconduct or failure to fund such Advance on
the part of the Lenders, the Administrative Agent or an Affiliate thereof as
determined in a final decision by a court of competent jurisdiction), including,
without limitation, any loss (including cost of funds and reasonable
out-of-pocket expenses but excluding lost profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund Advances or maintain the Advances. Any such Lender shall
provide to the Borrower documentation setting forth the amounts of any loss,
cost or expense referred to in the previous sentence, such documentation to be
conclusive absent manifest error.

SECTION 2.09 Undrawn Fee. The Borrower shall pay, in accordance with
Section 2.04, pro rata to each Lender (either directly or through the applicable
Lender Agent), an undrawn fee (the “Undrawn Fee”) payable in arrears for each
Remittance Period, equal to the sum of the products for each day during such
Remittance Period of (i) one divided by 360, (ii) the applicable Undrawn Fee
Rate on such day, and (iii) the Undrawn Fee Calculation Basis on such day minus
the Advances Outstanding on such day (the amount set forth in this clause (iii),
the “Unused Portion”).

SECTION 2.10 Increased Costs; Capital Adequacy.

(a) If, due to either (i) the introduction of or any change that becomes
effective following the date hereof (including, without limitation, any change
by way of imposition or increase of reserve requirements) in or in the
interpretation, administration or application following the date hereof of any
Applicable Law (including, without limitation, any law or regulation resulting
in any interest payments paid to any Lender under this Agreement being subject
to any Tax, except for Indemnified Taxes and Excluded Taxes), in each case
whether foreign or domestic, including under Basel III (including, without
limitation, in connection with the calculation of the “liquidity coverage ratio”
thereunder) or Dodd-Frank, or (ii) the compliance with any guideline or request
following the date hereof from any central bank or other Governmental Authority
(whether or not having the force of law), including under Basel III (including,
without limitation, in connection with the calculation of the “liquidity
coverage ratio” thereunder) or Dodd-Frank, there shall be any increase in the
cost to the Administrative Agent, any Lender, any Lender Agent, any Liquidity
Bank or any Affiliate, participant, successor or assign thereof (each of which
shall be an “Affected Party”) of agreeing to make or making, funding or
maintaining any Advance (or any reduction of the amount of any payment (whether
of principal, interest, fee, compensation or otherwise) to any Affected Party
hereunder), as the case may be, or there shall be any reduction in the amount of
any sum received or receivable by an Affected Party under this Agreement, under
any other Transaction Document or any Liquidity Agreement, the Borrower shall,
from time to time, after written demand by the Administrative Agent (which
demand shall be accompanied by a statement setting forth in reasonable detail
the basis for such demand), on behalf of such Affected Party, pay to the
Administrative Agent, on behalf of such Affected Party, additional amounts
sufficient to compensate such Affected Party for such increased costs or reduced
payments within 10 days after such demand; provided that the amounts payable
under this Section 2.10 shall be without duplication of amounts payable under
Section 2.11 and shall not include any Excluded Taxes.

 

65



--------------------------------------------------------------------------------

(b) If either (i) the introduction of or any change that becomes effective
following the date hereof in or in the interpretation, administration or
application following the date hereof of any law, guideline, rule or regulation,
directive or request or (ii) the compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request following the date hereof,
from any central bank, any Governmental Authority or agency, including, without
limitation, compliance by an Affected Party with any request or directive
regarding capital adequacy, including under Basel III (including, without
limitation, in connection with the calculation of the “liquidity coverage ratio”
thereunder) or Dodd-Frank, has or would have the effect of reducing the rate of
return on the capital of any Affected Party, as a consequence of its obligations
hereunder or any related document or arising in connection herewith or therewith
to a level below that which any such Affected Party could have achieved but for
such introduction, change or compliance (taking into consideration the policies
of such Affected Party with respect to capital adequacy), by an amount deemed by
such Affected Party to be material, then, from time to time, after demand by
such Affected Party (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand and certifying that such
demand is being made as a general policy of such Affected Party in the majority
of similar transactions in which such claim had or would have an impact on such
Affected Party’s rate of return, capital requirements or other economic loss),
the Borrower shall pay the Administrative Agent on behalf of such Affected Party
such additional amounts as will compensate such Affected Party for such
reduction. For the avoidance of doubt, any increase in cost or reduction in
Yield with respect to any Affected Party caused by regulatory capital allocation
adjustments due to FAS 166, 167 and subsequent statements and interpretations
shall constitute a circumstance on which such Affected Party may base a claim
for reimbursement under this Section 2.10.

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.10, (i) any Affected Party is required to
compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Advances hereunder, then
within ten days after demand by such Affected Party, the Borrower shall pay to
such Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any amounts payable or paid by it, or (ii) the
Administrative Agent (whether in its own judgment or, if Citibank is no longer
serving as Administrative Agent, at the request of the Majority Lenders) deems
it necessary or appropriate to obtain a credit rating on the Revolving Notes,
the Borrower shall (x) provide (as promptly as possible and in any event no
later than 60 days following receipt by the Borrower of such reasonable request)
at least one Rating Agency designated by the Administrative Agent with all
information and documents reasonably requested by such Rating Agency (to the
extent such information or documents are in the possession of or reasonably
available to the Borrower) and otherwise cooperate with such Rating Agency’s
review of the Transaction Documents and transactions contemplated hereby, and
(y) pay the costs and expenses of such Rating Agency in respect of the rating of
the Revolving Notes.

(d) For avoidance of doubt, in connection with the interpretation of clause (a)
and (b) of this Section 2.10, any regulatory changes, rules, guidelines or
directives under or issued in connection with Basel III (including, without
limitation, in connection with the calculation of the “liquidity coverage ratio”
thereunder) or Dodd-Frank will be considered as a “change” hereunder, and will
not be treated as having been adopted or having come into effect before the date
hereof.

(e) In determining any amount provided for in this Section 2.10, the Affected
Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.10, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

 

66



--------------------------------------------------------------------------------

(f) Failure or delay on the part of any Affected Party to demand compensation
pursuant to this Section 2.10 shall not constitute a waiver of such Affected
Party’s right to demand or receive such compensation.

SECTION 2.11 Taxes.

(a) All payments made by an Obligor in respect of a Loan Asset and all payments
made by the Borrower or made by the Servicer on behalf of the Borrower under
this Agreement will be made free and clear of and without deduction or
withholding for or on account of any Taxes. If any Taxes are required to be
withheld from any amounts payable to any Indemnified Party, then the amount
payable to such Person will be increased (the amount of such increase, the
“Additional Amount”) such that every net payment made under this Agreement after
withholding for or on account of any Taxes (including, without limitation, any
Taxes on such increase) is not less than the amount that would have been paid
had no such deduction or withholding been made. The foregoing obligation to pay
Additional Amounts with respect to payments required to be made by the Borrower
or Servicer under this Agreement will not, however, apply with respect to
Excluded Taxes, and no Borrower or Servicer shall have an obligation to
indemnify any Lender for Excluded Taxes.

(b) The Borrower will indemnify from funds available to it pursuant to
Section 2.04 (and to the extent the funds available for indemnification provided
by the Borrower are insufficient the Servicer, on behalf of the Borrower, will
indemnify) each Indemnified Party for the full amount of Taxes payable by such
Person in respect of Additional Amounts and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. All payments
in respect of this indemnification shall be made within 10 days from the date a
written invoice therefor is delivered to the Borrower.

(c) Within 30 days after the date of any payment by the Borrower or by the
Servicer on behalf of the Borrower of any Taxes, the Borrower or the Servicer,
as applicable, will furnish to the Administrative Agent and the Lender Agents at
the applicable address set forth on this Agreement, appropriate evidence of
payment thereof.

(d) Each Lender (including any assignee thereof) that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Servicer two copies of either
U.S. Internal Revenue Service Form W-8BEN (claiming the benefits of an
applicable tax treaty), W-8IMY, W-8EXP or W-8ECI, or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest” a
statement substantially in the form of Exhibit R to the effect that such Lender
is eligible for an exemption from withholding of U.S. taxes under Section 871(h)
or 881(c) of the Code and a Form W-8BEN, or any subsequent versions thereof or
successors thereto, in every case with any required attachments and properly
completed and duly executed and claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement. In addition, each Lender (including any assignee thereof) that is not
a Non-U.S. Lender shall deliver to the Borrower and the Servicer two copies of
U.S. Internal Revenue Service Form W-9, properly completed and duly executed and
claiming complete exemption, or shall otherwise establish an exemption, from
U.S. backup withholding. Such forms shall be delivered by each Lender on or
before the date it becomes a party to this Agreement. In addition, each Lender
shall deliver such forms

 

67



--------------------------------------------------------------------------------

promptly upon receiving notice of the obsolescence, expiration or invalidity of
any form previously delivered by such Lender. Each Lender shall promptly notify
the Borrower and the Servicer at any time it determines that it is no longer in
a position to provide any previously delivered certificate to the Borrower or
the Servicer (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Lender shall not be required to deliver any form pursuant to this
paragraph that such Lender is not legally able to deliver.

(e) A Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower and the Servicer, at the time or
times prescribed by applicable law and reasonably requested by the Borrower or
the Servicer, such properly completed and executed documentation or information
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate (or otherwise permit the Borrower and the
Servicer to determine the applicable rate of withholding), provided that such
Lender is legally entitled to complete, execute and deliver such documentation
and in such Lender’s reasonable judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

(f) If any Lender determines, in its reasonable discretion, that it has received
a refund of any Taxes for which it was indemnified by the Borrower pursuant to
this Section 2.11 or with respect to which the Borrower or the Servicer has paid
Additional Amounts pursuant to this Section 2.11 or Section 2.10, it shall pay
to the Borrower or the Servicer, as applicable, an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or the Servicer under this Section 2.11 or Section 2.10 with
respect to the Taxes or Additional Amounts giving rise to such refund), net of
all reasonable out-of-pocket expenses (including additional Taxes, if any) of
such Lender, as the case may be, incurred in obtaining such refund, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund)

(g) Without prejudice to the survival of any other agreement of the Borrower and
the Servicer hereunder, the agreements and obligations of the Borrower and the
Servicer contained in this Section 2.11 shall survive the termination of this
Agreement.

SECTION 2.12 Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the Borrower’s right and title to and interest in, to and under
(but not any obligations under) the Contribution Agreement (and any UCC
financing statements filed under or in connection therewith), the Loan
Agreements related to each Loan Asset, all other agreements, documents and
instruments evidencing, securing or guarantying any Loan Asset and all other
agreements, documents and instruments related to any of the foregoing but
excluding any Excluded Amounts or Retained Interest (the “Assigned Documents”).
In furtherance and not in limitation of the foregoing, the Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, its right to indemnification under Article IX of the Contribution
Agreement. The Borrower confirms that until the Collection Date the Collateral
Agent (at the direction of the Administrative Agent) on behalf of the Secured
Parties shall have the sole right to enforce the Borrower’s rights and remedies
under the Contribution Agreement and any UCC financing statements filed under or
in connection therewith for the benefit of the Secured Parties. The parties
hereto agree that such collateral assignment to the Collateral Agent, for the
benefit of the Secured Parties, shall terminate upon the Collection Date.

 

68



--------------------------------------------------------------------------------

SECTION 2.13 Grant of a Security Interest. To secure the prompt, complete and
indefeasible payment in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations and the performance by the Borrower of all of the
covenants and obligations to be performed by it pursuant to this Agreement and
each other Transaction Document, whether now or hereafter existing, due or to
become due, direct or indirect, or absolute or contingent, the Borrower hereby
(a) collaterally assigns and pledges to the Collateral Agent, on behalf of the
Secured Parties, and (b) grants a security interest to the Collateral Agent, on
behalf of the Secured Parties, in all of the Borrower’s right, title and
interest in, to and under (but none of the obligations under) all of the
Collateral Portfolio, whether now existing or hereafter arising or acquired by
the Borrower, and wherever the same may be located. For the avoidance of doubt,
the Collateral Portfolio shall not include any Excluded Amounts, and the
Borrower does not hereby assign, pledge or grant a security interest in any such
amounts. Anything herein to the contrary notwithstanding, (a) the Borrower shall
remain liable under the Collateral Portfolio to the extent set forth therein to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent,
for the benefit of the Secured Parties, of any of its rights in the Collateral
Portfolio shall not release the Borrower from any of its duties or obligations
under the Collateral Portfolio, and (c) none of the Administrative Agent, the
Collateral Agent, any Lender (nor its successors and assigns), any Lender Agent,
any Liquidity Bank nor any Secured Party shall have any obligations or liability
under the Collateral Portfolio by reason of this Agreement, nor shall the
Administrative Agent, the Collateral Agent, any Lender (nor its successors and
assigns), any Lender Agent, any Liquidity Bank nor any Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

SECTION 2.14 Evidence of Debt. The Administrative Agent shall maintain, solely
for this purpose as the agent of the Borrower, at its address referred to in
Section 12.02 a copy of each assignment and acceptance agreement and
participation agreement delivered to and accepted by it and a register for the
recordation of the names and addresses and interests of the Lenders (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent,
each Lender and each Lender Agent shall treat each person whose name is recorded
in the Register as a Lender under this Agreement for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender Agent at any reasonable time and from time to time upon reasonable prior
notice. If a Lender sells a participation, the Administrative Agent shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loan or
other obligations under the Transaction Documents (the “Participant Register”);
provided that the Administrative Agent shall have no obligation to disclose all
or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans or its other obligations under any Transaction Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive and binding for all purposes,
absent manifest error, and the Administrative Agent shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

SECTION 2.15 Survival of Representations and Warranties. It is understood and
agreed that the representations and warranties set forth in Sections 4.01, 4.02
and 4.03 are made and are true and correct on the date of this Agreement and on
each Cut-Off Date unless such representations and warranties are made as of a
specific date.

 

69



--------------------------------------------------------------------------------

SECTION 2.16 Release of Loan Assets.

(a) The Borrower may obtain the release of (i) any Loan Asset (and the related
Portfolio Assets pertaining thereto) removed from the Collateral Portfolio
pursuant to a Loan Asset Dividend or an URC Loan Asset Dividend or sold or
substituted in accordance with the applicable provisions of Section 2.07 and any
Portfolio Assets pertaining to such Loan Asset and (ii) any Loan Asset or any
other asset in the Collateral Portfolio that expires by its terms and all
amounts in respect thereof have been paid in full by the related Obligor and
deposited in the Collection Account. The Collateral Agent, for the benefit of
the Secured Parties, shall at the sole expense of the Borrower and at the
direction of the Administrative Agent, execute such documents and instruments of
release as may be prepared by the Servicer on behalf of the Borrower, give
notice of such release to the Collateral Custodian (in the form of Exhibit M)
(unless the Collateral Custodian and Collateral Agent are the same Person) and
take other such actions as shall reasonably be requested by the Borrower to
effect such release of the Lien created pursuant to this Agreement. Upon
receiving such notification by the Collateral Agent as described in the
immediately preceding sentence, if applicable, the Collateral Custodian shall
deliver the Required Loan Documents to the Borrower.

(b) Promptly after the Collection Date has occurred, the Collateral Agent (and
to the extent that the Borrower identifies Liens held by such Persons, any
Lender, Lender Agent or the Administrative Agent), at the direction of the
Administrative Agent shall release to the Borrower, for no consideration but at
the sole expense of the Borrower, its remaining interests in the Portfolio
Assets, free and clear of any Lien resulting solely from an act by the
Collateral Agent (and to the extent that the Borrower identifies Liens held by
such Persons, any Lender, Lender Agent or the Administrative Agent), but without
any other representation or warranty, express or implied, by or recourse against
the Collateral Agent, any Lender, any Lender Agent or the Administrative Agent.

SECTION 2.17 Treatment of Amounts Deposited by the Borrower. Amounts deposited
by the Borrower in the Collection Account pursuant to Section 2.07 on account of
Loan Assets shall be treated as payments of Principal Collections or Interest
Collections, as applicable, on Loan Assets hereunder.

SECTION 2.18 Mandatory and Voluntary Prepayments; Termination.

(a) On each of the 4th, 8th, 9th, 10th and 11th Payment Dates following the
Scheduled Commitment Termination Date and on the Scheduled Maturity Date, the
Borrower shall reduce the Advances Outstanding by depositing in the Collection
Account an amount equal to the Amortization Principal Reduction Amount
applicable to each such Payment Date.

(b) Except as expressly permitted or required herein, including, without
limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances may only be prepaid in whole or in part at the option of the Borrower
at any time by delivering a Notice of Reduction (which notice shall include a
Borrowing Base Certificate) to the Administrative Agent, the Collateral Agent
and the Lender Agents at least three Business Days prior to such reduction. Upon
any prepayment, the Borrower shall also pay in full any Breakage Fees (solely to
the extent such prepayment occurs on any day other than a Payment Date) and
other accrued and unpaid costs and expenses of Administrative Agent, the Lender
Agents and Lenders related to such prepayment; provided that no reduction in
Advances Outstanding shall be given effect unless (i) sufficient funds have been
remitted to pay all such amounts in full, as

 

70



--------------------------------------------------------------------------------

determined by the Administrative Agent, in its sole discretion and (ii) no event
has occurred or would result from such prepayment which would constitute an
Event of Default or an Unmatured Event of Default. The Administrative Agent
shall apply amounts received from the Borrower pursuant to this Section 2.18(b)
to the payment of any Breakage Fees and to the pro rata reduction of the
Advances Outstanding. Any notice relating to any repayment pursuant to this
Section 2.18(b) shall be irrevocable.

(c) The Borrower may, at its option, permanently reduce the Aggregate
Commitments hereunder upon not less than 15 Business Days’ prior written notice
to the Administrative Agent and the Lender Agents, subject to the payment of any
Borrowing Base Deficiency resulting from such permanent reduction, together with
accrued and unpaid Yield and Breakage Fees (if any) relating thereto, all
accrued and unpaid costs and expenses of the Administrative Agent, the Lender
Agents and Lenders, pro rata to each Lender Agent (for the account of the
applicable Lender); provided, in no event shall the Borrower have the right
under this Section 2.18(c) to permanently reduce Aggregate Commitments below
$87,500,000 without the prior written consent of the Majority Lenders. Upon the
effectuation of any reduction in Aggregate Commitments in accordance with this
Section 2.18(c), the Administrative Agent shall distribute to each Lender Agent
a revised Annex A indicating the pro rata reduction of each Liquidity Bank’s and
Institutional Lender’s Commitment effectuated under this Section 2.18(c) (unless
a non-pro rata allocation is otherwise agreed to in writing by any Liquidity
Bank or Institutional Lender in its sole discretion).

(d) The Borrower may, at its option, terminate this Agreement and the other
Transaction Documents upon 15 Business Days’ prior written notice to the
Administrative Agent and the Lender Agents and upon payment in full of all
outstanding Advances; all accrued and unpaid Yield; any Breakage Fees; all
accrued and unpaid costs and expenses of the Administrative Agent, the Lender
Agents and Lenders and payment of all other Obligations (other than unmatured
contingent indemnification obligations). Any termination of this Agreement shall
be subject to Section 12.05.

SECTION 2.19 Collections and Allocations.

(a) The Servicer shall direct any agent or administrative agent for any Loan
Asset to remit all cash Collections with respect to such Loan Asset, and, if
applicable, to direct the Obligor with respect to such Loan Asset to remit all
cash Collections with respect to such Loan Asset directly to the Collection
Account and all other Collections as directed by the Collateral Agent. The
Borrower and the Servicer shall take commercially reasonable steps to ensure
that only funds constituting cash Collections relating to Loan Assets shall be
deposited into the Collection Account

(b) The Servicer shall promptly identify any Collections received as being on
account of Interest Collections, Principal Collections or other Available
Collections and shall transfer, or cause to be transferred, all Available
Collections received directly by it to the Collection Account by the close of
business two Business Days after such Collections are received. Upon the
transfer of Available Collections to the Collection Account, the Servicer shall
segregate Principal Collections and Interest Collections and direct the Account
Bank to transfer the same to the Principal Collection Subaccount and the
Interest Collection Subaccount, respectively. The Servicer shall further include
a statement as to the amount of Principal Collections and Interest Collections
on deposit in the Principal Collection Subaccount and the Interest Collection
Subaccount on each Reporting Date in the Servicing Report delivered pursuant to
Section 6.08(b).

 

71



--------------------------------------------------------------------------------

(c) On the Cut-Off Date with respect to any Loan Asset, the Servicer will
deposit into the Collection Account all Available Collections received in
respect of Eligible Loan Assets being transferred to and included as part of the
Collateral Portfolio on such date.

(d) With the prior written consent of the Administrative Agent (a copy of which
will be provided by the Servicer to the Collateral Agent and the Account Bank),
(i) prior to any Notice of Exclusive Control, the Servicer may withdraw from the
Collection Account any deposits thereto constituting Excluded Amounts, or
(ii) from and after any Notice of Exclusive Control, the Servicer may request
the Administrative Agent to, and the Administrative Agent shall, withdraw from
the Collection Account and deliver to the Servicer any deposits thereto
constituting Excluded Amounts, in each case, if the Servicer has, prior to such
withdrawal and consent or request and consent, as applicable, delivered to the
Administrative Agent and each Lender Agent a report setting forth the
calculation of such Excluded Amounts in form and substance reasonably
satisfactory to the Administrative Agent and each Lender Agent.

(e) Prior to any Notice of Exclusive Control, the Servicer shall, pursuant to
written instruction (which may be in the form of standing instructions), direct
the Collateral Agent (and the Collateral Agent shall direct the Account Bank) to
invest, or cause the investment of, funds on deposit in the Collection Account
in Permitted Investments, from the date of this Agreement until the Collection
Date. Absent any such written instruction, such funds shall not be invested. A
Permitted Investment acquired with funds deposited in the Collection Account
shall mature not later than the Business Day immediately preceding any Payment
Date, and shall not be sold or disposed of prior to its maturity, unless the
Servicer determines in its good faith commercial judgment that there is
substantial risk of material deterioration of such Permitted Investment. All
such Permitted Investments shall be registered in the name of the Account Bank
or its nominee for the benefit of the Administrative Agent or Collateral Agent,
and otherwise comply with assumptions of the legal opinions of Latham & Watkins
LLP and Richards, Layton & Finger, P.A., each dated the Closing Date and
delivered in connection with this Agreement; provided that compliance shall be
the responsibility of the Borrower and the Servicer and not the Collateral Agent
and Account Bank. All income and gain realized from any such investment, as well
as any interest earned on deposits in the Collection Account shall be
distributed in accordance with the provisions of Article II hereof. In the event
the Borrower or Servicer direct the funds to be invested in investments which
are not Permitted Investments, the Borrower shall deposit in the Collection
Account (with respect to investments made hereunder of funds held therein), as
the case may be, an amount equal to the amount of any actual loss incurred, in
respect of any such investment, immediately upon realization of such loss. None
of the Account Bank, the Collateral Agent, the Administrative Agent, any Lender
Agent or any Lender shall be liable for the amount of any loss incurred, in
respect of any investment, or lack of investment, of funds held in the
Collection Account, other than with respect to fraud or their own gross
negligence or willful misconduct as determined in a final decision by a court of
competent jurisdiction. The parties hereto acknowledge that the Collateral Agent
or the Account Bank or any of their respective Affiliates may receive
compensation with respect to the Permitted Investments.

(f) Until the Collection Date, neither the Borrower nor the Servicer shall have
any rights of direction or withdrawal, with respect to amounts held in the
Collection Account, except to the extent explicitly set forth in Section 2.04,
this Section 2.19, and Section 2.20.

 

72



--------------------------------------------------------------------------------

SECTION 2.20 Reinvestment of Principal Collections.

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent, the Administrative Agent and the Lender Agents, prior to the
end of the Revolving Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collection Subaccount:

(a) withdraw such funds for the purpose of reinvesting in additional Eligible
Loan Assets to be Pledged hereunder; provided that the following conditions are
satisfied:

(i) all conditions precedent set forth in Section 3.04 have been satisfied;

(ii) no Servicer Termination Event or Event of Default has occurred and is
continuing, or would result from such withdrawal and reinvestment, and no
Unmatured Event of Default or Borrowing Base Deficiency exists or would result
from such withdrawal and reinvestment;

(iii) the representations and warranties contained in Sections 4.01, 4.02 and
4.03 hereof shall continue to be correct in all material respects, except to the
extent relating to an earlier date;

(iv) the Servicer provides same day written notice to the Administrative Agent
and the Collateral Agent by facsimile or email (to be received no later than
1:00 p.m. on such day) of the request to withdraw Principal Collections and the
amount of such request;

(v) the notice required in clause (iv) above shall be accompanied by a
Disbursement Request and a Borrowing Base Certificate, each executed by the
Borrower and a Responsible Officer of the Servicer; and

(vi) the Collateral Agent provides to the Administrative Agent by facsimile (to
be received no later than 1:30 p.m. on that same day) a statement reflecting the
total amount on deposit as of the opening of business on such day in the
Principal Collection Subaccount; or

(b) withdraw such funds for the purpose of making payments in respect of the
Advances Outstanding at such time in accordance with and subject to the terms of
Section 2.18.

Upon the satisfaction of the applicable conditions set forth in this
Section 2.20 (as certified by the Borrower to the Account Bank, Collateral Agent
and the Administrative Agent), the Collateral Agent shall direct the Account
Bank to release funds from the Principal Collection Subaccount to the Servicer,
and the Account Bank shall release such funds as directed, in an amount not to
exceed the lesser of (A) the amount requested by the Servicer and (B) the amount
on deposit in the Principal Collection Subaccount on such day.

SECTION 2.21 Extension of Scheduled Commitment Termination Date. The Borrower
may, within 60 days but not less than 45 days prior to the Scheduled Commitment
Termination Date, make a request to extend the date set forth in the definition
of “Scheduled Commitment Termination Date” for an additional period of one year.
The Scheduled Commitment Termination Date may be extended by one year by mutual
agreement among the Administrative Agent, each Lender, the Borrower, the
Servicer and each of the other parties hereto and in conformance with
Section 12.01(b) (such extension, the “Initial Extension”). Following such
Initial Extension, the Borrower may, within 60 days but not less than

 

73



--------------------------------------------------------------------------------

45 days prior to the Scheduled Commitment Termination Date (as revised by the
Initial Extension), make a request to extend the date set forth in the
definition of “Scheduled Commitment Termination Date” (as revised by the Initial
Extension) for an additional period of one year. The Scheduled Commitment
Termination Date (as revised by the Initial Extension) may be extended by one
year upon the mutual agreement among the Administrative Agent, each Lender, the
Borrower, the Servicer and each of the other parties hereto and in conformance
with Section 12.01(b) (such extension, the “Second Extension”). The
effectiveness of either the Initial Extension or the Second Extension shall be
conditioned upon the payment in immediately available funds of an additional fee
to be agreed among the Administrative Agent, each Lender, the Borrower, the
Servicer and each of the other parties hereto. The Borrower confirms that each
other party hereto, in their sole and absolute discretion, without regard to the
value or performance of the Loan Assets or any other factor, may elect not to
extend the Scheduled Commitment Termination Date.

In connection with the Initial Extension or the Second Extension, unless the
parties expressly indicate to the contrary, the Scheduled Maturity Date shall be
automatically extended by the same extension period, in conformance with
Section 12.01(b).

SECTION 2.22 Defaulting Lenders. If any Liquidity Bank or Institutional Lender
becomes a Defaulting Lender, then the provisions of this Section 2.22 will apply
to the applicable Defaulting Lender Group until the Default Period has ended, to
the extent permitted by Applicable Law:

(a) Each such Defaulting Lender’s right to approve or disapprove any amendment,
waiver, or consent with respect to this Agreement shall be restricted as set
forth in the definition of Majority Lenders, Required Lenders and Section 12.01.

(b) Until such time as the Default Excess of any such Defaulting Lender Group
has been reduced to zero, any prepayment of the aggregate Advances outstanding
will be applied to the Advances of the Non-Defaulting Lender Groups in
accordance with Section 2.04(a) and (b) in accordance with the Adjusted Pro Rata
Shares.

(c) The amount of each such Defaulting Lender’s Commitment and Advances will be
excluded for purposes of calculating the Undrawn Fee, and each such Defaulting
Lender will not be entitled to receive any Undrawn Fee in connection with such
Defaulting Lender’s Commitment for any Default Period relating to such
Defaulting Lender.

(d) All or any part of each such Defaulting Lender’s participation in Advances
will be reallocated among the Non-Defaulting Lender Groups in accordance with
their respective Adjusted Pro Rata Shares, but only to the extent that (i) the
conditions set forth in Section 3.02 are satisfied at the time of such
reallocation (and, unless the Borrower has otherwise notified the Administrative
Agent at such time, the Borrower will be deemed to have represented and
warranted that such conditions are satisfied at such time); and (ii) such
reallocation does not cause the aggregate Advances of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment. No such reallocation will
constitute a waiver or release of any claim of any party under this Agreement
against a Defaulting Lender arising from that Lender’s having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(e) If each of the Administrative Agent, the Servicer and the Borrower agree
that a Defaulting Lender has adequately remedied all matters that resulted in it
becoming a Defaulting Lender,

 

74



--------------------------------------------------------------------------------

then the Advances of the Lender Groups will be readjusted to reflect the
inclusion of such Defaulting Lender’s Commitment and on such date such
Defaulting Lender shall purchase at par so much of the Advances of the other
Lender Groups or take such other actions as the Administrative Agent determines
to be necessary to cause the aggregate Advances outstanding to be held by the
Lender Groups in accordance with their respective Commitments and Pro Rata
Shares (without giving effect to Section 2.22(d)), whereupon such Lender will
cease to be a Defaulting Lender; provided that notwithstanding Section 2.18(b),
the Borrower shall not be liable for any Breakage Fees that may be incurred in
connection with such readjustment of Advances.

(f) No amount of the Commitment of any Liquidity Bank or Institutional Lender
will be increased or otherwise affected by, and, except as otherwise expressly
provided in this Section 2.22, performance by the Borrower of its obligations
under this Agreement and the other Transaction Documents will not be excused or
otherwise modified as a result of, any Funding Default or the operation of this
Section 2.22. The rights and remedies against a Defaulting Lender under this
Section 2.22 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Funding Default and that
the Administrative Agent or any Lender, Lender Agent or Lender Group may have
against such Defaulting Lender with respect to any Funding Default.

ARTICLE III.

CONDITIONS PRECEDENT

SECTION 3.01 Conditions Precedent to Effectiveness.

(a) This Agreement shall be effective upon, and no Lender shall be obligated to
make any Advance hereunder from and after the Closing Date, nor shall any
Lender, the Collateral Custodian, the Account Bank, the Backup Servicer, the
Collateral Administrator or the Administrative Agent be obligated to take,
fulfill or perform any other action hereunder, until, the satisfaction of the
following conditions precedent, as determined in the sole discretion of, or
waived in writing by, the Administrative Agent and the Lead Arranger:

(i) this Agreement, each Liquidity Agreement, each Hedging Agreement, each
collateral assignment agreement (including, without limitation, the assignment
of the Contribution Agreement) and all other Transaction Documents and all other
agreements and opinions of counsel listed on Schedule I hereto or counterparts
hereof or thereof shall have been duly executed by, and delivered to, the
parties hereto and thereto and the Administrative Agent shall have received such
other documents, instruments, agreements and legal opinions as any Lender Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement, on or prior to the Closing Date, each in form and substance
reasonably satisfactory to the Administrative Agent;

(ii) all reasonable up-front expenses and fees (including legal fees, any fees
required under the Fee Letters) that are invoiced at or prior to the Closing
Date shall have been paid in full;

(iii) all other acts and conditions (including, without limitation, the
obtaining of any necessary consents and regulatory approvals and the making of
any required filings, recordings or registrations) required to be done and
performed and to have happened prior to the

 

75



--------------------------------------------------------------------------------

execution, delivery and performance of this Agreement and all related
Transaction Documents and to constitute the same legal, valid and binding
obligations, enforceable in accordance with their respective terms, shall have
been done and performed and shall have occurred in due and strict compliance
with all Applicable Law;

(iv) in the reasonable judgment of the Administrative Agent, there has not been
any change after the date hereof in Applicable Law which adversely affects any
Lender’s or the Administrative Agent’s ability to enter into the transactions
contemplated by the Transaction Documents or any Material Adverse Effect or
material disruption in the financial, banking or commercial loan or capital
markets generally;

(v) any and all information submitted to the Administrative Agent by the
Borrower, the Transferor, the Servicer, NFIM or any of their Affiliates is true,
accurate, complete in all material respects and not misleading in any material
respect;

(vi) the representations and warranties contained in Sections 4.01, 4.02 and
4.03 are true and correct in all material respects, and there exists no breach
of any covenant on and as of the Closing Date (other than any representation and
warranty that is made as of a specific date);

(vii) NF has received an aggregate amount equal to or exceeding $75,000,000 in
(x) net cash proceeds, plus (y) Unpledged Capital Commitments pursuant to one or
more equity private placements;

(viii) the Administrative Agent shall have received all documentation and other
information requested by the Administrative Agent in its sole discretion or
required by regulatory authorities with respect to the Borrower, the Transferor
and the Servicer under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, all
in form and substance reasonably satisfactory to the Administrative Agent and
each Lender Agent;

(ix) no material adverse change on the business, assets, financial conditions or
performance of the Servicer and its subsidiaries, including the Borrower, on a
consolidated basis, or any material portion of the initial proposed Eligible
Loan Assets has occurred;

(x) the results of Administrative Agent’s legal due diligence relating to the
Transferor, the Borrower, the Servicer, the Eligible Loan Assets and the
transactions contemplated hereunder are satisfactory to Administrative Agent;

(xi) each applicable Lender Agent shall have received a duly executed copy of
its Revolving Note, in a principal amount equal to the Commitment of the related
Lender;

(xii) Each Liquidity Bank whose commercial paper is being rated by one or more
Rating Agency shall have received, to the extent required under the terms of
such CP Lender’s program documents, the written confirmation of each such Rating
Agency that the execution and delivery of this Agreement will not result in a
withdrawal or downgrading of the then-current rating of such commercial paper by
such Rating Agency;

 

76



--------------------------------------------------------------------------------

(xiii) The Collection Account (including the Principal Collection Subaccount and
Interest Collection Subaccount thereunder) has been established pursuant to the
Collection Account Agreement; and

(xiv) the Borrower has a valid ownership interest in the agreed-upon initial
pool of Eligible Loan Assets (as set forth in Schedule IV as of the Closing
Date).

(b) By its execution and delivery of this Agreement, each of the Borrower and
the Servicer hereby certifies that each of the conditions precedent to the
effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied.

SECTION 3.02 Conditions Precedent to All Advances. Each Advance (including the
Initial Advance, except as explicitly set forth below) to the Borrower from the
Lenders shall be subject to the further conditions precedent that:

(a) On the related Advance Date of such Advance, the following statements shall
be true and correct, and the Borrower by accepting any amount of such Advance
shall be deemed to have certified that:

(i) the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian, the Collateral Administrator and the Collateral Agent), no later than
2:00 p.m. on the Business Day immediately prior to the date of such Advance or,
if permitted pursuant to Section 2.02(b), has been requested no later than 10:00
a.m. on the date of such Advance: (A) a Notice of Borrowing, and (B) a Borrowing
Base Certificate;

(ii) if the Advance is in connection with the Pledge of an Eligible Loan Asset,
the Borrower shall have delivered to the Collateral Custodian (with a copy to
the Administrative Agent, Collateral Administrator and Backup Servicer), no
later than 2:00 p.m. one Business Day prior to the related Advance Date, (w) a
Loan Asset Schedule, (x) a Loan Assignment in the form of Exhibit A to the
Contribution Agreement (including Schedule I thereto) and containing such
additional information as may be reasonably requested by the Administrative
Agent; and (y) a faxed or e-mailed copy of the duly executed original promissory
notes of the Loan Assets (and, in the case of any Noteless Loan Asset, a fully
executed assignment agreement) and (z) if any Loan Assets are closed in escrow,
a certificate (in the form of Exhibit J) from the closing attorneys of such Loan
Assets certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Borrower shall cause the Loan Asset Checklist
and the Required Loan Documents to be in the possession of the Collateral
Custodian and the Backup Servicer within five Business Days of any related
Advance Date as to any Loan Assets;

(iii) the representations and warranties contained in Sections 4.01, 4.02 and
4.03 are true and correct in all material respects, and there exists no breach
of any covenant before and after giving effect to the Advance to take place on
such Advance Date and to the application of proceeds therefrom, on and as of
such day as though made on and as of such date (other than any representation
and warranty that is made as of a specific date);

(iv) on and as of such Advance Date, after giving effect to such Advance and the
addition to the Collateral Portfolio of the Eligible Loan Assets being acquired
by the Borrower using the proceeds of such Advance, the Advances Outstanding
does not exceed the Borrowing Base;

 

77



--------------------------------------------------------------------------------

(v) no Event of Default or Unmatured Event of Default has occurred and is
continuing, or would result from such Advance or application of proceeds
therefrom;

(vi) no Borrowing Base Deficiency exists or would result from such Advance;

(vii) no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

(viii) since the Closing Date, no material adverse change has occurred in the
ability of the Servicer, the Transferor or the Borrower to perform their
respective obligations under any Transaction Document;

(ix) no Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on such Advance Date;
and

(x) all terms and conditions of the Contribution Agreement required to be
satisfied in connection with the assignment of each Eligible Loan Asset being
Pledged hereunder on such Advance Date (and the Portfolio Assets related
thereto), including, without limitation, the perfection of the Borrower’s
interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loan Assets and the Portfolio Assets related thereto and
the proceeds thereof shall have been made, taken or performed.

(b) On or prior to such applicable Advance Date, the Servicer shall have
provided to the Administrative Agent (which may be provided electronically) the
Loan Asset Schedule set forth on Schedule IV with respect to each of the
Eligible Loan Assets identified in the applicable Loan Asset Schedule for
inclusion in the Collateral Portfolio on the applicable Advance Date.

(c) No Applicable Law shall prohibit, and no order, judgment or decree of any
federal, State or local court or governmental body, agency or instrumentality
shall prohibit or enjoin, the making of such Advances by any Lender or the
proposed Pledge of Eligible Loan Assets in accordance with the provisions
hereof.

(d) Neither the Commitment Termination Date nor the Final Maturity Date shall
have occurred.

(e) The Borrower shall have paid all reasonable fees then required to be paid,
including all fees required hereunder and under the applicable Fee Letters and
shall have reimbursed the Lenders, the Administrative Agent, each Lender Agent,
the Collateral Custodian, the Collateral Administrator, the Account Bank and the
Collateral Agent for all invoiced fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Transaction Documents,
including the reasonable attorney fees of outside counsel and any other legal
and document preparation costs incurred by the Lenders, the Administrative Agent
and each Lender Agent.

 

78



--------------------------------------------------------------------------------

(f) On or prior to such Advance, the Minimum Credit Enhancement shall have been
established.

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative Agent
and the applicable Lender Agent, which right may be exercised at any time on the
demand of the applicable Lender Agent, to rescind the related Advance and direct
the Borrower to pay to the applicable Lender Agent for the benefit of the
applicable Lender an amount equal to the Advances made during any such time that
any of the foregoing conditions precedent were not satisfied or waived in
writing.

SECTION 3.03 Advances Do Not Constitute a Waiver. No Advance made hereunder
shall constitute a waiver of any condition to any Lender’s obligation to make
such an Advance unless such waiver is in writing and executed by such Lender.

SECTION 3.04 Conditions to Pledges of Loan Assets. Each Pledge of an additional
Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible Loan Asset
pursuant to Section 2.07(a) or (e), an additional Eligible Loan Asset pursuant
to Section 2.20 or any other Pledge of a Loan Asset hereunder shall be subject
to the further conditions precedent that (as certified to the Collateral Agent
by the Borrower):

(a) the Servicer (on behalf of the Borrower) shall have delivered to the
Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian, the Collateral Administrator and the Collateral Agent) no later than
2:00 p.m. on the date that is one Business Day prior to the related Cut-Off
Date: (A) a Borrowing Base Certificate, (B) a Loan Asset Schedule and (C) a Loan
Assignment in the form of Exhibit A to the Contribution Agreement (including
Schedule I thereto) and containing such additional information as may be
reasonably requested by the Administrative Agent;

(b) the Borrower shall have delivered to the Collateral Custodian (with a copy
to the Administrative Agent and the Backup Servicer), no later than 2:00 p.m.
one Business Day prior to the related Cut-Off Date, a faxed or e-mailed copy of
the duly executed original promissory notes of the Loan Assets (and, in the case
of any Noteless Loan Asset, a fully executed assignment agreement) and if any
Loan Assets are closed in escrow, a certificate (in the form of Exhibit J) from
the closing attorneys of such Loan Assets certifying the possession of the
Required Loan Documents; provided that, notwithstanding the foregoing, the
Borrower shall cause the Loan Asset Checklist and the Required Loan Documents to
be in the possession of the Collateral Custodian and the Backup Servicer within
five Business Days of any related Cut-Off Date as to any Loan Assets;

(c) no Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on such Cut-Off Date;

(d) all terms and conditions of the Contribution Agreement required to be
satisfied in connection with the assignment of each Eligible Loan Asset being
Pledged hereunder on such Cut-Off Date (and the Portfolio Assets related
thereto), including, without limitation, the perfection of the Borrower’s
interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loan Assets and the Portfolio Assets related thereto and
the proceeds thereof shall have been made, taken or performed;

 

79



--------------------------------------------------------------------------------

(e) no Event of Default or Unmatured Event of Default exists, or would result
from such Pledge (other than, with respect to any Pledge of an Eligible Loan
Asset necessary to cure a Borrowing Base Deficiency in accordance with
Section 2.06 or Section 2.07, an Unmatured Event of Default arising solely
pursuant to such Borrowing Base Deficiency and being cured as a result of such
Pledge); and

(f) the representations and warranties contained in Sections 4.01, 4.02 and 4.03
are true and correct in all material respects, and there exists no breach of any
covenant contained in Sections 5.01, 5.02, 5.03, 5.04 and 5.05 before and after
giving effect to the Pledge to take place on such Cut-Off Date, on and as of
such day as though made on and as of such date (other than any representation
and warranty that is made as of a specific date).

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants, as of the Closing Date, as of each applicable Cut-Off
Date, as of each applicable Advance Date, as of each Reporting Date and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made (unless a specific date is specified below):

(a) Organization, Good Standing and Due Qualification. The Borrower is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, with all requisite limited liability company
power and authority necessary to own the Loan Assets and the Collateral
Portfolio and to conduct its business as such business is presently conducted
and to enter into and perform its obligations pursuant to this Agreement. The
Borrower is duly qualified to do business as a limited liability company, and
has obtained all licenses and approvals under the laws of the States of Delaware
and New York, and in all other jurisdictions, in each case, necessary to own its
assets and to transact the business in which it is engaged, and is duly
qualified, and in good standing under the laws of the States of Delaware and New
York, and in each other jurisdiction where the transaction of such business or
its ownership of the Loan Assets and the Collateral Portfolio and the conduct of
its business requires such qualification where the failure to obtain such
qualification, licenses or approvals could reasonably be expected to result in a
Material Adverse Effect.

(b) Power and Authority; Due Authorization; Execution and Delivery. The Borrower
(i) has the power, authority and legal right to (x) execute and deliver this
Agreement and the other Transaction Documents to which it is a party and
(y) perform and carry out the terms of this Agreement and the other Transaction
Documents to which it is a party and the transactions contemplated thereby, and
(ii) has taken all necessary action to (x) authorize the execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which it is a party and (y) grant to the Collateral Agent, for the benefit of
the Secured Parties, a first priority perfected security interest in the
Collateral Portfolio on the terms and conditions of this Agreement, subject only
to Permitted Liens. This Agreement and each other Transaction Document to which
the Borrower is a party have been duly executed and delivered by the Borrower.

(c) Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except as the enforceability hereof and
thereof may be limited by Bankruptcy Laws and by general principles of equity.

 

80



--------------------------------------------------------------------------------

(d) All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Borrower of this Agreement or any
Transaction Document to which it is a party or the validity or enforceability of
this Agreement or any such Transaction Document or the Loan Assets or the
transfer of an ownership interest or security interest in such Loan Assets,
other than such as have been met or obtained and are in full force and effect.

(e) No Violation. The execution, delivery and performance of this Agreement and
all other agreements and instruments executed and delivered or to be executed
and delivered pursuant hereto or thereto in connection with the Pledge of the
Collateral Portfolio will not (i) conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the Borrower’s certificate of formation or
limited liability company agreement, (ii) result in the creation or imposition
of any Lien on the Collateral Portfolio other than Permitted Liens,
(iii) violate any Applicable Law in any material respect, or (iv) violate any
contract or other agreement to which the Borrower is a party or by which the
Borrower or any property or assets of the Borrower may be bound.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Borrower, threatened against the Borrower or any
properties of the Borrower, before any Governmental Authority (i) asserting the
invalidity of this Agreement or any other Transaction Document to which the
Borrower is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which the Borrower is a party or (iii) seeking any determination or ruling that
could reasonably be expected to have a Material Adverse Effect.

(g) Selection Procedures. In selecting the Loan Assets to be Pledged pursuant to
this Agreement, no selection procedures have been employed by the Borrower or
any Affiliate of the Borrower (including the Transferor and the Servicer) which
are intended to be adverse to the interests of the Lenders.

(h) Bulk Sales. The grant of the security interest in the Collateral Portfolio
by the Borrower to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement, and the execution, delivery and performance of this
Agreement, is in the ordinary course of business for the Borrower and is not
subject to the bulk transfer or any similar statutory provisions in effect in
any applicable jurisdiction.

(i) No Liens. The Collateral Portfolio is owned by the Borrower free and clear
of any Liens except for Permitted Liens as provided herein. No effective
financing statement or other instrument similar in effect covering any
Collateral Portfolio is on file in any recording office except such as may be
filed in favor of the Administrative Agent, for the benefit of the Secured
Parties, relating to this Agreement or reflecting the transfer of the Collateral
Portfolio from the Transferor to the Borrower.

(j) Pledge of Collateral Portfolio. Except as otherwise expressly permitted by
the terms of this Agreement, no item of Collateral Portfolio has been sold,
transferred, assigned or pledged by the Borrower to any Person, other than as
contemplated by Article II and the Pledge of such Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
of this Agreement.

 

81



--------------------------------------------------------------------------------

(k) Indebtedness. The Borrower has no Indebtedness or other indebtedness,
secured or unsecured, direct or contingent (including guaranteeing any
obligation), other than Indebtedness incurred under the terms of the Transaction
Documents or ordinary course business expenses incurred in the ordinary course
of business pursuant to the transactions contemplated hereunder and under the
other Transaction Documents.

(l) Sole Purpose. The Borrower has been formed solely for the purpose of
engaging in transactions contemplated by this Agreement, and has not engaged in
any business activity other than the negotiation, execution and to the extent
applicable, performance of this Agreement and the transactions contemplated by
the Transaction Documents. The Borrower is not party to any agreements other
than the applicable Transaction Documents to which it is a party and the
Required Loan Documents in respect of which the Borrower is a lender.

(m) Separate Entity. The Borrower is operated as an entity with assets and
liabilities distinct from those of the Transferor and NFIM, and any Affiliates
thereof, and the Borrower hereby acknowledges that the Administrative Agent and
the Lenders are entering into the transactions contemplated by this Agreement in
reliance upon the Borrower’s identity as a separate legal entity from, the
Transferor and NFIM, and from each such other Affiliate of the Transferor and
NFIM.

(n) No Injunctions. No injunction, writ, restraining order or other order of any
nature adversely affects the Borrower’s performance of its obligations under
this Agreement or any Transaction Document to which the Borrower is a party.

(o) Taxes. The Borrower has filed or caused to be filed (on a consolidated basis
or otherwise) on a timely basis all material tax returns (including, without
limitation, all foreign, federal, state, local and other tax returns) required
to be filed by it (subject to any extensions to file properly obtained by the
same) and is not liable for Taxes payable by any other Person. The Borrower has
paid or made adequate provisions for the payment of all material Taxes,
assessments and other governmental charges made against it or any of its
property except for those Taxes being contested in good faith by appropriate
proceedings and in respect of which it has established proper reserves in
accordance with GAAP on its books. No Tax lien or similar adverse claim has been
filed, and no claim is being asserted, with respect to any such Tax, assessment
or other governmental charge. Any Taxes, fees and other governmental charges due
and payable by the Borrower, as applicable, in connection with the execution and
delivery of this Agreement and the other Transaction Documents and the
transactions contemplated hereby or thereby have been paid or shall have been
paid if and when due.

(p) Location. The Borrower’s location (within the meaning of Article 9 of the
UCC) is Delaware. The chief executive office of the Borrower (and the location
of the Borrower’s records regarding the Collateral Portfolio (other than those
delivered to the Collateral Custodian)) is located at the address set forth
under its name in Section 12.02 (or at such other address as shall be designated
by such party in a written notice to the other parties hereto).

(q) Tradenames. Except as permitted hereunder, the Borrower’s legal name is as
set forth in this Agreement. Except as permitted hereunder, the Borrower has not
changed its name since its formation; does not have tradenames, fictitious
names, assumed names or “doing business as” names other than as disclosed on
Schedule II hereto (as such schedule may be updated from time to time by the
Administrative Agent upon receipt of a notice delivered to the Administrative
Agent pursuant to Section 5.02(p)); the Borrower’s only jurisdiction of
formation is Delaware, and, except as permitted hereunder, the Borrower has not
changed its jurisdiction of formation.

 

82



--------------------------------------------------------------------------------

(r) Solvency. The Borrower is not the subject of any Bankruptcy Proceedings or
Bankruptcy Event. The Borrower is Solvent, and the transactions under this
Agreement and any other Transaction Document to which the Borrower is a party do
not and will not render the Borrower not Solvent. The Borrower is paying its
debts as they become due; and the Borrower, after giving effect to the
transactions contemplated hereby, will have adequate capital to conduct its
business.

(s) No Subsidiaries. The Borrower has no Subsidiaries.

(t) Value Given. The Borrower has given fair consideration and reasonably
equivalent value to the Transferor in exchange for the purchase of each of the
Loan Assets (or any number of them) from the Transferor pursuant to the
Contribution Agreement. No such transfer has been made for or on account of an
antecedent debt owed by the Borrower to the Transferor and no such transfer is
or may be voidable or subject to avoidance under any section of the Bankruptcy
Code.

(u) Reports Accurate. All information relating to the Borrower and prepared or
supplied by the Borrower or the Servicer and contained in the Servicer’s
Certificates or Servicing Reports, Notices of Borrowing, Borrowing Base
Certificates and other written or electronic information, exhibits, financial
statements, documents, books, records or reports furnished by the Borrower to
the Administrative Agent, the Collateral Agent or the Collateral Custodian in
connection with this Agreement are, as of their date, accurate, true and correct
in all material respects, and no such document or certificate contains any
material misstatement of fact or omits to state a material fact or any fact
necessary to make the statements contained therein not misleading; provided
that, solely with respect to written or electronic information furnished by the
Borrower that was provided to the Borrower from an Obligor with respect to a
Loan Asset, such information need only be accurate, true and correct in all
material respects to the knowledge of the Borrower; provided, further, that the
foregoing proviso shall not apply to any information presented in a Servicer’s
Certificate, Servicing Report, Notice of Borrowing or Borrowing Base
Certificate.

(v) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or in the other Transaction Documents (including, without
limitation, the use of Proceeds from the sale of the Collateral Portfolio) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II. The Borrower does not own or intend to carry or purchase, and no
proceeds from the Advances will be used to carry or purchase, any “margin stock”
within the meaning of Regulation U or to extend “purpose credit” within the
meaning of Regulation U.

(w) No Adverse Agreements. There are no agreements in effect adversely affecting
the rights of the Borrower to make, or cause to be made, the grant of the
security interest in the Collateral Portfolio contemplated by Section 2.13.

(x) Event of Default/Unmatured Event of Default. No event has occurred which
constitutes an Event of Default, and no event has occurred and is continuing
which constitutes an Unmatured Event of Default (other than any Event of Default
or Unmatured Event of Default which has previously been disclosed to the
Administrative Agent as such).

 

83



--------------------------------------------------------------------------------

(y) Servicing Standard. Each of the Loan Assets was underwritten or acquired and
is being serviced in conformance with the Servicing Standard established under
the Risk and Collection Policies and the standard underwriting, credit,
collection, operating and reporting procedures and systems of the Servicer or
the Transferor.

(z) ERISA. The present value of all vested benefits under each “employee pension
benefit plan” as such term is defined in Section 3(2) of ERISA, other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by the Borrower or any ERISA Affiliate of the Borrower or to which
the Borrower or any ERISA Affiliate of the Borrower contributes or has an
obligation to contribute, or has any liability (each, a “Pension Plan”), does
not exceed by a material amount the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date for the Pension Plan) determined in accordance with
the assumptions used for funding such Pension Plan pursuant to Sections 412 and
430 of the Code for the applicable plan year. No prohibited transactions (within
the meaning of ERISA Section 406(a) or (b) or Code Section 4975, for which an
exemption is not available or has not previously been obtained from the United
States Department of Labor), failure by the Borrower to meet the minimum funding
standard set forth in Section 302(a) of ERISA and Section 412(a) of the Code,
withdrawal by the Borrower or any ERISA Affiliate of the Borrower from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), or
Reportable Events have occurred with respect to any Pension Plan, which either
individually or in the aggregate is reasonably expect to result in a material
liability to the Borrower. No notice of intent to terminate a Pension Plan has
been filed by the plan administrator under Section 4041 of ERISA, nor has any
Pension Plan been terminated under Section 4041 of ERISA, in either event, that
is reasonably expected to result in a material liability to the Borrower. The
Pension Benefit Guaranty Corporation has not instituted proceedings to terminate
or appointed a trustee to administer a Pension Plan under Section 4042 of ERISA,
and no event has occurred or condition exists which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan.

(aa) Allocation of Charges. There is no agreement or understanding between the
Servicer and the Borrower (other than as expressly set forth herein or as
consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

(bb) Broker-Dealer. The Borrower is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(cc) Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Borrower, or the Servicer on the
Borrower’s behalf, to send Principal Collections and Interest Collections on the
Collateral Portfolio. The Borrower has not granted any Person other than the
Collateral Agent, on behalf of the Secured Parties, an interest in the
Collection Account.

(dd) Contribution Agreement. The Contribution Agreement and the Loan Assignment
contemplated therein are the only agreements pursuant to which the Borrower
acquires the Collateral Portfolio (other than with respect to a Loan Asset that
is a loan or loan participation originated by Borrower). The Borrower accounts
for the transfers of Loan Assets under the Contribution Agreement as
contributions of such Loan Assets in its books, records and financial statements
(although the financial statements of the Borrower and NF may be consolidated),
in each case consistent with GAAP.

 

84



--------------------------------------------------------------------------------

(ee) Investment Company Act. Neither the Borrower nor NF is required to register
as an “investment company” under the provisions of the 1940 Act; provided, that
NF is regulated as a “business development company” under the 1940 Act.

(ff) Compliance with Applicable Law. The Borrower has complied in all material
respects with all Applicable Law to which it may be subject, and no item of the
Collateral Portfolio contravenes any Applicable Law (including, without
limitation, all applicable predatory and abusive lending laws, laws, rules and
regulations relating to licensing, truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy).

(gg) Collections. The Borrower acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Portfolio
transferred or Pledged hereunder are held and shall be held in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties, until
deposited into the Collection Account within two Business Days after receipt as
required herein.

(hh) Set-Off, etc. No Loan Asset has been compromised, adjusted, extended,
satisfied, subordinated, rescinded, set-off or modified by the Borrower, the
Transferor or the Obligor thereof, and no Collateral Portfolio is subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set-off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning the Collateral Portfolio or otherwise, by the Borrower, the
Transferor or the Obligor with respect thereto, except, in each case, for
amendments, extensions and modifications, if any, to such Collateral Portfolio
otherwise permitted pursuant to Section 6.04(a) of this Agreement and in
accordance with the Risk and Collection Policies and the Servicing Standard.

(ii) Full Payment. As of the applicable Cut-Off Date thereof, the Borrower has
no knowledge of any fact which should lead it to expect that any Loan Asset will
not be paid in full.

(jj) Environmental. With respect to each item of Underlying Collateral as of the
applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, none of the Borrower, the
Transferor nor the Servicer has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

(kk) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money

 

85



--------------------------------------------------------------------------------

Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

(ll) Confirmation. The Borrower has received a letter in writing (which letters
have been provided to the Administrative Agent for the benefit of the Secured
Parties, who are intended third party beneficiaries thereunder) from NF and NFIM
stating that such Persons, to the fullest extent of their control and voting
rights, will not suffer or permit the Borrower to file a voluntary bankruptcy
petition under the Bankruptcy Code, except to the extent that any action
precluding or otherwise allowing such petition would be in breach of its
fiduciary obligations.

(mm) Accuracy of Representations and Warranties. Each representation or warranty
by the Borrower contained herein or in any certificate or other document
furnished by the Borrower pursuant hereto or in connection herewith is true and
correct in all material respects.

(nn) Reaffirmation of Representations and Warranties. On each day that any
Advance is made hereunder, the Borrower shall be deemed to have certified that
all representations and warranties described in Section 4.01 and Section 4.02
are correct in all material respects on and as of such day as though made on and
as of such day, except for any such representations or warranties which are made
as of a specific date.

(oo) Security Interest.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Borrower’s rights in the Collateral Portfolio in
favor of the Collateral Agent, on behalf of the Secured Parties, which security
interest is prior to all other Liens (except for Permitted Liens), and is
enforceable as such against creditors of and purchasers from the Borrower;

(ii) the Collateral Portfolio is comprised of “instruments”, “financial assets”,
“security entitlements”, “general intangibles”, “chattel paper”, “accounts”,
“certificated securities”, “uncertificated securities”, “securities accounts”,
“deposit accounts”, “supporting obligations” or “insurance” (each as defined in
the applicable UCC) and the proceeds of the foregoing or real property or such
other category of collateral under the applicable UCC as to which the Borrower
has complied with its obligations under this Section 4.01(oo);

(iii) with respect to Collateral Portfolio that constitute “financial assets”:

a. all of such financial assets (other than financial assets covered by
subparagraphs (x), (xi), (xiii) or (xiv) of this Section 4.01(oo)) have been
credited to the Collection Account and the securities intermediary for the
Collection Account has agreed to treat all assets credited to the Collection
Account as “financial assets” within the meaning of the applicable UCC; and

b. the Collection Account is not in the name of any Person other than the
Borrower, subject to the lien of the Collateral Agent, for the benefit of the
Secured

 

86



--------------------------------------------------------------------------------

Parties. The securities intermediary of the Collection Account which is a
“securities account” under the UCC has agreed to comply with the entitlement
orders and instructions of the Borrower, the Servicer and the Collateral Agent
(acting at the direction of the Administrative Agent) in accordance with the
Transaction Documents, including causing cash to be invested in Permitted
Investments; provided that, upon the delivery of a Notice of Exclusive Control
by the Collateral Agent (acting at the direction of the Administrative Agent),
the securities intermediary has agreed to only follow the entitlement orders and
instructions of the Collateral Agent, on behalf of the Secured Parties,
including with respect to the investment of cash in Permitted Investments.

(iv) the Collection Account constitutes a “securities account” as defined in the
applicable UCC;

(v) the Borrower, the Account Bank and the Collateral Agent, on behalf of the
Secured Parties, have entered into the Collection Account Agreement; and the
Collection Account Agreement, together with this Agreement, grants to the
Collateral Agent, for the benefit of the Secured Parties, a first priority
perfected security interest in the Collection Account;

(vi) the Borrower owns and has good and marketable title to (or with respect to
assets securing any Loan Assets, a valid security interest in) the Collateral
Portfolio free and clear of any Lien (other than Permitted Liens) of any Person;

(vii) the Borrower has received all consents and approvals required by the terms
of any Loan Asset to the granting of a security interest in the Loan Assets
hereunder to the Collateral Agent, on behalf of the Secured Parties;

(viii) the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by filing granted to the Collateral Agent, on behalf of the Secured
Parties, under this Agreement; provided that filings in respect of real property
shall not be required;

(ix) other than as expressly permitted by the terms of this Agreement and the
security interest granted to the Collateral Agent, on behalf of the Secured
Parties, pursuant to this Agreement, the Borrower has not pledged, assigned,
sold, granted a security interest in or otherwise conveyed any of the Collateral
Portfolio. The Borrower has not authorized the filing of and is not aware of any
financing statements against the Borrower that include a description of
collateral covering the Collateral Portfolio other than any financing statement
(A) relating to the security interests granted to the Borrower under the
Contribution Agreement, (B) that has been terminated or fully and validly
assigned to the Collateral Agent on or prior to the date hereof, or
(C) reflecting the transfer of assets on a Release Date pursuant to (and
simultaneously with or subsequent to) the consummation of any transaction
contemplated under (and in compliance with the conditions set forth in)
Section 2.07. The Borrower is not aware of the filing of any judgment or Tax
lien filings against the Borrower;

(x) all original executed copies of each underlying promissory note or copies of
each Loan Asset Register, as applicable, that constitute or evidence each Loan
Asset has been, or subject to the delivery requirements contained herein, will
be delivered to the Collateral Custodian;

 

87



--------------------------------------------------------------------------------

(xi) other than in the case of Noteless Loan Assets, the Borrower has received,
or subject to the delivery requirements contained herein will receive, a written
acknowledgment from the Collateral Custodian that the Collateral Custodian, as
the bailee of the Collateral Agent, is holding the underlying promissory notes
that constitute or evidence the Loan Assets solely on behalf of and for the
Collateral Agent, for the benefit of the Secured Parties;

(xii) none of the underlying promissory notes, or Loan Asset Registers, as
applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Collateral Agent, on behalf of the Secured Parties;

(xiii) with respect to any Collateral Portfolio that constitutes a “certificated
security,” unless credited to the Collection Account and in the control of the
Account Bank, such certificated security has been delivered to the Collateral
Custodian, on behalf of the Secured Parties and, if in registered form, has been
specially Indorsed to the Collateral Agent, for the benefit of the Secured
Parties, or in blank by an effective Indorsement or has been registered in the
name of the Collateral Agent, for the benefit of the Secured Parties, upon
original issue or registration of transfer by the Borrower of such certificated
security; and

(xiv) with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, unless credited to the Collection Account and in the
control of the Account Bank, the Borrower shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security, or
enter into a control agreement granting a perfected first Lien in such
uncertificated security in a manner acceptable to the Collateral Agent and the
Administrative Agent.

SECTION 4.02 Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral Portfolio. The Borrower (and the Servicer, with
respect to clauses (b)(ii) below) hereby represent and warrant, as of the
Closing Date, as of each applicable Cut-Off Date, as of each applicable Advance
Date, as of each Reporting Date and any date which Loan Assets are Pledged
hereunder and as of each other date provided under this Agreement or the other
Transaction Documents on which such representations and warranties are required
to be (or deemed to be) made:

(a) Valid Transfer and Security Interest. This Agreement constitutes a grant of
a security interest in all of the Collateral Portfolio to the Collateral Agent,
for the benefit of the Secured Parties, which upon the delivery of the Required
Loan Documents to the Collateral Custodian, the crediting of Loan Assets to the
Collection Account and the filing of the financing statements, shall be a valid
and first priority perfected security interest in the Loan Assets forming a part
of the Collateral Portfolio and in that portion of the Loan Assets in which a
security interest may be perfected by filing a UCC financing statement subject
only to Permitted Liens. Neither the Borrower nor any Person claiming through or
under Borrower shall have any claim to or interest in the Collection Account
and, if this Agreement constitutes the grant of a security interest in such
property, except for the interest of the Borrower in such property as a debtor
for purposes of the UCC. The Collection Account Agreement, together with this
Agreement, grants to the Collateral Agent for the benefit of the Secured Parties
a first priority perfected security interest in the Collection Account.

 

88



--------------------------------------------------------------------------------

(b) Eligibility of Collateral Portfolio. (i) The Loan Asset Schedule and the
information contained in each Notice of Borrowing is an accurate and complete
listing of all the Loan Assets contained in the Collateral Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such item of Collateral Portfolio and the amounts owing thereunder
is true and correct as of the related Cut-Off Date, (ii) each Loan Asset
designated on any Borrowing Base Certificate as an Eligible Loan Asset and each
Loan Asset included as an Eligible Loan Asset in any calculation of Borrowing
Base or Borrowing Base Deficiency is an Eligible Loan Asset and (iii) with
respect to each item of Collateral Portfolio, all consents, licenses, approvals
or authorizations of or registrations or declarations of any Governmental
Authority or any Person required to be obtained, effected or given by the
Borrower in connection with the grant of a security interest in each item of
Collateral Portfolio to the Collateral Agent, for the benefit of the Secured
Parties, have been duly obtained, effected or given and are in full force and
effect. For the avoidance of doubt, any inaccurate representation that a Loan
Asset is an Eligible Loan Asset hereunder or under the Contribution Agreement
shall not constitute an Event of Default if the Borrower complies with
Section 2.07(e) hereunder and the Transferor complies with Section 6.1 of the
Contribution Agreement (subject to the grace period set forth in such
provisions); provided that any such Loan Asset will not be included in the
calculation of the Borrowing Base during such grace period.

(c) No Fraud. Each Loan Asset was originated without any fraud or
misrepresentation by the Transferor or the Borrower or, to the best of the
Borrower’s knowledge, on the part of the Obligor.

SECTION 4.03 Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants, as of the Closing Date, as of each applicable Cut-Off
Date, as of each applicable Advance Date, as of each Reporting Date and as of
each other date provided under this Agreement or the other Transaction Documents
on which such representations and warranties are required to be (or deemed to
be) made (unless a specific date is specified below):

(a) Organization and Good Standing. The Servicer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Maryland (except as such jurisdiction is changed as permitted hereunder),
with all requisite corporate power and authority necessary to own or lease its
properties and to conduct its business as such business is presently conducted
and to enter into and perform its obligations pursuant to this Agreement.

(b) Due Qualification. The Servicer is duly qualified to do business as a
corporation, and has obtained all necessary licenses and approvals in the State
of New York and in all other jurisdictions in which the ownership or lease of
its property and the conduct of its business requires such qualification,
licenses or approvals, except where the failure to obtain such qualification,
licenses or approvals could reasonably be expected to result in a Material
Adverse Effect.

(c) Power and Authority; Due Authorization; Execution and Delivery. The Servicer
(i) has all necessary power, authority and legal right to (x) execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and (y) carry out the terms of this Agreement and the other Transaction
Documents to which it is a party, and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement and
each of the other Transaction Documents to which it is a party. This Agreement
and each other Transaction Document to which the Servicer is a party have been
duly executed and delivered by the Servicer.

 

89



--------------------------------------------------------------------------------

(d) Binding Obligation. This Agreement and each of the other Transaction
Documents to which the Servicer is a party constitutes a legal, valid and
binding obligation of the Servicer, enforceable against the Servicer in
accordance with their respective terms, except as the enforceability hereof and
thereof may be limited by Bankruptcy Laws and by general principles of equity.

(e) No Violation. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and the fulfillment of
the terms hereof and thereof will not (i) conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, the Servicer’s articles of incorporation
or by-laws, (ii) result in the creation or imposition of any Lien upon any of
the Servicer’s properties pursuant to the terms of any such contractual
obligation, other than this Agreement, (iii) violate any Applicable Law in any
material respect or (iv) violate any material contract or other material
agreement to which the Servicer is a party or by which the Servicer or any
property or assets of the Servicer may be bound.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the knowledge of the Servicer, threatened against the Servicer or any
properties of the Servicer, before any Governmental Authority (i) asserting the
invalidity of this Agreement or any other Transaction Document to which the
Servicer is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any other Transaction Document to
which the Servicer is a party or (iii) seeking any determination or ruling that
could reasonably be expected to have a Material Adverse Effect.

(g) All Consents Required. No consent of any other party and no consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority, bureau or agency is required in connection with the
execution, delivery or performance by the Servicer of this Agreement or any
other Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.

(h) Reports Accurate. All Servicer’s Certificates, Servicing Reports (with
respect to information prepared or supplied by the Borrower or the Servicer),
Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Servicer to the Administrative Agent, the
Collateral Agent or the Collateral Custodian in connection with this Agreement
are, as of their date, accurate, true and correct in all material respects, and
no such document or certificate contains any material misstatement of fact or
omits to state a material fact or any fact necessary to make the statements
contained therein not misleading; provided¸ that solely with respect to written
or electronic information furnished by the Servicer that was provided to the
Servicer from an Obligor with respect to a Loan Asset, such information is
accurate, true and correct in all material respects to the best knowledge of the
Servicer. Each Loan Asset designated on any Servicing Report as an Eligible Loan
Asset and each Loan Asset included as an Eligible Loan Asset in any calculation
of Borrowing Base or Borrowing Base Deficiency in any Servicing Report is an
Eligible Loan Asset.

(i) Servicing Standard. The Servicer has complied in all material respects with
the Risk and Collection Policies and the Servicing Standard with regard to the
servicing of the Loan Assets.

 

90



--------------------------------------------------------------------------------

(j) Collections. The Servicer acknowledges that all Available Collections
received by it or its Affiliates with respect to the Collateral Portfolio
transferred or Pledged hereunder are held and shall be held in trust for the
benefit of the Collateral Agent, on behalf of the Secured Parties, until
deposited into the Collection Account as promptly as possible and in any event
within two Business Days from receipt as required herein.

(k) Bulk Sales. The execution, delivery and performance of this Agreement is in
the ordinary course of business for the Servicer and is not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable
jurisdiction.

(l) Solvency. The Servicer is Solvent and not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not Solvent.

(m) Taxes. The Servicer has filed or caused to be filed (on a consolidated basis
or otherwise) on a timely basis all material tax returns (including, without
limitation, all foreign, federal, state, local and other tax returns) required
to be filed by it (subject to any extensions to file properly obtained by the
same). The Servicer has paid or made adequate provisions for the payment of all
material Taxes, assessments and other governmental charges due made against it
or any of its property except for those Taxes being contested in good faith by
appropriate proceedings and in respect of which it has established proper
reserves in accordance with GAAP on the books of the Servicer. No Tax lien or
similar adverse claim has been filed and, to the Servicer’s knowledge, no claim
is being asserted, with respect to any material Tax, assessment or other
governmental charge.

(n) Exchange Act Compliance; Regulations T, U and X. None of the transactions
contemplated herein or the other Transaction Documents (including, without
limitation, the use of the Proceeds from the sale of the Collateral Portfolio)
will violate or result in a violation of Section 7 of the Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II.

(o) Security Interest. The Servicer has taken and will take all steps necessary
to ensure that the Borrower has granted and will maintain a security interest
(as defined in the UCC) to the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral Portfolio, which is enforceable in accordance with
Applicable Law upon execution and delivery of this Agreement prior to all other
Liens other than Permitted Liens. Upon the filing of UCC-1 financing statements
naming the Collateral Agent as secured party and the Borrower as debtor, the
Collateral Agent, for the benefit of the Secured Parties, shall have a valid and
first priority perfected security interest in the Loan Assets and that portion
of the Collateral Portfolio in which a security interest may be perfected by
filing a UCC financing statement (except for any Permitted Liens). All filings
(including, without limitation, such UCC filings) as are necessary for the
perfection of the Secured Parties’ security interest in the Loan Assets and that
portion of the Collateral Portfolio in which a security interest may be
perfected by filing have been (or prior to the applicable Advance will be) made.

(p) ERISA. The present value of all vested benefits under each “employee pension
benefit plan” as such term is defined in Section 3(2) of ERISA, other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by the Servicer or any ERISA Affiliate of the Servicer or to which
the Servicer or any ERISA Affiliate of the Servicer contributes or has an
obligation to contribute, or has any liability (each, a “Servicer Pension Plan”)
does not exceed by a material amount the value of

 

91



--------------------------------------------------------------------------------

the assets of the Servicer Pension Plan allocable to such vested benefits (based
on the value of such assets as of the last annual valuation date for the
Servicer Pension Plan) determined in accordance with the assumptions used for
funding such Servicer Pension Plan pursuant to Sections 412 and 430 of the Code
for the applicable plan year. No prohibited transactions (within the meaning of
ERISA Section 406(a) or (b) or Code Section 4975, for which an exemption is not
available or has not previously been obtained from the United States Department
of Labor), failure by the Servicer to meet the minimum funding standard set
forth in Section 302(a) of ERISA and Section 412(a) of the Code, withdrawal by
the Servicer or any ERISA Affiliate of the Servicer from a Servicer Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or Reportable Events have occurred with respect to any Servicer Pension
Plan which either individually or in the aggregate is reasonably expected to
result in a material liability to the Servicer. No notice of intent to terminate
a Servicer Pension Plan has been filed by the plan administrator under
Section 4041 of ERISA, nor has any Servicer Pension Plan been terminated under
Section 4041 of ERISA, in either event, that is reasonably expected to result in
a material liability to the Servicer. The Pension Benefit Guaranty Corporation
has not instituted proceedings to terminate or appointed a trustee to administer
a Servicer Pension Plan under Section 4042 of ERISA, and no event has occurred
or condition exists which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Servicer
Pension Plan.

(q) USA PATRIOT Act. Neither the Servicer nor any Affiliate of the Servicer is
(i) a country, territory, organization, person or entity named on an Office of
Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.

(r) Environmental. With respect to each item of Underlying Collateral as of the
applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Servicer:
(a) the related Obligor’s operations comply in all material respects with all
applicable Environmental Laws; (b) none of the related Obligor’s operations is
the subject of a Federal or state investigation evaluating whether any remedial
action, involving expenditures, is needed to respond to a release of any
Hazardous Materials into the environment; and (c) the related Obligor does not
have any material contingent liability in connection with any release of any
Hazardous Materials into the environment. As of the applicable Cut-Off Date for
the Loan Asset related to such Underlying Collateral, none of the Borrower, the
Transferor nor the Servicer has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

(s) No Injunctions. No injunction, writ, restraining order or other order of any
nature adversely affects the Servicer’s performance of its obligations under
this Agreement or any Transaction Document to which the Servicer is a party.

 

92



--------------------------------------------------------------------------------

(t) Instructions to Obligors. The Collection Account is the only account to
which Obligors have been instructed by the Servicer on the Borrower’s behalf to
send Principal Collections and Interest Collections on the Collateral Portfolio.
The Servicer has not granted any Person other than the Collateral Agent, on
behalf of the Secured Parties, an interest in the Collection Account

(u) Allocation of Charges. There is no agreement or understanding between the
Servicer and the Borrower (other than as expressly set forth herein or as
consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

(v) Servicer Termination Event. No event has occurred which constitutes a
Servicer Termination Event (other than any Servicer Termination Event which has
previously been disclosed to the Administrative Agent as such).

(w) Broker-Dealer. The Servicer is not a broker-dealer or subject to the
Securities Investor Protection Act of 1970, as amended.

(x) Compliance with Applicable Law. The Servicer has complied in all material
respects with all Applicable Law to which it may be subject, and no item in the
Collateral Portfolio contravenes in any respect any Applicable Law (including,
without limitation, all applicable predatory and abusive lending laws, laws,
rules and regulations relating to licensing, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy).

(y) Liquidity. At all times following the earlier of (x) the date that is 10
Business Days after the occurrence of the Commitment Termination Date or (y) the
commencement of the Amortization Period, the Servicer maintains (i) Unrestricted
Cash plus (ii) Unpledged Capital Commitments in an aggregate amount equal to or
greater than the amount of the Unfunded Revolving Commitments, if any, then in
effect.

SECTION 4.04 Representations and Warranties of each Lender. Each Lender hereby
individually represents and warrants, as to itself, that it, acting for its own
account, in the aggregate owns and invests on a discretionary basis, not less
than $25,000,000 in investments. Notwithstanding any provision herein to the
contrary, the parties hereto intend that the Advances made hereunder shall
constitute a “loan” and not a “security” for purposes of Section 8-102(15) of
the UCC.

SECTION 4.05 Representations and Warranties of the Collateral Custodian. The
Collateral Custodian in its individual capacity and as the Collateral Custodian
represents and warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Collateral Custodian, as the case may be.

 

93



--------------------------------------------------------------------------------

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Collateral
Custodian is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the
Collateral Custodian, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Custodian of the transactions
contemplated hereby and the fulfillment by the Collateral Custodian of the terms
hereof have been obtained.

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Collateral
Custodian in accordance with its terms, except as such enforceability may be
limited by applicable Bankruptcy Laws and general principles of equity.

SECTION 4.06 Representations and Warranties of the Backup Servicer. The Backup
Servicer in its individual capacity and as Collateral Custodian represents and
warrants as follows:

(a) Organization; Power and Authority. It is a duly organized and validly
existing national banking association in good standing under the laws of the
United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Backup Servicer under this
Agreement.

(b) Due Authorization. The execution and delivery of this Agreement and the
consummation of the transactions provided for herein have been duly authorized
by all necessary association action on its part, either in its individual
capacity or as Backup Servicer, as the case may be.

(c) No Conflict. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with, result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which the Backup
Servicer is a party or by which it or any of its property is bound.

(d) No Violation. The execution and delivery of this Agreement, the performance
of the transactions contemplated hereby and the fulfillment of the terms hereof
will not conflict with or violate, in any respect, any Applicable Law.

(e) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or Governmental Authority applicable to the Backup
Servicer, required in connection with the execution and delivery of this
Agreement, the performance by the Backup Servicer of the transactions
contemplated hereby and the fulfillment by the Backup Servicer of the terms
hereof have been obtained.

 

94



--------------------------------------------------------------------------------

(f) Validity, Etc. The Agreement constitutes the legal, valid and binding
obligation of the Collateral Custodian, enforceable against the Backup Servicer
in accordance with its terms, except as such enforceability may be limited by
applicable Bankruptcy Laws and general principles of equity (whether considered
in a suit at law or in equity).

ARTICLE V.

GENERAL COVENANTS

SECTION 5.01 Affirmative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Organizational Procedures and Scope of Business. The Borrower will observe
all organizational procedures required by its certificate of formation, limited
liability company agreement and the laws of its jurisdiction of formation.
Without limiting the foregoing, the Borrower will limit the scope of its
business to: (i) the acquisition of Eligible Loan Assets and the ownership and
management of the Portfolio Assets and the related assets in the Collateral
Portfolio; (ii) the sale, transfer or other disposition of Loan Assets as and
when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the Loan
Agreements to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; (v) exercising any rights (including but not limited
to voting rights and rights arising in connection with a Bankruptcy Event with
respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Loan Assets and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Obligor to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; and (vi) to engage in any activity
and to exercise any powers permitted to limited liability companies under the
laws of the State of Delaware that are related to the foregoing and necessary,
convenient or advisable to accomplish the foregoing.

(b) Special Purpose Entity Requirements. The Borrower will at all times:
(i) maintain at least one Independent Director; (ii) maintain its own separate
books and records and bank accounts; (iii) hold itself out to the public and all
other Persons as a legal entity separate from the Transferor and any other
Person (although, in connection with certain advertising, filings and marketing,
the Borrower may be identified as a Subsidiary of NF); (iv) have a Board of
Directors separate from that of the Transferor and any other Person; (v) file
its own tax returns, if any, as may be required under Applicable Law, to the
extent it is (1) not part of a consolidated group filing a consolidated return
or returns or (2) not treated as a division or disregarded entity for Tax
purposes of another taxpayer, and pay any Taxes so required to be paid under
Applicable Law in accordance with the terms of this Agreement; (vi) not
commingle its assets with assets of any other Person; (vii) conduct its business
in its own name and strictly comply with all organizational formalities to
maintain its separate existence (although, in connection with certain
advertising, filings and marketing, the Borrower may be identified as a
Subsidiary of NF); (viii) maintain separate financial statements, except to the
extent that the Borrower’s financial and operating results are consolidated with
those of NF in consolidated financial statements; (ix) pay its own liabilities
only out of its own funds; (x) maintain an arm’s-length relationship with its
Affiliates and the Transferor; (xi) pay the salaries of its own employees, if
any; (xii) not hold out its credit or assets as being available to satisfy the
obligations of others; (xiii) allocate fairly and reasonably any overhead for
shared office space; (xiv) to the extent used, use separate stationery, invoices
and checks (although, in connection with certain advertising and marketing, the
Borrower may be identified as a

 

95



--------------------------------------------------------------------------------

Subsidiary of NF); (xv) except as expressly permitted by this Agreement, not
pledge its assets as security for the obligations of any other Person;
(xvi) correct any known misunderstanding regarding its separate identity;
(xvii) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities and pay its operating expenses and liabilities from
its own assets; (xviii) cause its Board of Directors to meet at least annually
or act pursuant to written consent and keep minutes of such meetings and actions
and observe in all material respects all other Delaware limited liability
company formalities; (xix) not acquire the obligations or any securities of its
Affiliates; and (xx) cause the directors, officers, agents and other
representatives of the Borrower to act at all times with respect to the Borrower
consistently and in furtherance of the foregoing and in the best interests of
the Borrower. Where necessary, the Borrower will obtain proper authorization
from its members for limited liability company action.

(c) Preservation of Company Existence. The Borrower will preserve and maintain
its limited liability company existence, rights, franchises and privileges in
the jurisdiction of its formation, and qualify and remain in good standing as a
limited liability company under the laws of its jurisdiction of formation, and
will promptly obtain and thereafter maintain qualifications to do business as a
foreign limited liability company in any other state in which it does business
and in which it is required to so qualify under Applicable Law.

(d) Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Latham & Watkins LLP and Richards, Layton & Finger, P.A., each
as special counsel to the Borrower and issued in connection with the Transaction
Documents and relating to the issues of substantive consolidation and “true
contribution” of the Loan Assets.

(e) Deposit of Collections. The Borrower shall promptly (but in no event later
than two Business Days after receipt) deposit or cause to be deposited into the
Collection Account any and all Available Collections received by the Borrower,
the Servicer or any of their Affiliates.

(f) Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent the purchase price for each Loan Asset proposed to be
transferred to the Borrower pursuant to the terms of the Contribution Agreement.

(g) Compliance With Loan Agreements. The Borrower will act in conformity with
all material terms and conditions of the Loan Agreements and Required Loan
Documents.

(h) Obligor Defaults and Bankruptcy Events. The Borrower shall give, or shall
cause the Servicer to give, notice to the Administrative Agent within five
Business Days of the Borrower’s, the Transferor’s or the Servicer’s actual
knowledge of the occurrence of any default by an Obligor under any Loan Asset,
including any payment default or Bankruptcy Event with respect to any Obligor
under any Loan Asset.

(i) Required Loan Documents. The Borrower shall deliver to the Collateral
Custodian and the Backup Servicer a copy of the Required Loan Documents and the
Loan Asset Checklist pertaining to each Loan Asset within five Business Days of
the Cut-Off Date pertaining to such Loan Asset.

(j) Taxes. The Borrower will file or cause to be filed its tax returns and pay
any and all Taxes imposed on it or its property as required by the Transaction
Documents (except as contemplated in Section 4.01(o)).

 

96



--------------------------------------------------------------------------------

(k) Notice of Event of Default. The Borrower shall notify the Administrative
Agent (with a copy to the Collateral Agent and each Lender Agent) with prompt
(and in any event within two Business Days) written notice of the occurrence of
each Event of Default of which the Borrower has knowledge or has received
notice. In addition, no later than two Business Days following the Borrower’s
knowledge or notice of the occurrence of any Event of Default, the Borrower will
provide to the Administrative Agent (with a copy to the Collateral Agent and
each Lender Agent) a written statement of a Responsible Officer of the Borrower
setting forth the details of such event and the action that the Borrower
proposes to take with respect thereto.

(l) Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent (with a copy to the Collateral Agent and each Lender Agent)
of any event or other circumstance that is reasonably likely to have a Material
Adverse Effect.

(m) Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent telephonic or facsimile notice within 10 Business Days
(confirmed in writing within five Business Days thereafter) of the receipt of
revenue agent reports or other written proposals, determinations or assessments
of the Internal Revenue Service or any other taxing authority which propose,
determine or otherwise set forth positive adjustments (i) to the Tax liability
of NF or any “affiliated group” (within the meaning of Section 1504(a)(1) of the
Code) of which NF is a member in an amount equal to or greater than $10,000,000
in the aggregate, or (ii) to the Tax liability of the Borrower itself in an
amount equal to or greater than $500,000 in the aggregate. Any such notice shall
specify the nature of the items giving rise to such adjustments and the amounts
thereof.

(n) Notice of Auditors’ Management Letters. The Borrower shall promptly notify
the Administrative Agent (with a copy to the Collateral Agent and each Lender
Agent) after the receipt of any auditors’ management letters received by the
Borrower or by its accountants.

(o) Notice of Breaches of Representations and Warranties under this Agreement.
The Borrower shall, upon receipt of notice or discovery thereof, promptly notify
the Administrative Agent (with a copy to the Collateral Agent and each Lender
Agent) if any representation or warranty set forth in Section 4.01 or
Section 4.02 was incorrect at the time it was given or deemed to have been given
and at the same time deliver to the Administrative Agent (with a copy to the
Collateral Agent and each Lender Agent) a written notice setting forth in
reasonable detail the nature of such facts and circumstances. In particular, but
without limiting the foregoing, the Borrower shall notify the Administrative
Agent (with a copy to the Collateral Agent and each Lender Agent) in the manner
set forth in the preceding sentence before any Cut-Off Date of any facts or
circumstances within the knowledge of the Borrower which would render any of the
said representations and warranties untrue at the date when such representations
and warranties were made or deemed to have been made.

(p) Notice of Breaches of Representations and Warranties under the Contribution
Agreement. The Borrower confirms and agrees that the Borrower will, upon receipt
of notice or discovery thereof, promptly send to the Administrative Agent (with
a copy to the Collateral Agent and each Lender Agent) a notice of (i) any breach
of any representation, warranty, agreement or covenant under the Contribution
Agreement or (ii) any event or occurrence that, upon notice, or upon the passage
of time or both, would constitute such a breach.

(q) Notice of Proceedings. The Borrower shall notify the Administrative Agent
(with a copy to the Collateral Agent and each Lender Agent), as soon as possible
and in any event within three

 

97



--------------------------------------------------------------------------------

Business Days, after the Borrower receives notice or obtains knowledge thereof,
of any settlement of, material judgment (including a material judgment with
respect to the liability phase of a bifurcated trial) in or commencement of any
material labor controversy, material litigation, material action, material suit
or material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for the
benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower, the Servicer, the Transferor or any of their Affiliates. For purposes
of this Section 5.01(p), (i) any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral Portfolio, the
Transaction Documents, the Collateral Agent’s, for the benefit of the Secured
Parties, interest in the Collateral Portfolio, or the Borrower in excess of
$500,000 shall be deemed to be material and (ii) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Servicer, the
Transferor or any of their Affiliates (other than the Borrower) in excess of
$12,500,000 shall be deemed to be material.

(r) Notice of ERISA Reportable Events. The Borrower shall promptly notify the
Administrative Agent after receiving notice of the occurrence of any Reportable
Event with respect to any Pension Plan (except as would not reasonably be
expected to result in a Material Adverse Effect) and provide the Administrative
Agent with a copy of such notice.

(s) Notice of Accounting Changes. As soon as possible and in any event within
three Business Days after the effective date thereof, the Borrower will provide
to the Administrative Agent notice of any change in the accounting policies of
the Borrower (other than changes that have an immaterial impact on the financial
statements of the Borrower).

(t) Additional Documents. The Borrower shall provide the Administrative Agent
with copies of such documents as the Administrative Agent may reasonably request
evidencing the truthfulness of the representations set forth in this Agreement.

(u) Protection of Security Interest. With respect to the Collateral Portfolio
acquired by the Borrower, the Borrower will (i) acquire such Collateral
Portfolio pursuant to and in accordance with the terms of the Contribution
Agreement, (ii) at the expense of the Servicer, on behalf of the Borrower take
all action necessary to perfect, protect and more fully evidence the Borrower’s
ownership of such Collateral Portfolio free and clear of any Lien other than the
Lien created hereunder and Permitted Liens, including, without limitation,
(a) with respect to the Loan Assets and that portion of the Collateral Portfolio
in which a security interest may be perfected by filing, filing and maintaining
(at the expense of the Servicer, on behalf of the Borrower) effective financing
statements against the Transferor in all necessary or appropriate filing
offices, (including any amendments thereto or assignments thereof) and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof) and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate, (iii) at the expense of the Servicer, on behalf of
the Borrower, take all action necessary to cause a valid, subsisting and
enforceable first priority perfected security interest, subject only to
Permitted Liens, to exist in favor of the Collateral Agent (for the benefit of
the Secured Parties) in the Borrower’s interests in all of the Collateral
Portfolio being Pledged hereunder including the filing of a UCC financing
statement in the applicable jurisdiction adequately describing the Collateral
Portfolio (which may include an “all asset” filing), and naming the Borrower as
debtor and the Collateral Agent as the secured party, and filing continuation
statements, amendments or assignments with respect thereto in such filing
offices (including any amendments thereto or assignments thereof), (iv) permit
the Administrative Agent or its agents or representatives to

 

98



--------------------------------------------------------------------------------

visit the offices of the Borrower during normal office hours and, unless a
Servicer Termination Event, Default or Event of Default has occurred and is
continuing, upon reasonable advance notice, examine and make copies of all
documents, books, records and other information concerning the Collateral
Portfolio and discuss matters related thereto with any of the officers or
employees of the Borrower having knowledge of such matters, and (v) take all
additional action that the Administrative Agent or the Collateral Agent may
reasonably request to perfect, protect and more fully evidence the respective
first priority perfected security interests of the parties to this Agreement in
the Collateral Portfolio, or to enable the Administrative Agent or the
Collateral Agent to exercise or enforce any of their respective rights
hereunder.

(v) Liens. The Borrower will promptly notify the Administrative Agent (with a
copy to the Collateral Agent and each Lender Agent) of the existence of any Lien
on the Collateral Portfolio (other than Permitted Liens) and the Borrower shall
defend the right, title and interest of the Collateral Agent, for the benefit of
the Secured Parties, in, to and under the Collateral Portfolio against all
claims of third parties.

(w) Other Documents. At any time from time to time upon prior written request of
the Administrative Agent, at the sole expense of the Borrower, the Borrower will
promptly and duly execute and deliver such further instruments and documents and
take such further actions as the Administrative Agent may reasonably request for
the purposes of obtaining or preserving the full benefits of this Agreement
including the first priority security interest (subject only to Permitted Liens)
granted hereunder and of the rights and powers herein granted (including, among
other things, authorizing the filing of such UCC financing statements as the
Administrative Agent may reasonably request).

(x) Compliance with Applicable Law. The Borrower shall at all times comply in
all material respects with all Applicable Law applicable to Borrower or any of
its assets (including, without limitation, Environmental Laws, and all federal
securities laws), and Borrower shall do or cause to be done all things necessary
to preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.

(y) Proper Records. The Borrower shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP and, if applicable, set aside on its books
from its earning for each fiscal year all such proper reserves in accordance
with GAAP. The Borrower shall account for transfers to it from the Transfer of
Loan Assets under the Contribution Agreement as contributions of such Loan
Assets in its books, records and financial statements (although the financial
statements of the Borrower and NF may be consolidated), in each case consistent
with GAAP.

(z) Satisfaction of Obligations. The Borrower shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all its obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves with respect thereto have been provided on the books of the
Borrower.

(aa) Performance of Covenants. The Borrower shall observe, perform and satisfy
all the material terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents. The
Borrower shall pay and discharge all Taxes, levies, liens and other charges on
it or its

 

99



--------------------------------------------------------------------------------

assets and on the Collateral Portfolio that, in each case, in any manner would
create any lien or charge upon the Collateral Portfolio, except for any such
Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

(bb) Tax Treatment. The Borrower, the Transferor and the Lenders shall treat the
Advances advanced hereunder as indebtedness of the Borrower (or, so long as the
Borrower is treated as a disregarded entity for U.S. federal income tax
purposes, as indebtedness of the entity of which it is considered to be a part)
for U.S. federal income tax purposes and to file any and all tax forms in a
manner consistent therewith.

(cc) Maintenance of Records. The Borrower will maintain records with respect to
the Collateral Portfolio and the conduct and operation of its business with no
less a degree of prudence than if the Collateral Portfolio were held by the
Borrower for its own account and will furnish the Administrative Agent, upon the
reasonable request by the Administrative Agent, information with respect to the
Collateral Portfolio and the conduct and operation of its business.

(dd) Obligor Notification Forms. The Borrower shall furnish the Collateral Agent
and the Administrative Agent with an appropriate power of attorney to send (at
the Administrative Agent’s discretion on the Collateral Agent’s behalf, after
the occurrence and during the continuance of an Event of Default or the Facility
Maturity Date) Obligor notification forms to give notice to the Obligors of the
Collateral Agent’s interest in the Collateral Portfolio and the obligation to
make payments as directed by the Administrative Agent on the Collateral Agent’s
behalf.

(ee) Officer’s Certificate. On each anniversary of the date of this Agreement,
the Borrower shall deliver an Officer’s Certificate, in form and substance
acceptable to the Administrative Agent, providing (i) a certification, based
upon a review and summary of UCC search results, that there is no other interest
in the Collateral Portfolio perfected by filing of a UCC financing statement
other than in favor of the Collateral Agent and (ii) a certification, based upon
a review and summary of tax and judgment lien searches satisfactory to the
Administrative Agent, that there is no other interest in the Collateral
Portfolio based on any tax or judgment lien.

(ff) Continuation Statements. The Borrower shall, not earlier than six months
and not later than three months prior to the fifth anniversary of the date of
filing of the financing statement referred to in Schedule I hereto or any other
financing statement filed pursuant to this Agreement or in connection with any
Advance hereunder, unless the Collection Date shall have occurred:

(i) authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statements (and, to the
extent that it does not make such a filing, the Collateral Agent hereby
authorizes the Borrower to file such continuation statements); and

(ii) deliver or cause to be delivered to the Collateral Agent and the
Administrative Agent an opinion of the counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, confirming and
updating the opinion delivered pursuant to Schedule I with respect to perfection
and otherwise to the effect that the security interest hereunder continues to be
an enforceable and perfected security interest, subject to no other Liens of
record except as provided herein or otherwise permitted hereunder, which opinion
may contain usual and customary assumptions, limitations and exceptions.

 

100



--------------------------------------------------------------------------------

(gg) Disregarded Entity. The Borrower will be disregarded as an entity separate
from its owner pursuant to Treasury Regulation Section 301.7701-3(b), and
neither the Borrower nor any other Person on its behalf shall make an election
to be, or take any other action that is reasonably likely to result in the
Borrower being, treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).

(hh) Audits. Subject to the proviso hereto, annually (or more frequently as the
Administrative Agent, for itself and as agent for the Lenders may require after
the occurrence of and during the continuance of an Event of Default) and at the
sole cost and expense of the Borrower, during normal office hours and, so long
as there exists no Event of Default, upon reasonable prior notice, (i) cause an
independent nationally recognized accounting firm or an independent audit and
consulting firm specializing in securitization transactions reasonably
satisfactory to the Administrative Agent, to enter the premises of the Borrower
and any Person to whom the Borrower delegates all or any portion of its duties
under any Transaction Document to which it is a party and examine and audit the
books, records and accounts of the Borrower and such other Person relating to
its business, financial condition and operations (in each case, relating to or
impacting the transactions contemplated under the Transaction Documents) and the
Borrower’s and such other Person’s performance under the Transaction Documents
to which it is a party, (ii) permit such firm to discuss the Borrower’s and such
other Person’s affairs and finances (in each case, relating to or impacting the
transactions contemplated under the Transaction Documents) with the officers,
partners, employees and accountants of any of them, (iii) cause such firm to
provide to the Administrative Agent and each Lender Agent, with a report in
respect of the foregoing, which shall be in form and scope reasonably
satisfactory to the Administrative Agent, and (iv) authorize such firm to
discuss such affairs, finances and performance with representatives of the
Administrative Agent and Lender Agent and their designees; provided that (x) so
long as the Borrower’s financial and operating results are consolidated with
those of NF in consolidated financial statements, (y) the Administrative Agent,
each Lender Agent, any Liquidity Bank, the Backup Servicer and the Collateral
Agent have received all audited consolidated financial statements required to be
delivered pursuant to Section 6.08(d) that consolidate the Borrower’s financial
and operating results with those of NF, and (z) there exists no Event of
Default, the Administrative Agent and each Lender Agent agree that they will not
request, commence or cause an audit and examination of the Borrower pursuant to
this Section 5.01(hh).

(ii) Access to Records. Annually (or more frequently as the Administrative
Agent, for itself and as agent for the Lenders may require after the occurrence
of and during the continuance of a Default or an Event of Default) permit the
Administrative Agent, the Lender Agents or any Person designated by the
Administrative Agent or the Lender Agents, and at the sole cost and expense of
the Borrower, to, during normal hours and unless a Servicer Termination Event,
Default or Event of Default has occurred and is continuing upon reasonable
advance notice, visit and inspect at reasonable intervals its and any Person to
which it delegates any of its duties under the Transaction Documents to which it
is a party books, records and accounts relating to its business, financial
condition, operations and assets (in each case, relating to or impacting the
transactions contemplated under the Transaction Documents) and its performance
under the Transaction Documents to which it is a party and to discuss the
foregoing with its and such Person’s officers, partners, employees and
accountants, all as often as the Administrative Agent or the Lender Agents, as
the case may be, may reasonably request; provided, that, the Administrative
Agent and the Lender Agents shall use all reasonable efforts to coordinate their
inspections; provided, however, that if under the terms of any agreement with
any Person which is not an Affiliate of the Borrower or the Transferor to whom
the Borrower has delegated any of its duties under any Transaction Document,
only the Borrower or the Transferor, as the case may be, is permitted

 

101



--------------------------------------------------------------------------------

to visit and inspect such Person’s books, records and accounts, it shall at the
request of the Administrative Agent or any Lender Agent, exercise or cause the
Transferor or the Borrower, as the case may be, to exercise the rights specified
in this Section 5.01(ii) on behalf of such requesting parties, as frequently as
the terms of any such agreement permit, but in no event less frequently than
annually.

SECTION 5.02 Negative Covenants of the Borrower.

From the Closing Date until the Collection Date:

(a) Special Purpose Requirements. Except as otherwise permitted by this
Agreement, the Borrower shall not (i) guarantee any obligation of any Person,
including any Affiliate; (ii) engage, directly or indirectly, in any business,
other than the actions to be performed under the Transaction Documents or with
respect to the Loan Assets or, in each case, as may be necessary or appropriate
in connection therewith; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents; (iv) make or permit
to remain outstanding any loan or advance to, or own or acquire any stock or
securities of, any Person, except that the Borrower may invest in those Loan
Assets and other investments permitted under the Transaction Documents;
(v) become insolvent or fail to pay its debts and liabilities from its assets
when due; (vi) create, form or otherwise acquire any Subsidiaries or
(vii) release, sell, transfer, convey or assign any Loan Asset unless in
accordance with the Transaction Documents.

(b) Requirements for Material Actions. The Borrower shall at all times maintain
at least one Independent Director, shall not fail to provide (and at all times
the Borrower’s organizational documents shall reflect) that the unanimous
consent of all members (including the consent of the Independent Director) is
required for the Borrower to (i) dissolve or liquidate, in whole or part, or
institute proceedings to be adjudicated bankrupt or insolvent, (ii) institute or
consent to the institution of bankruptcy or insolvency proceedings against it,
(iii) file a petition seeking or consent to reorganization or relief under any
applicable federal or state law relating to bankruptcy or insolvency, (iv) seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Borrower, (v) make any
assignment for the benefit of the Borrower’s creditors, (vi) admit in writing
its inability to pay its debts generally as they become due, or (vii) take any
action in furtherance of any of the foregoing.

(c) Protection of Title. The Borrower shall not take any action which would
directly or indirectly impair or adversely affect Borrower’s title to the
Collateral Portfolio.

(d) Transfer Limitations. The Borrower shall not transfer, assign, convey,
grant, bargain, sell, set over, deliver or otherwise dispose of, or pledge or
hypothecate, directly or indirectly, any interest in the Collateral Portfolio to
any person other than the Collateral Agent for the benefit of the Secured
Parties, or engage in financing transactions or similar transactions with
respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lender Agents, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

(e) Liens. The Borrower shall not create, incur or permit to exist any Lien in
or on any of the Collateral Portfolio subject to the Lien granted by the
Borrower pursuant to this Agreement, other than Permitted Liens.

 

102



--------------------------------------------------------------------------------

(f) Organizational Documents. The Borrower shall not modify or terminate any of
the organizational or operational documents of the Borrower without the prior
written consent of the Administrative Agent.

(g) Merger, Acquisitions, Sales, etc. The Borrower shall not amend its
certificate of formation or operating agreement, change its organizational
structure, enter into any transaction of merger or consolidation or
amalgamation, or asset sale (other than pursuant to Section 2.07), or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent and
the Majority Lenders.

(h) Use of Proceeds. The Borrower shall not use the proceeds of any Advance
other than (x) to finance the acquisition by the Borrower of Collateral
Portfolio, or (y) to distribute such proceeds to NF (so long as such
distribution is permitted pursuant to Section 5.02(m)).

(i) Limited Assets. The Borrower shall not hold or own any assets that are not
part of the Collateral Portfolio or powers and rights incidental to the
Transaction Documents other than cash, Permitted Investments (made in accordance
with this Agreement) and Loan Assets sold, substituted, distributed or
repurchased in accordance with the requirements of Sections 2.07.

(j) Tax Treatment. The Borrower shall not elect to be, or take any other action
that is reasonably likely to result in the Borrower being, treated as a
corporation for U.S. federal income tax purposes and shall take all steps
necessary to avoid being treated as a corporation for U. S. federal income tax
purposes.

(k) Extension or Amendment of Collateral Portfolio. The Borrower will not,
except as otherwise permitted in Section 6.04(a) of this Agreement and in
accordance with the Risk and Collection Policies and the Servicing Standard,
extend, amend or otherwise modify the terms of any Loan Asset (including the
Underlying Collateral).

(l) Contribution Agreement. The Borrower will not amend, modify, waive or
terminate any provision of the Contribution Agreement without the prior written
consent of the Administrative Agent.

(m) Restricted Junior Payments. Neither the Borrower nor the Servicer shall make
any Restricted Junior Payment, except that, (i) so long as no Event of Default
or Unmatured Event of Default has occurred or would result therefrom, the
Borrower may declare and make distributions to its member on its membership
interests that comply with the terms of its operating agreement and Applicable
Law; provided, that, without the prior consent of the Administrative Agent in
its sole discretion, the Borrower may not make distributions of Loan Assets
except as expressly contemplated under Section 2.07, and (ii) following the
Commitment Termination Date, the Servicer may withdraw amounts from the Interest
Collection Subaccount for the express purpose of declaring and making
distributions to its shareholders on their capital stock in an amount certified
in writing by the Servicer to the Administrative Agent as being advised by its
outside legal counsel or outside accounting firm for NF as being necessary to
continue to qualify as a regulated investment company under the 1940 Act and not
become subject to income or excise tax under Sections 851 and 855 of the Code.

(n) ERISA Matters. Except as would not reasonably be expected to result in a
Material Adverse Effect, the Borrower will not (a) engage, and will exercise its
best efforts not to permit any ERISA Affiliate of the Borrower to engage, in any
prohibited transaction (within the meaning of ERISA Section 406(a) or (b) or
Code Section 4975) for which an exemption is not available or has not previously

 

103



--------------------------------------------------------------------------------

been obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code with respect to any Pension Plan, (c) fail to make any payments to a
Multiemployer Plan that the Borrower may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto, (d) terminate
any Pension Plan so as to result, directly or indirectly in any liability to the
Borrower, or (e) permit to exist any occurrence of any Reportable Event with
respect to any Pension Plan.

(o) Instructions to Obligors. The Borrower will not make any change, or permit
the Servicer to make any change, in its instructions to Obligors regarding
payments to be made with respect to the Collateral Portfolio to the Collection
Account, unless the Administrative Agent has consented to such change.

(p) Change of Jurisdiction, Location, Names or Location of Loan Asset Files. The
Borrower shall not change the jurisdiction of its formation, make any change to
its name or use any tradenames, fictitious names, assumed names, “doing business
as” names or other names (other than those listed on Schedule II hereto, as such
schedule may be revised from time to time to reflect name changes and name usage
permitted under the terms of this Section 5.02(p) after compliance with all
terms and conditions of this Section 5.02(p) related thereto) unless, prior to
the effective date of any such change in the jurisdiction of its formation, name
change or use, the Borrower has provided 30 days’ prior written notice to the
Administrative Agent of such change and the Borrower has delivered to the
Administrative Agent such financing statements as the Administrative Agent may
request to reflect such name change or use, together with such Opinions of
Counsel and other documents and instruments as the Administrative Agent may
request in connection therewith. The Borrower shall not change the location of
its principal place of business and chief executive office unless prior to the
effective date of any such change of location, the Borrower notifies the
Administrative Agent of such change of location in writing. The Borrower shall
not move, or consent to the Collateral Custodian or the Servicer moving, the
Required Loan Documents and Loan Asset Files from the location thereof on the
Closing Date, unless the Borrower has provided 30 days’ prior written notice to
the Administrative Agent of such change and the Servicer has provided the
Administrative Agent with such Opinions of Counsel and other documents and
instruments as the Administrative Agent may request in connection therewith, and
the Servicer has provided a certificate to the Administrative Agent together
with evidence demonstrating that it has taken all actions required under the UCC
of each relevant jurisdiction in order to continue the first priority perfected
security interest of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral Portfolio.

(q) Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with or treated as a
disregarded entity of the Servicer for tax purposes.

SECTION 5.03 Financial Covenants of the Borrower.

(a) Interest Coverage Ratio. At all times, the Interest Coverage Ratio (as set
forth in the latest Servicing Report) shall not be less than 125%.

 

104



--------------------------------------------------------------------------------

(b) Charged-Off Ratio. At all times following the Ramp-Up Period, the
Charged-Off Ratio (as set forth in the latest Servicing Report) shall not exceed
2.75%.

(c) Delinquency Ratio. At all times following the Ramp-Up Period, the
Delinquency Ratio (as set forth in the latest Servicing Report) shall not exceed
7.5%.

(d) WARR Test. At all times during the Ramp-Up Period, WARR shall not be less
than 45%.

SECTION 5.04 Affirmative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a) Compliance with Applicable Law. The Servicer will comply in all material
respects with all Applicable Law, including those with respect to servicing the
Collateral Portfolio or any part thereof.

(b) Preservation of Company Existence. The Servicer will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
corporation in each jurisdiction where the failure to preserve and maintain such
existence, rights, franchises, privileges and qualification could reasonably be
expected to have a Material Adverse Effect.

(c) Obligations and Compliance with Collateral Portfolio. The Servicer will duly
fulfill and comply with all obligations on the part of the Borrower to be
fulfilled or complied with under or in connection with the administration of
each item of Collateral Portfolio and will do nothing to impair the rights of
the Collateral Agent, for the benefit of the Secured Parties, or of the Secured
Parties in, to and under the Collateral Portfolio. It is understood and agreed
that the Servicer does not hereby assume any obligations of the Borrower in
respect of any Advances or assume any responsibility for the performance by the
Borrower of any of its obligations hereunder or under any other agreement
executed in connection herewith that would be inconsistent with the limited
recourse undertaking of the Servicer, in its capacity as seller, under
Section 2.1(e) of the Contribution Agreement.

(d) Keeping of Records and Books of Account.

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Collateral Portfolio in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

(ii) Subject to the proviso of Section 5.04(u), the Servicer shall permit the
Administrative Agent or its agents or representatives to visit the offices of
the Servicer during normal hours and unless a Servicer Termination Event,
Default or Event of Default has occurred and is continuing upon reasonable
advance notice, and examine and make copies of all documents, books, records and
other information concerning the Collateral Portfolio and the Servicer’s
servicing thereof and discuss matters related thereto with any of the officers
or employees of the Servicer having knowledge of such matters.

(iii) The Servicer will on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Collateral
Portfolio with a legend,

 

105



--------------------------------------------------------------------------------

acceptable to the Administrative Agent describing (i) the contribution of the
Collateral Portfolio from the Transferor to the Borrower and (ii) the Pledge
from the Borrower to the Collateral Agent, for the benefit of the Secured
Parties.

(e) Preservation of Security Interest. The Servicer (at its own expense, on
behalf of the Borrower) will file such financing and continuation statements and
any other documents that may be required by any law or regulation of any
Governmental Authority to preserve and protect fully the first priority
perfected security interest of the Collateral Agent, for the benefit of the
Secured Parties, in, to and under the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing.

(f) Risk and Collection Policies. The Servicer will (i) comply in all material
respects with the Risk and Collection Policies and the Servicing Standard in
regard to the Collateral Portfolio, and (ii) furnish to the Administrative Agent
(with a copy to the Collateral Agent and each Lender Agent), prior to its
effective date, prompt written notice of any changes in the Risk and Collection
Policies. The Servicer will not agree to or otherwise permit to occur any
material change in the Risk and Collection Policies that is adverse to the
interests and rights and remedies of the Collateral Agent, the Collateral
Custodian, the Backup Servicer, the Account Bank, the Administrative Agent, any
Lender, any Lender Agent and the Secured Parties without the prior written
consent of the Administrative Agent; provided that, so long as prior written
notice thereof is provided to the Administrative Agent, no consent shall be
required from the Administrative Agent in connection with (i) any change
certified by the Servicer to the Administrative Agent as being not adverse to
the interests of any Lender Group (except in an immaterial manner), or (ii) any
change mandated by Applicable Law or a Governmental Authority and, if requested
by the Administrative Agent at the direction of the Majority Lenders, as
evidenced by an Opinion of Counsel to that effect delivered to the
Administrative Agent.

(g) Compliance With Loan Agreements. The Servicer will act in conformity with
all material terms and conditions of the Loan Agreements and Required Loan
Documents.

(h) Notice of Events of Default. The Servicer shall notify the Administrative
Agent (with a copy to the Collateral Agent and each Lender Agent) with prompt
(and in any event within two Business Days) written notice of the occurrence of
each Event of Default of which a Responsible Officer of the Servicer has
knowledge or has received notice. In addition, no later than two Business Days
following the Servicer’s knowledge or notice of the occurrence of any Event of
Default, the Servicer will provide to the Administrative Agent (with a copy to
the Collateral Agent and each Lender Agent) a written statement of the chief
financial officer or chief accounting officer of the Servicer setting forth the
details of such event and the action that the Servicer proposes to take with
respect thereto.

(i) Taxes. The Servicer will file its tax returns and pay any and all Taxes
imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).

(j) Other. The Servicer will promptly furnish to the Collateral Agent and the
Administrative Agent (with a copy to each Lender Agent) such other information,
documents, records or reports respecting the Collateral Portfolio or the
condition or operations, financial or otherwise, of the Borrower or the Servicer
as the Collateral Agent or the Administrative Agent may from time to time
reasonably request in order to protect the interests of the Administrative
Agent, the Collateral Agent or Secured Parties under or as contemplated by this
Agreement.

 

106



--------------------------------------------------------------------------------

(k) Proceedings Related to the Borrower, the Transferor and the Servicer and the
Transaction Documents. The Servicer shall notify the Administrative Agent (with
a copy to the Collateral Agent and each Lender Agent) as soon as possible and in
any event within three Business Days after any executive officer of the Servicer
receives notice or obtains knowledge thereof of any settlement of, judgment
(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the Borrower, the Transferor or
the Servicer (or any of their Affiliates) or the Transaction Documents. For
purposes of this Section 5.04(k), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Transaction
Documents or the Borrower in excess of $500,000 shall be deemed to be expected
to have such a Material Adverse Effect and (ii) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Servicer, the
Transferor or any of their Affiliates (other than the Borrower) in excess of
$12,500,000 shall be deemed to be expected to have such a Material Adverse
Effect.

(l) Deposit of Misdirected Collections. The Servicer shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

(m) Loan Asset Register.

(i) The Servicer shall maintain, or cause to be maintained, with respect to each
Noteless Loan Asset a register (which may be in physical or electronic form and
readily identifiable as the loan asset register) (each, a “Loan Asset Register”)
in which it will record, or cause to be recorded, (v) the amount of such
Noteless Loan Asset, (w) the amount of any principal or interest due and payable
or to become due and payable from the Obligor thereunder, (x) the amount of any
sum in respect of such Noteless Loan Asset received from the Obligor, (y) the
date of origination of such Noteless Loan Asset and (z) the maturity date of
such Noteless Loan Asset.

(ii) At any time a Noteless Loan Asset is included as part of the Collateral
Portfolio pursuant to this Agreement, the Servicer shall deliver to the
Administrative Agent, the Collateral Agent and the Collateral Custodian a copy
of the related Loan Asset Register, together with a certificate of a Responsible
Officer of the Servicer (in the form of Exhibit Q) certifying to the accuracy of
such Loan Asset Register as of the applicable Cut-Off Date.

(n) Special Purpose Entity Requirements. The Servicer shall take such actions as
are necessary to cause the Borrower to be in compliance with the special purpose
entity requirements set forth in Sections 5.01(a) and (b) and 5.02(a) and (b).

(o) Notice of Accounting Changes. As soon as possible and in any event within
three Business Days after the effective date thereof, the Servicer will provide
to the Administrative Agent notice of any material change in the accounting
policies of the Servicer.

(p) Proceedings Related to the Collateral Portfolio. The Servicer shall notify
the Administrative Agent as soon as possible and in any event within three
Business Days after any Responsible Officer of the Servicer receives notice or
has actual knowledge of any settlement of, judgment (including a judgment with
respect to the liability phase of a bifurcated trial) in or

 

107



--------------------------------------------------------------------------------

commencement of any labor controversy, litigation, action, suit or proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, that could reasonably be expected to
have a Material Adverse Effect on the interests of the Collateral Agent or the
Secured Parties in, to and under the Collateral Portfolio. For purposes of this
Section 5.04(p), any adverse settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral Portfolio or the
Collateral Agent’s or the Secured Parties’ interest in the Collateral Portfolio
in excess of $1,000,000 or more shall be deemed to be expected to have such a
Material Adverse Effect.

(q) Compliance with Legal Opinions. The Servicer shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Latham & Watkins LLP and Richards, Layton & Finger, P.A., each
as special counsel to the Servicer, issued in connection with the Transaction
Documents and relating to the issues of substantive consolidation and “true
contributions” of the Loan Assets.

(r) Instructions to Agents and Obligors. The Servicer shall direct, or shall
cause the Transferor to direct, any agent or administrative agent for any Loan
Asset to remit all Collections with respect to such Loan Asset, and, if
applicable, to direct the Obligor with respect to such Loan Asset to remit all
such Collections with respect to such Loan Asset directly to the Collection
Account. The Borrower and the Servicer shall take commercially reasonable steps
to ensure, and shall cause the Transferor to take commercially reasonable steps
to ensure, that only funds constituting Collections relating to Loan Assets
shall be deposited into the Collection Account.

(s) Capacity as Servicer. The Servicer will ensure that, at all times when it is
dealing with or in connection with the Loan Assets in its capacity as Servicer,
it holds itself out as Servicer, and not in any other capacity.

(t) Notice of Breaches of Representations and Warranties under the Contribution
Agreement. The Servicer confirms and agrees that the Servicer will, upon receipt
of notice or discovery thereof, promptly send to the Administrative Agent (with
a copy to the Collateral Agent and each Lender Agent) a notice of (i) any breach
of any representation, warranty, agreement or covenant under the Contribution
Agreement or (ii) any event or occurrence that, upon notice, or upon the passage
of time or both, would constitute such a breach, in each case, promptly upon
learning thereof.

(u) Audits. Prior to the Closing Date and periodically thereafter, the Servicer,
at its sole cost and expense, shall allow the Administrative Agent and the
Lender Agents, or their respective agents or representatives (during normal
office hours and upon reasonable advance notice) to (i) review the Servicer’s
books and records relating to, and collection and administration of, the
Collateral Portfolio in order to assess compliance by the Servicer with the
Servicing Standard, as well as with the Transaction Documents and to conduct an
audit of the Collateral Portfolio and Required Loan Documents in conjunction
with such a review, (ii) to examine and make copies of and abstracts from all
books, records and documents (including, without limitation, computer tapes and
disks) in the possession or under the control of the Borrower or Servicer, as
the case may be, and relating to the Collateral Portfolio, and (iii) to visit
the offices and properties of the Borrower or Servicer, as the case may be,
during normal hours and unless a Servicer Termination Event, Default or Event of
Default has occurred and is continuing upon reasonable advance notice for the
purpose of examining such materials described in clause (ii) above, and to
discuss matters relating to the Collateral Portfolio and Required Loan Documents
or the Borrowers or Servicers performance under the Transaction Documents with
any of

 

108



--------------------------------------------------------------------------------

the officers or employees of the Borrower or Servicer, as the case may be,
having knowledge of such matters; provided, that so long as no Servicer
Termination Event or Event of Default has occurred and is continuing, (i) the
Administrative Agent and the Lender Agents shall use all reasonable efforts to
(A) coordinate their inspections as a single group, (B) coordinate any
inspection under this Section 5.04(u) with any audit and examination of the
Borrower undertaken pursuant to Section 5.01(hh) and (C) if the Servicer
provides reasonable advance notice in writing to the Administrative Agent and
each Lender Agent of the details of the annual audit of the Servicer being
undertaken for the purposes of the Servicer’s preparation of its consolidated
audited financial statements required to be delivered pursuant to
Section 6.08(d), coordinate their inspections under this Section 5.04(u) with
such annual audit, and (ii) the Servicer shall be responsible for the costs and
expenses of no more than one on-site visit in any 12-month period. The rights of
the Administrative Agent and the Lender Agents pursuant to this Section 5.04(u)
and the inspections referenced herein are in addition to, and not in replacement
of, any audit and examination pursuant to Section 5.01(hh). Nothing herein shall
be read to limit the Borrower’s obligation to comply with the inspection
requirements set forth in Section 5.01(ii).

(v) Notice of Breaches of Representations and Warranties under this Agreement.
The Servicer shall, upon receipt of notice or discovery thereof, promptly notify
the Administrative Agent (with a copy to the Collateral Agent and each Lender
Agent) if any representation or warranty set forth in Section 4.03 was incorrect
at the time it was given or deemed to have been given and at the same time
deliver to the Collateral Agent and the Administrative Agent (with a copy to
each Lender Agent) a written notice setting forth in reasonable detail the
nature of such facts and circumstances. In particular, but without limiting the
foregoing, the Servicer shall notify the Administrative Agent (with a copy to
the Collateral Agent and each Lender Agent) in the manner set forth in the
preceding sentence before any Cut-Off Date of any facts or circumstances within
the knowledge of the Servicer which would render any of the said representations
and warranties untrue at the date when such representations and warranties were
made or deemed to have been made.

(w) Insurance Policies. The Servicer has caused, and will cause, to be performed
any and all acts reasonably required to be performed to preserve the rights and
remedies of the Collateral Agent and the Secured Parties in any Insurance
Policies applicable to Loan Assets (to the extent the Servicer or an Affiliate
of the Servicer is the agent or servicer under the applicable Loan Agreement)
including, without limitation, in each case, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, joint loss payee and mortgagee rights in favor of the Collateral
Agent and the Secured Parties; provided that, unless the Borrower is the sole
lender under such Loan Agreement, the Servicer shall only take such actions that
are customarily taken by or on behalf of a lender in a syndicated loan facility
to preserve the rights of such lender.

(x) Disregarded Entity. The Servicer shall cause the Borrower to be disregarded
as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Borrower nor any other
Person on its behalf shall make an election to be, or take any other action that
is reasonably likely to result in the Borrower being, treated as other than an
entity disregarded from its owner under Treasury Regulation
Section 301.7701-3(c).

 

109



--------------------------------------------------------------------------------

SECTION 5.05 Negative Covenants of the Servicer.

From the Closing Date until the Collection Date:

(a) Mergers, Acquisition, Sales, etc. The Servicer will not consolidate with or
merge into any other Person or convey or transfer its properties and assets
substantially as an entirety to any Person, unless the Servicer is the surviving
entity and unless:

(i) the Servicer has delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel each stating that any such consolidation,
merger, conveyance or transfer and any supplemental agreement executed in
connection therewith comply with this Section 5.05 and that all conditions
precedent herein provided for relating to such transaction have been complied
with and, in the case of the Opinion of Counsel, that such supplemental
agreement is legal, valid and binding with respect to the Servicer and such
other matters as the Administrative Agent may reasonably request;

(ii) the Servicer shall have delivered notice of such consolidation, merger,
conveyance or transfer to the Administrative Agent; and

(iii) after giving effect thereto, no Event of Default or Servicer Termination
Event or event that with notice or lapse of time would constitute either an
Event of Default or a Servicer Termination Event shall have occurred.

(b) Change of Jurisdiction, Location, Names or Location of Loan Asset Files. The
Servicer shall not change the jurisdiction of its incorporation, make any change
to its corporate name, change the location of its principal place of business
and chief executive office unless prior to the effective date of any such change
of location, the Servicer shall have provided not less than 30 days’ prior
written notice to the Administrative Agent of such change of location. The
Servicer shall not change the offices where it keeps records concerning the
Collateral Portfolio from the address set forth under its name in Section 12.02,
or move, or consent to the Collateral Custodian moving, the Required Loan
Documents and Loan Asset Files from the location thereof on the Closing Date,
unless the Servicer shall have provided not less than 30 days’ prior written
notice to the Administrative Agent of such change of location and the Servicer
shall have provided the Administrative Agent with such Opinions of Counsel and
other documents and instruments as the Administrative Agent may request in
connection therewith, and the Servicer has provided a certificate to the
Administrative Agent together with evidence demonstrating that it has taken all
actions required under the UCC of each relevant jurisdiction in order to
continue the first priority perfected security interest of the Collateral Agent,
for the benefit of the Secured Parties, in the Collateral Portfolio.

(c) Change in Payment Instructions to Obligors. The Servicer will not make any
change in its instructions to Obligors regarding payments to be made with
respect to the Collateral Portfolio exclusively to the Collection Account (other
than new direction letters in connection with any change to the Collateral
Account), except to another account subject to the “control” (as such term is
defined under Section 9-102 of the UCC) of the Collateral Agent and the
Administrative Agent has consented to such change.

(d) Liens. The Servicer shall not pledge, create, incur or permit to exist any
Lien in or on any unfunded capital commitments of shareholders of NF, including
without limitation, any pledge of a shareholder’s note or similar instrument
relating thereto, except for (i) Liens expressly consented to by

 

110



--------------------------------------------------------------------------------

the Administrative Agent in its sole reasonable discretion, (ii) tax-related
Permitted Liens, and (iii) a pledge by NF of the capital commitments of its
shareholders to a lender to secure the obligations of NF under a subscription
line working capital credit facility in form and substance reasonably
satisfactory to the Administrative Agent, where the maximum indebtedness
possible under such credit facility does not exceed an amount equal to 3.33% of
the undrawn capital commitments pledged as collateral therefor.

(e) Extension or Amendment of Loan Assets. The Servicer will not, except as
otherwise permitted in Section 6.04(a), extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

(f) Allocation of Charges. There will not be any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any Taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with or treated as a
disregarded entity of the Servicer for tax purposes.

SECTION 5.06 Affirmative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a) Compliance with Applicable Law. The Collateral Custodian will comply in all
material respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Custodian will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

(c) Location of Required Loan Documents. Subject to Article XIII of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at the address set forth under its name
in Section 12.02 unless notice of a different address is given in accordance
with the terms hereof or unless the Administrative Agent agrees to allow certain
Required Loan Documents to be released to the Servicer on a temporary basis in
accordance with the terms hereof, except as such Required Loan Documents may be
released pursuant to the terms of this Agreement.

SECTION 5.07 Negative Covenants of the Collateral Custodian.

From the Closing Date until the Collection Date:

(a) Required Loan Documents. The Collateral Custodian will not dispose of any
documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.

 

111



--------------------------------------------------------------------------------

SECTION 5.08 Affirmative Covenants of the Backup Servicer.

From the Closing Date until the Collection Date:

(a) Compliance with Applicable Law. The Backup Servicer will comply in all
material respects with all Applicable Law.

(b) Preservation of Existence. The Backup Servicer will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

SECTION 5.09 Negative Covenants of the Backup Servicer.

From the Closing Date until the Collection Date:

(a) Required Loan Documents. The Backup Servicer will not dispose of any
documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Backup Servicer
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.

(b) No Changes in Backup Servicer Fees. The Backup Servicer will not make any
changes to the Backup Servicer Fees without the prior written approval of the
Administrative Agent and the Borrower.

SECTION 5.10 Affirmative Covenants of the Account Bank.

From the Closing Date until the Collection Date:

(a) Compliance with Applicable Law. The Account Bank will comply in all material
respects with all Applicable Law.

(b) Preservation of Existence. The Account Bank will preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
formation and qualify and remain qualified in good standing in each jurisdiction
where failure to preserve and maintain such existence, rights, franchises,
privileges and qualification could reasonably be expected to have a Material
Adverse Effect.

SECTION 5.11 Affirmative Covenants of the Collateral Administrator.

From the Closing Date until the Collection Date:

(a) Compliance with Applicable Law. The Collateral Administrator will comply in
all material respects with all Applicable Law.

(b) Preservation of Existence. The Collateral Administrator will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 

112



--------------------------------------------------------------------------------

ARTICLE VI.

ADMINISTRATION AND SERVICING OF CONTRACTS

SECTION 6.01 Appointment and Designation of the Servicer.

(a) Initial Servicer. The Borrower, each Lender Agent and the Administrative
Agent hereby appoint NF, pursuant to the terms and conditions of this Agreement,
as Servicer, with the authority to service, administer and exercise rights and
remedies, on behalf of the Borrower, in respect of the Collateral Portfolio. NF
hereby accepts such appointment and agrees to perform the duties and
responsibilities of the Servicer pursuant to the terms hereof until such time as
it receives a Servicer Termination Notice from the Administrative Agent. The
Servicer and the Borrower hereby acknowledge that the Administrative Agent and
the Secured Parties are third party beneficiaries of the obligations undertaken
by the Servicer hereunder.

(b) Servicer Termination Notice. The Borrower, the Servicer, each Lender Agent,
and the Administrative Agent hereby agree that, upon the occurrence of a
Servicer Termination Event, the Administrative Agent, by written notice to the
Servicer (with a copy to the Collateral Agent and the Backup Servicer) (a
“Servicer Termination Notice”), may (and shall, upon the direction of the
Majority Lenders) terminate all of the rights, obligations, power and authority
of the Servicer under this Agreement. On and after the receipt by the Servicer
of a Servicer Termination Notice pursuant to this Section 6.01(b), the Servicer
shall continue to perform all servicing functions under this Agreement until the
date specified in the Servicer Termination Notice or otherwise specified by the
Administrative Agent in writing or, if no such date is specified in such
Servicer Termination Notice or otherwise specified by the Administrative Agent,
until a date mutually agreed upon by the Servicer and the Administrative Agent
and shall be entitled to receive, to the extent of funds available therefor
pursuant to Section 2.04, the Servicing Fees therefor accrued until such date.
After such date, the Servicer agrees that it will terminate its activities as
Servicer hereunder in a manner that the Administrative Agent believes will
facilitate the transition of the performance of such activities to a successor
Servicer, and the successor Servicer shall assume each and all of the Servicer’s
obligations to service and administer the Collateral Portfolio, on the terms and
subject to the conditions herein set forth, and the Servicer shall use its best
efforts to assist the successor Servicer in assuming such obligations.

(c) Appointment of Replacement Servicer. At any time following the delivery of a
Servicer Termination Notice, the Administrative Agent may, at its discretion
(and shall, upon the direction of the Majority Lenders), (i) appoint the Backup
Servicer as Servicer under this Agreement and, in such case, all authority,
power, rights and obligations of the Servicer shall pass to and be vested in the
Backup Servicer or (ii) appoint a new Servicer (the “Replacement Servicer”),
with the consent of the Backup Servicer (which consent shall not be unreasonably
withheld), which appointment shall take effect upon the Replacement Servicer
accepting such appointment by a written assumption in a form satisfactory to the
Administrative Agent in its sole discretion; provided that so long as no Event
of Default is then continuing, the Administrative Agent may not propose a
Competitor as a Replacement Servicer. Any Replacement Servicer shall be an
established financial institution, having a net worth of not less than
$50,000,000 and whose regular business includes the servicing of assets similar
to the Collateral Portfolio.

(d) Liabilities and Obligations of Replacement Servicer. Upon its appointment,
the Backup Servicer (or any Replacement Servicer) shall be the successor in all
respects to the Servicer with respect to servicing functions under this
Agreement and shall be subject to all the responsibilities, duties and

 

113



--------------------------------------------------------------------------------

liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to the Backup Servicer (or the Replacement Servicer); provided that the
Backup Servicer (or any Replacement Servicer) shall have (i) no liability with
respect to any action performed by the terminated Servicer prior to the date
that the Backup Servicer (or the Replacement Servicer) becomes the successor to
the Servicer or any claim of a third party based on any alleged action or
inaction of the terminated Servicer, (ii) no obligation to perform any advancing
obligations, if any, of the Servicer unless it elects to in its sole discretion,
(iii) no obligation to pay any Taxes required to be paid by the Servicer
(provided that the Backup Servicer shall pay any income Taxes for which it is
liable), (iv) no obligation to pay any of the fees and expenses of any other
party to the transactions contemplated hereby, and (v) no liability or
obligation with respect to any Servicer indemnification obligations of any prior
Servicer, including the original Servicer. The indemnification obligations of
the Backup Servicer or Replacement Servicer upon becoming a Servicer, are
expressly limited to those arising on account of its gross negligence or willful
misconduct, or the failure to perform materially in accordance with its duties
and obligations set forth in this Agreement. In addition, the Backup Servicer or
Replacement Servicer shall have no liability relating to the representations and
warranties of the Servicer contained in Section 4.03.

(e) Authority and Power. All authority and power granted to the Servicer under
this Agreement shall automatically cease and terminate upon termination of this
Agreement and shall pass to and be vested in the Borrower and, without
limitation, the Borrower is hereby authorized and empowered to execute and
deliver, on behalf of the Servicer, as attorney-in-fact or otherwise, all
documents and other instruments, and to do and accomplish all other acts or
things necessary or appropriate to effect the purposes of such transfer of
servicing rights. The Servicer agrees to cooperate with the Borrower in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing of the Collateral Portfolio.

(f) Subcontracts. The Servicer may, with the prior written consent of the
Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral Portfolio; provided that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement and (iii) any such subcontract
shall be terminable upon the occurrence of a Servicer Termination Event.

(g) Waiver. The Borrower acknowledges that the Administrative Agent or any of
its Affiliates may act as the Collateral Agent or the Servicer, and the Borrower
waives any and all claims against the Administrative Agent, each Lender Agent,
each Lender or any of their respective Affiliates, the Collateral Agent and the
Servicer (other than claims relating to such party’s gross negligence or willful
misconduct as determined in a final decision by a court of competent
jurisdiction) relating in any way to the custodial or collateral administration
functions having been performed by the Administrative Agent or any of its
Affiliates in accordance with the terms and provisions (including the standard
of care) set forth in the Transaction Documents.

SECTION 6.02 Duties of the Servicer.

(a) Duties. The Servicer shall take or cause to be taken all such actions as may
be necessary or advisable to service, administer and collect on the Collateral
Portfolio from time to time, all in accordance with Applicable Law, the Risk and
Collection Policies (if NF is the Servicer) and the Servicing

 

114



--------------------------------------------------------------------------------

Standard. Prior to the occurrence of a Servicer Termination Event, but subject
to the terms of this Agreement (including, without limitation, Section 6.04),
the Servicer has the sole and exclusive authority to make any and all decisions
with respect to the Collateral Portfolio and take or refrain from taking any and
all actions with respect to the Collateral Portfolio. Without limiting the
foregoing, the duties of the Servicer shall include the following:

(i) supervising the Collateral Portfolio, including communicating with Obligors,
negotiating and executing amendments, restatements, supplements and other
modifications (including, without limitation, in respect of restructuring
agreements, prepackaged plans and other documents related to restructuring
arrangements), negotiating and providing consents and waivers, enforcing and
collecting on the Collateral Portfolio and otherwise managing the Collateral
Portfolio on behalf of the Borrower;

(ii) maintaining all necessary servicing records with respect to the Collateral
Portfolio and providing such reports to the Administrative Agent and each Lender
Agent (with a copy to the Collateral Agent and the Collateral Custodian and the
Backup Servicer) in respect of the servicing of the Collateral Portfolio
(including information relating to its performance under this Agreement) as may
be required hereunder or as the Administrative Agent, the Backup Servicer or any
Lender Agent may reasonably request;

(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate servicing records
evidencing the Collateral Portfolio in the event of the destruction of the
originals thereof) and keeping and maintaining all documents, books, records and
other information reasonably necessary or advisable for the collection of the
Collateral Portfolio;

(iv) promptly delivering to the Administrative Agent, each Lender Agent, the
Collateral Agent, the Account Bank, the Backup Servicer, the Collateral
Administrator or the Collateral Custodian, from time to time, such information
and servicing records (including information relating to its performance under
this Agreement) as the Administrative Agent, each Lender Agent, the Account
Bank, the Collateral Custodian, the Backup Servicer, the Collateral
Administrator or the Collateral Agent may from time to time reasonably request;

(v) identifying each Loan Asset clearly and unambiguously in its servicing
records to reflect that such Loan Asset is owned by the Borrower and that the
Borrower is Pledging a security interest therein to the Secured Parties pursuant
to this Agreement;

(vi) notifying the Administrative Agent, the Backup Servicer and each Lender
Agent of any material action, suit, proceeding, dispute, offset, deduction,
defense or counterclaim (1) that is or is threatened to be asserted by an
Obligor with respect to any Loan Asset (or portion thereof) of which it has
knowledge or has received notice; or (2) that could reasonably be expected to
have a Material Adverse Effect;

(vii) notifying the Administrative Agent and each Lender Agent of any change to
the Risk and Collection Policies;

(viii) maintaining the perfected first priority security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio;

 

115



--------------------------------------------------------------------------------

(ix) maintaining the Loan Asset File with respect to Loan Assets included as
part of the Collateral Portfolio; provided that, so long as the Servicer is in
possession of any Required Loan Documents, the Servicer will hold such Required
Loan Documents in a fireproof safe or fireproof file cabinet;

(x) directing the Collateral Agent to make payments pursuant to the terms of the
Servicing Report in accordance with Section 2.04;

(xi) directing the sale or substitution of Collateral Portfolio in accordance
with Section 2.07;

(xii) providing assistance to the Borrower with respect to the Contribution of
and payment for the Loan Assets;

(xiii) instructing the Obligors and the administrative agents on the Loan Assets
to make payments directly into the Collection Account established and maintained
with the Collateral Agent;

(xiv) delivering the Loan Asset Files and the Loan Asset Schedule to the
Collateral Custodian;

(xv) taking all actions necessary in establishing the Advance Date Assigned
Value, Updated Assigned Value, and Value Adjusted Assigned Value, including,
without limitation, taking all actions necessary (including paying the
compensation of the Nationally Recognized Valuation Firms) in establishing and
maintaining the Scheduled Valuation Process in accordance with Section 6.02(d)
below; and

(xvi) complying with such other duties and responsibilities as may be required
of the Servicer by this Agreement.

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor (so long as the Transferor is also the Servicer) or
the Servicer acts as lead agent with respect to any Loan Asset, the Servicer
shall perform its servicing duties hereunder only to the extent a lender under
the related loan syndication Loan Agreements has the right to do so.
Notwithstanding anything to the contrary contained herein, it is acknowledged
and agreed that the performance by the Servicer of its duties hereunder shall be
limited insofar as such performance would conflict with or result in a breach of
any of the express terms of the related Loan Agreements; provided that the
Servicer shall (a) provide prompt written notice to the Administrative Agent and
the Backup Servicer upon becoming aware of such conflict or breach, (b) have
determined that there is no other commercially reasonable performance that it
could render consistent with the express terms of the Loan Agreements which
would result in all or a portion of the servicing duties being performed in
accordance with this Agreement, and (c) undertake all commercially reasonable
efforts to mitigate the effects of such non-performance including performing as
much of the servicing duties as possible and performing such other commercially
reasonable or similar duties consistent with the terms of the Loan Agreements.

(b) Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent, the Collateral Agent, the Backup Servicer, each Lender
Agent and the Secured Parties of their rights hereunder shall not release the
Servicer, the Transferor or the Borrower from any of their duties or
responsibilities with respect to the Collateral Portfolio. The Secured Parties,
the

 

116



--------------------------------------------------------------------------------

Administrative Agent, the Backup Servicer, each Lender Agent and the Collateral
Agent shall not have any obligation or liability with respect to any Collateral
Portfolio, nor shall any of them be obligated to perform any of the obligations
of the Servicer hereunder.

(c) Any payment by an Obligor in respect of any indebtedness owed by it to the
Transferor or the Borrower shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due) to the extent of any
amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

(d) The Servicer shall establish and maintain an internal valuation protocol as
set forth in the template attached hereto as Annex F and obtain valuations for
quoted securities and third party valuations for unquoted investments (the
“Scheduled Valuation Process”) under which (i) Loan Assets representing
approximately 25% of AOLB will be reviewed and an updated Quoted Price will be
obtained at the end of each fiscal quarter of the Borrower, and (ii) each Loan
Asset will be reviewed and an updated Quoted Price will be obtained at least
once annually, all effectuated in a manner consistent with Financial Accounting
Standard 157 and consistent with the standards of a publicly traded business
development company. The Servicer shall be responsible for all costs and
expenses (including the fees and expenses of the Nationally Recognized Valuation
Firms) in connection with the Scheduled Valuation Process.

(e) The Servicer may engage subservicers in the performance of its duties and
responsibilities set forth in this Agreement, including this Section 6.02;
provided, that any such engagement shall not release the Servicer from any of
its duties or responsibilities as Servicer set forth hereunder.

SECTION 6.03 Authorization of the Servicer.

(a) Each of the Borrower, the Administrative Agent, each Lender Agent and each
Lender hereby authorizes the Servicer (including any successor thereto) to take
any and all reasonable steps in its name and on its behalf necessary or
desirable in the determination of the Servicer and not inconsistent with the
contribution of the Collateral Portfolio by the Transferor to the Borrower under
the Contribution Agreement and, thereafter, the Pledge by the Borrower to the
Collateral Agent on behalf of the Secured Parties hereunder, to collect all
amounts due under any and all Collateral Portfolio, including, without
limitation, endorsing any of their names on checks and other instruments
representing Interest Collections and Principal Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral Portfolio and, after the delinquency of any Collateral
Portfolio and to the extent permitted under and in compliance with Applicable
Law, to commence proceedings with respect to enforcing payment thereof, to the
same extent as the Transferor could have done if it had continued to own such
Collateral Portfolio. The Transferor, the Borrower and the Collateral Agent on
behalf of the Secured Parties shall furnish the Servicer (and any successors
thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent in
order to ensure the collectability of the Collateral Portfolio. In no event
shall the Servicer be entitled to make the Secured Parties, the Administrative
Agent, the Backup Servicer, the Collateral Agent, any Lender or any Lender Agent
a party to any litigation without

 

117



--------------------------------------------------------------------------------

such party’s express prior written consent, or to make the Borrower a party to
any litigation (other than any routine foreclosure or similar collection
procedure) without the Administrative Agent’s, the Backup Servicer’s and each
Lender Agent’s consent.

(b) After the declaration of the Final Maturity Date, at the direction of the
Administrative Agent, the Servicer shall take such action as the Administrative
Agent may deem necessary or advisable to enforce collection of the Collateral
Portfolio; provided that the Administrative Agent may, at any time that an Event
of Default has occurred and is continuing, notify any Obligor with respect to
any Collateral Portfolio of the assignment of such Collateral Portfolio to the
Collateral Agent on behalf of the Secured Parties and direct that payments of
all amounts due or to become due be made directly to the Administrative Agent or
any servicer, collection agent or account designated by the Administrative Agent
and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral Portfolio,
and adjust, settle or compromise the amount or payment thereof.

SECTION 6.04 Collection of Payments; Accounts.

(a) Collection Efforts, Modification of Collateral Portfolio. The Servicer will
use its reasonable best efforts to collect or cause to be collected, all
payments called for under the terms and provisions of the Loan Assets included
in the Collateral Portfolio as and when the same become due, all in accordance
with the Risk and Collection Policies and the Servicing Standard. The Servicer
may not waive, modify or otherwise vary any provision of an item of Collateral
Portfolio in a manner that would impair the collectability of the Collateral
Portfolio or in any manner contrary to the Servicing Standard.

(b) Acceleration. If consistent with the Risk and Collection Policies and the
Servicing Standard, the Servicer shall accelerate or vote to accelerate, as
applicable, the maturity of all or any Scheduled Payments and other amounts due
under any Loan Asset promptly after such Loan Asset becomes defaulted.

(c) Taxes and other Amounts. The Servicer will use its best efforts to collect
all payments with respect to amounts due for Taxes, assessments and insurance
premiums relating to each Loan Asset to the extent required to be paid to the
Borrower for such application under the applicable Loan Agreement and remit such
amounts to the appropriate Governmental Authority or insurer as required by the
Loan Agreements.

(d) Payments to Collection Account. On or before the applicable Cut-Off Date,
the Servicer shall have instructed all Obligors to make all payments in respect
of the Collateral Portfolio directly to the Collection Account; provided that
the Servicer is not required to so instruct any Obligor which is solely a
guarantor or other surety (or an Obligor that is not designated as the “lead
borrower” or another such similar term) unless and until the Servicer calls on
the related guaranty or secondary obligation.

(e) Collection Account. Each of the parties hereto hereby agrees that (i) the
Collection Account is intended to be a “securities account” within the meaning
of the UCC and (ii) except as otherwise expressly provided herein and in the
Collection Account Agreement, prior to the delivery of a Notice of Exclusive
Control, the Borrower (or the Servicer) shall be entitled to exercise the rights
that comprise each Financial Asset held in the Collection Account and have the
right to direct the disposition of funds in the Collection Account; provided
that after the delivery of a Notice of Exclusive Control, such rights shall be
exclusively held by the Collateral Agent (acting at the direction of the
Administrative

 

118



--------------------------------------------------------------------------------

Agent). Each of the parties hereto hereby agrees to cause the Account Bank (or
other securities intermediary) that holds any money or other property for the
Borrower in the Collection Account to agree with the parties hereto that (A) the
Collection Account is a “securities account” within the meaning of the UCC, the
cash and other property credited thereto is to be treated as a Financial Asset
under Article 8 of the UCC, (B) regardless of any provision in any other
agreement, for purposes of the UCC, with respect to the Collection Account, New
York shall be deemed to be the Account Bank’s (or other securities
intermediary’s) jurisdiction (within the meaning of Section 8-110 of the UCC),
and (C) it shall comply with all entitlement orders and all directions to
dispose of funds in the Collection Account in each case without further consent
of the Borrower. To the extent that the Collection Account is re-characterized
as a “deposit account” (within the meaning of Section 9-102(a)(29) of the UCC),
New York shall be deemed to be the “bank’s jurisdiction” (within the meaning of
Section 9-304(b) of the UCC), the Account Bank shall be the “bank” and the
Collateral Agent shall be the bank’s “customer” (within the meaning of
Section 9-104 of the UCC). All securities or other property underlying any
Financial Assets credited to the Collection Account in the form of securities or
instruments shall be registered in the name of the Account Bank or if in the
name of the Borrower or the Collateral Agent, Indorsed to the Account Bank,
Indorsed in blank, or credited to another securities account maintained in the
name of the Account Bank, and in no case will any Financial Asset credited to
the Collection Account be registered in the name of the Borrower, payable to the
order of the Borrower or specially Indorsed to the Borrower, except to the
extent the foregoing have been specially Indorsed to the Account Bank or
Indorsed in blank.

(f) Loan Agreements. Notwithstanding any term hereof (or any term of the UCC
that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Account Bank, the Collateral Custodian nor any securities
intermediary shall be under any duty or obligation in connection with the
acquisition by the Borrower, or the grant by the Borrower to the Collateral
Agent, of any Loan Asset in the nature of a loan or a participation in a loan to
examine or evaluate the sufficiency of the documents or instruments delivered to
it by or on behalf of the Borrower under the related Loan Agreements, or
otherwise to examine the Loan Agreements, in order to determine or compel
compliance with any applicable requirements of or restrictions on transfer
(including without limitation any necessary consents). The Collateral Custodian
shall hold any Instrument delivered to it evidencing any Loan Asset granted to
the Collateral Agent hereunder as custodial agent for the Collateral Agent in
accordance with the terms of this Agreement.

(g) Adjustments. If (i) the Servicer makes a deposit into the Collection Account
in respect of an Interest Collection or Principal Collection of a Loan Asset and
such Interest Collection or Principal Collection was received by the Servicer in
the form of a check that is not honored for any reason or (ii) the Servicer
makes a mistake with respect to the amount of any Interest Collection or
Principal Collection and deposits an amount that is less than or more than the
actual amount of such Interest Collection or Principal Collection, the Servicer
shall appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake. Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

Section 6.05 Realization Upon Loan Assets. The Servicer will use reasonable
efforts consistent with the Risk and Collection Policies and the Servicing
Standard to foreclose upon or repossess, as applicable, or otherwise comparably
convert the ownership of any Underlying Collateral relating to a defaulted Loan
Asset as to which no satisfactory arrangements can be made for collection of
delinquent payments, and may, consistent with the Risk and Collection Policies
and the Servicing Standard and exercising its reasonably good faith judgment to
maximize value, hold for value, sell or transfer any equity or other

 

119



--------------------------------------------------------------------------------

securities the Borrower or the Servicer (on behalf of the Borrower) shall have
received in connection with a default, workout, restructuring or plan of
reorganization with respect to a Loan Asset. The Servicer will comply with the
Risk and Collection Policies and the Servicing Standard and Applicable Law in
realizing upon such Underlying Collateral, and employ practices and procedures
including reasonable efforts consistent with the Risk and Collection Policies
and the Servicing Standard to enforce all obligations of Obligors foreclosing
upon, repossessing and causing the sale of such Underlying Collateral at public
or private sale in circumstances other than those described in the preceding
sentence. Without limiting the generality of the foregoing, unless the
Administrative Agent has specifically given instruction to the contrary, the
Servicer may cause the sale of any such Underlying Collateral to the Servicer or
its Affiliates for a purchase price equal to the then fair value thereof, any
such sale to be evidenced by a certificate of a Responsible Officer of the
Servicer delivered to the Administrative Agent setting forth the Loan Asset, the
Underlying Collateral, the sale price of the Underlying Collateral and
certifying that such sale price is the fair value of such Underlying Collateral.
In any case in which any such Underlying Collateral has suffered damage, the
Servicer will have no obligation to expend funds in connection with any repair
or toward the foreclosure or repossession of such Underlying Collateral unless
it reasonably determines that such repair or foreclosure or repossession will
increase the Recoveries by an amount greater than the amount of such expenses.
The Servicer will remit to the Collection Account the Recoveries received in
connection with the sale or disposition of Underlying Collateral relating to a
defaulted Loan Asset.

SECTION 6.06 Servicing Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fees and reimbursed its reasonable out-of-pocket expenses
as provided in Section 2.04; provided, that the Servicer acknowledges and agrees
that Subordinate Servicing Fees not paid under Section 2.04 on any Payment Date
shall accrue and shall not constitute a default or basis to terminate the
Servicer duties under this Article VI.

SECTION 6.07 Payment of Certain Expenses by Servicer. The Servicer will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Servicer, on behalf of the Borrower, will be required to pay
all reasonable fees and expenses owing to any bank in connection with the
maintenance of the Collection Account. The Servicer may be reimbursed for any
reasonable out-of-pocket expenses incurred hereunder (including out-of-pocket
expenses paid by the Servicer on behalf of the Borrower), subject to the
availability of funds pursuant to Section 2.04; provided that, to the extent
funds are not so available on any Payment Date to reimburse such expenses
incurred during the immediately ended Remittance Period, such reimbursement
amount shall be deferred and payable on the next Payment Date on which funds are
available therefor pursuant to Section 2.04.

SECTION 6.08 Reports to the Administrative Agent; Account Statements; Servicing
Information.

(a) Notice of Borrowing. On or before each Advance Date and on each reduction of
Advances Outstanding pursuant to Section 2.18, the Borrower (and the Servicer on
its behalf) will provide a Notice of Borrowing or a Notice of Reduction, as
applicable, and a Borrowing Base Certificate, each updated as of such date, to
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Agent). On each date the Assigned Value for any Loan Asset is modified, the
Borrower (or the Servicer on its behalf) will deliver an updated Borrowing Base
Certificate to the Administrative Agent and each Lender Agent.

 

120



--------------------------------------------------------------------------------

(b) Servicing Report.

(i) On each Reporting Date (other than any Reporting Date that includes a
Payment Date in the same month), the Servicer will provide to the Borrower, each
Lender Agent, the Administrative Agent, the Collateral Agent, the Account Bank,
the Backup Servicer, the Collateral Administrator and any Liquidity Bank, a
monthly statement including (A) a Borrowing Base Certificate calculated as of
the most recent Determination Date, and (B) a summary prepared with respect to
each Obligor and with respect to each Loan Asset for such Obligor prepared as of
the most recent Determination Date setting forth (x) calculations of the
Charged-Off Ratio and the Delinquency Ratio as of such Reporting Date, and
(y) whether or not each such Loan Asset shall have become subject to an
amendment, restatement, supplement, waiver or other modification and whether
such amendment, restatement, supplement, waiver or other modification is a
Material Modification, signed by a Responsible Officer of the Servicer and the
Borrower and substantially in the form of Exhibit K (such monthly statement, a
“Servicing Report”).

(ii) On each Payment Date, the Servicer will provide to the Borrower, each
Lender Agent, the Administrative Agent, the Collateral Agent, the Account Bank,
the Backup Servicer, the Collateral Administrator and any Liquidity Bank, a
Servicing Report containing all of the information required to be included in a
Servicing Report under clause (i) above, and, in addition, the Servicer will
include in such Servicing Report (A) a summary prepared with respect to each
Obligor and with respect to each Loan Asset for such Obligor prepared as of the
most recent Determination Date setting forth calculations of the Financial
Covenants as of the Reporting Date immediately preceding such Payment Date,
(B) the updated valuations received pursuant to the Scheduled Valuation Process
since the immediately prior Payment Date, and (C) the amounts to be remitted
pursuant to Section 2.04 to the applicable parties (which shall include any
applicable wiring instructions of the parties receiving payment) with respect to
such Payment Date.

(c) Servicer’s Certificate. Together with each Servicing Report, the Servicer
shall submit to the Administrative Agent, each Lender Agent, the Collateral
Agent, the Backup Servicer and any Liquidity Bank a certificate substantially in
the form of Exhibit L (a “Servicer’s Certificate”), signed by a Responsible
Officer of the Servicer, which shall include a certification by such Responsible
Officer that no Event of Default or Unmatured Event of Default has occurred (or
describing in detail any such Event of Default or Unmatured Event of Default)
and is continuing.

(d) Financial Statements. The Servicer will submit to the Administrative Agent,
each Lender Agent, any Liquidity Bank, the Backup Servicer and the Collateral
Agent, (i) within 45 days after the end of each of its first three fiscal
quarters (excluding the fiscal quarter ending on the date specified in
clause (ii)), commencing for the fiscal quarter ending September 30, 2013,
consolidated unaudited financial statements of the Servicer for the most recent
fiscal quarter, and (ii) within 90 days after the end of each fiscal year,
commencing with the fiscal year ended December 31, 2013, consolidated audited
financial statements of the Servicer, audited by a firm of nationally recognized
independent public accountants, as of the end of such fiscal year.

 

121



--------------------------------------------------------------------------------

(e) Tax Returns. Upon demand by the Administrative Agent, each Lender Agent or
any Liquidity Bank, the Servicer shall deliver, copies of all federal, state and
local tax returns and reports filed by the Borrower, or in which the Borrower
was included on a consolidated or combined basis (excluding sales, use and
similar Taxes).

(f) Obligor Financial Statements; Valuation Reports; Other Reports. The Servicer
will deliver to the Administrative Agent, the Lender Agents, the Backup Servicer
and the Collateral Agent, with respect to each Obligor, (i) prior to making an
Advance with respect thereto, three years’ historical audited or unaudited
financial statements and related information and a copy of the Underwriting
Memoranda utilized by the Transferor or the Borrower, as applicable, in
evaluating and approving such Loan Asset for investment, (ii) to the extent
received by the Borrower or the Servicer pursuant to the Loan Agreement, the
complete financial reporting package with respect to such Obligor and with
respect to each Loan Asset for such Obligor provided to the Borrower or the
Servicer either monthly or quarterly, as the case may be, by such Obligor, which
delivery shall be made prior to the later of (x) 45 days after of the end of
each quarter end (or such longer period provided therein with respect to the end
of an Obligor’s fiscal quarter or fiscal year), and (y) 5 Business Days after
receipt by the Borrower or Servicer thereof, which reporting package shall
include any covenant compliance certificates under the related Loan Agreement,
(iii) asset and portfolio level monitoring reports prepared by the Servicer with
respect to the Loan Assets, which delivery shall be made within 45 days of the
end of each quarter end (or such longer period provided therein with respect to
the end of an Obligor’s fiscal quarter or fiscal year) which would include, at a
minimum, covenant and financial covenant testing as required hereunder, and
(iv) the due dates and dates of collection of each Loan Asset within 15 days of
the end of each Month. The Servicer will promptly deliver to the Administrative
Agent, the Backup Servicer and any Lender Agent, upon reasonable request and to
the extent received by the Borrower or the Servicer, all other documents and
information required to be delivered by the Obligors to the Borrower with
respect to any Loan Asset included in the Collateral Portfolio.

(g) Amendments to Loan Assets. The Servicer will deliver to the Administrative
Agent, the Lender Agents, the Backup Servicer and the Collateral Custodian a
copy of any amendment, restatement, supplement, waiver or other modification to
the Loan Agreement of any Loan Asset (along with any internal documents prepared
by the Servicer and provided to its investment committee in connection with such
amendment, restatement, supplement, waiver or other modification) (i) with
respect to any Material Modification, promptly and in any event within 10
Business Days of request of the Administrative Agent thereof and (ii) with
respect to any amendment, restatement, supplement, waiver or other modification
which is not a Material Modification, within 45 days after the end of each
quarter end.

(h) Website Access to Information. Notwithstanding anything to the contrary
contained herein, information required to be delivered or submitted to any
Secured Party pursuant to Section 5.02(i) and this Article VI shall be deemed to
have been delivered on the date upon which such information is received through
e-mail (with confirmation of receipt) or another delivery method acceptable to
the Administrative Agent.

(i) Required Asset Coverage Ratio. On or prior to the RAC Reporting Date with
respect to the immediately prior fiscal quarter, the Servicer shall deliver to
the Administrative Agent written certificate that demonstrates NF’s compliance
or non-compliance with the Required Asset Coverage Ratio substantially in the
form of Exhibit S.

 

122



--------------------------------------------------------------------------------

SECTION 6.09 Annual Statement as to Compliance. The Servicer will provide to the
Administrative Agent, each Lender Agent, the Backup Servicer and the Collateral
Agent within 90 days following the end of each fiscal year of the Servicer,
commencing with the fiscal year ending on December 31, 2013, a fiscal report
signed by a Responsible Officer of the Servicer certifying that (a) a review of
the activities of the Servicer, and the Servicer’s performance pursuant to this
Agreement, for the fiscal period ending on the last day of such fiscal year has
been made under such Person’s supervision and (b) either that the Servicer has
performed or has caused to be performed in all material respects all of its
obligations under this Agreement throughout such year and no Servicer
Termination Event has occurred and is continuing, or specifying in what respect
the foregoing is not true.

SECTION 6.10 Annual Independent Public Accountant’s Servicing Reports. The
Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Lender Agent, the Backup Servicer and the
Collateral Agent within 90 days following the end of each fiscal year of the
Servicer, commencing with the fiscal year ending on December 31, 2013, a report
covering such fiscal year to the effect that such accountants have applied
certain agreed-upon procedures to be structured by and agreed-upon between the
Servicer and the Administrative Agent to certain documents and records relating
to the Collateral Portfolio under any Transaction Document, compared the
information contained in the Servicing Reports and the Servicer’s Certificates
delivered during the period covered by such report with such documents and
records and that no matters came to the attention of such accountants that
caused them to believe that such servicing was not conducted in compliance with
this Article VI, except for such exceptions as such accountants shall believe to
be immaterial and such other exceptions as shall be set forth in such statement.

SECTION 6.11 The Servicer Not to Resign. The Servicer shall not resign from the
obligations and duties hereby imposed on it except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent and each
Lender Agent. No such resignation shall become effective until a Replacement
Servicer shall have assumed the responsibilities and obligations of the Servicer
in accordance with Section 6.02.

ARTICLE VII.

THE BACKUP SERVICER

SECTION 7.01 Designation of the Backup Servicer.

(a) Initial Backup Servicer. The backup servicing role with respect to the
Collateral shall be conducted by the Person designated as Backup Servicer
hereunder from time to time in accordance with this Section 7.01. Until the
Administrative Agent shall give to Wells Fargo Bank, National Association a
Backup Servicer Termination Notice, Wells Fargo Bank, National Association is
hereby designated as, and hereby agrees to perform the duties and obligations
of, a Backup Servicer pursuant to the terms hereof.

(b) Successor Backup Servicer. Upon the Backup Servicer’s receipt of Backup
Servicer Termination Notice from the Administrative Agent of the designation of
a replacement Backup Servicer pursuant to the provisions of Section 7.05, the
Backup Servicer agrees that it will terminate its activities as Backup Servicer
hereunder.

 

123



--------------------------------------------------------------------------------

SECTION 7.02 Duties of the Backup Servicer.

(a) Appointment. The Borrower and the Administrative Agent, as agent for the
Secured Parties, each hereby appoints Wells Fargo Bank, National Association to
act as Backup Servicer, for the benefit of the Administrative Agent and the
Secured Parties, as from time to time designated pursuant to Section 7.01. The
Backup Servicer hereby accepts such appointment and agrees to perform the duties
and obligations with respect thereto set forth herein.

(b) Duties. On or before the Initial Advance, and until its removal pursuant to
Section 7.05, the Backup Servicer shall perform, on behalf of the Administrative
Agent and the Secured Parties, the following duties and obligations:

(i) On or before the Closing Date, the Backup Servicer shall accept from the
Servicer delivery of the information required to be set forth in the Servicing
Report referred to in Section 6.08(b)(i) of this Agreement (if any) on an excel
spreadsheet or other format to be agreed upon by the Backup Servicer and the
Servicer on or prior to closing.

(ii) Not later than 12:00 noon (New York City, New York time) on each Reporting
Date, the Servicer shall deliver to the Backup Servicer the loan asset
spreadsheet, which shall include but not be limited to the following
information: (x) for each Loan Asset, the name of the related Obligor, the
collection status, the loan status, the date of each Scheduled Payment, the
Outstanding Principal Balance, the initial Assigned Value, and the Outstanding
Loan Balance, (y) the Borrowing Base and (z) the Aggregate Outstanding Loan
Balance (the “Spreadsheet”). The Backup Servicer shall accept delivery of the
Spreadsheet.

(c) Reliance on Spreadsheet. With respect to the duties described in
Section 7.02(b), the Backup Servicer is entitled to rely conclusively, and shall
be fully protected in so relying, on the contents of each Spreadsheet,
including, but not limited to, the completeness and accuracy thereof, provided
by the Servicer.

SECTION 7.03 Merger or Consolidation.

Any Person (i) into which the Backup Servicer may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Backup
Servicer shall be a party, or (iii) that may succeed to the properties and
assets of the Backup Servicer substantially as a whole, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement provided such Person is organized under the laws
of the United States of America or any one of the States thereof or the District
of Columbia (or any domestic branch of a foreign bank), (i) (a) that has either
(1) a long-term unsecured debt rating of “A” or better by S&P and “A2” or better
by Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P or “P-1” or better by Moody’s, (b) the parent
corporation which has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P and “P-1” or
better by Moody’s or (c) is otherwise acceptable to the Administrative Agent.

 

124



--------------------------------------------------------------------------------

SECTION 7.04 Backup Servicing Compensation.

As compensation for its back-up servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer. To the extent that such Backup Servicing Fee is not paid by the
Servicer, the Backup Servicer shall be entitled to receive the unpaid balance of
its Backup Servicing Fee to the extent of funds available therefor pursuant to
Section 2.04(a)(i) and Section 2.04(b)(iv), as applicable. The Backup Servicer’s
entitlement to receive the Backup Servicing Fee shall cease (excluding any
unpaid outstanding amounts as of that date) on the earliest to occur of: (i) it
becoming the Successor Servicer, (ii) its removal as Backup Servicer pursuant to
Section 7.05, or (iii) the termination of this Agreement. Upon becoming
Successor Servicer pursuant to Section 6.01, the Backup Servicer shall be
entitled to the Servicing Fee.

SECTION 7.05 Backup Servicer Removal.

The Backup Servicer may be removed, with or without cause, by the Administrative
Agent by notice given in writing to the Backup Servicer (the “Backup Servicer
Termination Notice”). In the event of any such removal, a replacement Backup
Servicer shall be appointed by the Administrative Agent (acting upon the
direction of the Majority Lenders).

SECTION 7.06 Limitation on Liability.

(a) The Backup Servicer undertakes to perform only such duties and obligations
as are specifically set forth in this Agreement, it being expressly understood
by all parties hereto that there are no implied duties or obligations of the
Backup Servicer hereunder. Without limiting the generality of the foregoing, the
Backup Servicer, except as expressly set forth herein, shall have no obligation
to supervise, verify, monitor or administer the performance of the Servicer. The
Backup Servicer may act through its agents, nominees, attorneys and custodians
in performing any of its duties and obligations under this Agreement, it being
understood by the parties hereto that the Backup Servicer will be responsible
for any willful misconduct or gross negligence on the part of such agents,
attorneys or custodians acting on the routine and ordinary day-to-day operations
for and on behalf of the Backup Servicer. Neither the Backup Servicer nor any of
its officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement.

(b) The Backup Servicer shall not be liable for any obligation of the Servicer
contained in this Agreement or for any errors of the Servicer contained in any
computer tape, certificate or other data or document delivered to the Backup
Servicer hereunder or on which the Backup Servicer must rely in order to perform
its obligations hereunder, and the Secured Parties, the Administrative Agent,
the Backup Servicer and the Collateral Custodian each agree to look only to the
Servicer to perform such obligations. The Backup Servicer shall have no
responsibility and shall not be in default hereunder or incur any liability for
any failure, error, malfunction or any delay in carrying out any of its duties
under this Agreement if such failure or delay results from the Backup Servicer
acting in accordance with information prepared or supplied by a Person other
than the Backup Servicer or the failure of any such other Person to prepare or
provide such information. The Backup Servicer shall have no responsibility,
shall not be in default and shall incur no liability for (i) any act or failure
to act of any third party, including the Servicer, (ii) any inaccuracy or
omission in a notice or communication received by the Backup Servicer from any
third party, (iii) the invalidity or unenforceability of any Collateral under
Applicable Law, (iv) the breach or inaccuracy of any representation or warranty
made with respect to any Collateral, or (v) the acts or omissions of any
successor Backup Servicer.

 

125



--------------------------------------------------------------------------------

SECTION 7.07 The Backup Servicer Not to Resign.

The Backup Servicer shall not resign (except with prior consent of the
Administrative Agent which consent shall not be unreasonably withheld) from the
obligations and duties hereby imposed on it except upon the Backup Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Backup Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Backup Servicer shall be evidenced as to clause (i) above by
an Opinion of Counsel to such effect delivered to the Administrative Agent. No
such resignation shall become effective until a successor Backup Servicer shall
have assumed the responsibilities and obligations of the Backup Servicer
hereunder.

ARTICLE VIII.

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur:

(a) the Borrower fails to:

(i) to make any payment of principal when due hereunder;

(ii) eliminate any Borrowing Base Deficiency within three Business Days of the
occurrence thereof, provided, if during such three Business Day period the
Servicer provides the Administrative Agent with a certified copy of a Demand in
an amount at least equal to the Borrowing Base Deficiency, and the Servicer
certifies the proceeds thereof shall be utilized to cure such Event of Default
under Section 8.01(a)(ii), then the three Business Day grace period shall be
extended an additional 10 Business Days from the date of such Borrowing Base
Deficiency;

(iii) make payment of outstanding principal of all outstanding Advances, if any,
and all Yield and all Fees accrued and unpaid thereon together with all other
Obligations on the Final Maturity Date; or

(iv) make payment of any other Obligation when due hereunder, whether of Yield
on each Payment Date, fees or payment of any other Obligations under any other
Transaction Document when due, and such failure continues unremedied for two
Business Days;

(b) the Borrower or the Transferor defaults in making any payment required to be
made under one or more agreements for borrowed money to which it is a party
(x) in any amount for the Borrower, or (y) in an aggregate principal amount in
excess of $12,500,000 for the Transferor, or an event of default is declared
under any such facility (without regard to waivers granted thereunder), and, in
each case, such default is not cured or remedied within the applicable cure
period, if any, provided for under such agreement;

 

126



--------------------------------------------------------------------------------

(c) any failure on the part of the Borrower or the Transferor duly to observe or
perform any covenants or agreements of the Borrower or the Transferor set forth
in this Agreement or the other Transaction Documents to which the Borrower or
the Transferor is a party (other than (x) covenants or agreements with respect
to which another clause of this Section 8.01 expressly relates, and (y) failure
to meet any of the Concentration Limits or any Collateral Quality Test) and the
same continues unremedied for a period of 30 days (if such failure can be
remedied) after the earlier to occur of (i) the date on which written notice of
such failure requiring the same to be remedied shall have been given to the
Borrower or the Transferor by the Administrative Agent or Collateral Agent, and
(ii) the date on which the Borrower or the Transferor acquires knowledge
thereof;

(d) the occurrence of a Bankruptcy Event relating to NF or the Borrower;

(e) the Financial Covenants have been breached; or

(f) the occurrence of a Servicer Termination Event (provided that NF or an
Affiliate of the Borrower is the Servicer) past any applicable notice or cure
period provided in the definition thereof;

(g) (1) the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $500,000, against the Borrower, and the
Borrower shall not have either (i) discharged or provided for the discharge of
any such judgment, decree or order in accordance with its terms or
(ii) perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
Borrower shall have made payments of amounts in excess of $500,000 in the
settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds);

(h) the breach of the Borrower of the covenants set forth in Section 5.01(b) or
Section 5.02(a), or the Borrower shall otherwise fail to qualify as a
bankruptcy-remote entity based upon customary criteria such that reputable
counsel could no longer render a substantive nonconsolidation opinion with
respect to the Borrower and the Transferor;

(i) (1) any Transaction Document, or any Lien or security interest granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of the Borrower, the Transferor or the Servicer,

(2) the Borrower, the Transferor or the Servicer or any Affiliate of any of them
shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
lien or security interest thereunder, or

(3) any security interest securing any obligation under any Transaction Document
shall, in whole or in part, cease to be a first priority perfected security
interest except as otherwise expressly permitted to be released in accordance
with the applicable Transaction Document;

(j) failure on the part of the Borrower, the Transferor or the Servicer to make
any payment or deposit (including, without limitation, with respect to
bifurcation and remittance of Interest Collections and Principal Collections or
any other payment or deposit required to be made by the terms of the Transaction
Documents, including, without limitation, to any Secured Party, Affected Party
or Indemnified Party) required by the terms of any Transaction Document (other
than any payment set

 

127



--------------------------------------------------------------------------------

forth in clause (a) above) within two Business Days after the date when such
payment is due (unless such failure was due solely to an administrative error by
the financial institution holding the applicable account crediting any such
payment to the wrong account and the Borrower, the Transferor or Servicer and
such financial institution work diligently to resolve as promptly as possible
and in any event within two Business Days after such error was discovered);

(k) either the Borrower or NF shall be required to be registered as an
“investment company” within the meaning of Section 8 of the 1940 Act (the
parties hereto acknowledging that NF is regulated as a “business development
company” under the 1940 Act) or the arrangements contemplated by the Transaction
Documents shall require registration as an “investment company” within the
meaning of the 1940 Act, or the business and other activities of the Borrower or
NF, including but not limited to, the acceptance of the Advances by the Borrower
made by the Lenders, violate the 1940 Act or the rules and regulations
promulgated thereunder (other than in an immaterial manner);

(l) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower, the
Transferor and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Borrower, or
the Transferor and such lien shall not have been released within five Business
Days;

(m) any Change of Control shall occur;

(n) any representation, warranty or certification made by the Borrower or the
Transferor in any Transaction Document or in any certificate delivered pursuant
to any Transaction Document shall prove to have been incorrect when made, such
incorrectness can reasonably be expected to result in a Material Adverse Effect,
and continues to be unremedied for a period of 30 days after the earlier to
occur of (i) the date on which written notice of such incorrectness requiring
the same to be remedied shall have been given to the Borrower or the Transferor
by the Administrative Agent or the Collateral Agent (which shall be given at the
direction of the Administrative Agent) and (ii) the date on which a Responsible
Officer of the Borrower or the Transferor acquires knowledge thereof;

(o) the Borrower ceases to have a valid, perfected first priority ownership
interest in all of the Collateral Portfolio (subject to Permitted Liens);

(p) the Borrower makes any assignment or attempted assignment of their
respective rights or obligations under this Agreement or any other Transaction
Document without first obtaining the specific written consent of each of the
Lender Agents and the Administrative Agent, which consent may be withheld by any
Lender Agent or the Administrative Agent in the exercise of its sole and
absolute discretion;

(q) the Borrower, the Servicer or the Transferor fails to observe or perform any
covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral Portfolio, and
such failure is not cured within two Business Days; or

(r) (i) the failure of the Borrower to maintain at least one Independent
Director, (ii) the removal of any Independent Director of the Borrower without
“cause” (as such term is defined in the organizational document of the Borrower)
or without giving prior written notice to the Administrative Agent and the
Lender Agents, each as required in the organizational documents of the Borrower
or (iii) an Independent Director of the Borrower which is not provided by
Puglisi & Associates or a nationally recognized service reasonably acceptable to
the Administrative Agent shall be appointed without the consent of the
Administrative Agent;

 

128



--------------------------------------------------------------------------------

then the Administrative Agent or the Majority Lenders, may, by notice to the
Borrower, declare the Final Maturity Date to have occurred; provided that, in
the case of any events described in Section 8.01(i) (to the extent such Event of
Default relates to greater than 7.5% of the Advances Outstanding or 7.5% of the
Collateral Portfolio, as applicable) and Section 8.01(d) above, the Final
Maturity Date shall be deemed to have occurred automatically upon the occurrence
of such event. Upon any such declaration or automatic occurrence, (i) the
Borrower shall cease purchasing Loan Assets from the Transferor under the
Contribution Agreement, (ii) the Administrative Agent or the Majority Lenders
may declare the Revolving Notes to be immediately due and payable in full
(without presentment, demand, protest or notice of any kind all of which are
hereby waived by the Borrower) and any other Obligations to be immediately due
and payable, and (iii) all proceeds and distributions in respect of the
Portfolio Assets shall be distributed by the Account Bank, acting at the
direction of the Collateral Agent (acting at the direction of the Administrative
Agent) as described in Section 2.04(c) (provided that the Borrower shall in any
event remain liable to pay such Advances and all such amounts and Obligations
immediately in accordance with Section 2.04(d) hereof). In addition, upon any
such declaration or upon any such automatic occurrence, the Collateral Agent, on
behalf of the Secured Parties and at the direction of the Administrative Agent,
shall have, in addition to all other rights and remedies under this Agreement or
otherwise, all other rights and remedies provided under the UCC of the
applicable jurisdiction and other Applicable Law, which rights shall be
cumulative. Without limiting any obligation of the Servicer hereunder, the
Borrower confirms and agrees that the Collateral Agent, on behalf of the Secured
Parties and at the direction of the Administrative Agent, (or any designee
thereof, including, without limitation, the Servicer), following an Event of
Default, shall, at its option, have the sole right to enforce the Borrower’s
rights and remedies under each Assigned Document, but without any obligation on
the part of the Administrative Agent, the Lenders, the Lender Agents or any of
their respective Affiliates to perform any of the obligations of the Borrower
under any such Assigned Document. If any Event of Default shall have occurred,
the Yield Rate shall be increased pursuant to the increase set forth in the
definition of “Applicable Spread”, effective as of the date of the occurrence of
such Event of Default, and shall apply after the occurrence of such Event of
Default.

SECTION 8.02 Additional Remedies of the Administrative Agent.

(a) If, (i) upon the Administrative Agent’s or the Majority Lenders’ declaration
that the Advances made to the Borrower hereunder are immediately due and payable
pursuant to Section 8.01 upon the occurrence of an Event of Default, or (ii) on
the Final Maturity Date, the aggregate outstanding principal amount of the
Advances, all accrued and unpaid Fees and Yield and any other Obligations are
not immediately paid in full, then the Collateral Agent (acting as directed by
the Administrative Agent) or the Administrative Agent (acting as directed by the
Majority Lenders), in addition to all other rights specified hereunder, shall
have the right, in its own name and as agent for the Lenders and Administrative
Agent, to immediately sell (at the Servicer’s expense) in a commercially
reasonable manner, in a recognized market (if one exists) at such price or
prices as the Administrative Agent may reasonably deem satisfactory, any or all
of the Collateral Portfolio and apply the proceeds thereof to the Obligations.

(b) The parties recognize that it may not be possible to sell all of the
Collateral Portfolio on a particular Business Day, or in a transaction with the
same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the

 

129



--------------------------------------------------------------------------------

Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent to liquidate any of the Collateral Portfolio
on the date the Administrative Agent or the Majority Lenders declare the
Advances made to the Borrower hereunder to be immediately due and payable
pursuant to Section 8.01 or to liquidate all of the Collateral Portfolio in the
same manner or on the same Business Day.

(c) If the Collateral Agent (acting as directed by the Administrative Agent) or
the Administrative Agent proposes to sell the Collateral Portfolio or any part
thereof in one or more parcels at a public or private sale, at the request of
the Collateral Agent or the Administrative Agent, as applicable, the Borrower
and the Servicer shall make available to (i) the Administrative Agent, on a
timely basis, all information (including any information that the Borrower and
the Servicer is required by law or contract to be kept confidential, to the
extent such information can be provided without violation of laws or contracts,
including through entering into any confidentiality agreements in forms
acceptable to the Collateral Agent or the Administrative Agent, as applicable,
to the extent required to prevent violation of such laws or contracts) relating
to the Collateral Portfolio subject to sale, including, without limitation,
copies of any disclosure documents, contracts, financial statements of the
applicable Obligors, covenant certificates and any other materials requested by
the Administrative Agent, and (ii) each prospective bidder, on a timely basis,
all reasonable non-confidential information relating to the Collateral Portfolio
subject to sale, including, without limitation, copies of any disclosure
documents, contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials reasonably requested by each such bidder.

(d) Each of the Borrower and the Servicer agrees, to the full extent that it may
lawfully so agree, that neither it nor anyone claiming through or under it will
set up, claim or seek to take advantage of any appraisement, valuation, stay,
extension or redemption law now or hereafter in force in any locality where any
Collateral Portfolio may be situated in order to prevent, hinder or delay the
enforcement or foreclosure of this Agreement, or the absolute sale of any of the
Collateral Portfolio or any part thereof, or the final and absolute putting into
possession thereof, immediately after such sale, of the purchasers thereof, and
each of the Borrower and the Servicer, for itself and all who may at any time
claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws, and any and all right to have any
of the properties or assets constituting the Collateral Portfolio marshaled upon
any such sale, and agrees that the Collateral Agent, or the Administrative Agent
on its behalf, or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Collateral Portfolio as an
entirety or in such parcels as the Collateral Agent (acting at the direction of
the Administrative Agent) or such court may determine.

(e) Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 8.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(c), or as a court of competent
jurisdiction may otherwise direct.

(f) The Administrative Agent, the Lender Agents and the Lenders shall have, in
addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.

 

130



--------------------------------------------------------------------------------

(g) Except as otherwise expressly provided in this Agreement, no remedy provided
for by this Agreement shall be exclusive of any other remedy, each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Event of Default.

(h) Each of the Borrower and the Servicer hereby irrevocably appoints each of
the Collateral Agent and the Administrative Agent its true and lawful attorney
(with full power of substitution) in its name, place and stead and at its
expense, in connection with the enforcement of the rights and remedies after the
occurrence and during the continuance of an Event of Default provided for in
this Agreement, including without limitation the following powers: (a) to give
any necessary receipts or acquittance for amounts collected or received
hereunder, (b) to make all necessary transfers of the Collateral Portfolio in
connection with any such sale or other disposition made pursuant hereto, (c) to
execute and deliver for value all necessary or appropriate bills of sale,
assignments and other instruments in connection with any such sale or other
disposition, the Borrower and the Servicer hereby ratifying and confirming all
that such attorney (or any substitute) shall lawfully do hereunder and pursuant
hereto, and (d) to sign any agreements, orders or other documents in connection
with or pursuant to any Transaction Document. Nevertheless, if so requested by
the Collateral Agent or the Administrative Agent, the Borrower shall ratify and
confirm any such sale or other disposition by executing and delivering to the
Collateral Agent or the Administrative Agent or all proper bills of sale,
assignments, releases and other instruments as may be designated in any such
request. Notwithstanding anything to the contrary in any power of attorney
furnished hereunder, the Administrative Agent shall not exercise any power of
attorney unless an Event of Default has occurred.

(i) (1) If the Collateral Agent (acting as directed by the Administrative Agent)
or the Administrative Agent elects to sell the Collateral Portfolio in whole,
but not in part, at a public or private sale, the Borrower may exercise its
right of first refusal to repurchase the Collateral Portfolio, in whole but not
in part, prior to such sale at a purchase price that is not less than the amount
of the Obligations as of the date of such proposed sale. The Borrower’s right of
first refusal shall terminate at 4:00 p.m. on the second Business Day following
the Business Day on which the Borrower receives notice of the Collateral Agent’s
or the Administrative Agent’s election to sell such Collateral Portfolio, such
notice to attach copies of all Eligible Bids received by the Collateral Agent or
the Administrative Agent in respect of such Collateral Portfolio.

(2) If the Collateral Agent (acting as directed by the Administrative Agent) or
the Administrative Agent elects to sell less than all of the Collateral
Portfolio in one or more parcels at a public or private sale, the Borrower may
exercise its right of first refusal to repurchase such portion of the Collateral
Portfolio prior to such sale at a purchase price of not less than the highest
Eligible Bid received in respect of such portion of the Collateral Portfolio as
of the date of such proposed sale, as notified by the Collateral Agent or the
Administrative Agent to the Borrower. The Borrower’s right of first refusal
shall terminate not later than 4:00 p.m. on the Business Day on which the
Borrower receives notice of the Collateral Agent’s or the Administrative Agent’s
election to sell such portion of the Collateral Portfolio, if such notice is
delivered by 12:00 p.m. on such Business Day; provided that if such notice is
delivered after 12:00 p.m. on the Business Day on which the Borrower receives
such notice, or if the highest Eligible Bid received in respect of such portion
of the Collateral Portfolio is greater than $25,000,000, the Borrower’s right of
first refusal shall terminate not later than 12:00 p.m. on the following
Business Day.

 

131



--------------------------------------------------------------------------------

(3) If the Borrower elects not to exercise its right of first refusal as
provided in clauses (1) or (2) above, the Collateral Agent (acting as directed
by the Administrative Agent) or the Administrative Agent shall sell such
Collateral Portfolio or portion thereof for a purchase price equal to the
highest of the Eligible Bids then received. For the avoidance of doubt, any
determination of the highest Eligible Bid shall only consider bids for the same
parcels of the Collateral Portfolio.

(4) It is understood that the Borrower may submit its bid for the Collateral
Portfolio or any portion thereof as a combined bid with the bids of other
members of a group of bidders, and shall have the right to find bidders to bid
on the Collateral Portfolio or any portion thereof.

(5) It is understood that the Borrower’s right of first refusal shall apply to
each proposed sale of the same parcel of the Collateral Portfolio.

ARTICLE IX.

INDEMNIFICATION

SECTION 9.01 Indemnities by the Borrower.

(a) Without limiting any other rights which the Affected Parties, the Secured
Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Administrator, the Backup
Servicer, the Collateral Custodian or any of their respective Affiliates may
have hereunder or under Applicable Law, the Borrower hereby agrees to indemnify
the Affected Parties, the Secured Parties, Administrative Agent, the Lenders,
the Lender Agents, the Collateral Agent, the Backup Servicer, the Account Bank,
the Backup Servicer, the Collateral Administrator, the Collateral Custodian, any
Conduit Trustee and each of their respective Affiliates, assigns, officers,
directors, employees and agents (each, an “Indemnified Party” for purposes of
this Article IX) from and against any and all damages, losses, claims,
liabilities and related reasonable and documented out-of-pocket costs and
expenses, including attorneys’ fees and disbursements of one firm of counsel to
the Administrative Agent and the Lenders and, if necessary, one firm of local
counsel in each appropriate jurisdiction (all of the foregoing being
collectively referred to as “Indemnified Amounts”), awarded against or actually
incurred by such Indemnified Party arising out of or as a result of this
Agreement or in respect of any of the Collateral Portfolio, excluding, however,
Indemnified Amounts to the extent resulting solely from (a) gross negligence,
bad faith or willful misconduct on the part of an Indemnified Party as
determined in a final decision by a court of competent jurisdiction or (b) Loan
Assets which are uncollectible due to the Obligor’s financial inability to pay.
Without limiting the foregoing, the Borrower shall indemnify each Indemnified
Party for Indemnified Amounts relating to or resulting from any of the following
(to the extent not resulting from the conditions set forth in (a) or (b) above):

(i) any Loan Asset treated as or represented by the Borrower to be an Eligible
Loan Asset which is not at the applicable time an Eligible Loan Asset, or the
purchase by any party or origination of any Loan Asset which violates Applicable
Law;

(ii) reliance on any representation or warranty made or deemed made by the
Borrower, the Servicer (if NF or one of its Affiliates is the Servicer) or any
of their respective officers under or in connection with this Agreement or any
Transaction Document, which shall have been false or incorrect in any material
respect when made or deemed made or delivered;

 

132



--------------------------------------------------------------------------------

(iii) the failure by the Borrower or the Servicer (if NF or one of its
Affiliates is the Servicer) to comply with any term, provision or covenant
contained in this Agreement or any agreement executed in connection with this
Agreement, or with any Applicable Law with respect to any item of Collateral
Portfolio, or the nonconformity of any item of Collateral Portfolio with any
such Applicable Law;

(iv) the failure to vest and maintain vested in the Collateral Agent, for the
benefit of the Secured Parties, a first priority perfected security interest in
the Collateral Portfolio, free and clear of any Lien other than Permitted Liens,
whether existing at the time of the related Advance or at any time thereafter;

(v) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loan
Assets included in the Collateral Portfolio or the other Portfolio Assets
related thereto, whether at the time of any Advance or at any subsequent time;

(vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or services related to such Collateral Portfolio or the furnishing
or failure to furnish such merchandise or services;

(vii) any failure of the Borrower or the Servicer (if NF or one of its
Affiliates is the Servicer) to perform its duties or obligations in accordance
with the provisions of the Transaction Documents to which it is a party or any
failure by NF, the Borrower or any Affiliate thereof to perform its respective
duties under any Collateral Portfolio;

(viii) any inability to obtain any judgment in, or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Borrower or the Transferor to qualify to do business or
file any notice or business activity report or any similar report;

(ix) any action taken by the Borrower or the Servicer in the enforcement or
collection of the Collateral Portfolio which results in any claim, suit or
action of any kind pertaining to the Collateral Portfolio or which reduces or
impairs the rights of the Administrative Agent, Lender Agent or Lender with
respect to any Loan Asset or the value of any such Loan Asset;

(x) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with the Underlying Collateral or services that are the subject of
any Collateral Portfolio;

(xi) any claim, suit or action of any kind arising out of or in connection with
Environmental Laws relating to the Borrower or the Collateral Portfolio,
including any vicarious liability;

 

133



--------------------------------------------------------------------------------

(xii) the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

(xiii) any repayment by the Administrative Agent, the Lender Agents, the Lenders
or a Secured Party of any amount previously distributed in payment of Advances
or payment of Yield or Fees or any other amount due hereunder, in each case
which amount the Administrative Agent, the Lender Agents, the Lenders or a
Secured Party believes in good faith is required to be repaid;

(xiv) the commingling by the Borrower or the Servicer of Collections required to
be remitted to the Collection Account with other funds;

(xv) any investigation, litigation or proceeding related to this Agreement (or
the Transaction Documents), or the use of proceeds of Advances or the Collateral
Portfolio, or the administration of the Loan Assets by the Borrower or the
Servicer (unless such administration is carried out by the Backup Servicer in
the capacity of the Servicer, if applicable);

(xvi) any failure by the Borrower to give reasonably equivalent value to the
Transferor in consideration for the transfer by the Transferor to the Borrower
of any item of Collateral Portfolio or any attempt by any Person to void or
otherwise avoid any such transfer under any statutory provision or common law or
equitable action, including, without limitation, any provision of the Bankruptcy
Code;

(xvii) the use of the proceeds of any Advance in a manner other than as provided
in this Agreement and the Transaction Documents; or

(xviii) any failure of the Borrower, the Servicer or any of their respective
agents or representatives to remit to the Collection Account within two Business
Days of receipt, Collections with respect to the Collateral Portfolio remitted
to the Borrower, the Servicer or any such agent or representative (other than
such a failure on the part of the Backup Servicer in the capacity of Servicer,
if applicable).

(b) Any amounts subject to the indemnification provisions of this Section 9.01
shall be paid by the Borrower to the Administrative Agent on behalf of the
applicable Indemnified Party within five Business Days following receipt by the
Borrower of the Administrative Agent’s written demand therefor on behalf of the
applicable Indemnified Party (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts). The Administrative Agent, on behalf of
any Indemnified Party making a request for indemnification under this
Section 9.01, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of the Indemnified Amounts
with respect to which such indemnification is requested, which certificate shall
be conclusive absent demonstrable error.

(c) If for any reason the indemnification provided above in this Section 9.01 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless in respect of any losses, claims, damages or liabilities, then
the Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Borrower on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations; provided that the Borrower shall not be required to
contribute in respect of any Indemnified Amounts excluded in Section 9.01(a).

 

134



--------------------------------------------------------------------------------

(d) If the Borrower has made any payments in respect of Indemnified Amounts to
the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 9.01 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Borrower in an amount equal to the amount it has collected from others in
respect of such Indemnified Amounts, without interest.

(e) The obligations of the Borrower under this Section 9.01 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Lender
Agents, the Servicer, the Collateral Agent, the Account Bank, the Backup
Servicer, the Collateral Administrator or the Collateral Custodian and the
termination of this Agreement.

SECTION 9.02 Indemnities by Servicer.

(a) Without limiting any other rights which any Indemnified Party may have
hereunder or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence, bad faith or willful misconduct on the part of any Indemnified
Party claiming indemnification hereunder as determined in a final decision by a
court of competent jurisdiction:

(i) the inclusion, in any computations made by it in connection with any
Borrowing Base Certificate or other report prepared by it hereunder, of any Loan
Assets which were not Eligible Loan Assets as of the date of any such
computation;

(ii) reliance on any representation or warranty made or deemed made by the
Servicer or any of its officers under or in connection with this Agreement or
any other Transaction Document, any Servicing Report, Servicer’s Certificate or
any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered;

(iii) the failure by the Servicer to comply with (A) any term, provision or
covenant contained in this Agreement or any other Transaction Document, or any
other agreement executed in connection with this Agreement, or (B) any
Applicable Law applicable to it with respect to any Portfolio Assets;

(iv) any litigation, proceedings or investigation against the Servicer;

(v) any action or inaction by the Servicer that causes the Collateral Agent, for
the benefit of the Secured Parties, not to have a first priority perfected
security interest in the Collateral Portfolio, free and clear of any Lien other
than Permitted Liens, whether existing at the time of the related Advance or any
time thereafter;

(vi) the commingling by the Servicer of Collections required to be remitted to
the Collection Account with other funds;

 

135



--------------------------------------------------------------------------------

(vii) any failure of the Servicer or any of its agents or representatives
(including, without limitation, agents, representatives and employees of such
Servicer acting pursuant to authority granted under Section 6.01 hereof) to
remit to Collection Account, Collections with respect to Loan Assets remitted to
the Servicer or any such agent or representative within two Business Days of
receipt;

(viii) the Servicer or any of its agents or representatives (including, without
limitation, agents, representatives and employees of such Servicer acting
pursuant to authority granted under Section 6.01 hereof) permits or causes or
authorizes the withdraw from the Collection Account of amounts not expressly
authorized for withdrawal hereunder;

(ix) the failure by the Servicer to perform any of its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document or errors or omissions related to such duties;

(x) failure or delay in assisting a successor Servicer in assuming each and all
of the Servicer’s obligations to service and administer the Collateral
Portfolio, or failure or delay in complying with instructions from the
Administrative Agent with respect thereto; or

(xi) any of the events or facts giving rise to a breach of any of the Servicer’s
representations, warranties, agreements or covenants set forth in Article IV,
Article V or Article VI of this Agreement.

(b) Any amounts subject to the indemnification provisions of this Section 9.02
shall be paid by the Servicer to the Administrative Agent on behalf of the
applicable Indemnified Party within five Business Days following receipt by the
Servicer of the Administrative Agent’s written demand therefor on behalf of the
applicable Indemnified Party (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts). The Administrative Agent, on behalf of
any Indemnified Party making a request for indemnification under this
Section 9.02, shall submit to the Servicer a certificate setting forth in
reasonable detail the basis for and the computations of the Indemnified Amounts
with respect to which such indemnification is requested, which certificate shall
be conclusive absent demonstrable error.

(c) If for any reason the indemnification provided above in this Section 9.02 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless in respect of any losses, claims, damages or liabilities, then
the Servicer shall contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Servicer on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations; provided that the Servicer shall not be required to
contribute in respect of any Indemnified Amounts excluded in Section 9.02(a).

(d) If the Servicer has made any payments in respect of Indemnified Amounts to
the Administrative Agent on behalf of an Indemnified Party pursuant to this
Section 9.02 and such Indemnified Party thereafter collects any of such amounts
from others, such Indemnified Party will promptly repay such amounts collected
to the Servicer in an amount equal to the amount it has collected from others in
respect of such Indemnified Amounts, without interest.

 

136



--------------------------------------------------------------------------------

(e) The Servicer shall have no liability for making indemnification hereunder to
the extent any such indemnification constitutes recourse for uncollectible or
uncollected Loan Assets.

(f) The obligations of the Servicer under this Section 9.02 shall survive the
resignation or removal of the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Account Bank, the Backup Servicer or the
Collateral Custodian and the termination of this Agreement.

(g) Any indemnification pursuant to this Section 9.02 shall not be payable from
the Collateral Portfolio.

Each applicable Indemnified Party shall deliver to the Indemnifying Party under
Section 9.01 and Section 9.02, within a reasonable time after such Indemnified
Party’s receipt thereof, copies of all notices and documents (including court
papers) received by such Indemnified Party relating to the claim giving rise to
the Indemnified Amounts.

SECTION 9.03 Legal Proceedings. In the event an Indemnified Party becomes
involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 9.01, the first sentence of Section 9.02 or Section 9.02(d), as
applicable), the Indemnifying Party may assume the defense of the Action at its
expense with counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party shall have the right to retain separate counsel in connection
with the Action, and the Indemnifying Party shall not be liable for the legal
fees and expenses of the Indemnified Party after the Indemnifying Party has done
so; provided that if the Indemnified Party determines in good faith that there
may be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the reasonable legal fees and expenses
of the Indemnified Party shall be paid by the Indemnifying Party; provided,
further, that the Indemnifying Party shall not, in connection with any one
Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees or expenses of more than one separate firm of attorneys (and
any required local counsel) for such Indemnified Party, which firm (and local
counsel, if any) shall be designated in writing to the Indemnifying Party by the
Indemnified Party. If the Indemnifying Party elects to assume the defense of the
Action, it shall have full control over the conduct of such defense; provided
that the Indemnifying Party and its counsel shall, as reasonably requested by
the Indemnified Party or its counsel, consult with and keep them informed with
respect to the conduct of such defense. The Indemnifying Party shall not settle
an Action without the prior written approval of the Indemnified Party unless
such settlement provides for the full and unconditional release of the
Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in
connection with the defense of the Action.

SECTION 9.04 After-Tax Basis. Indemnification under Section 9.01 and 9.02 shall
be in an amount necessary to make the Indemnified Party whole after taking into
account any Tax consequences to the

 

137



--------------------------------------------------------------------------------

Indemnified Party of the receipt of the indemnity provided hereunder, including
the effect of such Tax or refund on the amount of Tax measured by net income or
profits that is or was payable by the Indemnified Party.

ARTICLE X.

THE ADMINISTRATIVE AGENT AND THE LENDER AGENTS

SECTION 10.01 The Administrative Agent.

(a) Appointment. Each Lender Agent and each Secured Party hereby appoints and
authorizes the Administrative Agent as its agent hereunder and hereby further
authorizes the Administrative Agent to appoint additional agents to act on its
behalf and for the benefit of each Lender Agent and each Secured Party. Each
Lender Agent and each Secured Party further authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Transaction
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Lender Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement or any other Transaction Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or attorney in
fact that it selects with reasonable care.

(c) Administrative Agent’s Reliance, Etc. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any of the other Transaction Documents,
except for its or their own gross negligence or willful misconduct as determined
in a final decision by a court of competent jurisdiction. Each Lender, Lender
Agent and each Secured Party hereby waives any and all claims against the
Administrative Agent or any of its Affiliates for any action taken or omitted to
be taken by the Administrative Agent or any of its Affiliates under or in
connection with this Agreement or any of the other Transaction Documents, except
for its or their own gross negligence or willful misconduct as determined in a
final decision by a court of competent jurisdiction. Without limiting the
foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Transferor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in

 

138



--------------------------------------------------------------------------------

or in connection with this Agreement; (iii) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or any of the other Transaction Documents on the
part of the Borrower, the Transferor or the Servicer or to inspect the property
(including the books and records) of the Borrower, the Transferor or the
Servicer; (iv) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any of the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto; and (v) shall incur no liability under or
in respect of this Agreement or any of the other Transaction Documents by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

(d) Actions by Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of any Lender Agent as it deems appropriate and, if it so requests,
it shall first be indemnified to its satisfaction by the Lender Agents and
Lenders (other than the Conduit Lenders) against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or consent of the Lender Agent
or Lenders; provided that, notwithstanding anything to the contrary herein, the
Administrative Agent shall not be required to take any action hereunder if the
taking of such action, in the reasonable determination of the Administrative
Agent, shall be in violation of any Applicable Law or contrary to any provision
of this Agreement or shall expose the Administrative Agent to liability
hereunder or otherwise. In the event the Administrative Agent requests the
consent of a Lender Agent or Lender pursuant to the foregoing provisions and the
Administrative Agent does not receive a consent (either positive or negative)
from such Person within ten Business Days of such Person’s receipt of such
request, then such Lender or Lender Agent shall be deemed to have declined to
consent to the relevant action.

(e) Notice of Event of Default, Unmatured Event of Default or Servicer
Termination Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Administrative Agent has
received written notice from a Lender, Lender Agent, the Borrower or the
Servicer referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Servicer Termination Event and stating that such
notice is a “Notice of Event of Default,” “Notice of Unmatured Event of Default”
or “Notice of Servicer Termination Event,” as applicable. The Administrative
Agent shall (subject to Section 10.01(c)) take such action with respect to such
Event of Default, Unmatured Event of Default or Servicer Termination Event as
may be requested by any Lender Agent acting jointly or as the Administrative
Agent shall deem advisable or in the best interest of the Administrative Agent.

(f) Credit Decision with Respect to the Administrative Agent. Each Lender Agent
and each Secured Party acknowledges that none of the Administrative Agent or any
of its Affiliates has made any representation or warranty to it, and that no act
by the Administrative Agent hereinafter taken, including any consent to and
acceptance of any assignment or review of the affairs of the Borrower, the
Servicer, the Transferor or any of their respective Affiliates or review or
approval of any of the Collateral Portfolio, shall be deemed to constitute any
representation or warranty by any of the Administrative Agent or its Affiliates
to any Lender Agent as to any matter, including whether the Administrative Agent
has disclosed material information in its possession. Each Lender Agent and each
Secured Party acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of

 

139



--------------------------------------------------------------------------------

the Administrative Agent’s Affiliates, and based upon such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Agreement and the other Transaction Documents to which it is
a party. Each Lender Agent and each Secured Party also acknowledges that it
will, independently and without reliance upon the Administrative Agent, or any
of the Administrative Agent’s Affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement and the other
Transaction Documents to which it is a party. Each Lender Agent and each Secured
Party hereby agrees that the Administrative Agent shall not have any duty or
responsibility to provide any Lender Agent with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower, the Servicer, the Transferor or
their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Affiliates.

(g) Indemnification of the Administrative Agent. Each Lender and Lender Agent
(other than the Conduit Lenders) agrees to indemnify the Administrative Agent
(to the extent not reimbursed by the Borrower or the Servicer), ratably in
accordance with its Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any of the other Transaction
Documents, or any action taken or omitted by the Administrative Agent hereunder
or thereunder; provided that the Lender Agents and Lender shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined in a
final decision by a court of competent jurisdiction; provided, further, that no
action taken in accordance with the directions of any Lender or Lender Agent
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Article X. Without limitation of the foregoing, each Lender
(other than the Conduit Lenders) agrees to reimburse the Administrative Agent,
ratably in accordance with its Pro Rata Share, promptly upon demand for any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and the other Transaction Documents, to the extent that such expenses are
incurred in the interests of or otherwise in respect of the Administrative
Agent, the Lender Agents or Lenders hereunder or thereunder and to the extent
that the Administrative Agent is not reimbursed for such expenses by the
Borrower or the Servicer.

(h) Successor Administrative Agent. The Administrative Agent may resign at any
time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender Agent and the Borrower and may be removed at any
time with cause by the Lender Agents and the Borrower acting jointly. Upon any
such resignation or removal, the Lender Agents acting jointly shall appoint a
successor Administrative Agent (which, so long as no Event of Default is then
continuing, shall not be a Competitor and shall otherwise be subject to the
consent of the Borrower, such consent not to be unreasonably withheld with
respect to a proposed successor that is not a Competitor). Each Lender Agent
agrees that it shall not unreasonably withhold or delay its approval of the
appointment of a successor Administrative Agent. If no such successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation or the removal of the retiring Administrative Agent, then
the retiring Administrative Agent may, on behalf of the Secured Parties, appoint
a successor Administrative Agent which successor Administrative Agent

 

140



--------------------------------------------------------------------------------

shall be either (i) a commercial bank organized under the laws of the United
States or of any state thereof and have a combined capital and surplus of at
least $50,000,000 or (ii) an Affiliate of such a bank, and (iii) so long as no
Event of Default is continuing, shall not be a Competitor. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article X shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

(i) Payments by the Administrative Agent. Unless specifically allocated to a
specific Lender Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Lenders shall be allocated
in accordance with their related Lender’s respective Pro Rata Share on the
Business Day received by the Administrative Agent, unless such amounts are
received after 1:00 p.m. on such Business Day, in which case the Administrative
Agent shall use its reasonable efforts to pay such amounts to each Lender Agent
on such Business Day, but, in any event, shall pay such amounts to such Lender
Agent not later than the following Business Day.

SECTION 10.02 The Lender Agents.

(a) Authorization and Action. Each Lender, respectively, hereby designates and
appoints its applicable Lender Agent to act as its agent hereunder and under
each other Transaction Document, and authorizes such Lender Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Lender Agent by the terms of this Agreement and the other Transaction
Documents, together with such powers as are reasonably incidental thereto. No
Lender Agent shall have any duties or responsibilities, except those expressly
set forth herein or in any other Transaction Document, or any fiduciary
relationship with its related Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Lender
Agent shall be read into this Agreement or any other Transaction Document or
otherwise exist for such Lender Agent. In performing its functions and duties
hereunder and under the other Transaction Documents, each Lender Agent shall act
solely as agent for its related Lender and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
the Borrower or the Servicer or any of the Borrower’s or the Servicer’s
successors or assigns. No Lender Agent shall be required to take any action that
exposes such Lender Agent to personal liability or that is contrary to this
Agreement, any other Transaction Document or Applicable Law. The appointment and
authority of each Lender Agent hereunder shall terminate upon the indefeasible
payment in full of all Obligations. Each Lender Agent hereby authorizes the
Administrative Agent to file any UCC financing statement deemed necessary by the
Administrative Agent on behalf of such Lender Agent (the terms of which shall be
binding on such Lender Agent ).

(b) Delegation of Duties. Each Lender Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Lender Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

141



--------------------------------------------------------------------------------

(c) Exculpatory Provisions. Neither any Lender Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct as determined in a final decision by a
court of competent jurisdiction), or (ii) responsible in any manner to its
related Lender for any recitals, statements, representations or warranties made
by the Borrower or the Servicer contained in Article IV, any other Transaction
Document or any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement or any
other Transaction Document, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, any other
Transaction Document or any other document furnished in connection herewith or
therewith, or for any failure of the Borrower or the Servicer to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in this Agreement, or for the perfection, priority, condition, value
or sufficiency of any collateral pledged in connection herewith. No Lender Agent
shall be under any obligation to its related Lender to ascertain or to inquire
as to the observance or performance of any of the agreements or covenants
contained in, or conditions of, this Agreement or any other Transaction
Document, or to inspect the properties, books or records of the Borrower or the
Servicer. No Lender Agent shall be deemed to have knowledge of any Event of
Default or Unmatured Event of Default unless such Lender Agent has received
notice from the Borrower or its related Lender.

(d) Reliance by Lender Agent. Each Lender Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by such Lender Agent. Each
Lender Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of its related Lender as it deems
appropriate and it shall first be indemnified to its satisfaction by its related
Lenders (other than the Conduit Lenders); provided that, unless and until such
Lender Agent shall have received such advice, such Lender Agent may take or
refrain from taking any action, as the Lender Agent shall deem advisable and in
the best interests of its related Lender. Each Lender Agent shall in all cases
be fully protected in acting, or in refraining from acting, in accordance with a
request of its related Lender, and such request and any action taken or failure
to act pursuant thereto shall be binding upon its related Lender.

(e) Non-Reliance on Lender Agent. Each Lender expressly acknowledges that
neither its related Lender Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by such Lender Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Servicer, shall be deemed to constitute any representation or warranty by such
Lender Agent. Each Lender represents and warrants to its related Lender Agent
that it has and will, independently and without reliance upon its related Lender
Agent, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower and made its own decision to enter into this Agreement, the other
Transaction Documents and all other documents related hereto or thereto.

(f) The Lender Agents are in their Respective Individual Capacities. Each Lender
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as though such Lender Agent were not a Lender Agent hereunder. With
respect to Advances pursuant to this Agreement, each Lender Agent shall have the

 

142



--------------------------------------------------------------------------------

same rights and powers under this Agreement in its individual capacity as any
Lender and may exercise the same as though it were not a Lender Agent, and the
terms “Lender,” and “Lenders,” shall include the Lender Agent in its individual
capacity.

(g) Successor Lender Agent. Each Lender Agent may, upon five days’ notice to the
Borrower and its related Lender, and such Lender Agent will, upon the direction
of its related Lender resign as the Lender Agent for such Lender. If any Lender
Agent shall resign, then its related Lender during such five day period shall
appoint a successor agent that, so long as no Event of Default is continuing,
shall not be a Competitor. If for any reason no successor agent is appointed by
such Lender during such five day period, then effective upon the termination of
such five day period, and the Borrower shall make all payments in respect of the
Obligations due to such Lender directly to such Lender, and for all purposes
shall deal directly with such Lender. After any retiring Lender Agent’s
resignation hereunder as a Lender Agent, the provisions of Articles IX and X
shall inure to its benefit with respect to any actions taken or omitted to be
taken by it while it was a Lender Agent under this Agreement.

ARTICLE XI.

COLLATERAL AGENT

SECTION 11.01 Designation of Collateral Agent.

(a) Initial Collateral Agent. Each of the Borrower, the Administrative Agent and
the Lender Agents hereby designate and appoint the Collateral Agent to act as
its agent for the purposes of perfection of a security interest in the
Collateral Portfolio and hereby authorizes the Collateral Agent to take such
actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.

(b) Successor Collateral Agent. Upon the Collateral Agent’s receipt of a
Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 11.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

(c) Secured Party. The Administrative Agent, the Lender Agents and the Lenders
hereby appoint Citibank, in its capacity as Collateral Agent hereunder, as their
agent for the purposes of perfection of a security interest in the Collateral
Portfolio. Citibank, in its capacity as Collateral Agent hereunder, hereby
accepts such appointment and agrees to perform the duties set forth in
Section 11.02(b).

SECTION 11.02 Duties of Collateral Agent.

(a) Appointment. The Borrower, the Administrative Agent and the Lender Agents
each hereby appoints Citibank to act as Collateral Agent, for the benefit of the
Secured Parties. The Collateral Agent hereby accepts such appointment and agrees
to perform the duties and obligations with respect thereto set forth herein.

 

143



--------------------------------------------------------------------------------

(b) Duties. On or before the initial Advance Date, and until its removal
pursuant to Section 11.05, the Collateral Agent shall perform, on behalf of the
Secured Parties, the following duties and obligations:

(i) The Collateral Agent shall calculate amounts to be remitted pursuant to
Section 2.04 to the applicable parties and notify the Servicer and the
Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05);

(ii) The Collateral Agent shall instruct the Account Bank to make payments
pursuant to the terms of the Servicing Report or as otherwise directed in
accordance with Sections 2.04 or 2.05 (the “Payment Duties”).

(iii) The Collateral Agent shall provide to the Servicer a copy of all written
notices and communications identified as being sent to it in connection with the
Loan Assets and the other Collateral Portfolio held hereunder which it receives
from the related Obligor, participating bank or agent bank. In no instance shall
the Collateral Agent be under any duty or obligation to take any action on
behalf of the Servicer in respect of the exercise of any voting or consent
rights, or similar actions, unless it receives specific written instructions
from the Servicer, prior to the occurrence of an Event of Default or the
Administrative Agent, after the occurrence of Event of Default, in which event
the Collateral Agent shall vote, consent or take such other action in accordance
with such instructions.

(c) (i) The Administrative Agent, each Lender Agent and each Secured Party
further authorizes the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are expressly delegated to the Collateral Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. In furtherance, and without limiting the generality of the foregoing,
each Secured Party hereby appoints the Collateral Agent (acting at the direction
of the Administrative Agent) as its agent to execute and deliver all further
instruments and documents, and take all further action that the Administrative
Agent deems necessary or desirable in order to perfect, protect or more fully
evidence the security interests granted by the Borrower hereunder, or to enable
any of them to exercise or enforce any of their respective rights hereunder,
including, without limitation, the execution by the Collateral Agent as secured
party/assignee of such financing or continuation statements, or amendments
thereto or assignments thereof, relative to all or any of the Loan Assets now
existing or hereafter arising, and such other instruments or notices, as may be
necessary or appropriate for the purposes stated hereinabove. Nothing in this
Section 11.02(c) shall be deemed to relieve the Borrower or the Servicer of
their respective obligations to protect the interest of the Collateral Agent
(for the benefit of the Secured Parties) in the Collateral Portfolio, including
to file financing and continuation statements in respect of the Collateral
Portfolio in accordance with Section 5.01(t).

(ii) The Administrative Agent may direct the Collateral Agent to take any such
incidental action hereunder. With respect to other actions which are incidental
to the actions specifically delegated to the Collateral Agent hereunder, the
Collateral Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Administrative Agent; provided that the Collateral Agent shall not be required
to take any action hereunder at the request of the Administrative Agent, any
Secured Party or otherwise if

 

144



--------------------------------------------------------------------------------

the taking of such action, in the reasonable determination of the Collateral
Agent, (x) shall be in violation of any Applicable Law or contrary to any
provisions of this Agreement or (y) shall expose the Collateral Agent to
liability hereunder or otherwise (unless it has received indemnity which it
reasonably deems to be satisfactory with respect thereto). In the event the
Collateral Agent requests the consent of the Administrative Agent and the
Collateral Agent does not receive a consent (either positive or negative) from
the Administrative Agent within 10 Business Days of its receipt of such request,
then the Administrative Agent shall be deemed to have declined to consent to the
relevant action.

(iii) Except as expressly provided herein, the Collateral Agent shall not be
under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement
(x) unless and until (and to the extent) expressly so directed by the
Administrative Agent or (y) prior to the Final Maturity Date (and upon such
occurrence, the Collateral Agent shall act in accordance with the written
instructions of the Administrative Agent pursuant to clause (x)). The Collateral
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the request or direction of any Secured Party, to the extent
that this Agreement provides such Secured Party the right to so direct the
Collateral Agent, or the Administrative Agent. The Collateral Agent shall not be
deemed to have notice or knowledge of any matter hereunder, including an Event
of Default, unless a Responsible Officer of the Collateral Agent has knowledge
of such matter or written notice thereof is received by the Collateral Agent.

(d) If, in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, the Collateral Agent
may request written instructions from the Administrative Agent as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within two Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such two Business Day period except to the extent it
has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

(e) Concurrently herewith, the Administrative Agent directs the Collateral Agent
and the Collateral Agent is authorized to enter into the Collection Account
Agreement. For the avoidance of doubt, all of the Collateral Agent’s rights,
protections and immunities provided herein shall apply to the Collateral Agent
for any actions taken or omitted to be taken under the Collection Account
Agreement in such capacity.

SECTION 11.03 Merger or Consolidation.

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

 

145



--------------------------------------------------------------------------------

SECTION 11.04 Collateral Agent Compensation.

(a) Compensation. As compensation for its Collateral Agent activities hereunder,
the Collateral Agent shall be entitled to the Collateral Agent Fees and
Collateral Agent Expenses from the Borrower, payable to the extent of funds
available therefor pursuant to the provisions of Section 2.04. The Collateral
Agent’s entitlement to receive the Collateral Agent Fees shall cease on the
earlier to occur of: (i) its removal as Collateral Agent pursuant to
Section 11.05, (ii) its resignation as Collateral Agent pursuant to
Section 11.07 or (ii) the termination of this Agreement.

(b) Negative Covenant Regarding Compensation. The Collateral Agent will not make
any changes to the Collateral Agent Fees without the prior written approval of
the Administrative Agent and the Borrower.

SECTION 11.05 Collateral Agent Removal.

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Agent Termination Notice, the Collateral Agent shall
continue to act in such capacity until a successor Collateral Agent (who, so
long as no Event of Default is continuing, shall not be a Competitor) has been
appointed and has agreed to act as Collateral Agent hereunder; provided that the
Collateral Agent shall continue to receive compensation of its fees and expenses
in accordance with Section 11.04 above while so serving as the Collateral Agent
prior to a successor Collateral Agent being appointed.

SECTION 11.06 Limitation on Liability.

(a) The Collateral Agent may conclusively rely on and shall be fully protected
in acting upon any certificate, instrument, opinion, notice, letter, telegram or
other document delivered to it and that in good faith it reasonably believes to
be genuine and that has been signed by the proper party or parties. The
Collateral Agent may rely conclusively on and shall be fully protected in acting
upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.

(b) The Collateral Agent may consult counsel satisfactory to it and the advice
or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Agent shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Agent makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

 

146



--------------------------------------------------------------------------------

(e) The Collateral Agent shall have no duties or responsibilities except such
duties and responsibilities as are specifically set forth in this Agreement and
no covenants or obligations shall be implied in this Agreement against the
Collateral Agent. Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Agent shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing,
it is hereby expressly agreed and stipulated by the other parties hereto that
the Collateral Agent shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

(f) The Collateral Agent shall not be required to expend or risk its own funds
in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Agent is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

(h) Subject in all cases to the last sentence of Section 2.05, in case any
reasonable question arises as to its duties hereunder, the Collateral Agent may,
prior to the occurrence of an Event of Default or the Final Maturity Date,
request instructions from the Servicer and may, after the occurrence of an Event
of Default or the Final Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

(i) The Collateral Agent shall not be liable for the acts or omissions of the
Collateral Custodian under this Agreement and shall not be required to monitor
the performance of the Collateral Custodian. Notwithstanding anything herein to
the contrary, the Collateral Agent shall have no duty to perform any of the
duties of the Collateral Custodian under this Agreement.

SECTION 11.07 Collateral Agent Resignation.

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld (and, so
long as no Event of Event of Default or Unmatured Event of Default is then
continuing, with the consent of the Borrower, such consent not to be
unreasonably withheld). Upon receiving such notice of resignation, the
Administrative Agent (acting at the direction of the Majority Lenders) shall
promptly appoint a successor collateral agent or collateral agents by written
instrument, in duplicate, executed by the Administrative Agent, one copy of
which shall be delivered to the Collateral Agent so resigning and one copy to
the successor collateral agent or collateral agents, together with a copy to the
Borrower, Servicer and Collateral Custodian. If no successor

 

147



--------------------------------------------------------------------------------

collateral agent shall have been appointed and an instrument of acceptance by a
successor Collateral Agent shall not have been delivered to the Collateral Agent
within 45 days after the giving of such notice of resignation, the resigning
Collateral Agent may petition any court of competent jurisdiction for the
appointment of a successor Collateral Agent. Notwithstanding anything herein to
the contrary, the Collateral Agent may not resign prior to a successor
Collateral Agent being appointed.

ARTICLE XII.

MISCELLANEOUS

SECTION 12.01 Amendments and Waivers.

(a) (i) No amendment or modification of any provision of this Agreement shall be
effective without the written agreement of the Borrower, the Servicer, the
Majority Lenders and, solely if such amendment or modification would adversely
affect the rights and obligations of the Administrative Agent, the Collateral
Agent, the Backup Servicer, the Account Bank or the Collateral Custodian, the
written agreement of the Administrative Agent, the Collateral Agent, the Account
Bank, the Backup Servicer or the Collateral Custodian, as applicable and (ii) no
termination or waiver of any provision of this Agreement or consent to any
departure therefrom by the Borrower or the Servicer shall be effective without
the written concurrence of the Majority Lenders. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

(b) Notwithstanding the provisions of Section 12.01(a), (i) the written consent
of all of the Lenders holding Commitments shall be required for any amendment,
modification or waiver (A) reducing (without payment thereon) the principal
amount due and owing under any outstanding Advances or the Yield thereon, or any
fees payable to Lenders holding Commitments pursuant to this Agreement,
(B) postponing any date for any payment of any Advance, or the Yield thereon,
(C) modifying the provisions of this Section 12.01, (D) extending the Scheduled
Commitment Termination Date or the Scheduled Maturity Date, (E) of any of the
following defined terms (and any defined terms used in and material to
calculating any of the following defined terms): Borrowing Base, Collateral
Quality Test, Concentration Limits, Eligible Loan Asset, Minimum Credit
Enhancement, and Assigned Value Adjustment Event, and (F) of any provision of
Section 2.04, and (ii) the written consent of the Required Lenders shall be
required for any amendment, modification or waiver not otherwise set forth in
clause (i) of this Section 12.01(b) which (A) amends, modifies or waives any
Financial Covenant (whether of the Borrower or of NF) or (B) amends, modifies or
waives any negative covenant of the Borrower or Servicer set forth in Sections
5.02 or 5.05.

(c) The Administrative Agent shall provide S&P with a copy of any amendment,
restatement, supplement or other modification of this Agreement or any of the
other Transaction Documents as long as the transaction is funded in a Conduit
Lender and the commercial paper of which is rated by S&P.

(d) Notwithstanding anything to the contrary contained herein, no Defaulting
Lender shall have any right to approve or vote on any amendment, waiver or
consent hereunder, except that the Commitment of such Defaulting Lender shall
not be increased or extended without the consent of such Defaulting Lender.

 

148



--------------------------------------------------------------------------------

SECTION 12.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth below:

 

If to the Borrower:   

NFIC SPV LLC

520 Madison Avenue

New York, NY 10022

Attention: Mr. Ian Sandler, Chief Operating Officer

and General Counsel

Facsimile No.: (212) 813-4895

Phone No.: (212) 813-4895

If to the Servicer:   

NF Investment Corp.

520 Madison Avenue

New York, NY 10022

Attention: Mr. Ian Sandler, Chief Operating Officer

and General Counsel

Facsimile No.: (212) 813-4895

Phone No.: (212) 813-4895

If to the Transferor:   

NF Investment Corp.

520 Madison Avenue

New York, NY 10022

Attention: Mr. Ian Sandler, Chief Operating Officer

and General Counsel

Facsimile No.: (212) 813-4895

Phone No.: (212) 813-4895

With a copy to (with respect to the Borrower, the Servicer and the Transferor):
  

Dominic K.L. Yoong, Esq.

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Facsimile No.: (213) 891-8763

Email: dominic.yoong@lw.com

If to the Lender:   

Citibank, N.A.,

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

With a copy to:   

Citibank, N.A.,

750 Washington Boulevard

Stamford, Connecticut 06901

Attention: Mr. Robert Kohl, Director

Facsimile No.: (914) 274-9038

Email: robert.kohl@citi.com

 

149



--------------------------------------------------------------------------------

If to the Collateral Agent:   

Citibank, N.A.,

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

If to the Administrative Agent   

Citibank, N.A.,

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

With a copy to (with respect to the Collateral Agent and Administrative Agent):
  

Citibank, N.A.,

750 Washington Boulevard

Stamford, Connecticut 06901

Attention: Mr. Robert Kohl, Director

Facsimile No.: (914) 274-9038

Email: robert.kohl@citi.com

and with a copy to (with respect to the Collateral Agent and Administrative
Agent):   

Terry D. Novetsky, Esq.

Kaye Scholer, LLP

425 Park Avenue

New York, New York 10022

Facsimile No.: (212) 836-6490

Email: terry.novetsky@kayescholer.com

If to the Account Bank:   

Wells Fargo Bank, National Association

Corporate Trust Services, Asset Backed Securities

625 Marquette Avenue,

Minneapolis, Minnesota 55402

Attention: Chad Schafer

Facsimile No.: (612) 667-3464

Email: chad.d.schafer@wellsfargo.com

If to the Collateral Administrator:   

Wells Fargo Bank, National Association

Corporate Trust Services, Asset Backed Securities

625 Marquette Avenue,

Minneapolis, Minnesota 55402

Attention: Chad Schafer

Facsimile No.: (612) 667-3464

Email: chad.d.schafer@wellsfargo.com

 

150



--------------------------------------------------------------------------------

If to the Backup Servicer or Collateral Custodian:   

Wells Fargo Bank, National Association

Corporate Trust Services, Asset Backed Securities

625 Marquette Avenue,

Minneapolis, Minnesota 55402

Attention: Chad Schafer

Facsimile No.: (612) 667-3464

Email: chad.d.schafer@wellsfargo.com

With files delivered to:   

Wells Fargo Bank, National Association

ABS Custody Vault

1055 10th Ave. SE

MAC N9401-011

Minneapolis, MN 55414

Attention: Corporate Trust Services—

Asset-Backed Securities Vault

Facsimile No.: (612) 667-8058

Phone No: (612) 667-1080

With a copy to:   

Citibank, N.A.,

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

and with a copy to:   

Citibank, N.A.,

750 Washington Boulevard

Stamford, Connecticut 06901

Attention: Mr. Robert Kohl, Director

Facsimile No.: (914) 274-9038

Email: robert.kohl@citi.com

or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Notices and communications by facsimile and
e-mail shall be effective when sent, and notices and communications sent by
other means shall be effective when received.

SECTION 12.03 No Waiver Remedies. No failure on the part of the Administrative
Agent, the Collateral Agent, any Lender or any Lender Agent to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

SECTION 12.04 Binding Effect; Assignability; Multiple Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Servicer, the Administrative Agent, each Lender, the Lender
Agents, the Collateral Agent, the Account Bank, the Collateral Custodian and
their respective successors and permitted assigns. Each Lender and their
respective successors and assigns may assign (with the consent of the
Administrative Agent, such consent not to be unreasonably withheld), or grant a
security interest or sell a participation interest in,

 

151



--------------------------------------------------------------------------------

(i) this Agreement and such Lender’s rights and obligations hereunder and
interest herein in whole or in part (including by way of the sale of
participation interests therein) or (ii) any Advance (or portion thereof) or any
Revolving Note (or any portion thereof) to any Eligible Assignee; provided that
prior to an Event of Default (unless waived or rescinded), consent of the
Borrower (such consent not to be unreasonably withheld) shall be required for
(x) a Liquidity Bank to assign to any Eligible Assignee that is not a Liquidity
Bank, a Conduit Lender in such Liquidity Bank’s Lender Group or an Affiliate of
a Liquidity Bank or (y) an Institutional Lender to assign to any Eligible
Assignee that is not an Affiliate of such Lender. Any such assignee, that is
not, immediately prior thereto, a Lender hereunder (which, for the avoidance of
doubt, shall not include the purchaser of a participation interest or the
grantee of a security interest, but which shall include any such grantee of a
security interest at the time of completion, but not before, of any foreclosure
on such security interest where such grantee seeks to become a Lender hereunder)
shall execute and deliver to the Servicer, the Borrower and the Administrative
Agent a fully-executed Transferee Letter substantially in the form of Exhibit N
hereto (a “Transferee Letter”) and a fully-executed Joinder Supplement. The
parties to any such assignment, grant or sale of a participation interest shall
execute and deliver to the related Lender Agent for its acceptance and recording
in its books and records, such agreement or document as may be satisfactory to
such parties and the applicable Lender Agent. None of the Borrower, the
Transferor or the Servicer may assign, or permit any Lien to exist upon, any of
its rights or obligations hereunder or under any Transaction Document or any
interest herein or in any Transaction Document without the prior written consent
of each Lender Agent and the Administrative Agent. Nothing in this Agreement,
the Transferee Letter or Joinder Supplement shall restrict or delay a Conduit
Lender’s ability to assign its interests hereunder to its Liquidity Bank or an
Affiliate or to any other Conduit Lender in its Lender Group or to grant a
security interest in its interests hereunder to a Conduit Trustee.

(b) Notwithstanding any other provision of this Section 12.04, any Lender may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of principal and interest)
under this Agreement or under a Liquidity Agreement to secure obligations of
such Lender to a Federal Reserve Bank, without notice to or consent of the
Borrower or the Administrative Agent; provided that no such pledge or grant of a
security interest shall release such Lender from any of its obligations
hereunder or under such Liquidity Agreement, or substitute any such pledgee or
grantee for such Lender as a party hereto or to such Liquidity Agreement, as the
case may be.

(c) If a Lender (i) is a Defaulting Lender, (ii) fails to give its consent to
any amendment, waiver or action for which consent of all Lenders was required
and the Majority Lenders consented (whether pursuant to Section 12.01 or
otherwise), or (iii) requests that the Administrative Agent deliver a demand for
payment by the Borrower of amounts payable pursuant to Section 2.10(a) or (b),
then, in addition to any other rights and remedies that any Person may have, the
Borrower may, by notice to the applicable Lender Agent within 120 days after
such event (with a copy of such notice concurrently delivered to the
Administrative Agent), require such Lender Group to assign all of its rights and
obligations under the Transaction Documents to one or more Eligible Assignees
specified by the Borrower or the Administrative Agent within 20 days after the
Borrower’s notice. The Administrative Agent is irrevocably appointed as
attorney-in-fact to execute any such assignment if any member of the affected
Lender Group fails to execute same. The affected Lender Agent on behalf of the
Lender Group shall be entitled to receive, in cash, concurrently with such
assignment, all amounts owed to it under the Transaction Documents, including
all principal, interest and fees through the date of assignment (and including,
for the avoidance of doubt, any amounts payable pursuant to Section 2.10(a) or
(b) the request for which resulted in the application of this Section 12.04(c)).

 

152



--------------------------------------------------------------------------------

(d) Upon the effectuation of any assignment by any Lender of all or any of its
rights and obligations under the Transaction Documents pursuant to
Section 12.04(a) or Section 12.04(c) and the delivery to the Administrative
Agent of all assignment documentation and the Transferee Letter, the
Administrative Agent shall revise Annex A to reflect such assignment.

(e) Each Affected Party and each Indemnified Party shall be an express third
party beneficiary of this Agreement.

SECTION 12.05 Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s representations and covenants set forth in Articles
IV and V and the Servicer’s representations, covenants and duties set forth in
Articles IV, V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles III and IV and the indemnification and payment
provisions of Article IX, X and Article XII and the provisions of Section 2.10,
Section 2.11, Section 12.07, Section 12.08 and Section 12.09 shall be continuing
and shall survive any termination of this Agreement.

SECTION 12.06 GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN ACCORDANCE
WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

SECTION 12.07 Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Collateral
Agent, the Account Bank, the Backup Servicer, the Administrative Agent, the
Lenders, the Lender Agents, the Collateral Custodian, the Collateral
Administrator and their respective Affiliates under Section 9.01 and
Section 9.02 hereof, each of the Borrower and the Servicer agrees to pay on
demand all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank, the Backup Servicer, the Collateral Administrator and the
Collateral Custodian incurred in connection with the pre-closing due diligence,
preparation, execution, delivery, administration (including due diligence and
periodic auditing and inspections incurred in connection with clauses (hh) and
(ii) of Section 5.01 or following an Event of Default or Servicer Termination
Event and all other related fees and expenses), syndication, renewal, amendment
or modification of, any waiver or consent issued in connection with, this
Agreement, the Transaction Documents and the other documents to be delivered
hereunder or in connection herewith, including, without limitation, the
reasonable and documented fees, disbursements and other charges of rating agency
and accounting costs and fees, the reasonable and documented fees and
out-of-pocket expenses of counsel for the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent, the Account Bank, the Backup Servicer, the
Collateral Administrator and the Collateral Custodian with respect thereto and
with respect to advising the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Account Bank, the Collateral Administrator and
the Collateral Custodian as to their respective rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith, and all reasonable out-of-pocket costs and expenses, if any (including
counsel fees and expenses), incurred by the Administrative Agent, the Lenders,
the Lender Agents, the Collateral Agent, the Account Bank, the Backup Servicer,
the Collateral Administrator or the

 

153



--------------------------------------------------------------------------------

Collateral Custodian in connection with the enforcement or potential enforcement
of this Agreement or any Transaction Document by such Person and the other
documents to be delivered hereunder or in connection herewith.

(b) The Borrower, the Servicer and the Transferor shall pay on demand any and
all present and future stamp, sales, excise, property and other similar Taxes
and fees (“Other Taxes”) payable or determined to be payable to any Governmental
Authority in connection with the execution, delivery, enforcement of, filing and
recording of this Agreement, the other Transaction Documents or any other
document providing liquidity support, credit enhancement or other similar
support to the Lenders in connection with this Agreement or the funding or
maintenance of Advances hereunder.

(c) The Servicer and the Transferor shall pay on demand all other reasonable and
documented out-of-pocket costs, expenses and Taxes (excluding Taxes imposed on
or measured by net income or Excluded Taxes) incurred by the Administrative
Agent, the Lenders, the Lender Agents, the Collateral Agent, the Collateral
Custodian, the Backup Servicer, the Collateral Administrator and the Account
Bank, including, without limitation, all costs and expenses incurred by the
Administrative Agent, the Lender Agents and the Lenders in connection with
periodic audits of the Borrower’s, the Transferor’s or the Servicer’s books and
records.

(d) In addition, the Borrower shall pay (i) to the extent not included in the
calculation of Yield, any and all commissions of placement agents and dealers in
respect of Commercial Paper Notes issued to fund the purchase or maintenance of
Advances, and (ii) any and all costs and expenses of any issuing and paying
agent or other Person responsible for the administration of the Conduit Lenders’
Commercial Paper Notes program in connection with the preparation, completion,
issuance, delivery or payment of Commercial Paper Notes issued to fund the
purchase or maintenance of Advances.

SECTION 12.08 No Proceedings. Each of the parties hereto (by accepting the
benefits of this Agreement) hereby agrees that it will not institute against, or
join any other Person in instituting against, any Conduit Lender any Bankruptcy
Proceeding so long as any commercial paper or other senior indebtedness issued
by such Conduit Lender shall be outstanding and there shall not have elapsed one
year and one day since the last day on which any such commercial paper or other
senior indebtedness shall have been outstanding.

SECTION 12.09 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party as contained in this Agreement or any other agreement, instrument
or document entered into by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party pursuant hereto or in connection herewith shall be
had against any administrator of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or any incorporator, affiliate, stockholder,
officer, employee or director of the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party or of any such administrator, as such, by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each party hereto contained in this Agreement and all of the other
agreements, instruments and documents entered into by the Administrative Agent,
the Lenders, the Lender Agents or any Secured Party pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of such
party (and nothing in this

 

154



--------------------------------------------------------------------------------

Section 12.09 shall be construed to diminish in any way such corporate
obligations of such party), and that no personal liability whatsoever shall
attach to or be incurred by any administrator of the Administrative Agent, the
Lenders, the Lender Agents or any Secured Party or any incorporator,
stockholder, affiliate, officer, employee or director of the Lenders, the
Administrative Agent or the Lender Agents or of any such administrator, as such,
or any of them, under or by reason of any of the obligations, covenants or
agreements of the Administrative Agent, the Lenders, the Lender Agents or any
Secured Party contained in this Agreement or in any other such instruments,
documents or agreements, or are implied therefrom, and that any and all personal
liability of every such administrator of the Administrative Agent, the Lenders,
the Lender Agents or any Secured Party and each incorporator, stockholder,
affiliate, officer, employee or director of the Administrative Agent, the
Lenders, the Lender Agents or any Secured Party or of any such administrator, or
any of them, for breaches by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party of any such obligations, covenants or agreements,
which liability may arise either at common law or in equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement.

(b) Notwithstanding any contrary provision set forth herein, no claim may be
made by the Borrower, the Transferor or the Servicer or any other Person against
the Administrative Agent, the Lender Agents, the Lenders, or any Secured Party
or their respective Affiliates, directors, officers, employees, attorneys or
agents for any special, indirect, consequential or punitive damages in respect
to any claim for breach of contract or any other theory of liability arising out
of or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and the Borrower, the
Transferor and the Servicer each hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected.

(c) No obligation or liability to any Obligor under any of the Loan Assets is
intended to be assumed by the Administrative Agent, the Lenders, the Lender
Agents or any Secured Party under or as a result of this Agreement and the
transactions contemplated hereby.

(d) Notwithstanding anything in this Agreement to the contrary, no Conduit
Lender shall have any obligation to pay any amount required to be paid by it
hereunder in excess of any amount available to such Conduit Lender after paying
or making provision for the payment of its Commercial Paper Notes. All payment
obligations of each Conduit Lender hereunder are contingent on the availability
of funds in excess of the amounts necessary to pay its Commercial Paper Notes;
and each of the other parties hereto agrees that it will not have a claim under
Section 101(5) of the Bankruptcy Code if and to the extent that any such payment
obligation owed to it by a Conduit Lender exceeds the amount available to such
Conduit Lender to pay such amount after paying or making provision for the
payment of its Commercial Paper Notes.

(e) The provisions of this Section 12.09 shall survive the termination of this
Agreement.

SECTION 12.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under

 

155



--------------------------------------------------------------------------------

this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. This Agreement and any
agreements or letters (including Fee Letters) executed in connection herewith
contains the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all prior oral or written understandings other than any Fee
Letter delivered by the Servicer to the Administrative Agent and the Lender
Agents.

SECTION 12.11 Consent to Jurisdiction; Service of Process.

(a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each of the Borrower and the Servicer agrees that service of process may be
effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to the Borrower or the Servicer, as applicable, at its address
specified in Section 12.02 or at such other address as the Administrative Agent
shall have been notified in accordance herewith. Nothing in this Section 12.11
shall affect the right of the Lenders, the Administrative Agent or the Lender
Agents to serve legal process in any other manner permitted by law.

SECTION 12.12 Characterization of Conveyances Pursuant to the Contribution
Agreement.

(a) It is the express intent of the parties hereto that the conveyance of the
Eligible Loan Assets by the Transferor to the Borrower as contemplated by the
Contribution Agreement be, and be treated for all purposes (other than
accounting purposes and subject to the tax characterization of the Borrower and
the Advances described in Section 5.01(bb) and Section 5.02(j) hereof) as a
contribution by the Transferor of such Eligible Loan Assets. It is, further, not
the intention of the parties that such contribution be deemed a pledge of the
Eligible Loan Assets by the Transferor to the Borrower to secure a debt or other
obligation of the Transferor. However, in the event that, notwithstanding the
intent of the parties, the Eligible Loan Assets are held to continue to be
property of the Transferor, then the parties hereto agree that: (i) the
Contribution Agreement shall also be deemed to be a security agreement under
Applicable Law; (ii) as set forth in the Contribution Agreement, the transfer of
the Eligible Loan Assets provided for in the Contribution Agreement shall be
deemed to be a grant by the Transferor to the Borrower of a first priority
security interest (subject only to Permitted Liens) in all of the Transferor’s
right, title and interest in and to the Eligible Loan Assets and all amounts
payable to the holders of the Eligible Loan Assets in accordance with the terms
thereof and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including,
without limitation, all amounts from time to time held or invested in the
Collection Account, whether in the form of cash, instruments, securities or
other property; (iii) the possession by the Borrower (or the Collateral
Custodian on its behalf) of Loan Assets and such other items of property

 

156



--------------------------------------------------------------------------------

as constitute instruments, money, negotiable documents or chattel paper shall
be, subject to clause (iv), for purposes of perfecting the security interest
pursuant to the UCC; and (iv) acknowledgements from Persons holding such
property shall be deemed acknowledgements from custodians, bailees or agents (as
applicable) of the Borrower for the purpose of perfecting such security interest
under Applicable Law. The parties further agree that any assignment of the
interest of the Borrower pursuant to any provision hereof shall also be deemed
to be an assignment of any security interest created pursuant to the terms of
the Contribution Agreement. The Borrower shall, to the extent consistent with
this Agreement and the other Transaction Documents, take such actions as may be
necessary to ensure that, if the Contribution Agreement was deemed to create a
security interest in the Eligible Loan Assets, such security interest would be
deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under Applicable Law and will be maintained as such throughout
the term of this Agreement.

(b) It is the intention of each of the parties hereto that the Eligible Loan
Assets conveyed by the Transferor to the Borrower pursuant to the Contribution
Agreement shall constitute assets owned by the Borrower and shall not be part of
the Transferor’s estate in the event of the filing of a bankruptcy petition by
or against the Transferor under any bankruptcy or similar law.

(c) The Borrower agrees to treat, and the Borrower shall cause the Transferor to
treat, for all purposes (other than accounting purposes and subject to the tax
characterization of the Borrower and the Advances described in Section 5.01(bb)
and Section 5.02(j) hereof), the transactions effected by the Contribution
Agreement as contribution of assets to the Borrower. The Borrower and the
Servicer each hereby agrees to cause the Transferor to reflect in the
Transferor’s financial records and to include a note in the publicly filed
annual and quarterly financial statements of NF indicating that: (i) assets
related to transactions (including transactions pursuant to the Transaction
Documents) that do not meet SFAS 140 requirements for accounting sale treatment
are reflected in the consolidated balance sheet of NF within the “investments”
line and are disclosed in NF’ schedule of investments, and (ii) those assets are
owned by a special purpose entity that is consolidated in the financial
statements of NF, and the creditors of that special purpose entity have received
ownership or security interests in such assets and such assets are not intended
to be available to the creditors of sellers (or any affiliate of the sellers) of
such assets to that special purpose entity.

SECTION 12.13 Confidentiality.

(a) Each of the Administrative Agent, the Lenders, the Lender Agents, the
Servicer, the Collateral Agent, the Borrower, the Account Bank, the Transferor,
the Backup Servicer and the Collateral Custodian shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of the
Agreement and all information with respect to the other parties, including all
information regarding the business of the Borrower and the Servicer hereto and
their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein
(including written non-public information relating to an Obligor that is
required under the terms of the related Loan Agreement to be maintained as
confidential), except that each such party and its officers and employees may
(i) disclose such information to its respective Affiliates and to such party’s
and its respective Affiliates’ officers, directors, managers, administrators,
trustees, employees, agents, external accountants, investigators, auditors,
attorneys or other representatives, in each case, having a need to know the same
(including in connection with any potential assignment, sale of a participation
interest or other transfer of an interest), and to any Rating Agency or
valuation firm engaged by such party in connection with any due diligence or
comparable

 

157



--------------------------------------------------------------------------------

activities with respect to the transactions and Loan Assets contemplated herein
and the agents of such Persons (“Excepted Persons”); provided that each Excepted
Person shall, as a condition to any such disclosure, agree for the benefit of
the Administrative Agent, the Lenders, the Lender Agents, the Servicer, the
Collateral Agent, the Borrower, the Account Bank, the Backup Servicer, the
Transferor and the Collateral Custodian that such information shall be used
solely in connection with such Excepted Person’s evaluation of, or relationship
with, the Borrower and its affiliates, (ii) disclose the existence of the
Agreement, but not the financial terms thereof, (iii) disclose such information
as is required by Applicable Law and (iv) disclose the Agreement and such
information in any suit, action, proceeding or investigation (whether in law or
in equity or pursuant to arbitration) involving any of the Transaction Documents
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents. Notwithstanding the foregoing
provisions of this Section 12.13(a), the Servicer may, subject to Applicable Law
and the terms of any Loan Agreements, make available copies of the documents in
the Servicing Files and such other documents it holds in its capacity as
Servicer pursuant to the terms of this Agreement, to any of its creditors. It is
understood that the financial terms that may not be disclosed except in
compliance with this Section 12.13(a) include, without limitation, all fees and
other pricing terms, and all Events of Default, Servicer Termination Events, and
priority of payment provisions.

(b) Anything herein to the contrary notwithstanding, the Borrower and the
Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Lender
Agent, the Account Bank, the Backup Servicer, the Collateral Agent or the
Collateral Custodian by each other, (ii) by the Administrative Agent, the
Lenders, the Lender Agent, the Account Bank, the Collateral Agent, the Backup
Servicer and the Collateral Custodian to any prospective or actual assignee or
participant of any of them provided such Person would qualify as an assignee or
participant under the terms of Section 12.04 and such Person agrees to hold such
information confidential in accordance with the terms hereof, or (iii) by the
Administrative Agent, the Lenders, the Lender Agent, the Account Bank, the
Collateral Agent, the Backup Servicer and the Collateral Custodian to any
commercial paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to any Lender or Conduit Trustee or any Person providing financing
to, or holding equity interests in, any Conduit Lender, as applicable, and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person is informed of the confidential nature
of such information. In addition, the Lenders, the Administrative Agent, the
Lender Agent, the Collateral Agent, the Account Bank, the Backup Servicer and
the Collateral Custodian may disclose any such nonpublic information as required
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

(c) Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation (including,
without limitation Rule 17g-5), (b) to any government agency or regulatory body
having or claiming authority to regulate or oversee any aspects of the Lenders’,
the Administrative Agent’, the Lender Agents’, the Collateral Agent’s, the
Account Bank’s, the Backup Servicer’s or the Collateral Custodian’s business or
that of their affiliates, (c) pursuant to any subpoena, civil investigative
demand or similar demand or request of any court, regulatory authority,
arbitrator or arbitration to which the Administrative Agent, any Lender, any
Lender Agent, the Collateral Agent, the Collateral Custodian, the Backup
Servicer or the Account Bank or an officer, director, employer, shareholder or
affiliate of any of the foregoing is a party, (d) in any preliminary or final
offering circular, registration statement or

 

158



--------------------------------------------------------------------------------

contract or other document approved in advance by the Borrower, the Servicer or
the Transferor, or (e) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Collateral Agent, the Backup Servicer or the
Collateral Custodian having a need to know the same, provided that the
disclosing party advises such recipient of the confidential nature of the
information being disclosed; or (iii) any other disclosure authorized by the
Borrower, Servicer or the Transferor.

SECTION 12.14 Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 12.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

SECTION 12.15 Waiver of Set Off.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lenders, the Lender Agents or their respective assets.

SECTION 12.16 Headings and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

SECTION 12.17 Ratable Payments.

If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.10 or Section 2.11) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided that, if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.

 

159



--------------------------------------------------------------------------------

SECTION 12.18 Failure of Borrower or Servicer to Perform Certain Obligations.

If the Borrower or the Servicer, as applicable, fails to perform any of its
agreements or obligations under Section 5.01(u), Section 5.02(p) or
Section 5.04(e), the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
expenses of the Administrative Agent incurred in connection therewith shall be
payable by the Borrower or the Servicer (on behalf of the Borrower), as
applicable, upon the Administrative Agent’s demand therefor.

SECTION 12.19 Power of Attorney.

The Borrower irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney-in-fact to act on behalf of the Borrower
(i) to file financing statements necessary or desirable in the Administrative
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Secured Parties in the Collateral Portfolio and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Collateral Portfolio as a financing
statement in such offices as the Administrative Agent in its sole discretion
deems necessary or desirable to perfect and to maintain the perfection and
priority of the interests of the Secured Parties in the Collateral Portfolio.
This appointment is coupled with an interest and is irrevocable.

SECTION 12.20 Delivery of Termination Statements, Releases, etc.

Upon payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Administrative Agent and the Collateral Agent shall deliver to the Borrower
termination statements, reconveyances, releases and other documents necessary or
appropriate to evidence the termination of the Pledge and other Liens securing
the Obligations, all at the expense of the Borrower.

SECTION 12.21 USA PATRIOT Act.

Each of the Lender, the Lead Arranger, the Collateral Agent and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower, the Servicer and the Transferor that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify, and
record information that identifies each of the Borrower, the Servicer and the
Transferor, which information includes the name of each of the Borrower, the
Servicer and the Transferor and other information that will allow each Lender,
Lead Arranger, Collateral Agent or the Administrative Agent, as applicable, to
identify the Borrower, the Servicer and the Transferor in accordance with the
USA PATRIOT Act, and each of the Borrower, the Servicer and the Transferor agree
to provide such information from time to time to each Lender, Lead Arranger,
Collateral Agent and the Administrative Agent, as applicable.

ARTICLE XIII.

COLLATERAL CUSTODIAN

SECTION 13.01 Designation of Collateral Custodian.

(a) Initial Collateral Custodian. The role of Collateral Custodian with respect
to the Required Loan Documents shall be conducted by the Person designated as
Collateral Custodian hereunder from time to time in accordance with this
Section 13.01. Each of the Borrower, the

 

160



--------------------------------------------------------------------------------

Administrative Agent and the Lender Agent hereby designate and appoint the
Collateral Custodian to act as its agent and hereby authorizes the Collateral
Custodian to take such actions on its behalf and to exercise such powers and
perform such duties as are expressly granted to the Collateral Custodian by this
Agreement. The Collateral Custodian hereby accepts such agency appointment to
act as Collateral Custodian pursuant to the terms of this Agreement, until its
resignation or removal as Collateral Custodian pursuant to the terms hereof.

(b) Successor Collateral Custodian. Upon the Collateral Custodian’s receipt of a
Collateral Custodian Termination Notice from the Administrative Agent of the
designation of a successor Collateral Custodian pursuant to the provisions of
Section 13.05, the Collateral Custodian agrees that it will terminate its
activities as Collateral Custodian hereunder.

SECTION 13.02 Duties of Collateral Custodian.

(a) Appointment. The Borrower, the Administrative Agent and the Lender Agent
each hereby appoints Wells Fargo Bank, National Association to act as Collateral
Custodian, for the benefit of the Secured Parties. The Collateral Custodian
hereby accepts such appointment and agrees to perform the duties and obligations
with respect thereto set forth herein.

(b) Duties. From the Closing Date until its removal pursuant to Section 13.05 or
its resignation pursuant to Section 13.07, the Collateral Custodian shall
perform, on behalf of the Secured Parties, the following duties and obligations:

(i) The Collateral Custodian shall take and retain custody of the Required Loan
Documents delivered by the Borrower pursuant to Section 3.02(a) and
Section 3.04(b) hereof in accordance with the terms and conditions of this
Agreement, all for the benefit of the Secured Parties. Within five Business Days
of its receipt of any Required Loan Documents, the related Loan Asset
Schedule and a hard copy of the Loan Asset Checklist, the Collateral Custodian
shall review the Required Loan Documents to confirm that (A) such Required Loan
Documents have been executed (either an original or a copy, as indicated on the
Loan Asset Checklist) and have no mutilated pages, (B) filed stamped copies of
the UCC and other filings (identified on the Loan Asset Checklist) are included,
(C) if listed on the Loan Asset Checklist, a copy of an Insurance Policy with
respect to any real or personal property constituting the Underlying Collateral
is included, and (D) the related original balance (based on a comparison to the
note or assignment agreement, as applicable), Loan Asset number and Obligor
name, as applicable, with respect to such Loan Asset is referenced on the
related Loan Asset Schedule (such items (A) through (D) collectively, the
“Review Criteria”). In order to facilitate the foregoing review by the
Collateral Custodian, in connection with each delivery of Required Loan
Documents hereunder to the Collateral Custodian, the Servicer shall provide to
the Collateral Custodian a hard copy of the related Loan Asset Checklist which
contains the Loan Asset information with respect to the Required Loan Documents
being delivered, identification number and the name of the Obligor with respect
to such Loan Asset. Notwithstanding anything herein to the contrary, the
Collateral Custodian’s obligation to review the Required Loan Documents shall be
limited to reviewing such Required Loan Documents based on the information
provided on the Loan Asset Checklist. If, at the conclusion of such review, the
Collateral Custodian shall determine that (i) the original balance of the Loan
Asset with respect to which it has received Required Loan Documents is less than
as set forth on the Loan Asset Schedule, the Collateral Custodian shall notify
the Administrative Agent and the Servicer of such discrepancy within one
Business Day, or (ii) any

 

161



--------------------------------------------------------------------------------

Review Criteria is not satisfied, the Collateral Custodian shall within one
Business Day notify the Servicer of such determination and provide the Servicer
with a list of the non-complying Loan Assets and the applicable Review Criteria
that they fail to satisfy. The Servicer shall have five Business Days after
notice or knowledge thereof to correct any non-compliance with any Review
Criteria. In addition, if requested in writing (in the form of Exhibit M) by the
Servicer and approved by the Administrative Agent within 10 Business Days of the
Collateral Custodian’s delivery of such report, the Collateral Custodian shall
return any Loan Asset which fails to satisfy a Review Criteria to the Borrower.
Other than the foregoing, the Collateral Custodian shall not have any
responsibility for reviewing any Required Loan Documents.

(ii) In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Required Loan Documents
or the instruments therein; and provided, further, that, the Collateral
Custodian’s duties shall be limited to those expressly contemplated herein.

(iii) All Required Loan Documents shall be kept in fire resistant vaults, rooms
or cabinets at the locations specified on the address of the Collateral
Custodian in Section 12.02, or at such other office as shall be specified to the
Administrative Agent and the Servicer by the Collateral Custodian in a written
notice delivered at least 30 days prior to such change. All Required Loan
Documents shall be placed together with an appropriate identifying label and
maintained in such a manner so as to permit retrieval and access. The Collateral
Custodian shall segregate the Required Loan Documents on its inventory system
and will not commingle the physical Required Loan Documents with any other files
of the Collateral Custodian other than those, if any, relating to NF and its
Affiliates and subsidiaries; provided, however, the Collateral Custodian shall
segregate any commingled files upon written request of the Administrative Agent
and the Borrower.

(iv) On the 12th calendar day of every Month (or if such day is not a Business
Day, the next succeeding Business Day), the Collateral Custodian shall provide a
written report to the Administrative Agent and the Servicer (in a form mutually
agreeable to the Administrative Agent and the Collateral Custodian) identifying
each Loan Asset for which it holds Required Loan Documents and the applicable
Review Criteria that any Loan Asset fails to satisfy.

(v) Notwithstanding any provision to the contrary elsewhere in the Transaction
Documents, the Collateral Custodian shall not have any fiduciary relationship
with any party hereto or any Secured Party in its capacity as such, and no
implied covenants, functions, obligations or responsibilities shall be read into
this Agreement, the other Transaction Documents or otherwise exist against the
Collateral Custodian. Without limiting the generality of the foregoing, it is
hereby expressly agreed and stipulated by the other parties hereto that the
Collateral Custodian shall not be required to exercise any discretion hereunder
and shall have no investment or management responsibility.

(c) (i) The Collateral Custodian agrees to cooperate with the Administrative
Agent and the Collateral Agent and deliver any Required Loan Documents to the
Collateral Agent or Administrative Agent (pursuant to a written request in the
form of Exhibit M), as applicable, as requested in order to take any action that
the Administrative Agent deems necessary or desirable in order to perfect,
protect or more fully evidence the security interests granted by the Borrower
hereunder, or to enable any of

 

162



--------------------------------------------------------------------------------

them to exercise or enforce any of their respective rights hereunder, including
any rights arising with respect to Article VIII. In the event the Collateral
Custodian receives instructions from the Collateral Agent, the Servicer or the
Borrower which conflict with any instructions received by the Administrative
Agent, the Collateral Custodian shall rely on and follow the instructions given
by the Administrative Agent.

(ii) The Administrative Agent may direct the Collateral Custodian to take any
such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within 10 Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

(iii) The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

SECTION 13.03 Merger or Consolidation.

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

SECTION 13.04 Collateral Custodian Compensation.

(a) Compensation. As compensation for its Collateral Custodian activities
hereunder, the Collateral Custodian shall be entitled to the Collateral
Custodian Fees from the Borrower as set forth in the Backup Servicer, Account
Bank, Collateral Custodian and Collateral Administrator Fee Letter, payable
pursuant to the extent of funds available therefor pursuant to the provisions of
Section 2.04. The Collateral Custodian’s entitlement to receive the Collateral
Custodian Fees shall cease on the earlier to occur of: (i) its removal as
Collateral Custodian pursuant to Section 13.05, (ii) its resignation as
Collateral Custodian pursuant to Section 13.07 of this Agreement or (iii) the
termination of this Agreement.

 

163



--------------------------------------------------------------------------------

(b) Negative Covenant Regarding Compensation. The Collateral Custodian will not
make any changes to the Collateral Custodian Fees without the prior written
approval of the Administrative Agent and the Borrower.

SECTION 13.05 Collateral Custodian Removal.

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed and has agreed to act as Collateral Custodian hereunder.

SECTION 13.06 Limitation on Liability.

(a) The Collateral Custodian may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Custodian may rely conclusively on and shall be fully protected
in acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.

(b) The Collateral Custodian may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

(c) The Collateral Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

(d) The Collateral Custodian makes no warranty or representation and shall have
no responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

(e) The Collateral Custodian shall have no duties or responsibilities except
such duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against the
Collateral Custodian.

(f) The Collateral Custodian shall not be required to expend or risk its own
funds in the performance of its duties hereunder.

(g) It is expressly agreed and acknowledged that the Collateral Custodian is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Portfolio.

 

164



--------------------------------------------------------------------------------

(h) Subject in all cases to the last sentence of Section 13.02(c)(i), in case
any reasonable question arises as to its duties hereunder, the Collateral
Custodian may, prior to the occurrence of an Event of Default or the Final
Maturity Date, request instructions from the Servicer and may, after the
occurrence of an Event of Default or the Final Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

SECTION 13.07 Collateral Custodian Resignation.

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Administrative Agent
of written notice of such resignation specifying a date when such resignation
shall take effect. Upon the effective date of such resignation, or if the
Administrative Agent gives Collateral Custodian written notice of an earlier
termination hereof, Collateral Custodian shall (i) be reimbursed for any costs
and expenses Collateral Custodian shall incur in connection with the termination
of its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit M;
provided that the Borrower shall have consented to any successor Collateral
Custodian appointed by the Administrative Agent at the direction of the Majority
Lenders (such consent not to be unreasonably withheld). Notwithstanding anything
herein to the contrary, the Collateral Custodian may not resign prior to a
successor Collateral Custodian being appointed.

SECTION 13.08 Release of Documents.

(a) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Servicer of a
request for release of documents and receipt in the form annexed hereto as
Exhibit M, to release to the Servicer within two Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to the Servicer. All documents so released to the
Servicer shall be held by the Servicer in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties in accordance with the terms
of this Agreement. The Servicer shall return to the Collateral Custodian the
Required Loan Documents or other such documents (i) promptly upon the request of
the Administrative Agent, or (ii) when the Servicer’s need therefor in
connection with such foreclosure or servicing no longer exists, unless the Loan
Asset shall be liquidated, in which case, the Servicer shall deliver an
additional request for release of documents to the Collateral Custodian and
receipt certifying such liquidation from the Servicer to the Collateral Agent,
all in the form annexed hereto as Exhibit M.

(b) Limitation on Release. The foregoing provision with respect to the release
to the Servicer of the Required Loan Documents and documents by the Collateral
Custodian upon request by the Servicer shall be operative only to the extent
that the Administrative Agent has consented to such release. Promptly after
delivery to the Collateral Custodian of any request for release of documents,
the

 

165



--------------------------------------------------------------------------------

Servicer shall provide notice of the same to the Administrative Agent. Any
additional Required Loan Documents or documents requested to be released by the
Servicer may be released only upon written authorization of the Administrative
Agent. The limitations of this paragraph shall not apply to the release of
Required Loan Documents to the Servicer pursuant to the immediately succeeding
subsection.

(c) Release for Payment. Upon receipt by the Collateral Custodian of the
Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit M (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Loan Documents
to the Servicer.

SECTION 13.09 Return of Required Loan Documents.

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Loan Document (a) delivered to the Collateral
Custodian in error or (b) released from the Lien of the Collateral Agent
hereunder pursuant to Section 2.16, in each case by submitting to the Collateral
Custodian and the Administrative Agent a written request in the form of
Exhibit M hereto (signed by both the Borrower and the Administrative Agent)
specifying the Collateral Portfolio to be so returned and reciting that the
conditions to such release have been met (and specifying the Section or Sections
of this Agreement being relied upon for such release). The Collateral Custodian
shall upon its receipt of each such request for return executed by the Borrower
and the Administrative Agent promptly, but in any event within five Business
Days, return the Required Loan Documents so requested to the Borrower.

SECTION 13.10 Access to Certain Documentation and Information Regarding the
Collateral Portfolio; Audits of Servicer.

The Collateral Custodian shall provide to the Administrative Agent and each
Lender Agent access to the Required Loan Documents and all other documentation
regarding the Collateral Portfolio including in such cases where the
Administrative Agent and each Lender Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures.
Prior to the Closing Date and periodically thereafter at the discretion of the
Administrative Agent and each Lender Agent, the Administrative Agent and each
Lender Agent may review the Servicer’s collection and administration of the
Collateral Portfolio in order to assess compliance by the Servicer with the
Servicing Standard, as well as with this Agreement and may conduct an audit of
the Collateral Portfolio, and Required Loan Documents in conjunction with such a
review. Such review shall be (subject to Section 5.04(d)(ii)) reasonable in
scope and shall be completed in a reasonable period of time. Without limiting
the foregoing provisions of this Section 13.10, from time to time (and, in any
case, a minimum of three times during each fiscal year of the Servicer) upon
reasonable notice to the Administrative Agent, the Collateral Custodian shall
permit independent public accountants or other auditors appointed by the
Servicer to conduct, at the expense of the Servicer (on behalf of the Borrower),
a review of the Required Loan Documents and all other documentation regarding
the Collateral Portfolio.

 

166



--------------------------------------------------------------------------------

SECTION 13.11 Bailment.

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

ARTICLE XIV.

ACCOUNT BANK

SECTION 14.01 Designation of Account Bank.

(a) Initial Account Bank. The role of Account Bank shall be conducted by the
Person designated as Account Bank hereunder and under the Collection Account
Agreement from time to time in accordance with this Section 14.01 and the
Collection Account Agreement. Each of the Borrower, the Administrative Agent and
the Lender Agent hereby designate and appoint the Account Bank and hereby
authorizes the Account Bank to take such actions and to perform such duties as
are expressly set forth in this Agreement and the Collection Account Agreement.
The Account Bank hereby accepts such appointment to act as Account Bank pursuant
to the terms of this Agreement and the Collection Account Agreement, until its
resignation or removal as Account Bank pursuant to the terms hereof.

(b) Successor Account Bank. Upon the Account Bank’s receipt of an Account Bank
Termination Notice from the Administrative Agent and the designation of a
successor Account Bank pursuant to the provisions of Section 14.05, the Account
Bank agrees that it will terminate its activities as Account Bank hereunder.

SECTION 14.02 Duties of Account Bank.

From the Closing Date until its removal pursuant to Section 14.05 or its
resignation pursuant to Section 14.07, the Account Bank shall perform such
duties and obligations as expressly set forth in this Agreement and the
Collection Account Agreement.

SECTION 14.03 Merger or Consolidation.

Any Person (i) into which the Account Bank may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Account Bank
shall be a party, or (iii) that may succeed to the properties and assets of the
Account Bank substantially as a whole, which Person in any of the foregoing
cases executes an agreement of assumption to perform every obligation of the
Account Bank hereunder, shall be the successor to the Account Bank under this
Agreement without further act of any of the parties to this Agreement.

SECTION 14.04 Account Bank Compensation.

(a) Compensation. As compensation for its Account Bank activities hereunder and
the Collection Account Agreement, the Account Bank shall be entitled to the
Account Bank Fees from the Borrower as set forth in the Backup Servicer, Account
Bank, Collateral Custodian and Collateral Administrator Fee Letter, payable
pursuant to the extent of funds available therefor pursuant to the provisions of
Section 2.04. The Account Bank’s entitlement to receive the Account Bank Fees,
shall cease on the earlier to occur of (i) its removal as Account Bank pursuant
to Section 14.05, (ii) its resignation as Account Bank pursuant to Section 14.07
or (iii) the termination of this Agreement.

 

167



--------------------------------------------------------------------------------

(b) Negative Covenant Regarding Compensation. The Account Bank will not make any
changes to the Account Bank Fees without the prior written approval of the
Administrative Agent and the Borrower.

SECTION 14.05 Account Bank Removal.

The Account Bank may be removed, with or without cause, by the Administrative
Agent by notice given in writing to the Account Bank (the “Account Bank
Termination Notice”); provided that, notwithstanding its receipt of an Account
Bank Termination Notice, the Account Bank shall continue to act in such capacity
until a successor Account Bank has been appointed and has agreed to act as
Account Bank hereunder and under the Collection Account Agreement.

SECTION 14.06 Limitation on Liability.

Each of the rights, protections, benefits, immunities and indemnities afforded
to the Collateral Custodian pursuant to Section 13.06 hereof shall also be
afforded to the Account Bank acting in such capacity; provided that such rights,
protections, benefits, immunities and indemnities shall be in addition to, and
not in limitation of, any rights, protections, benefits, immunities and
indemnities provided in the Collection Account Agreement or any other documents
to which the Account Bank in such capacity is a party.

SECTION 14.07 Account Bank Resignation.

The Account Bank may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Administrative Agent
of written notice of such resignation specifying a date when such resignation
shall take effect. Upon the effective date of such resignation, or if the
Administrative Agent gives the Account Bank written notice of an earlier
termination hereof, the Account Bank shall (i) be reimbursed for any reasonable
documented out-of-pocket costs and expenses the Account Bank shall incur in
connection with the termination of its duties under this Agreement and
(ii) transfer all amounts in the Collection Account pursuant to the instructions
of the Administrative Agent; provided that the Borrower shall have consented to
any successor Account Bank appointed by the Administrative Agent at the
direction of the Majority Lenders (such consent not to be unreasonably
withheld). Notwithstanding anything herein to the contrary, the Account Bank may
not resign prior to a successor Account Bank being appointed.

ARTICLE XV.

COLLATERAL ADMINISTRATOR

SECTION 15.01 Designation of Collateral Administrator.

(a) Initial Collateral Administrator. The role of Collateral Administrator shall
be conducted by the Person designated as Collateral Administrator hereunder and
under the Collection Account Agreement from time to time in accordance with this
Section 15.01. Each of the Borrower, the Administrative Agent and the Lender
Agent hereby designate and appoint the Collateral Administrator to act as its
agent and hereby authorizes the Collateral Administrator to take such actions
and to perform such duties as are expressly set forth in this Agreement. The
Collateral Administrator hereby accepts such agency appointment to act as
Collateral Administrator pursuant to the terms of this Agreement, until its
resignation or removal as Collateral Administrator pursuant to the terms hereof.

 

168



--------------------------------------------------------------------------------

(b) Successor Collateral Administrator. Upon the Collateral Administrator’s
receipt of a Collateral Administrator Termination Notice from the Administrative
Agent and the designation of a successor Collateral Administrator pursuant to
the provisions of Section 15.05, the Collateral Administrator agrees that it
will terminate its activities as Collateral Administrator hereunder.

SECTION 15.02 Duties of Collateral Administrator.

(a) Duties. From the Closing Date until its removal pursuant to Section 15.05 or
its resignation pursuant to Section 15.07, the Collateral Administrator shall
perform, on behalf of the Secured Parties, the following duties and obligations:

(i) On or before the Closing Date, the Collateral Administrator shall accept
from the Servicer delivery of the information required to be set forth in the
Servicing Report referred to in Section 6.08(b)(i) of this Agreement (if any) on
an excel spreadsheet or other format to be agreed upon by the Collateral
Administrator and the Servicer on or prior to closing.

(ii) Not later than 12:00 noon (New York City, New York time) on each Reporting
Date, the Servicer shall deliver to the Collateral Administrator the loan asset
spreadsheet, which shall include but not be limited to the following
information: (x) for each Loan Asset, the name of the related Obligor, the
collection status, the loan status, the date of each Scheduled Payment, the
Outstanding Principal Balance, the initial Assigned Value, and the Outstanding
Loan Balance, (y) the Borrowing Base and (z) the Aggregate Outstanding Loan
Balance (the “Spreadsheet”). The Collateral Administrator shall accept delivery
of the Spreadsheet.

(iii) Provided that it receives the Servicing Report and the loan data pursuant
to Section 6.08(b), prior to the related Payment Date, the Collateral
Administrator shall review the Servicing Report to ensure that it is complete on
its face and that the following items in such Servicing Report have been
accurately calculated, if applicable, and reported: (A) the Borrowing Base,
(B) the Backup Servicing Fee, (C) the Aggregate Outstanding Loan Balance of the
Loan Assets that are current and not past due, (D) the Charged-Off Ratio,
(E) the Delinquency Ratio, (F) the Interest Coverage Ratio and (G) the Aggregate
Outstanding Loan Balance. The Collateral Administrator by a separate written
report shall notify the Administrative Agent, the Servicer and the Backup
Servicer of any discrepancies in the Servicing Report based on such review not
later than the Business Day preceding such Payment Date to such Persons.

(iv) If the Servicer disagrees with the report provided under paragraph
(iii) above by the Collateral Administrator or if the Servicer or any
subservicer has not reconciled such discrepancy, the Collateral Administrator
agrees to confer with the Servicer to resolve such discrepancies on or prior to
the next succeeding Determination Date and shall settle such discrepancy with
the Servicer if possible, and notify the Administrative Agent of the resolution
thereof. The Servicer hereby agrees to cooperate at its own expense with the
Collateral Administrator in reconciling any discrepancies in any Servicing
Report. If within 20 days after the delivery of the report provided under
paragraph (iii) above by the Collateral Administrator, such discrepancy is not
resolved, the Collateral Administrator shall promptly notify the Administrative
Agent of the continued existence of such discrepancy. Following receipt of such
notice by the Administrative Agent, the Servicer shall deliver to the
Administrative Agent, the

 

169



--------------------------------------------------------------------------------

Secured Parties and the Collateral Administrator no later than the related
Payment Date a certificate describing the nature and amount of such
discrepancies and the actions the Servicer proposes to take with respect
thereto.

(b) Reliance on Spreadsheet. With respect to the duties described in
Section 15.02(a), the Collateral Administrator is entitled to rely conclusively,
and shall be fully protected in so relying, on the contents of each Spreadsheet,
including, but not limited to, the completeness and accuracy thereof, provided
by the Servicer.

(c) Collateral Administrator May Request Direction. If, in performing its duties
under this Agreement, the Collateral Administrator is required to decide between
alternative courses of action, the Collateral Administrator may request written
instructions from the Administrative Agent as to the course of action desired by
it. If the Collateral Administrator does not receive such instructions within
two Business Days after it has requested them, the Collateral Administrator may,
but shall be under no duty to, take or refrain from taking any such courses of
action. The Collateral Administrator shall act in accordance with instructions
received after such two-Business Day period except to the extent it has already
taken, or committed itself to take, action inconsistent with such instructions.

SECTION 15.03 Merger or Consolidation.

Any Person (i) into which the Collateral Administrator may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Administrator shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Administrator substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Administrator hereunder, shall be
the successor to the Collateral Administrator under this Agreement without
further act of any of the parties to this Agreement.

SECTION15.04 Collateral Administrator Compensation.

(a) Compensation. As compensation for its Collateral Administrator activities
hereunder, the Collateral Administrator shall be entitled to the Collateral
Administrator Fees from the Borrower as set forth in the Backup Servicer,
Account Bank, Collateral Custodian and Collateral Administrator Fee Letter,
payable pursuant to the extent of funds available therefor pursuant to the
provisions of Section 2.04. The Collateral Administrator’s entitlement to
receive the Collateral Administrator Fees, shall cease on the earlier to occur
of (i) its removal as Collateral Administrator pursuant to Section 15.05,
(ii) its resignation as Collateral Administrator pursuant to Section 15.07 or
(iii) the termination of this Agreement.

(b) Negative Covenant Regarding Compensation. The Collateral Administrator will
not make any changes to the Collateral Administrator Fees without the prior
written approval of the Administrative Agent and the Borrower.

SECTION 15.05 Collateral Administrator Removal.

The Collateral Administrator may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Administrator
(the “Collateral Administrator Termination Notice”); provided that,
notwithstanding its receipt of a Collateral Administrator Termination Notice,
the Collateral Administrator shall continue to act in such capacity until a
successor Collateral Administrator has been appointed and has agreed to act as
Collateral Administrator hereunder.

 

170



--------------------------------------------------------------------------------

SECTION 15.06 Limitation on Liability.

Each of the rights, protections, benefits, immunities and indemnities afforded
to the Collateral Custodian pursuant to Section 13.06 hereof shall also be
afforded to the Collateral Administrator acting in such capacity; provided that
such rights, protections, benefits, immunities and indemnities shall be in
addition to, and not in limitation of, any rights, protections, benefits,
immunities and indemnities provided in this Agreement or any other documents to
which the Collateral Administrator in such capacity is a party.

SECTION 15.07 Collateral Administrator Resignation.

The Collateral Administrator may resign and be discharged from its duties or
obligations hereunder, not earlier than 90 days after delivery to the
Administrative Agent of written notice of such resignation specifying a date
when such resignation shall take effect. Upon the effective date of such
resignation, or if the Administrative Agent gives the Collateral Administrator
written notice of an earlier termination hereof, the Collateral Administrator
shall (i) be reimbursed for any reasonable documented out-of-pocket costs and
expenses the Collateral Administrator shall incur in connection with the
termination of its duties under this Agreement and (ii) transfer all amounts in
the Collection Account pursuant to the instructions of the Administrative Agent;
provided that the Borrower shall have consented to any successor Collateral
Administrator appointed by the Administrative Agent at the direction of the
Majority Lenders (such consent not to be unreasonably withheld). Notwithstanding
anything herein to the contrary, the Collateral Administrator may not resign
prior to a successor Collateral Administrator being appointed.

[SIGNATURE PAGES TO FOLLOW]

 

171



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

THE BORROWER:

NFIC SPV LLC

 

By:  

LOGO [g621155st_220.jpg]

 

  Name:   Karen Vejseli   Title:   CFO & Treasurer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE SERVICER:

NF INVESTMENT CORP.

 

By:  

LOGO [g621155st_221.jpg]

 

  Name:   Karen Vejseli   Title:   CFO & Treasurer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE TRANSFEROR:

NF INVESTMENT CORP.

 

By:  

LOGO [g621155st_222.jpg]

 

  Name:   Karen Vejseli   Title:   CFO & Treasurer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT:

CITIBANK, N.A.

 

By:  

LOGO [g621155st_223.jpg]

 

  Name:   Gerald F. Keefe   Title:   Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE COLLATERAL AGENT:

CITIBANK, N.A.

 

By:  

LOGO [g621155st_224.jpg]

 

  Name:   Gerald F. Keefe   Title:   Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE ACCOUNT BANK, COLLATERAL CUSTODIAN AND,

COLLATERAL ADMINISTRATOR:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:  

LOGO [g621155st_225.jpg]

 

Name:   Chad Schafer Title:   Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

THE BACKUP SERVICER:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:  

LOGO [g621155st_226.jpg]

 

Name:   Chad Schafer Title:   Vice President

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

CONDUIT LENDER:

CRC FUNDING, LLC

By: Citibank, N.A., as Attorney-in-Fact

 

By:  

LOGO [g621155st_227.jpg]

 

  Name:   Gerald F. Keefe   Title:   Vice President

CRC Funding, LLC

c/o Citibank, N.A.

750 Washington Boulevard

Stamford, CT 06901

Attention: Global Securitization

Tel No.: (203) 975-6417

Fax No.: (914) 274-9027

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

CONDUIT LENDER:

CIESCO, LLC

By: Citibank, N.A., as Attorney-in-Fact

 

By:  

LOGO [g621155st_228.jpg]

 

  Name:   Gerald F. Keefe   Title:   Vice President

CIESCO, LLC

c/o Citibank, N.A.

750 Washington Boulevard

Stamford, CT 06901

Attention: Global Securitization

Tel No.: (203) 975-6417

Fax No.: (914) 274-9027

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

CONDUIT LENDER:

CHARTA, LLC

By: Citibank, N.A., as Attorney-in-Fact

 

By:  

LOGO [g621155st_229.jpg]

 

  Name:   Gerald F. Keefe   Title:   Vice President

CHARTA, LLC

c/o Citibank, N.A.

750 Washington Boulevard

Stamford, CT 06901

Attention: Global Securitization

Tel No.: (203) 975-6417

Fax No.: (914) 274-9027

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

CONDUIT LENDER:

CAFCO, LLC

By: Citibank, N.A., as Attorney-in-Fact

 

By:  

LOGO [g621155st_230.jpg]

 

  Name:   Gerald F. Keefe   Title:   Vice President

CAFCO, LLC

c/o Citibank, N.A.

750 Washington Boulevard

Stamford, CT 06901

Attention: Global Securitization

Tel No.: (203) 975-6417

Fax No.: (914) 274-9027

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

LIQUIDITY BANK AND LENDER AGENT:

CITIBANK, N.A.

 

By:  

LOGO [g621155st_231.jpg]

 

Name:   Gerald F. Keefe Title:   Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

INSTITUTIONAL LENDER:

PNC BANK, NATIONAL ASSOCIATION

 

By:  

LOGO [g621155st_232.jpg]

 

Name:   Lawrence Beller Title:   Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

LENDER AGENT:

PNC BANK, NATIONAL ASSOCIATION

 

By:  

LOGO [g621155st_233.jpg]

 

Name:   Lawrence Beller Title:   Vice President

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

INSTITUTIONAL LENDER:

AMALGAMATED BANK

 

By:  

LOGO [g621155st_234a.jpg]

 

Name:   Greg C. Walker Title:   Senior Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

LENDER AGENT:

AMALGAMATED BANK

 

By:  

LOGO [g621155st_235a.jpg]

 

Name:   Greg C. Walker Title:   Senior Vice President

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

INSTITUTIONAL LENDER:

STATE STREET BANK AND TRUST COMPANY

 

By:  

LOGO [g621155st_236.jpg]

 

Name:   Emma Wallace Title:   Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

LENDER AGENT:

STATE STREET BANK AND TRUST COMPANY

 

By:  

LOGO [g621155st_237.jpg]

 

Name:   Emma Wallace Title:   Vice President

 

Signature Page to Loan and Servicing Agreement



--------------------------------------------------------------------------------

Schedule I

Condition Precedent Documents

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Administrative Agent prior to the effectiveness of the
Agreement:

(a) A copy of this Agreement duly executed by each of the parties hereto;

(b) A certificate of the Secretary, Assistant Secretary or managing member, as
applicable, of each of the Borrower and the Servicer, dated the date of this
Agreement, certifying (i) the names and true signatures of the incumbent
officers of such Person authorized to sign on behalf of such Person the
Transaction Documents to which it is a party (on which certificate the
Administrative Agent, the Lenders, the Collateral Custodian, the Backup Servicer
and the Lender Agents may conclusively rely until such time as the
Administrative Agent and the Lender Agents shall receive from the Borrower or
NF, as applicable, a revised certificate meeting the requirements of this
paragraph (b)(i)), (ii) that the copy of the certificate of formation or
articles of incorporation of such Person, as applicable, is a complete and
correct copy and that such certificate of formation or articles of incorporation
have not been amended, modified or supplemented and are in full force and
effect, (iii) that the copy of the limited liability company agreement or
by-laws, as applicable, of such Person are a complete and correct copy, and that
such limited liability company agreement or by-laws have not been amended,
modified or supplemented and are in full force and effect, and (iv) the
resolutions of the board of directors of such Person or managing member, as
applicable, approving and authorizing the execution, delivery and performance by
such Person of the Transaction Documents to which it is a party;

(c) A good standing certificate, dated as of a recent date for each of the
Borrower and NF, issued by the Secretary of State of such Person’s State of
formation or organization, as applicable and evidence the Borrower is duly
qualified and in good standing under the laws of the State of New York;

(d) Duly executed Revolving Notes to the extent requested by a Lender Agent;

(e) Financing statements (the “Facility Financing Statements”) describing the
Collateral Portfolio, and (i) naming the Borrower as debtor and the Collateral
Agent, on behalf of the Secured Parties, as secured party, (ii) naming the
Transferor as debtor, the Borrower as assignor and the Collateral Agent, on
behalf of the Secured Parties, as secured party/total assignee and (iii) other,
similar instruments or documents, as may be necessary or, in the opinion of the
Administrative Agent, desirable under the UCC of all appropriate jurisdictions
or any comparable law to perfect the Collateral Agent’s, on behalf of the
Secured Parties, interests in all Collateral Portfolio;

(f) Financing statements, if any, necessary to release all security interests
and other rights of any Person in the Collateral Portfolio previously granted by
the Transferor;

(g) Copies of tax and judgment lien searches in all jurisdictions reasonably
requested by the Administrative Agent and requests for information (or a similar
UCC search report certified by a party acceptable to the Administrative Agent),
dated a date reasonably near to the Closing Date, and with respect to such
requests for information or UCC searches, listing all effective financing
statements which name the Borrower (under its present name and any previous
name) or NF (under its present name and any previous name) as debtor(s) and
which are filed in Maryland, together with copies of such financing statements
(none of which shall cover any Collateral Portfolio);

 

190



--------------------------------------------------------------------------------

(h) One or more favorable Opinions of Counsel of counsel to the Borrower,
acceptable to the Administrative Agent and addressed to the Administrative
Agent, the Lenders, the Lender Agents, Backup Servicer, Collateral Custodian and
the Collateral Agent, with respect to such matters as the Administrative Agent
may reasonably request;

(i) One or more favorable Opinions of Counsel of counsel to NF, acceptable to
the Administrative Agent and addressed to the Administrative Agent, the Lenders,
the Lender Agents, the Backup Servicer, the Collateral Custodian and the
Collateral Agent, with respect to, such matters as the Administrative Agent may
reasonably request;

(j) Duly completed copies of IRS Form W-9 (or any successor forms or other
certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Law) for the Borrower;
and

(k) A copy of each of the other Transaction Documents duly executed by the
parties thereto including, without limitation, the Collection Account Agreement.

 

191



--------------------------------------------------------------------------------

Schedule II

Prior Names, Tradenames, Fictitious Names and “Doing Business As” Names

None.



--------------------------------------------------------------------------------

Schedule III

Eligible Loan Assets

The following criteria shall be true and correct with respect to such Loan Asset
to be considered an Eligible Loan Asset:

 

I. As of the Cut-Off Date with respect to such Loan Asset:

 

  (a) The Loan Asset has been originated or acquired by the Borrower in
accordance with the Risk and Collection Policies.

 

  (b) The Loan Asset has an original term to maturity of not greater than 7
years.

 

  (c) The Loan Asset either (i) has an Advance Date Assigned Value of not less
than 90%, or (ii) is a Discount Loan (unless the Eligibility Criteria under this
clause (c) is waived in writing by the Administrative Agent in its sole
discretion).

 

  (d) The Servicer has obtained and provided to the Administrative Agent a
RiskCalc score for such Loan Asset.

 

  (e) The Loan Asset was originated or acquired in the ordinary course of the
Borrower’s or the Transferor’s business.

 

  (f) The origination of the Loan Asset or the acquisition of a Loan Asset from
the Transferor, as applicable does not violate Applicable Law.

 

  (g) If the Loan Asset is funded in connection with a leveraged acquisition,
the Loan Asset is either (i) a HLT Loan Asset (subject to the Concentration
Limits), or (ii) the related Obligor’s pro forma ratio of equity to total
capital is not less than 25%.

 

  (h) The EBITDA of the related Obligor of the Loan Asset is greater than
$10,000,000.

 

II. At all times (including as of the Cut-Off Date) with respect to such Loan
Asset:

 

  (a) The Loan Asset has an Assigned Value of not less than either (i) 70% if
and to the extent that the Applicable Index is above 70%, and (ii) 60% in all
other cases (unless the Eligibility Criteria under this clause (a) is waived in
writing by the Administrative Agent in its sole discretion).

 

  (b) The Loan Asset is a First Lien Loan Asset.

 

  (c) The Loan Asset either (i) has a minimum rating (or shadow rating) of not
lower than the Minimum Ratings, or (ii) is an Unrated Loan Asset or an Initial
Unrated Loan Asset.

 

  (d)

If the Loan Asset is a Broadly Syndicated Loan Asset that is an Initial Unrated
Loan Asset, the Servicer has obtained for such Loan Asset within 90 days from
the related Cut-Off Date ratings not lower than Caa1 by Moody’s and CCC+ by S&P;
provided that with respect to a Loan Asset where the related total loan
facilities are greater than $200,000,000 that is an Initial Unrated Loan Asset
that is a Broadly Syndicated Loan Asset, the 90 day period



--------------------------------------------------------------------------------

  set forth above shall be extended to an aggregate period of 210 days after the
related Cut-Off Date if the Servicer has applied for a credit rating from S&P
and Moody’s prior to the date that is five Business Days after the related
Cut-Off Date with respect to such Loan Asset and has thereafter used good faith
efforts to respond to any request or enquiry from S&P and Moody’s and has
requested S&P and Moody’s to promptly provide such ratings.

 

  (e) If the Loan Asset is an Initial Unrated Loan Asset that is not a Broadly
Syndicated Loan Asset, the Servicer has obtained for such Loan Asset (i) at
least one of the Minimum Ratings within 90 days from the related Cut-Off Date,
and (ii) both of the Minimum Ratings within 180 days from the related Cut-Off
Date; provided that with respect to a Loan Asset where the related total loan
facilities are greater than $200,000,000 that is an Initial Unrated Loan Asset
that is not a Broadly Syndicated Loan Asset, the 90 day period set forth in
clause (i) above and the 180 day period set forth in clause (ii) above shall be
extended by a further 30 days (i.e., to an aggregate period of 120 days after
the related Cut-Off Date with respect to clause (i) and an aggregate period of
210 days after the related Cut-Off Date with respect to clause (ii)) if the
Servicer has applied for a credit rating from S&P and Moody’s prior to the date
that is five Business Days after the related Cut-Off Date with respect to such
Loan Asset and has thereafter used good faith efforts to respond to any request
or enquiry from S&P and Moody’s and has requested S&P and Moody’s to promptly
provide such ratings.

 

  (f) The Loan Asset is either (i) a Foreign Currency Loan Asset (subject to the
Concentration Limits), or (ii) denominated and payable only in the United States
in U.S. dollars and does not permit the currency to be changed or place of
payment to be modified outside of the United States.

 

  (g) If the Loan Asset is a Foreign Currency Loan Asset, such Loan Asset is
subject to a Hedging Agreement.

 

  (h) No default or event of default is continuing under the related Loan
Agreement or other documentation relating to such Loan Agreement as of the date
of the Pledge of such Loan Asset, and the Loan Asset is not a Delinquent Asset
or Charged-Off Asset.

 

  (i) The Loan Asset is either (i) a Fixed Rate Loan Asset (subject to the
Concentration Limits), or (ii) a Floating Rate Loan Asset.

 

  (j) The Loan Asset is not a loan primarily for personal, family or household
use.

 

  (k) The Loan Asset and related Loan Agreement and related documents are in
full force and effect and free and clear of Liens (other than Permitted Liens).

 

  (l) The Servicer has delivered to the Collateral Agent three years (or, if in
existence for a shorter period, such shorter period) historical financial
statements of the related Obligor.

 

  (m) The Loan Asset and related Loan Agreement and related documents and Loan
Asset File is fully assignable or, if such assignment is subject to the consent
of the underlying Obligor or lender agent under the related Loan Agreement, the
related Loan Agreement provides that such consent to assignment shall not be
unreasonably withheld; provided that all consents required to be obtained with
respect to such Loan Asset shall have obtained prior to the related Cut-Off
Date.



--------------------------------------------------------------------------------

  (n) The Loan Agreement qualifies as an “instrument” or a “payment intangible”
under article 9 of the UCC.

 

  (o) The Loan Asset and obligations under the Loan Agreement are not subject to
any litigation, dispute, refund, claims of rescission, setoff, netting,
counterclaim or defense.

 

  (p) Payments under the Loan Asset not subject to withholding tax (unless
grossed up).

 

  (q) The Loan Asset was not adversely selected by the Transferor or the
Servicer.

 

  (r) The Loan Asset is not secured by margin stock nor exchangeable for equity.

 

  (s) The Loan Asset is not a commercial real estate loan, construction loan or
otherwise principally secured by real property.

 

  (t) The Loan Asset is not comprised of structured finance obligations.

 

  (u) The Borrower, the Servicer and the related Obligor treat the payment
obligations under the Loan Asset as indebtedness for tax purposes.

 

  (v) The Transferor records the Loan Asset on its books and records as a “true
contribution”, and contributed and transferred to the Borrower.

 

  (w) The related Loan Asset File for the Loan Asset is, or will be, in the
possession of the Collateral Custodian in the manner required under the
Agreement.

 

  (x) Each of the Transferor, the Servicer and the Borrower has all necessary
licenses and permits under Applicable Law, to purchase, own and service the Loan
Asset in the state where the related Obligor is located.

 

  (y) The Loan Asset and the related Loan Agreement do not contain
confidentiality restrictions that would prohibit or otherwise prevent the
reporting and deliveries required from the Servicer to the Administrative Agent
hereunder, (ii) prohibit or impede in any material manner the Administrative
Agent from conducting its audits in a reasonable manner as contemplated
hereunder, or (iii) prohibit or impede in any material manner the Backup
Servicer or any Replacement Servicer from performing their respective duties
hereunder or under any other Transaction Document.

 

  (z) The Loan Asset is either (i) a Cov Lite Loan Asset (subject to the
Concentration Limits) or (ii) a Loan Asset that is not a Cov Lite Loan Asset and
that contains at least one financial maintenance covenant.

 

  (aa) If a Loan Asset that is a Cov Lite Loan Asset, the related Obligor has a
ratio of equity to total capital (or, with respect to an Obligor of a Loan Asset
that is a Cov Lite Loan Asset funded other than in connection with a leveraged
acquisition, implied equity to total capital) equal to at least 35%.



--------------------------------------------------------------------------------

  (bb) If the EBITDA of the related Obligor of the Loan Asset (determined as of
its related Cut-Off Date) was less than $15,000,000, ratio of equity to total
capital (or, with respect to an Obligor of a Loan Asset funded other than in
connection with a leveraged acquisition, implied equity to total capital) shall
equal at least 35%.

 

  (cc) Other than Foreign Eligible Obligors, the related Obligor for such Loan
Asset is a legal entity, duly formed, existing and in good standing under the
laws of a state in the United States and whose principal Underlying Collateral
is located in the United States.

 

  (dd) The related Obligor for such Loan Asset is not a Governmental Authority.

 

  (ee) The related Obligor for such Loan Asset is not an Affiliate of the
Borrower, NF, NFIM or any of their respective Affiliates.

 

  (ff) The Loan Asset is either (i) a DIP Loan Asset (subject to the
Concentration Limits), or (ii) the related Obligor thereunder is Solvent and not
subject of a Bankruptcy Event.

 

  (gg) The related Loan Agreement for such Loan Asset requires the Obligor
thereunder to pay all maintenance, repair, insurance and taxes related to the
Underlying Collateral.

 

  (hh) The Loan Asset is not a PIK Loan Asset.



--------------------------------------------------------------------------------

Schedule IV

Loan Asset Schedule

None.



--------------------------------------------------------------------------------

Schedule V

Advance Date Assigned Values

None.



--------------------------------------------------------------------------------

Schedule VI

Industry Categories

1. Aerospace & Defense;

2. Automotive;

3. Banking, Finance, Insurance & Real Estate;

4. Beverage, Food & Tobacco;

5. Capital Equipment;

6. Chemicals, Plastics & Rubber;

7. Construction & Building;

8. Consumer goods: Durable;

9. Consumer goods: Non-durable;

10. Containers, Packaging & Glass;

11. Energy: Electricity;

12. Energy: Oil & Gas;

13. Environmental Industries;

14. Forest Products & Paper;

15. Healthcare & Pharmaceuticals;

16. High Tech Industries;

17. Hotel, Gaming & Leisure;

18. Media: Advertising, Printing & Publishing;

19. Media: Broadcasting & Subscription;

20. Media: Diversified & Production;

21. Metals & Mining;

22. Retail;

23. Services: Business;

24. Services: Consumer;

25. Sovereign & Public Finance;

26. Telecommunications;

27. Transportation: Cargo;

28. Transportation: Consumer;

29. Utilities: Electric;

30. Utilities: Oil & Gas;

31. Utilities: Water;

32. Wholesale.



--------------------------------------------------------------------------------

Annex A

Commitments

 

Liquidity Bank or Institutional Lender

  

Name of Institution

   Commitment  

Liquidity Bank

   Citibank, N.A.    $ 65,000,000   

Institutional Lender

   PNC Bank, National Association    $ 60,000,000   

Institutional Lender

   Amalgamated Bank    $ 25,000,000   

Institutional Lender

   State Street Bank and Trust Company    $ 25,000,000   

AGGREGATE COMMITMENT

      $ 175,000,000   



--------------------------------------------------------------------------------

Annex B

Borrowing Base Model

SEE ATTACHED



--------------------------------------------------------------------------------

Carlyle NFIC SPV LLC

Prepared by NF INVESTMENT CORP

Borrowing Base Certificate

 

Determination Date

     8/7/13   

RAMP-UP PERIOD

     Yes   

MATRIX COMPLIANCE

     No   

AGGREGATE COMMITMENTS

   $ 175,000,000   

CONCENTRATION TEST AMOUNT

   $ 87,500,000                 

 

 

 

BORROWING BASE—the lesser of (i) and (ii)

     0.00                 

 

 

 

(i)

   (a)      Aggregate Outstanding Loan Balance, minus    $ 29,250,000       (b)
     Minimum Credit Enhancement, minus    $ 29,250,000       (c)      Excess
Concentration Amount, plus    $ 11,750,000       (d)      Principal Collection
Account    $ 7,088,721                Sum of (a) minus (b) minus (c) plus (d)   
-$ 4,661,279   

(ii)

        Maximum Facility Amount    $ 175,000,000                 

 

 

 

Minimum Credit Enhancement—the greatest of (a) (b) (c) plus (d)

   $ 29,250,000                 

 

 

     (a)      $10,500,000    $ 10,500,000       (b)      The aggregate amount of
the four largest eligible loan assets    $ 29,250,000       (c)      50% of the
AOLB minus Excess Concentration Amounts    $ 8,750,000       (d)      URC
Reserve Requirement    $ 0                 

 

 

 

Maximum Availability—lesser of (i) and (ii)

   $ 0                 

 

 

 

(i)

   (a) minus (b)    $ 175,000,000       (a)      Maximum Facility Amount, minus
      $ 175,000,000       (b)      Unfunded Revolving Commitments on Eligible
Revolving Assets times 100% minus       $ 0            the applicable Minimum
Credit Enhancement percentages      

(ii)

   Maximum Draw Amount—sum of (a) and (b)    $ 0       (a)      Borrowing Base
      $ 0       (b)      Principal Collections (not included in the calculation
of the Borrowing Base)       $ 0   

Advances Outstanding

  

Advances Outstanding at Beginning of the Remittance Period

   $ 0   

Advances/(Repayments) during the Month through and including 08/07/2013

   $ 0                 

 

 

 

Advances Outstanding as of 8/7/13

   $ 0                 

 

 

 

AVAILABILITY

   $ 0                 

 

 

 

Amortization Principal Reduction Amount

  

Amortization Advances Outstanding

      (i)      July 20, 2017               (a) Required    15.00%    $ 0      
     (b) Paid       $ 0            (c) Mandatory Payment Required       $ 0   
   (i)      July 20, 2018               (a) Required    40.00%    $ 0           
(b) Paid       $ 0            (c) Mandatory Payment Required       $ 0      
(ii)      October 20, 2018               (a) Required    45.00%    $ 0      
     (b) Paid       $ 0            (c) Mandatory Payment Required       $ 0   
   (iii)      January 20, 2019               (a) Required    50.00%    $ 0      
     (b) Paid       $ 0            (c) Mandatory Payment Required       $ 0   
   (iv)      April 20, 2019               (a) Required    55.00%    $ 0      
     (b) Paid       $ 0            (c) Mandatory Payment Required       $ 0   
             

 

 

     Total Mandatory Payment Required    $ 0                 

 

 

 



--------------------------------------------------------------------------------

Annex C

Diversity Score Model

Diversity Score

Calculated as follows:

(a) An “Issuer Par Amount” is calculated for each issuer of an Eligible Loan
Asset, and is equal to the Outstanding Principal Balance of all Eligible Loan
Assets issued by that issuer and all Affiliates.

(b) An “Average Par Amount” is calculated by summing the Issuer Par Amounts for
all issuers, and dividing by the number of issuers.

(c) An “Equivalent Unit Score” is calculated for each issuer, and is equal to
the lesser of (i) one and (ii) the Issuer Par Amount for such issuer divided by
the Average Par Amount.

(d) An “Aggregate Industry Equivalent Unit Score” is then calculated for each of
the Moody’s industry classification groups (as set forth in Schedule VI of the
Agreement) and is equal to the sum of the Equivalent Unit Scores for each issuer
in such industry classification group.

(e) An “Industry Diversity Score” is then established for each Moody’s industry
classification group by reference to the following table for the related
Aggregate Industry Equivalent Unit Score; provided, that if any Aggregate
Industry Equivalent Unit Score falls between any two such scores, the applicable
Industry Diversity Score will be the lower of the two Industry Diversity Scores:

 

Aggregate
Industry
Equivalent Unit
Score

   Industry
Diversity Score    Aggregate
Industry
Equivalent Unit
Score    Industry
Diversity Score    Aggregate
Industry,
Equivalent Unit
Score    Industry
Diversity Score    Aggregate
Industry
Equivalent Unit
Score    Industry
Diversity
Score

0.0000

   0.0000    5.0500    2.7000    10.1500    4.0200    15.2500    4.5300

0.0500

   0.1000    5.1500    2.7333    10.2500    4.0300    15.3500    4.5400

0.1500

   0.2000    5.2500    2.7667    10.3500    4.0400    15.4500    4.5500

0.2500

   0.3000    5.3500    2.8000    10.4500    4.0500    15.5500    4.5600

0.3500

   0.4000    5.4500    2.8333    10.5500    4.0600    15.6500    4.5700

0.4500

   0.5000    5.5500    2.8667    10.6500    4.0700    15.7500    4.5800

0.5500

   0.6000    5.6500    2.9000    10.7500    4.0800    15.8500    4.5900

0.6500

   0.7000    5.7500    2.9333    10.8500    4.0900    15.9500    4.6000

0.7500

   0.8000    5.8500    2.9667    10.9500    4.1000    16.0500    4.6100

0.8500

   0.9000    5.9500    3.0000    11.0500    4.1100    16.1500    4.6200

0.9500

   1.0000    6.0500    3.0250    11.1500    4.1200    16.2500    4.6300

1.0500

   1.0500    6.1500    3.0500    11.2500    4.1300    16.3500    4.6400

1.1500

   1.1000    6.2500    3.0750    11.3500    4.1400    16.4500    4.6500

1.2500

   1.1500    6.3500    3.1000    11.4500    4.1500    16.5500    4.6600

1.3500

   1.2000    6.4500    3.1250    11.5500    4.1600    16.6500    4.6700

1.4500

   1.2500    6.5500    3.1500    11.6500    4.1700    16.7500    4.6800

1.5500

   1.3000    6.6500    3.1750    11.7500    4.1800    16.8500    4.6900

1.6500

   1.3500    6.7500    3.2000    11.8500    4.1900    16.9500    4.7000

1.7500

   1.4000    6.8500    3.2250    11.9500    4.2000    17.0500    4.7100

1.8500

   1.4500    6.9500    3.2500    12.0500    4.2100    17.1500    4.7200

1.9500

   1.5000    7.0500    3.2750    12.1500    4.2200    17.2500    4.7300

2.0500

   1.5500    7.1500    3.3000    12.2500    4.2300    17.3500    4.7400

2.1500

   1.6000    7.2500    3.3250    12.3500    4.2400    17.4500    4.7500



--------------------------------------------------------------------------------

Aggregate
Industry
Equivalent Unit
Score

   Industry
Diversity Score    Aggregate
Industry
Equivalent Unit
Score    Industry
Diversity Score    Aggregate
Industry,
Equivalent Unit
Score    Industry
Diversity Score    Aggregate
Industry
Equivalent Unit
Score    Industry
Diversity
Score

2.2500

   1.6500    7.3500    3.3500    12.4500    4.2500    17.5500    4.7600

2.3500

   1.7000    7.4500    3.3750    12.5500    4.2600    17.6500    4.7700

2.4500

   1.7500    7.5500    3.4000    12.6500    4.2700    17.7500    4.7800

2.5500

   1.8000    7.6500    3.4250    12.7500    4.2800    17.8500    4.7900

2.6500

   1.8500    7.7500    3.4500    12.8500    4.2900    17.9500    4.8000

2.7500

   1.9000    7.8500    3.4750    12.9500    4.3000    18.0500    4.8100

2.8500

   1.9500    7.9500    3.5000    13.0500    4.3100    18.1500    4.8200

2.9500

   2.0000    8.0500    3.5250    13.1500    4.3200    18.2500    4.8300

3.0500

   2.0333    8.1500    3.5500    13.2500    4.3300    18.3500    4.8400

3.1500

   2.0667    8.2500    3.5750    13.3500    4.3400    18.4500    4.8500

3.2500

   2.1000    8.3500    3.6000    13.4500    4.3500    18.5500    4.8600

3.3500

   2.1333    8.4500    3.6250    13.5500    4.3600    18.6500    4.8700

3.4500

   2.1667    8.5500    3.6500    13.6500    4.3700    18.7500    4.8800

3.5500

   2.2000    8.6500    3.6750    13.7500    4.3800    18.8500    4.8900

3.6500

   2.2333    8.7500    3.7000    13.8500    4.3900    18.9500    4.9000

3.7500

   2.2667    8.8500    3.7250    13.9500    4.4000    19.0500    4.9100

3.8500

   2.3000    8.9500    3.7500    14.0500    4.4100    19.1500    4.9200

3.9500

   2.3333    9.0500    3.7750    14.1500    4.4200    19.2500    4.9300

4.0500

   2.3667    9.1500    3.8000    14.2500    4.4300    19.3500    4.9400

4.1500

   2.4000    9.2500    3.8250    14.3500    4.4400    19.4500    4.9500

4.2500

   2.4333    9.3500    3.8500    14.4500    4.4500    19.5500    4.9600

4.3500

   2.4667    9.4500    3.8750    14.5500    4.4600    19.6500    4.9700

4.4500

   2.5000    9.5500    3.9000    14.6500    4.4700    19.7500    4.9800

4.5500

   2.5333    9.6500    3.9250    14.7500    4.4800    19.8500    4.9900

4.6500

   2.5667    9.7500    3.9500    14.8500    4.4900    19.9500    5.0000

4.7500

   2.6000    9.8500    3.9750    14.9500    4.5000      

4.8500

   2.6333    9.9500    4.0000    15.0500    4.5100      

4.9500

   2.6667    10.0500    4.0100    15.1500    4.5200      

(f) The Diversity Score is then calculated by summing each of the Industry
Diversity Scores for each Moody’s industry classification group.

For purposes of calculating the Diversity Score, Affiliated issuers in the same
industry are deemed to be a single issuer, except as otherwise agreed to by the
Administrative Agent



--------------------------------------------------------------------------------

Annex D

WARR and WARF Matrix Models

Collateral Quality Matrix

For any date of determination, the intersection set forth in the matrices below
that has been selected by the Servicer for use in determining the scores that
are required to satisfy the Diversity Score Test, the WARF Test, the WARR Test
and the Weighted Average Spread Test. The Servicer may elect from time to time
to apply a different intersection in the matrices set forth below upon notice to
the Administrative Agent, however the Servicer may not elect to apply an
intersection in which any Collateral Quality Test is not satisfied if there
exists an intersection in which all of the Collateral Quality Tests would be
satisfied. In determining whether the criteria set forth in the matrices are
satisfied, the Servicer may interpolate linearly between either Weighted Average
Spread or Minimum Recovery Rate (but not both) while leaving the other values in
the matrices constant.

CQT Matrix

 

       Minimum Diversity Score   Minimum      18-19.99        20-24.99       
25-29.99        30-34.99        35-39.99        >=40   WAS      Minimum Recovery
Rate 50%  

3.50%

       2700           3100           3500           3700           3800        
  3800   

4.00%

       2900           3300           3600           3800           3800        
  3800   

4.50%

       3000           3400           3800           3800           3800        
  3800   

5.00%

       3200           3600           3800           3800           3800        
  3800   

 

       Minimum Diversity Score   Minimum      18-19.99        20-24.99       
25-29.99        30-34.99        35-39.99        >=40   WAS      Minimum Recovery
Rate 49%  

3.50%

       2600           3000           3300           3500           3700        
  3800   

4.00%

       2700           3100           3500           3700           3800        
  3800   

4.50%

       2900           3300           3600           3800           3800        
  3800   

5.00%

       3000           3400           3800           3800           3800        
  3800   

 

       Minimum Diversity Score   Minimum      18-19.99        20-24.99       
25-29.99        30-34.99        35-39.99        >=40   WAS      Minimum Recovery
Rate 48%  

3.50%

       2500           2900           3200           3400           3600        
  3700   

4.00%

       2600           3000           3400           3600           3700        
  3800   

4.50%

       2800           3200           3500           3700           3800        
  3800   

5.00%

       2900           3300           3700           3800           3800        
  3800   



--------------------------------------------------------------------------------

Annex E

WARR and WARF Related Definitions

“Assigned Moody’s Rating” means the monitored publicly available rating or the
monitored estimated rating expressly assigned to a debt obligation (or facility)
by Moody’s that addresses the full amount of the principal and interest
promised; provided that, if application has been made for such estimated rating,
pending its receipt, the Assigned Moody’s Rating will be the lower of (i) the
rating as may be estimated in good faith by the Servicer in accordance with the
Moody’s RiskCalc Calculation described herein and (ii) a rating of “B3”;
provided, further, that with respect to any Loan Asset for which Moody’s has
provided an estimated rating, the Servicer (on behalf of the Borrower) will
(x) if such estimated rating was provided to the Borrower more than 6 months
prior to the Closing Date, request that Moody’s confirm or update such estimate
within 6 months after the Closing Date, and in all other cases and thereafter,
request that Moody’s confirm or update such estimate annually (and pending
receipt of such confirmation or new estimate, the Loan Asset will have the prior
estimated rating) and (y) notify Moody’s if the Servicer becomes aware of any
restructuring, recapitalization or other material amendment that, in the
reasonable judgment of the Servicer, would have a material adverse effect on
such Loan Asset.

“Moody’s Default Probability Rating” means, with respect to any date of
determination, the rating as determined in accordance with the following, in the
following order of priority; provided that, with respect to the Loan Assets
generally, if at any time Moody’s or any successor to it ceases to provide
rating services, references to rating categories of Moody’s shall be deemed
instead to be references to the equivalent categories of any other nationally
recognized investment rating agency selected by the Borrower (with written
notice to the Administrative Agent), as of the most recent date on which such
other rating agency and Moody’s published ratings for the type of security in
respect of which such alternative rating agency is used:

(a) with respect to a Moody’s First Lien Loan Asset:

(i) if the obligor thereunder has a corporate family rating from Moody’s, such
corporate family rating;

(ii) if the preceding clause does not apply and such Loan Asset has an Assigned
Moody’s Rating, such Assigned Moody’s Rating;

(iii) if the preceding clauses do not apply and a rating or rating estimate has
been assigned by Moody’s to such Loan Asset upon the request of the Borrower or
the Servicer, such rating or rating estimate, as applicable; and

(iv) if the preceding clauses do not apply, the Moody’s Derived Rating;

(b) with respect to a Loan Asset other than a Moody’s First Lien Loan Asset or
DIP Loan Asset:

(i) if the obligor thereunder has a senior unsecured obligation with an Assigned
Moody’s Rating, such rating;



--------------------------------------------------------------------------------

(ii) if the preceding clause does not apply and such Loan Asset has an Assigned
Moody’s Rating, such Assigned Moody’s Rating;

(iii) if the preceding clauses do not apply and a rating or rating estimate has
been assigned by Moody’s to such Loan Asset upon the request of the Borrower or
the Servicer, such rating or rating estimate, as applicable; and

(iv) if the preceding clauses do not apply, the Moody’s Derived Rating; and

(c) with respect to a DIP Loan Asset, the rating that is one rating subcategory
below the Moody’s Rating thereof.

provided, that with respect to any Loan Asset for which Moody’s has provided an
estimated rating, the Servicer (on behalf of the Borrower) will (x) if such
estimated rating was provided to the Borrower more than 6 months prior to the
Closing Date, request that Moody’s confirm or update such estimate within 6
months after the Closing Date, and in all other cases and thereafter, request
that Moody’s confirm or update such estimate annually (and pending receipt of
such confirmation or new estimate, the Loan Asset will have the prior estimated
rating) and (y) notify Moody’s if the Servicer becomes aware of any
restructuring, recapitalization or other material amendment that, in the
reasonable judgment of the Servicer, would have a material adverse effect on
such Loan Asset.

Notwithstanding the foregoing, (x) if the Moody’s rating or ratings used to
determine the Moody’s Default Probability Rating are on watch for downgrade or
upgrade by Moody’s, such rating or ratings will be adjusted down one subcategory
(if on watch for downgrade) or up one subcategory (if on watch for upgrade), in
each case without duplication of any adjustments made pursuant to the last
sentence of the definition of Moody’s Rating and (y) for purposes of the Moody’s
Default Probability Rating used for purposes of determining the Moody’s Rating
Factor of a Loan Asset, if the Moody’s rating or ratings used to determine the
Moody’s Default Probability Rating are on watch for downgrade or upgrade by
Moody’s, the Moody’s Default Probability Rating will be adjusted down two
subcategories (if on watch for downgrade) or up one subcategory (if on watch for
upgrade) and down one subcategory (if negative outlook), in each case without
duplication of any adjustments made pursuant to the last sentence of the
definition of Moody’s Rating or Moody’s Derived Rating.

“Moody’s Derived Rating” means, with respect to any Loan Asset and the Obligor
thereof as of any date of determination, the rating determined in accordance
with the following, in the following order of priority:

(a) if the Obligor has a senior unsecured obligation with an Assigned Moody’s
Rating, such Assigned Moody’s Rating;

(b) if the preceding clause does not apply, but the Obligor has a subordinated
obligation with an Assigned Moody’s Rating, then:

(i) if such Assigned Moody’s Rating is at least “B3” (and, if rated “B3,” not on
watch for downgrade), the Moody’s Derived Rating shall be the rating which is
one rating subcategory higher than such Assigned Moody’s Rating, or

(ii) if such Assigned Moody’s Rating is less than “B3” (or rated “B3” and on
watch for downgrade), the Moody’s Derived Rating shall be such Assigned Moody’s
Rating;



--------------------------------------------------------------------------------

(c) if the preceding clauses do not apply, but the Obligor has a senior secured
obligation with an Assigned Moody’s Rating, then:

(i) if such Assigned Moody’s Rating is at least “B2” (and, if rated “B2,” not on
watch for downgrade), the Moody’s Derived Rating shall be the rating which is
one subcategory below such Assigned Moody’s Rating, or

(ii) if such Assigned Moody’s Rating is less than “B2” (or rated “B2” and on
watch for downgrade), then the Moody’s Derived Rating shall be “C”;

(d) if the preceding clauses do not apply, but such Obligor has a corporate
family rating from Moody’s, the Moody’s Derived Rating shall be one rating
subcategory below such corporate family rating;

(e) with respect to Loan Assets that do not have a Moody’s Derived Rating
determined pursuant to any of the foregoing clauses (a) through (d), the Moody’s
Derived Rating of such Loan Asset shall be the lower of (i) the rating as may be
estimated in good faith by the Servicer in accordance with the Moody’s RiskCalc
Calculation described herein subject to the satisfaction of the qualifications
set forth therein (and with notice of such calculation provided to the
Administrative Agent) and (ii) a rating of “B3”; provided that if the Borrower
or the Servicer on behalf of the Borrower has applied to Moody’s for a Moody’s
credit estimate (such request having been made within 10 Business Days after the
purchase of such Loan Asset), then upon receipt of such Moody’s credit estimate,
the Moody’s Derived Rating for purposes of this Agreement shall be such Moody’s
credit estimate; provided that as of any date of determination, the aggregate
principal amount of Loan Assets with a Moody’s Derived Rating determined
pursuant to this clause (e) may not exceed (1) at any time during the Ramp-Up
Period, 20% of the Concentration Test Amount, or (2) at all times following the
Ramp-Up Period, 10% of the Concentration Test Amount. The Servicer shall
(x) determine and report to Moody’s the Moody’s Derived Rating within 10
Business Days of the purchase of such Loan Asset and (y) redetermine and report
to Moody’s the Moody’s Derived Rating for each loan with a Moody’s Derived
Rating determined in accordance with the Moody’s RiskCalc Calculation under this
clause (e) within 30 days after receipt of annual financial statements from the
related Obligor;

(f) if the preceding clauses do not apply and each of the following clauses
(i) through (viii) does apply, the Moody’s Derived Rating shall be “Caa1”:

(i) neither the Obligor nor any of its Affiliates is subject to reorganization
or bankruptcy proceedings,

(ii) no debt securities or obligations of the Obligor are in default,

(iii) neither the Obligor nor any of its Affiliates has defaulted on any debt
during the preceding two years,

(iv) the Obligor has been in existence for the preceding five years,

(v) the Obligor is current on any cumulative dividends,

(vi) the fixed charge ratio for the Obligor exceeds 125% for each of the
preceding two fiscal years and for the most recent quarter,



--------------------------------------------------------------------------------

(vii) the Obligor had a net profit before tax in the past fiscal year and the
most recent quarter, and

(viii) the annual financial statements of such Obligor are unqualified and
certified by a firm of independent accountants of international reputation, and
quarterly statements are unaudited but signed by a corporate officer;

(g) if the preceding clauses do not apply but each of the following clauses
(i) and (ii) do apply, the Moody’s Derived Rating shall be “Caa3”:

(i) neither the Obligor nor any of its Affiliates is subject to reorganization
or bankruptcy proceedings; and

(ii) no debt security or obligation of such Obligor has been in default during
the past two years; and

(h) if the preceding clauses do not apply and a debt security or obligation of
the Obligor has been in default during the past two years, the Moody’s Derived
Rating shall be “Ca.”

provided, that with respect to any Loan Asset for which Moody’s has provided an
estimated rating, the Servicer (on behalf of the Borrower) will (x) if such
estimated rating was provided to the Borrower more than 6 months prior to the
Closing Date, request that Moody’s confirm or update such estimate within 6
months after the Closing Date, and in all other cases and thereafter, request
that Moody’s confirm or update such estimate annually (and pending receipt of
such confirmation or new estimate, the Loan Asset will have the prior estimated
rating) and (y) notify Moody’s if the Servicer becomes aware of any
restructuring, recapitalization or other material amendment that, in the
reasonable judgment of the Servicer, would have a material adverse effect on
such Loan Asset.

“Moody’s First Lien Loan Asset” means any of the following types of first out
Loan Assets:

(a) a Senior Secured Loan:

(i) that is not (and cannot by its terms become) subordinate in right of payment
to indebtedness of the Obligor for borrowed money;

(ii) that is secured by a valid first priority perfected security interest or
lien in, to or on specified collateral securing the Obligor’s obligations under
such Loan Asset; and

(iii) with respect to which the value of the collateral securing such Loan
Asset, together with other attributes of the Obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow), is adequate
(in the reasonable business judgment of the Servicer, which judgment shall not
be called into question as a result of subsequent events) to repay such loan in
accordance with its terms, and to repay all other loans of equal seniority
secured by a first lien or security interest in the same collateral; or

(b) Senior Secured Floating Rate Note:



--------------------------------------------------------------------------------

(i) that is not (and cannot by its terms become) subordinated in right of
payment by its terms to indebtedness of the Obligor for borrowed money (other
than with respect to liquidation of such Obligor or the collateral for such
Senior Secured Floating Rate Note);

(ii) that, in the case of a Senior Secured Floating Rate Note, is secured by a
valid first priority perfected security interest or lien in, to or on specified
collateral securing the Obligor’s obligations under the Senior Secured Floating
Rate Note; and

(iii) with respect to which the value of the collateral securing such Senior
Secured Floating Rate Note, together with other attributes of the Obligor
(including, without limitation, its general financial condition, ability to
generate cash flow available for debt service and other demands for that cash
flow) is adequate (in the reasonable business judgment of the Servicer, which
judgment shall not be called into question as a result of subsequent events) to
repay such Senior Secured Floating Rate Note in accordance with its terms, and
to repay all other loans of equal or higher seniority secured by a first lien
(in the case of a Senior Secured Floating Rate Note) or security interest in the
same collateral; and

(iv) that has an Assigned Moody’s Rating determined pursuant to the definition
thereof, and such Assigned Moody’s Rating (calculated such that, if the Moody’s
rating used to determine such Assigned Moody’s Rating is on watch for downgrade
or upgrade by Moody’s, such rating will be adjusted down one subcategory (if on
watch for downgrade) or up one subcategory (if on watch for upgrade)) is not
lower than the Loan Asset’s Moody’s corporate family rating;

provided that (x) the Assigned Moody’s Rating of such Senior Secured Floating
Rate Note is not lower than the Moody’s corporate family rating of the Obligor
under such Senior Secured Floating Rate Note; and (y) the Senior Secured
Floating Rate Note is not: (a) a DIP Loan Asset, (b) a Loan Asset for which the
security interest or lien (or the validity or effectiveness thereof) in
substantially all of its collateral attaches, becomes effective, or otherwise
“springs” into existence after the origination thereof, or (c) a type of Loan
Asset that Moody’s has identified as having unusual terms and with respect to
which its Moody’s Recovery Rate has been or is to be determined on a case by
case basis.

“Moody’s Non-First Lien Loan Asset” means any assignment of or participation
interest in or other interest in a Loan Asset that is not a Moody’s First Lien
Loan Asset.

“Moody’s Rating” means, with respect to any Loan Asset, as of any date of
determination a rating determined as follows:

(a) with respect to a Moody’s First Lien Loan Asset:

(i) if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating;

(ii) if the preceding clause does not apply and a rating or rating estimate has
been assigned by Moody’s to such Loan Asset upon the request of the Borrower or
the Servicer, such rating or the rating estimate;

(iii) if the preceding clauses do not apply and the obligor of such Loan Asset
has a corporate family rating by Moody’s, then such corporate family rating;



--------------------------------------------------------------------------------

(iv) if the preceding clauses do not apply and the obligor of such Loan Asset
has a senior unsecured obligation with an Assigned Moody’s Rating, such rating;
or

(v) if the preceding clauses do not apply, the Moody’s Derived Rating;

(b) with respect to a Moody’s Non-First Lien Loan Asset (other than a DIP Loan
Asset):

(i) if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating;

(ii) if the preceding clause does not apply and a rating or rating estimate has
been assigned by Moody’s to such Loan Asset upon the request of the Borrower or
the Servicer, such rating or the rating estimate;

(iii) if the preceding clauses do not apply and the obligor of such Loan Asset
has a senior unsecured obligation with an Assigned Moody’s Rating, such rating;
or

(iv) if the preceding clauses do not apply, the Moody’s Derived Rating; and

(c) with respect to a DIP Loan Asset, the Assigned Moody’s Rating thereof.

provided, that with respect to any Loan Asset for which Moody’s has provided an
estimated rating, the Servicer (on behalf of the Borrower) will (x) if such
estimated rating was provided to the Borrower more than 6 months prior to the
Closing Date, request that Moody’s confirm or update such estimate within 6
months after the Closing Date, and in all other cases and thereafter, request
that Moody’s confirm or update such estimate annually (and pending receipt of
such confirmation or new estimate, the Loan Asset will have the prior estimated
rating) and (y) notify Moody’s if the Servicer becomes aware of any
restructuring, recapitalization or other material amendment that, in the
reasonable judgment of the Servicer, would have a material adverse effect on
such Loan Asset.

For purposes of calculating a Moody’s Rating, (i) any Loan Asset that is on any
“credit watch” list with positive implications by Moody’s shall be deemed to
have a rating one sub-category above the actual rating of such Loan Asset,
(ii) any Loan Asset that is on any “credit watch” list with negative
implications by Moody’s shall be deemed to have a rating two sub-categories
below the actual rating of such Loan Asset and (iii) any Loan Asset that is on
“negative outlook” by Moody’s shall be deemed to have a rating one sub-category
below the actual rating of such Loan Asset.



--------------------------------------------------------------------------------

“Moody’s Rating Factor” means, with respect to any Loan Asset, is the number set
forth in the table below opposite the Moody’s Default Probability Rating of such
Loan Asset:

 

Moody’s Default Probability Rating

   Moody’s
Rating Factor    Moody’s Default
Probability Rating    Moody’s Rating
Factor

“Aaa”

   1    “Ba1”    940

“Aa1”

   10    “Ba2”    1350

“Aa2”

   20    “Ba3”    1766

“Aa3”

   40    “B1”    2220

“A1”

   70    “B2”    2720

“A2”

   120    “B3”    3490

“A3”

   180    “Caa1”    4770

“Baa1”

   260    “Caa2”    6500

“Baa2”

   360    “Caa3”    8070

“Baa3”

   610    “Ca” or lower    10000

Any Loan Asset issued or guaranteed by the U.S. government or any agency or
instrumentality thereof is assigned a Moody’s Rating Factor of 1.

“Moody’s Recovery Rate” means, with respect to any Loan Asset, as of any date of
determination, the recovery rate determined in accordance with the following, in
the following order of priority:

(a) if the Loan Asset has been specifically assigned a recovery rate by Moody’s
(for example, in connection with the assignment by Moody’s of an estimated
rating (including, without limitation, an estimated rating determined in
accordance with the Moody’s RiskCalc Calculation)), such recovery rate;

(b) if the preceding clause does not apply to the Loan Asset, and the Loan Asset
is a Moody’s First Lien Loan Asset or a Moody’s Non-First Lien Loan Asset (in
each case other than a DIP Loan Asset), the rate determined pursuant to the
table below based on the number of rating subcategories difference between the
Loan Asset’s Moody’s Rating and its Moody’s Default Probability Rating (for
purposes of clarification, if the Moody’s Rating is higher than the Moody’s
Default Probability Rating, the rating subcategories difference will be positive
and if it is lower, negative):

 

Number of Moody’s Ratings Subcategories Difference

Between the Moody’s Rating and the Moody’s Default

Probability Rating

  

Moody’s First Lien

Loan Assets (%)

  Moody’s Non-First
Lien Loan Asset (%)

+2 or more

   60.0   55.0

+1

   50.0   45.0

0

   45.0/50.01   35.0

-1

   40.0   25.0

-2

   30.0   15.0

-3 or less

   20.0   5.0 or     

(c) if the Loan Asset is a DIP Loan Asset (other than a DIP Loan Asset which has
been specifically assigned a recovery rate by Moody’s), 50%.

 

1  If such Loan Asset is an Initial Unrated Loan Asset, 50.0%. For all other
Loan Assets, 45.0%



--------------------------------------------------------------------------------

“Moody’s RiskCalc Calculation” means, for purposes of the determination of the
Moody’s Derived Rating (to the extent necessary in accordance with the
definition of “Assigned Moody’s Rating” or clause (e) of the definition of
“Moody’s Derived Rating”) and the determination of the Moody’s Recovery Rate (to
the extent necessary in accordance with clause (a) of the definition of “Moody’s
Recovery Rate”), the calculation made as follows:

(a) For purposes of this calculation, the following terms have the meanings
provided below.

“.EDF” means, with respect to any Loan Asset, the lowest 5 year expected default
frequency for such Loan Asset as determined by running the current version
Moody’s RiskCalc in both the Financial Statement Only (FSO) and the Credit Cycle
Adjusted (CAA) modes.

“Pre Qualifying Conditions” means, with respect to any Loan Asset, conditions
that will be satisfied if the Obligor with respect to the applicable Loan Asset
satisfies the following criteria:

(a) the independent accountants of such Obligor shall have issued an unqualified
audit opinion with respect to the most recent fiscal year financial statements,
including no explanatory paragraph addressing “going concern” or other issues;

(b) the Obligor’s EBITDA is equal to or greater than U.S.$5,000,000;

(c) the Obligor’s annual sales are equal to or greater than U.S.$10,000,000;

(d) the Obligor’s book assets are equal to or greater than U.S.$10,000,000;

(e) the Obligor represents not more than 4.0% of the Concentration Test Amount;

(f) the Obligor is a private company with no public rating from Moody’s;

(g) for the current and prior fiscal year, such Obligor’s:

(i) EBIT/interest expense ratio is greater than 1.0:1.0 and 1.25:1.00 with
respect to retail (adjusted for rent expense);

(ii) debt/EBITDA ratio is less than 6.0:1.0; provided that the debt/EBITDA ratio
is less than 8.0:1.0 for any Loan Assets with respect to the following Moody’s
Industry Classification Groups: (A) Telecommunications, (B) Printing and
Publishing or (C) Broadcasting and Entertainment;

(h) no greater than 25% of the company’s revenue is generated from any one
customer of the Obligor; and

(i) the Obligor is a for profit operating company in any one of the Moody’s
Industry Classification Groups with the exception of (i) Buildings and Real
Estate, (ii) Finance, and (iii) Insurance.

(b) The Servicer shall calculate the .EDF for each of the Loan Assets to be
rated pursuant to this calculation. The Servicer shall also provide Moody’s with
the .EDF and the information necessary to calculate such .EDF upon request from
Moody’s. Moody’s shall have the right (in its sole discretion) to



--------------------------------------------------------------------------------

(i) amend or modify any of the information utilized to calculate the .EDF and
recalculate the .EDF based upon such revised information, in which case such
.EDF shall be determined using the table in paragraph (c) below in order to
determine the applicable Moody’s Derived Rating, or (ii) have a Moody’s credit
analyst provide a credit estimate for any Loan Asset, in which case such credit
estimate provided by such credit analyst shall be the applicable Moody’s Derived
Rating.

(c) As of any date of determination, the Moody’s Derived Rating for each Loan
Asset that satisfies the Pre Qualifying Conditions shall be the lower of (i) the
Servicer’s internal rating or (ii) the Maximum Corporate Family Rating (in the
case of a senior secured loan) or the Maximum Senior Unsecured Rating (in the
case of a senior unsecured loan) based on the .EDF for such Loan Asset, in each
case determined in accordance with the table below (and the Servicer shall give
the Administrative Agent notice of such Moody’s Derived Rating):

 

Lowest .EDF    Maximum Corporate Family Rating    Maximum Senior Unsecured
Rating

less than or equal to .baa

   Ba3    Ba3

.ba1

   B1    B1

.ba2,.ba3 or .b1

   B2    B2

.b2 or .b3

   B3    B3

.caa

   Caa1    Caa1

provided that the Servicer may assign a lower rating to a Loan Asset if it so
determines in its reasonable business judgment.

(d) As of any date of determination, the Moody’s Recovery Rate for each Loan
Asset that meets the Pre Qualifying Conditions shall be the lower of (i) the
Servicer’s internal recovery rate or (ii) the recovery rate as determined in
accordance with the table below (and the Servicer shall give the Administrative
Agent notice of such Moody’s Recovery Rate):

 

Type of Loan    Moody’s Recovery Rate

Senior secured, first lien and first out

   50%

Second lien, first lien and last out, all other senior secured

   35%

Senior unsecured and all other loans

   30%

provided that Moody’s shall have the right (in its sole discretion) to issue a
recovery rate assigned by one of its credit analysts, in which case such
recovery rate provided by such credit analyst shall be the applicable Moody’s
Recovery Rate.



--------------------------------------------------------------------------------

Annex F

Internal Valuation Protocol

SEE ATTACHED



--------------------------------------------------------------------------------

CARLYLE GMS FINANCE, INC.

NF INVESTMENT CORP.

VALUATION POLICY

I. GENERAL

Carlyle GMS Finance, Inc. and NF Investment Corp. (each a “Company” and
collectively, the “Companies”) are managed by Carlyle GMS Investment Management
L.L.C. (“CGMSIM” or the “Adviser”), an investment adviser that registered with
the U.S. Securities and Exchange Commission prior to the filing of Carlyle GMS
Finance, Inc.’s election to be treated as a business development company (“BDC”)
under the Investment Company Act of 1940, as amended (the “1940 Act”).

The following represents the policy and procedures (the “Policy”) approved by
each Company’s Board of Directors (the “Board”) for use by each Company for
valuing its investment portfolio. This narrative is supplemented by and subject
to the specific guidance provided by Section 2(a)(41) of the 1940 Act,
Accounting Series Releases 113 and 118, Accounting Standards Codification Topic
820, Fair Value Measurements and Disclosure, issued by the Financial Accounting
Standards Board (“ASC 820”), and the American Institute of Certified Public
Accountants Audit Guide for Investment Companies (the “AICPA Investment Company
Guide”).

This Policy sets forth the methodologies and guidelines to be followed in
complying with the aforementioned directive and guidance. This Policy may not be
amended without the approval of the Board.

A. Valuation Process

Each Company will conduct the valuation of its assets, pursuant to which its net
asset value shall be determined, at all times consistent with generally accepted
accounting principles (“GAAP”) and the 1940 Act. The Board of each Company, with
the assistance of each respective audit committee (the “Audit Committee”), will
determine the fair value of each Company’s assets, on at least a quarterly
basis, in accordance with the terms of ASC 820, including in connection with the
determination of each Company’s net asset value. Each Company’s administrator
(the “Administrator”) will assist each Company in the determination of net asset
value as necessary.

From time to time during a quarter it may be necessary in connection with the
issuance and sale of each Company’s common stock to determine that the Companies
are not selling their common stock at a price below the current net asset value
of such common stock, as required by Section 63 of the 1940 Act. For such
purpose the Board of each Company has established by resolution a valuation
committee comprised of members of senior management of each Company (each a
“Committee”) that will review the composition of each Company’s portfolio at
such time. Each Committee may meet in person or telephonically as determined by
its members. Each Committee shall, to the extent it deems necessary, apply the
valuation methodologies set forth herein in order to determine that any sale of
common stock



--------------------------------------------------------------------------------

is not at a price below the then current net asset value. If the respective
Committee determines, with the assistance of the applicable Administrator and
Adviser, that as a result of changes in the value of the respective Company’s
portfolio since the net asset value most recently determined that the net asset
value has increased, then the committee shall promptly notify the respective
Company’s Chief Financial Officer and Board in order to determine the current
net asset value to assure compliance with Section 63 of the 1940 Act. All
determinations made by such Committee, including the factors considered and the
methodology employed, will be fully documented and retained as part of the
respective Company’s records. In addition, all determinations of such Committee
shall be presented to the respective Board for review at its next meeting.

The valuation procedures are set forth in more detail below.

B. Applicable Guidance

Each Company’s assets shall be valued at their fair value (i.e., an exit price)
in accordance with the terms of ASC 820 and the 1940 Act.4 ASC 820 defines fair
value as “the price that would be received to sell an asset or paid to transfer
a liability in an orderly transaction between market participants at the
measurement date.” Fair value is a market-based measurement, not an
entity-specific measurement. For some assets and liabilities, observable market
transactions or market information might be available. For other assets and
liabilities, observable market transactions and market information might not be
available. However, the objective of a fair value measurement in both cases is
the same—to estimate the price when an orderly transaction to sell the asset or
transfer the liability would take place between market participants at the
measurement date under current market conditions (that is, an exit price at the
measurement date from the perspective of a market participant that holds the
asset or owes the liability).

ASC 820 establishes a hierarchal disclosure framework which ranks the
observability of inputs used in measuring financial instruments at fair value.
The observability of inputs is impacted by a number of factors, including the
type of financial instruments and their specific characteristics. Financial
instruments with readily available quoted prices, or for which fair value can be
measured from quoted prices in active markets, generally will have a higher
degree of market price observability and a lesser degree of judgment applied in
determining fair value.

The three-level hierarchy for fair value measurement is defined as follows:

Level I—inputs to the valuation methodology are quoted prices available in
active markets for identical instruments as of the reporting date. The type of
financial instruments included in Level I include unrestricted securities,
including equities and derivatives, listed in active markets. The Companies will
not adjust the quoted price for these instruments, even in situations where the
respective Company holds a large position and a sale could reasonably impact the
quoted price5.

 

4  With respect to assets of each Company, “value” means (i) with respect to
securities for which market quotations are readily available, the market value
of such securities; and (ii) with respect to other securities and assets, fair
value as determined in good faith by the Board of Directors of each Company. See
Section 2(a)(41)(B) of the 1940 Act.

5  In accordance with ASC 820.



--------------------------------------------------------------------------------

Level II—inputs to the valuation methodology are other than quoted prices in
active markets, which are either directly or indirectly observable as of the
reporting date. The type of financial instruments in this category includes less
liquid and restricted securities listed in active markets, securities traded in
other than active markets, government and agency securities, and certain
over-the-counter derivatives where the fair value is based on observable inputs.

Level III—inputs to the valuation methodology are unobservable and significant
to overall fair value measurement. The inputs into the determination of fair
value require significant management judgment or estimation. Financial
instruments that are included in this category include investments in
privately-held entities, non-investment grade residual interests in
securitizations, collateralized loan obligations, and certain over-the-counter
derivatives where the fair value is based on unobservable inputs.

In certain cases, the inputs used to measure fair value may fall into different
levels of the fair value hierarchy. In such cases, the determination of which
category within the fair value hierarchy is appropriate for any given financial
instrument is based on the lowest level of input that is significant to the fair
value measurement. Each Company’s assessment of the significance of a particular
input to the fair value measurement requires judgment and considers factors
specific to the financial instrument.

The Board of Directors of each Company, with the assistance of the applicable
Adviser, will ultimately be responsible for the determination, in good faith, of
the fair value of the portfolio investments.

C. Other Considerations

Valuation of Investments made in Non-Functional Currencies

The valuation of investments made in currencies other than the functional
currency of each Company will give effect to the foreign currency translation as
of the reporting date.

Transaction Costs

Transaction costs associated with investments are the incremental direct costs
of the acquisition. These transaction costs (including costs paid on the
respective Company’s behalf) are not attributes of the acquired investment
itself, but are specific to the transaction. Therefore, these costs are not
included in the measurement of the fair value of the investment.

In accordance with the accounting treatment prescribed in the AICPA Investment
Company Guide, each Company will include transaction costs in the initial cost
basis. Subsequent measurement of the investment at fair value will generally
result in an initial unrealized loss on day one following the investment,
reflecting the difference between the fair value (i.e., exit price) and the cost
basis (inclusive of transaction costs).

Subsequent Events and Information

Subsequent events and/or subsequent information that might impact a value
conclusion after the valuation has been approved by the Board of Directors of
each Company and prior to the issuance of



--------------------------------------------------------------------------------

the financial statements are reviewed and handled in accordance with GAAP. Such
information may also be relevant in connection with the determination of the
current net asset value of each Company’s common stock. If such information is
deemed to be material, it may necessitate additional financial statement
disclosure or a change to the valuation of a portfolio investment or the
respective Company’s current net asset value.

D. Valuation Process

The process generally used to determine the applicable value by each Company
will be as follows: (i) the value of each portfolio company or investment will
be initially reviewed by the Adviser’s investment professionals responsible for
such portfolio company or investment and, for non-traded investments (non-traded
investments are illiquid securities/instruments), a standardized template
designed to approximate fair market value based on observable market inputs,
updated credit statistics and unobservable inputs will be used for such
valuations; (ii) preliminary valuation conclusions will be documented and
reviewed by the Committee; (iii) third-party valuation firms engaged by, or on
behalf of, the Board of Directors will provide positive assurance on portions of
the portfolio each quarter (such that each non-traded investment will be
reviewed by a third-party valuation firm at least once annually), including a
review of management’s preliminary valuation and conclusion on fair value;
(iv) the Audit Committee will review the assessments of the Adviser and, where
appropriate, the respective third-party valuation firms and provide the Board of
Directors with recommendations with respect to change in the fair value of each
investment in the portfolio; and (v) the Board of Directors will discuss the
valuation recommendations of the Audit Committee and determine the fair value of
each investment in the portfolio in good faith based on the input of the Adviser
and, where applicable, the respective third-party valuation firms.

II. VALUATION OF SECURITIES/INSTRUMENTS THAT ARE TRADED IN ACTIVE MARKETS6

The valuation of securities/instruments that are traded in active markets will
be determined on the measurement date by multiplying the closing price of such
traded securities/instruments by the quantity of shares or amount of the
instrument held. For these securities/instruments, no blockage discounts will be
taken regardless of the size of the positions held. Securities/instruments that
will become freely tradable on the lapse of certain restrictions are valued
based upon the market price of the comparable security/instrument less a
market-based discount to reflect the restricted nature of the
security/instrument.

Each Company expects to obtain the closing prices with respect to certain of the
securities/instruments from pricing services.

 

6  An active market is defined as one in which transactions occur with
sufficient frequency and volume to provide pricing information on an ongoing
basis. A market can become inactive if frequency and volume become insufficient.
The determination of an active / inactive market often requires judgment and
internal consultation including the consideration of a number of factors
pertinent to both the security/instrument being valued and the exchange, if any,
on which it trades.



--------------------------------------------------------------------------------

III. VALUATION OF LIQUID SECURITIES/INSTRUMENTS THAT ARE NOT TRADED IN ACTIVE
MARKETS

Securities/instruments falling into this category include certain types of debt
and derivative investments that meet the following criteria:

 

  •   Market liquidity is sufficient to enable the respective Company to sell
substantially all of its investment within a short time period;

 

  •   Valuation models are based on industry norms; and

 

  •   Valuation inputs that are significant to fair value measurement are
observable.

While these securities/instruments will be valued, as of the measurement date,
using one or a combination of the methodologies discussed below, each Company
expects to obtain quotes with respect to certain of the securities from pricing
services, broker quotes, or counterparty marks in order to value liquid assets
that are not traded in active markets.

A. Pricing Services

Pricing services aggregate, evaluate and report pricing data from a variety of
sources, including the observed trades of identical or similar securities,
broker quotes, model-based valuations and internal fundamental analysis and
research. Given these various possible sources, information provided by pricing
service providers needs to be carefully reviewed to determine if it is
representative of fair value. Each Company will perform appropriate due
diligence as necessary to understand the methodologies and input assumptions
used by pricing services. When doing so, the respective Company will determine
whether the quote obtained is sufficient according to GAAP to determine the fair
value of the security. If determined adequate, the respective Company will use
the quote obtained, and if not determined adequate, the conclusion will be
documented and alternative pricing sources may be sought and utilized including
valuation techniques typically utilized for illiquid securities.

When possible, the Companies will use pricing services selected by the
respective Company’s Chief Financial Officer to either corroborate the
respective Company’s determination of fair value (based on the respective
Company’s models or data) or the respective Company will use its determination
of fair value to corroborate the pricing services. In either approach, the
methodology will be consistently applied. Any pricing service used shall be
presented to the Board of each Company at its next meeting for approval of the
continued use of such service.

When corroboration of pricing services by use of the Companies’ models/data is
not practical or possible, the Companies will perform a combination of the
following approaches:

 

  •   Back-test the value conclusion based on subsequent and recent trading
information;

 

  •   Compare the value conclusion with that of other pricing services;



--------------------------------------------------------------------------------

  •   Conduct periodic discussions with the pricing service providers or brokers
to understand the methodologies and input assumptions that are used to fair
value the securities/instruments; and/or

 

  •   Engage external independent valuation firms to assess the reasonableness
of the valuation and/or model.

B. Quotes from Brokers or Counterparties

Quotes that represent an offer to buy or sell a particular security or financial
instrument (i.e., “actionable quotes”) are generally deemed to be representative
of fair value. To the extent that the Companies obtain third-party prices that
are indicative bids and not firm quotations upon which a third party would
execute a transaction, the Companies generally seek corroborative information
from other market sources to assert that the prices provided represent
observable data. When doing so, the Companies will determine whether the quote
obtained is sufficient according to GAAP to determine the fair value of the
security/instrument. If determined adequate, the respective Company will use the
quote obtained, and if not determined adequate, the conclusion will be
documented and alternative pricing sources may be sought and utilized including
valuation techniques typically utilized for illiquid securities. In many cases,
it will be necessary to use an additional methodology to corroborate the data.

C. Valuation Models

In cases where the pricing data obtained from an independent source is
model-based, the Companies should either perform the procedures necessary to
gain an understanding of that model or run its own model to corroborate the
independent source.

IV. VALUATION OF ILLIQUID SECURITIES/INSTRUMENTS

The valuation of securities/instruments which are illiquid or for which the
pricing source does not provide a valuation or methodology or provides a
valuation or methodology that, in the judgment of the Board of Directors of each
Company, does not represent fair value, will be valued, as of the measurement
date, using all techniques appropriate under the circumstances and for which
sufficient data is available. These valuation techniques may vary by investment
but include rating based current market spread, current market spread per unit
of leverage, comparable public market valuations, comparable precedent
transaction valuations and discounted cash flow (“DCF”) analyses.

All factors that might materially impact the value of an investment will be
considered, including, but not limited to, the assessment of the following
factors, as relevant:

 

  •   the nature and realizable value of any collateral;

 

  •   call features, put features and other relevant terms of debt;

 

  •   the portfolio company’s leverage and ability to make payments;



--------------------------------------------------------------------------------

  •   the portfolio company’s ‘private letter’ credit rating;

 

  •   the portfolio company’s actual and expected earnings and DCF;

 

  •   prevailing interest rates and spreads for like securities and expected
volatility in future interest rates;

 

  •   the markets in which the portfolio company does business and recent
economic and/or market events; and

 

  •   comparisons to comparable transactions and publicly traded securities.

Investment performance data utilized will be the most recently available
financial statements and compliance certificate received from the portfolio
companies as of the measurement date7 which in many cases may reflect a lag in
information.

Securities for which market quotations are not readily available or for which a
pricing source is not sufficient may include, but are not limited to, the
following:

 

  •   private placements and restricted securities that do not have an active
trading market;

 

  •   securities whose trading has been suspended or for which market quotes are
no longer available;

 

  •   debt securities that have recently gone into default and for which there
is no current market;

 

  •   securities whose prices are stale; and

 

  •   securities affected by significant events.

Calibrating Valuation Techniques to Entry Price

Assuming an instrument’s entry price reflects its fair value at initial
recognition, the valuation techniques used to support that value at initial
recognition should be calibrated to produce a result that supports the entry
price.

Impact of Changes in Operational Performance of Investments on Valuation

Changes in an investment’s performance, whether adverse or favorable, do not
necessarily equate to a change in valuation from the perspective of a market
participant. For purposes of determining an exit price, each Company will
exercise judgment as to whether or not, and if so how and when, a market
participant would factor the change(s) in the investment’s performance into its
valuation.

Impact of Additional Financing Rounds or Minority Interest Sales on Valuation

The valuation of an investment will take into consideration any recent
third-party transactions such as subsequent financing rounds or minority
interest sales. In measuring fair value, each Company will give consideration to
the timing of these additional third-party financing transactions and the
related facts and circumstances. Insider and strategic-led rounds are also
considered as an input when determining

 

7 

Due to the time required to compile, prepare, review and approve valuations,
there may be more recent information available by the time of the measurement
date. The potential valuation impact of any such information will be handled in
accordance with section I.C. of this Policy.



--------------------------------------------------------------------------------

the fair value of an investment, although related facts and circumstances need
to be assessed as to whether such insider or strategic-led rounds are
substantive inputs into the determination of a fair value exit price.

Impact of Pending Transactions on Valuation

The valuation of an investment will take into consideration any pending
transactions. A substantive pending transaction will generally be considered a
significant, observable market-based input. In evaluating the impact of a
pending transaction on valuation, each Company will consider the status of the
offer, the financial qualification of the buyer and the existence of any premium
pricing. Based on these factors, a discount to the offer price should be
considered in the determination of fair value. The amount of the discount should
be calibrated to set the fair value of the asset at a price that another market
participant would pay to acquire the security/instrument given the risk
considerations identified at the measurement date noted above.

V. OTHER CONSIDERATIONS

A. Company Documents

Notwithstanding the foregoing, any valuation procedures or methodologies that
are required under the provisions of the articles of incorporation, bylaws,
advisory agreement, other charter documents or offering memoranda with respect
to each Company shall be applied to the valuation of securities held by the
respective Company even if such Company determines that such provisions are
inconsistent with this valuation policy and guidance set forth herein, but in no
event shall valuation procedures or methodologies be used that are inconsistent
with the requirements of the 1940 Act. Since each Company’s financial statements
are required to be prepared in accordance with GAAP, each Company will value its
investments in a manner to conform to GAAP.

B. Monitoring Responsibility and Change in Value of Fair Valued Securities

Using regular information sources, including financial statements, covenant
compliance statements, news stories, financial wires, broker-dealer and other
market contacts, and market indices, each Company will monitor developments
affecting the issuers of fair valued securities and the markets of their
assigned securities or security type to determine the continuing validity of the
fair value of securities without readily available market prices. See Section
I.C. for a discussion of how subsequent events are handled.

C. Change in Valuation Method of Security/Instrument

The inputs used in applying different valuation techniques will refer to the
assumptions that market participants traditionally use to make pricing
decisions, including assumptions about risk. These inputs may include both:
(1) observable inputs, which are based on market data; and (2) unobservable
inputs, which reflect the respective Company’s own assessment of the assumptions
market participants would use in pricing the securities/instruments.



--------------------------------------------------------------------------------

The Companies’ valuation techniques for measuring fair value seek to maximize
observable inputs and minimize unobservable inputs. These observable inputs may
include specific or similar security/instrument price information, volatility
factors, specific and broad credit data, liquidity statistics, and all other
factors that have more than an insignificant impact on the fair value
measurement.

The Companies monitor the fair value framework of certain securities/instrument
without readily available market prices (difficult to value or illiquid
securities) and the related valuation inputs (including the respective price
sources) and the markets in which they trade to determine any change in the fair
value. This also helps to ensure valuation techniques employed continue to
maximize observable inputs.

In some cases, one valuation technique may provide the better indication of fair
value; however, in other circumstances, multiple valuation techniques may be
appropriate.

When reconciling multiple valuation techniques, there may be
securities/instruments for which one or more valuation techniques are no longer
relevant either due to limited availability of observable inputs or based on
changes in the market of the type of security/instrument being valued.

Based on changes in market activity and/or changes in the observability of
inputs, the Companies may conclude a change in valuation method is necessary or
appropriate for a certain security/instrument. For example:

 

  •   A change from an income-based approach to a market-based approach might
become appropriate when:

 

  •   a previously privately traded security becomes listed on an exchange;

 

  •   demand increases for a formerly thinly traded security and an active
market develops; and/or

 

  •   other similar circumstances indicate the ready availability of
market-based data that was formerly unavailable.

 

  •   A change from the use of a market-based approach to an income-based
approach, or a required adjustment to the market-based price, might become
appropriate if:

 

  •   a trading suspension occurs;

 

  •   the security/instrument has not been traded for more than five trading
days and the respective Company determines that the price is no longer
representative of fair value;

 

  •   the price received from a regular pricing source is deemed not to be based
on current market data and therefore not representative of an exit price;



--------------------------------------------------------------------------------

  •   other extraordinary events occur in the market for the security/instrument
or the national economy of the country in which it is issued and/or traded which
raise concerns over the reliability of the fair value of the
securities/instruments; or

 

  •   an event materially affecting the value of a security/investment traded on
an exchange in a foreign jurisdiction occurs between the time when a foreign
exchange closes and the time when the fair value is calculated.

D. Interpretation and Advice

Inquiries for interpretation of and advice concerning this Policy may be
directed to each Company’s Chief Financial Officer and/or Chief Compliance
Officer. Such advice shall be determined upon consultation, as appropriate, with
each Company’s General Counsel, the Audit Committee, the Board of Directors of
each Company, internal or outside counsel and the independent registered public
accounting firm.

VI. REVIEW OF POLICY

The Board of Directors of each Company will review this Policy at least annually
and amend its provisions to ensure its continued appropriateness.

 

Responsible Parties

 

  •   The following parties will be responsible for implementing and enforcing
this valuation policy: The Chief Financial Officer and the Chief Compliance
Officer of each Company.

Documentation and Compliance Dates

 

  •   Monitoring and testing of this Policy will be documented in the following
ways:

 

  •   Periodic review to assure that securities valued by approved pricing
methods are based on market prices or approved valuation methods

 

  •   Annual review of the effectiveness of this Policy

Disclosures

The following disclosures should be aligned with this Policy:

 

  •   Form 10, Form 10-Q, Form 10-K

 

  •   Private Placement Offering Memoranda and other offering materials



--------------------------------------------------------------------------------

EXHIBITS

TO

LOAN AND SERVICING AGREEMENT

Dated as of September 12, 2013

NFIC SPV LLC

EXHIBITS

 

EXHIBIT A

   [Reserved]

EXHIBIT B

   Risk and Collection Policies

EXHIBIT C

   Form of Borrowing Base Certificate

EXHIBIT D

   Form of Disbursement Request

EXHIBIT E

   Form of Joinder Supplement

EXHIBIT F

   Form of Notice of Borrowing

EXHIBIT G

   Form of Notice of Reduction (Reduction of Advances Outstanding)

EXHIBIT H

   Form of Revolving Note

EXHIBIT I

   Form of Notice of Loan Asset Dividend

EXHIBIT J

   Form of Certificate of Closing Attorneys

EXHIBIT K

   Form of Servicing Report

EXHIBIT L

   Form of Servicer’s Certificate (Servicing Report)

EXHIBIT M

   Form of Release of Required Loan Documents

EXHIBIT N

   Form of Transferee Letter

EXHIBIT O

   Form of Power of Attorney for Servicer

EXHIBIT P

   Form of Power of Attorney for Borrower

EXHIBIT Q

   Form of Servicer’s Certificate (Loan Asset Register)

EXHIBIT R

   Form of Tax Certificate

EXHIBIT S

   Form of Compliance Certificate (Required Asset Coverage Ratio)



--------------------------------------------------------------------------------

EXHIBIT A

[RESERVED]

 

Ex. A



--------------------------------------------------------------------------------

EXHIBIT B

RISK AND COLLECTION POLICIES

(See attached)

 

Ex. B



--------------------------------------------------------------------------------

NF INVESTMENT CORP.

RISK POLICY MANUAL

September 2013

 

 

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    1



--------------------------------------------------------------------------------

NF INVESTMENT CORP.

RISK POLICY MANUAL

TABLE OF CONTENTS

 

   OVERVIEW & BASIC PRINCIPLES

1.0

   Introduction    RISK APPROVAL

2.0

   Risk Rating Methodology

2.1

   Approval Authorities

2.2

   Approval of Syndicated Credits    TRANSACTION SOURCING

3.0

   Sourcing Transactions

3.1

   Transaction Screening    UNDERWRITING, DOCUMENTATION & CLOSING

4.0

   Strategic Underwriting Guidelines

4.1

   Due Diligence

4.2

   NFIC Base Case

4.3

   Retention of Professionals

4.4

   Documentation and Closing Policies    LOAN/PORTFOLIO MANAGEMENT

5.0

   Loan Monitoring

5.1

   Portfolio Reviews

5.2

   Problem Loan Management

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    2



--------------------------------------------------------------------------------

POLICY 1.0—INTRODUCTION

Introduction

NF Investment Corp. (“NFIC”) invests in first lien senior secured and unitranche
loans to private U.S. middle market companies that are, in many cases,
controlled by private equity investment firms (“Middle Market Senior Loans”).
This Risk Policy Manual applies to NFIC’s investments in Middle Market Senior
Loans.

NFIC will be externally managed by Carlyle GMS Investment Management L.L.C. (the
“Investment Adviser”). Through its Investment Adviser, NFIC has access to
personnel that source, underwrite and manage NFIC’s portfolio of Middle Market
Senior Loans. For purposes of these policies, Risk Management is defined as the
personnel designated by the Investment Adviser to oversee the underwriting,
portfolio management, and overall risk management responsibilities for NFIC’s
Middle Market Senior Loans. For purposes of these policies, the Underwriting
Staff is defined as the personnel designated by Risk Management to underwrite
specific NFIC Middle Market Senior Loans. For purposes of these policies, the
Portfolio Management Staff is defined as the personnel designated by Risk
Management to monitor specific NFIC Middle Market Senior Loans.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    3



--------------------------------------------------------------------------------

POLICY 2.0—RISK RATING METHODOLOGY

Introduction

NFIC’s credit risk rating protocol for Middle Market Senior Loans (“Credit Risk
Rating”) is an integral part of its credit risk management process. It provides
a systematic methodology for

 

  •   Uniformly assessing and categorizing risk across Middle Market Senior
Loans,

 

  •   Providing early warning regarding potential problem exposures, and

 

  •   Understanding aggregate levels of risk across the portfolio of Middle
Market Senior Loans.

NFIC Middle Market Senior Loans may be subject to two ratings: (1) the ratings
(or ratings estimates) provided by external Rating Agencies, and (2) NFIC’s
Internal Risk Rating. Any memorandum or analysis prepared by NFIC staff which
references a Credit Risk Rating should show both the external and internal
ratings.

External Rating Agency Ratings

If being funded through certain financing agreements that NFIC has in place,
NFIC Middle Market Senior Loans which do not have a publicly-traded market price
will require either (1) a public rating or private letter rating from S&P and
Moody’s, or (2) to be submitted annually to Moody’s and S&P for a credit
estimate (“Rating Agency Rating”). In the case of public or private letter
ratings, the borrower is involved in the rating process and supplies all
necessary information to the agencies. In the case of credit estimates, the
borrower is not involved, and lenders individually request credit estimates,
irrespective of the fact that one lender will generally be acting as
Administrative Agent for the lender group. It is the responsibility of Risk
Management to manage all communication with the rating agencies.

NFIC Internal Risk Rating Methodology

Overview

NFIC utilizes a 6 point risk rating system for Middle Market Senior Loans
(“Internal Risk Rating”), which is independent of the Rating Agency Ratings.
This system is designed to track the performance of NFIC’s borrowers against
expectations at inception as represented by both the management and NFIC Base
Cases. The NFIC Base Case (See Policy 4.2—NFIC Base Case) will at all times be
less than or equal to the management base case. Thus, these Internal Risk Rating
represents a formulaic assessment of credit quality relative to NFIC’s original
expectations. For the purpose of Internal Risk Rating, the NFIC Base Case will
be the base case utilized in the original credit approval. In situations
involving change of circumstances, e.g., a subsequent acquisition or
divestiture, the NFIC Base Case may be revised with the approval of Risk
Management.

The NFIC Internal Risk Rating model provides a formulaic rating based on
evaluating company performance in comparison to the NFIC Base Case when
considering certain credit metrics. For Middle Market Senior Loans, these
metrics include EBITDA, Net Senior Leverage, Liquidity and Free Cash Flow / Net
Senior Debt. Each of these metrics is assigned a weighting and an individual
scale. Additionally, certain rules applying to covenant compliance, liquidity,
payment default and impairment may overlay the formulaic result.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    4



--------------------------------------------------------------------------------

In cases where the Portfolio Management Staff determines that the formulaic
result is not accurate because of extraordinary circumstances, they will
recommend an override to the Internal Risk Rating (upgrade or downgrade) that
must be approved in accordance with Policy 2.1—Approval Authorities. The general
rating descriptions are outlined below.

As noted above, performance against the NFIC Base Case is a key determinant of
the Internal Risk Rating. Additionally, as one proceeds down the rating scale,
proximity to covenant and/or payment default becomes an increasingly important
factor.

Rating Scale and Definitions

 

  1 Performing—Low Risk. Borrower is performing more than 10% ahead of the NFIC
Base Case.

 

  2 Performing—Stable Risk. Borrower is operating within 10% of the NFIC Base
Case (above or below). This is the initial rating assigned to all borrowers.

 

  3 Performing—Management Notice. Borrower is operating more than 10% below the
NFIC Base Case. A financial covenant default may have occurred, but there is low
risk of payment default.

 

  4 Watch List. Borrower is operating more than 20% below the NFIC Base Case and
there is a high risk of covenant default, or it may have already occurred.
Payments are current although subject to greater uncertainty, and there is a
moderate to high risk of payment default.

 

  5 Watch List—Possible Loss. Borrower is operating more than 30% below the NFIC
Base Case. At the current level of operations and financial condition, the
Borrower does not have the ability to service and ultimately repay or refinance
all outstanding debt on current terms. Payment default is very likely or may
have already occurred. Loss of principal is possible, and non-accrual status may
have been implemented.

 

  6 Watch List—Probable Loss. Borrower is operating more than 40% below the NFIC
Base Case and at the current level of operations and financial condition, the
borrower does not have the ability to service and ultimately repay or refinance
all outstanding debt on current terms. Payment default is very likely or may
have already occurred. The prospects for improvement in the borrower’s situation
are sufficiently negative that impairment of some or all of NFICs’ principal is
probable. For the purpose of this definition, “probable” means greater than 70%.
An impairment and non-accrual status may have been implemented.

Approval and Maintenance of Risk Ratings on Middle Market Senior Loans

Rating Agency Rating. If the rating is a credit estimate, it is the
responsibility of the Underwriting Staff to provide all information required by
the rating agencies for the initial rating as well as updates. Notice of initial
ratings or any change in ratings should be communicated immediately to Risk
Management. Risk Management is responsible for forecasting rating changes as
appropriate.

Internal Risk Rating. It is the responsibility of the Portfolio Management Staff
to maintain MS Finance’s Internal Risk Rating for Middle Market Senior Loans on
a timely basis. All ratings should be reviewed at least quarterly or more
frequently as necessary in conjunction with the normal Loan Monitoring process
(see Policy 5.0—Loan Monitoring, and Policy 5.1—Portfolio Reviews.) All changes
in borrower status or performance which would trigger a downgrade in NFIC’s
Internal Risk Rating for that borrower should be communicated on a timely basis
to Risk Management. Additionally, all downgrades to 4 or worse will be
communicated to the NFIC Investment Committee (the “Investment Committee”), NFIC
General

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    5



--------------------------------------------------------------------------------

Counsel (“General Counsel”), NFIC Chief Financial Officer (“CFO”), NFIC Chief
Accounting Officer (“CAO”) and the director of operations of the Global Market
Strategies (“GMS”) platform of The Carlyle Group L.P. (“Carlyle”)(“GMS Director
of Operations”).

Final Authority for the Internal Risk Rating

Internal Risk Rating changes must be approved in accordance with Policy 2.0—Risk
Rating Methodology and Policy 2.1—Approval Authorities.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    6



--------------------------------------------------------------------------------

POLICY 2.1—APPROVAL AUTHORITIES

Scope

The following authorities specifically cover Middle Market Senior Loans.

 

A. Investment Committee

The Investment Committee is comprised of the following individuals: Michael J.
(“Mitch”) Petrick, Linda Pace, Prabu Davamanirajan, Ken Kencel, Randy Schwimmer,
George Kurteson, and Chris Cox. Mitch Petrick serves as Chairman of the
Investment Committee (the “Chairman”).

 

B. New Transactions

 

1. Except as noted below, approval authority for all new single obligor loan
transactions resides solely with the Investment Committee.

 

2. Except as noted below, approval of new transactions requires the majority
vote of the members of the Investment Committee, including an affirmative vote
from the Chairman or his designee.

 

3. In addition to approval by the Investment Committee, Underwriting Commitments
are subject to additional approval rules described in Policy 2.2 (Approval of
Syndicated Credits).

 

4. Incremental exposure up to the approved Hold Position can be purchased for up
to 90 days from the approval date at up to par. The Portfolio Management Staff
will notify the Investment Committee of the incremental exposure within one
business day.

 

C. Existing Transactions

 

1. Incremental extensions to existing borrowers (i.e., new money) will be
approved by a majority of the Investment Committee, including an affirmative
vote from the Chairman or his designee.

 

2. Refinancings and restructurings should be discussed with the NFIC Chief
Compliance Officer (“CCO”), General Counsel, and CFO to ensure alignment with
regulatory and tax requirements of NFIC. Waivers and amendments not involving
incremental exposure will be approved in accordance with the following grid and
explanatory notes below:

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    7



--------------------------------------------------------------------------------

Middle Market Senior Loans—Waiver and Amendments(1)

  

NFIC RR 1-3

   NFIC RR 4-6 Single Obligor 100% Lender Vote Issues: increase in commitment,
reduction in interest rate or Libor floor, waiver or postponement of any
scheduled maturity date or any date fixed for a payment of principal or release
of substantially all the collateral or any guarantee    Majority of the
Investment Committee, including an affirmative vote of the Chairman or his
designee    Majority of the
Investment Committee,
including an
affirmative vote of the
Chairman or his
designee Single Obligor Financial Covenants and Major Issues that are not 100%
Lender Vote Issues: (Pricing, Payment Terms, Acquisitions, Divestitures,
Restricted Payments, Changes which weaken Collateral or Guarantees,
Subordination or Inter-creditor issues with 2nd lien or mezzanine)   
Risk Management(2)(3)    Risk Management and
NFIC President(2)(4) Single Obligor all other issues    Portfolio Management
Staff (VP or higher)    Risk Management(2)(3)(4)

 

(1) Where NFIC acts as Administrative Agent on a syndicated credit, the NFIC
Head of Capital Markets and the General Counsel should be consulted on waivers
and amendments regarding financial covenants and major issues.

(2) For purposes of the grid above, Risk Management includes both the NFIC Head
of Risk Management and the NFIC Head of Underwriting and Portfolio Management.

(3) The NFIC President may substitute for either NFIC Head of Risk Management or
the NFIC Head of Underwriting and Portfolio Management in their absence.

(4) If the Middle Market Senior Loan has been assigned to the Loan Workout Team
(see Policy 5.2—Problem Loan Management), the NFIC Head of Loan Workout will
approve the waiver or amendment instead of the NFIC Head of Underwriting and
Portfolio Management.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    8



--------------------------------------------------------------------------------

3. Funding in accordance with approved facilities will be approved in accordance
with the following grid. It is the responsibility of approving officers to
assure that all conditions to funding have been satisfied.

 

Middle Market Senior Loans—Funding of Approved Facilities

   NFIC RR 1-3    NFIC RR 4-6

Initial Funding

   NFIC President or His Designee

Subsequent Funding on a revolving credit facility

   Associate or higher    Vice President or higher

 

4. Sales of Loan Assets are subject to the following approval rules:

 

  a) The sale of loan assets in the primary loan market in conjunction with a
syndication process within 90 days of loan closing requires only the approval of
the NFIC Head of Capital Markets provided that the sale price is not less than
the Original Purchase Price (i.e. net of any retained unamortized fees). Any
sale beyond 90 days or at an amount less than the Original Net Purchase Price is
subject to the rules in Paragraphs (b)—(e) below.

 

  b) Sale of loan assets or exposures in secondary markets will be approved by a
majority of the Investment Committee, including an affirmative vote from the
Chairman or his designee.

 

  c) Sale at a loss must also be approved in accordance with approval
requirements in Policy 5.2—Problem Loan Management under the section heading
Impairment and / or Sale at a Loss.

 

  d) The CFO (or in her absence the CAO) must be consulted with regard to
accounting issues in conjunction with the sale of specific loan assets.

 

  e) Risk Management must be consulted with regard to compliance with all
applicable financing vehicle restrictions in conjunction with the sale of
specific loan assets.

 

  f) Risk Management should consider any NFIC compliance policies prior to
committing to any sale of loan assets.

 

5. Changes in an Internal Risk Rating:

All changes in an Internal Risk Rating must be approved by the NFIC Head of Risk
Management. All overrides of an Internal Risk Rating from the formulaic result
provided by the Internal Risk Rating model will be approved by a majority of the
Investment Committee, which majority shall include the Chairman of the
Investment Committee or his designee. The Investment Committee, the General
Counsel, the CFO, the CAO, and GMS Director of Operations will be notified of
all downgrades to Internal Risk Rating 4 – 6.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    9



--------------------------------------------------------------------------------

6. Any forgiveness or reduction of the principal amount owed to NFIC by a
borrower must be approved in accordance with Policy 5.2—Problem Loan Management.

 

D. Signing Authority

Commitment letters and loan documents on new transactions approved in accordance
with the above authorities and other applicable policies must be signed by
individuals authorized on the NFIC Certificate of Incumbency (the
“Certificate”). Proposal letters, confidentiality and similar agreements, and
documents in connection with waivers and amendments approved in accordance with
the above authorities must be signed by individuals authorized on the
Certificate.

The General Counsel or his designees (including outside legal counsel) must be
consulted before signing confidentiality agreements.

Outside counsel must review documentation in accordance with Policy
4.4—Documentation and Closing Policies.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    10



--------------------------------------------------------------------------------

POLICY 2.2—APPROVAL OF SYNDICATED CREDITS

Introduction

NFIC will, from time to time, act as Administrative Agent and Lead Arranger of
multi-lender transactions. In that capacity it may be called upon to commit to
fund an amount in excess of the Hold Position amount approved by the Investment
Committee with the expectation that such excess will be syndicated (i.e.
distributed) to other lenders within 90 days of initial funding. For the
purposes of this policy, the Hold Position amount is defined as the amount for
which it is contemplated that NFIC will have balance sheet risk after
syndication. Such total commitments (including the Hold Position amount) are
referred to herein as Underwriting Commitments.

Approval by the Investment Committee

All Underwriting Commitments shall be approved by the Investment Committee in
accordance with Policy 2.1—Approval Authorities. In particular, the NFIC Head of
Capital Markets must participate in the approval of all Underwriting
Commitments. Such Investment Committee approvals shall clearly specify both the
total amount of the Underwriting Commitment and the approved Hold Position.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    11



--------------------------------------------------------------------------------

POLICY 3.0—SOURCING TRANSACTIONS

Pre-Clearance with Carlyle GMS

Approval to receive Material Non-Public Information (MNPI) must be obtained from
the NFIC President and the General Counsel or their designees prior to accessing
any MNPI from any source. Confidentiality agreements should not be signed until
pre-Clearance has been approved. NFIC must operate in accordance with Carlyle
GMS Insider Trading Policies and Procedures for handling all non-public
information.

Pre-Trade Compliance Checklist

The Underwriting Staff is required to initiate completion of the Pre-Trade
Compliance Checklist as soon as possible in the origination process, but in all
cases prior to the Early Read Memorandum (“ERM”) meeting to make sure that NFIC
is in compliance at all times with the Business Development Company (“BDC”)
requirements, including the 70% Qualifying Asset Test, and the Regulated
Investment Company (“RIC”) Tests included therein. The Pre-Trade Compliance
Checklist must be fully completed and approved by the General Counsel, NFIC
Chief Compliance Officer (“CCO”) or their designees prior to committing to any
Middle Market Senior Loans (including add-on investments). The Pre-Trade
Compliance Checklist must be fully completed and approved by the General
Counsel, NFIC CCO or their designees prior to committing to any material
refinancings and restructurings as well. Additionally, the GMS operations team
will require confirmation of the Pre-Trade Compliance Checklist prior to funding
of every transaction so the Closing Memorandum (See Policy 4.1—Due Diligence)
must include a confirmation of approval.

Confidential Information Memoranda

NFIC typically will receive a package of transaction and target company
information from the sponsor or Agent Bank. This typically includes a
Confidential Information Memorandum and a financial model. The information in
the Confidential Information Memorandum will contain an overview of the company,
industry information, and historical financials on the company, as well as the
sponsor’s proposal regarding a financing structure.

Assignment of Underwriting Staff

When an opportunity is deemed potentially viable, Risk Management will assign
appropriate Underwriting Staff to the deal. The Underwriting Staff will proceed
to prepare an ERM (See Policy 3.1—Transaction Screening).

Auctions

In the case of an auction situation where NFIC has sourced transactions
involving the same target company from multiple sponsors, great care must be
taken to protect the confidentiality of sponsor specific deal information.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    12



--------------------------------------------------------------------------------

Pipeline

A running inventory of Middle Market Senior Loans currently being worked on by
NFIC at any given time must be maintained by the Underwriting Staff. This
information must also be maintained in a historical database such that
non-current transaction information can be easily accessed.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    13



--------------------------------------------------------------------------------

POLICY 3.1—TRANSACTION SCREENING

Introduction

Proposed deals and investment opportunities undergo a preliminary review process
to determine that they meet the general credit risk strategy and risk appetite
of NFIC Middle Market Senior Loans. Proposed deals or investment opportunities
that deviate from this credit risk strategy are either not pursued or pursued on
an exception basis.

Initial Review

A brief but thorough review of the company’s information and deal proposal
should be performed by the assigned Underwriting Staff. The proposal should be
reviewed against NFIC’s Strategic Underwriting Criteria for Middle Market Senior
Loans (See Policy 4.0—Strategic Underwriting Criteria) to determine the
strategic fit and/or appropriateness of the proposal. At an early stage, there
may not be sufficient information to determine whether or not a transaction will
ultimately meet a critical mass of these criteria but the Underwriting Staff
should use professional judgment in the determination of whether to pursue a
deal. Proposals that don’t pass the preliminary review process must be
appropriately entered in the pipeline database.

Early Read Memorandum

Provided there is a decision to proceed past the initial review, the assigned
Underwriting Staff will prepare an ERM detailing the target company, the
financing structure, the proposed pricing, historical performance, credit
statistics, summary of investment considerations, and the results of preliminary
cash flow models. The ERM should be distributed to the Early Read Committee (see
below). In situations involving an auction with multiple sponsors, the ERM must
be generic and not reveal sponsor-specific deal information. A template of the
standard ERM is maintained by Risk Management. The ERM must include the
appropriate Early Read Checklist (see below) for the type of transaction under
consideration. These checklists enumerate generic risk factors common in the
types of Middle Market Senior Loans which NFIC finances. Some of these factors
may be highlighted for special attention and in some circumstances may trigger
higher levels of scrutiny. Additionally, as specified in Policy 3.0—Sourcing
Transactions, the Underwriting Staff is required to initiate completion of the
BDC Pre-Trade Compliance Checklist as soon as possible in the origination
process, but in all cases prior to the ERM meeting.

Deal Screening Meeting

The ERM is the source document for a Deal Screening Meeting, which is held to
review the structure, pricing, and the merits and risks of the transaction. When
possible, except as noted below, this meeting should involve the Early Read
Committee. At this meeting, by consensus vote, it will be decided either to
pursue the deal as proposed, or with modifications as to structure and pricing,
or to pass on the deal entirely. As a result of positive feedback at this point,
NFIC may issue a Letter of Interest and an indicative summary one page term
sheet. The Early Read process must identify key items/issues to be addressed
prior to the issuance of a full proposal and detailed term sheet, approval for
which will be subject to a Final Early Read (see below). These key issues/items
must be noted in an outcome addendum to the ERM. Additionally, the ERM along
with the ERM outcome addendum is to be distributed to the entire Investment
Committee for Middle Market Senior Loans that the Early Read Committee
determines that NFIC will proceed with.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    14



--------------------------------------------------------------------------------

Early Read Checklists

The Early Read Checklists encompass:

 

  •   Financial Measures—These are straightforward and include customary
objective credit metrics for leveraged deals.

 

  •   Major Business Risk Factors.—These are objective, readily identifiable,
and plausible risk factors or events which could severely impact the borrower
and our prospects for repayment in an adverse scenario. Keep in mind that these
may be a matter of degree, so judgment is required. It may appear that the
likelihood of these factors coming into play is quite small, but if they do, it
could be very difficult, if not impossible, for the borrower and the lenders to
work through a problem. In general, avoid deals with potentially binary
outcomes, i.e. “pass/fail credits” for which in an adverse scenario, the
borrower’s problems might be unfixable.

 

  •   Other Risk Indicators—Unlike the Major Risk Factors above, these factors
are less defined in their potential negative impact, but still should be
carefully considered.

With the NFIC Head of Risk Management’s approval, these risk factors may be
modified from time to time depending on market and general economic conditions.
Updates will be distributed as necessary. A template of the standard Early Read
Checklist is maintained by Risk Management.

Expanded Early Read

The Early Read Checklists contain threshold levels for certain of the risk
factors which are highlighted. Transactions which exceed these thresholds are
not necessarily outside NFIC’s risk tolerance for Middle Market Senior Loans,
but they will be subject to heightened sensitivity and scrutiny and therefore
are considered to be an Expanded Early Read. Expanded ERMs will be distributed
to the entire Investment Committee and the entire Investment Committee will be
invited to attend the Expanded Early Read Meeting or separately provide their
feedback on the deal. Additionally, if the desired Hold Position or Underwriting
Commitment is in excess of the greater of $15 million or 1.5% of the funding
vehicle size, the Early Read process must be expanded to include all members of
the Investment Committee. At this meeting, by a majority vote, including an
affirmative vote from the Chairman or his designee, it will be decided either to
pursue the deal as proposed, or with modifications as to structure and pricing,
or to pass on the deal entirely.

Final Early Read

This step in the screening process is implemented for Middle Market Senior Loans
that NFIC is competing to be the Administrative Agent and is meant to assure
that the full due diligence process is carried out only on transactions which
have a very high probability of obtaining approval from the Investment
Committee. Prior to issuance of a full proposal and detailed term sheet to the
client, there must be substantial clarity and positive color regarding the
issues enumerated at the preliminary Early Read Meeting. Evidence/information on
these issues should be clearly presented in an updated version of the original
ERM. To the extent that any conditions were enumerated at the preliminary Early
Read Meeting, the Underwriting Staff should be prepared to explain why the
transaction merits NFIC proceed. Additionally, whenever possible a first cut at
the break-even analysis, and a syndication analysis (if appropriate) should be
presented. The Final ERM is distributed to the entire Investment Committee
twenty-four hours in advance of the Final Early Read Meeting that is attended by
the Investment

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    15



--------------------------------------------------------------------------------

Committee. At this meeting the Investment Committee is authorizing the issuance
of a full proposal and detailed term sheet to the client. At this point, all
further due diligence should be mainly confirmatory in nature, and absent
unforeseen disclosures, approval by the Investment Committee should be highly
likely.

Proposal to Portfolio Company or Sponsor

The Underwriting Staff is responsible for drafting appropriate communication to
the sponsor or, in the case of an auction, the investment bank advising the
seller and conducting the auction. As indicated above, the nature of the
communication is a function of NFIC’s degree of certainty regarding its view of
the deal, and depending on the stage in the process, may range from a verbal
indication of interest, to a one page indicative summary of terms, to a full
proposal and detailed term sheet. The full proposal letter and term sheet are
forwarded to the portfolio company, sponsor, or advisory firm, and upon receipt
of the mandate from the Sponsor, the Underwriting Staff completes the due
diligence process and prepares the Investment Approval Memorandum.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    16



--------------------------------------------------------------------------------

POLICY 4.0—STRATEGIC UNDERWRITING GUIDELINES

Introduction

This section contains underwriting guidelines for Middle Market Senior Loans and
is meant to provide a general framework surrounding certain risk factors and
credit metrics. All metrics within these guidelines do not have to be met in
order for a deal to be approved or funded.

GROUP I—Objective Tests

Note: Terms in Underlined Italics are defined terms—see the definitions in
relevant sections below.

Quality of Historical Earnings:

Historical EBITDA (i.e. Trailing EBITDA—see definition below) is generally the
basis of valuation and therefore transaction structure. Pro forma operating
adjustments to historical financial results (particularly EBITDA) should be
discounted unless they represent truly non-recurring items rather than items
which, while non-recurring in their specific detail, belong to a class of items
which may reasonably be expected to recur in the normal course. Certain
adjustments are generally deemed to be permissible such as: add-backs for prior
owners compensation, allocated corporate overhead net of standalone costs in a
spin-off, and pro-forma adjustment for the full year impact of acquisitions or
dispositions done during the base year. Anticipated revenue enhancements,
operational improvements and cost reductions, and acquisition synergies are not
acceptable adjustments unless they are very well defined and highly plausible.
Not more than 10% of Trailing EBITDA should be comprised of adjustments.

Historical Earnings Volatility:

Historical performance may not be the best or only indicator of future
performance but it cannot be ignored. During the past 5 years, the borrower
should not have had more than two year-to-year declines in EBITDA of more than
5%, nor any single yearly decline of greater than 15%. Current year over year
performance should not be declining.

Pro Forma Financial Leverage:

 

•   The ratio of Pro forma Total Funded Indebtedness at the Closing Date to
Trailing EBITDA should not be greater than 5.0.

 

•   The ratio of Pro forma Senior Funded Indebtedness at the Closing Date to
Trailing EBITDA should not be greater than 3.5.

 

  •   For the purpose of this policy, Trailing EBITDA is defined as EBITDA for
the 12 months ending at the reference date (initially 2-3 months before the
anticipated closing of the transaction, and thereafter at end of the fiscal
period in question.) Adjustments may be made as indicated above.

 

  •   Pro-Forma Total Funded Indebtedness is defined as all borrowed money
including the immediate transaction, including long term debt, financing leases,
current portion of long term debt, and short term borrowings (including trade
LC’s), in each case with or without a current coupon, and whether or not senior
or subordinated. Redeemable preferred stock should also be included. Debt or
redeemable preferred stock at a holding company level and down streamed to the
borrower as equity should be also included (i.e. Holding co. debt should be
consolidated.) Assume full funding of any Revolving Credit.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    17



--------------------------------------------------------------------------------

  •   Pro-Forma Senior Funded Indebtedness mirrors the above definition,
excluding 2nd lien senior debt, subordinated debt and redeemable preferred stock

Interest Coverage:

Cash Interest Coverage in the NFIC Base Case should not be less than 2.0 in the
first year and should improve thereafter.

For the purpose of this policy:

 

  •   Cash Interest Coverage is defined as (1) Trailing EBITDA divided by
(2) Cash Interest Expense. To the extent there is any Non-Cash Interest which is
anticipated to become Cash Paying within the next 12 months, it should be
included as cash interest.

 

  •   Free Cash Flow from Operations to Interest Expense: (Free Cash Flow From
Operations (FFO) (defined as Trailing EBITDA—Management Fees (if not included in
EBITDA)—Cash Taxes—Cash Interest Expense—Change in Working Capital—Capitalized
Operating Expenses + Interest Expense))/Interest Expense greater than 2.5x.

Fixed Charge Coverage and Refinance Risk:

 

•   Projected Fixed Charge Coverage in the NFIC Base Case should not be less
than 1.25x in each year of the deal, other than the last year, in which a
balloon payment may be due.

 

•   Refinance of the balloon payment should be achievable under NFIC Base Case
refinance assumptions.

For the purpose of this policy:

 

  •   Fixed Charge Coverage is defined as (1) Trailing EBITDA—Management Fees
(if not included in EBITDA)—CapX—Cash Taxes—Capitalized Operating Expenses—the
cash impact of the reduction in any previously established reserves, all divided
by (2) Cash Interest Expense (including any Non-Cash Interest which is
anticipated to become Cash Paying within the next 12 months), plus Scheduled
Repayment of Debt and Mandatory Commitment Reductions.

 

  •   NFIC Base Case is defined in Policy 4.2.

Operating Profitability

 

•   The combination of low margins and high leverage can cause trouble in the
event of a decline in revenues. Borrowers generally should not have an EBITDA
Margin less than 15% in any of the last 5 years.

For the purpose of this policy:

 

  •   EBITDA Margin is defined as EBITDA divided by Revenues.

Debt/(EBITDA—Capex)

 

  •   Debt to EBITDA—CapX (recurring), must be no greater than 7x

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    18



--------------------------------------------------------------------------------

Cash Conversion

 

  •   FFO as a % of EBITDA must be greater than 50%

Base Case Payback

 

  •   Under the NFIC Base Case projections, there should be projected mandatory
amortization (Scheduled + Cash flow Sweep) of no less than 50% of the initial
amount outstanding as of the final maturity date

Downside Case

 

  •   Should include a sensitivity which has revenue declines no less than the
declines in 2008 or 2009 and modest to no growth thereafter. In this scenario,
the free cash flow after debt service must still show an ability to repay at
least 25% of the debt before the maturity.

Breakeven Analysis

 

  •   Revenue declines are especially troublesome where there is a high fixed
cost structure in the business. It is therefore necessary to carefully analyze
the fixed and variable nature of production and operating costs in the business
on a cash basis. In general, a borrower’s Base Period Revenue should be at least
15% higher than the calculated Breakeven Revenue. The amount of cushion is a
matter of judgment and will depend on the risk elements of the transaction.

For the purpose of this policy:

 

  •   Base Period Revenue is defined as either (i) the revenue as reported in
the most recently completed fiscal year, (ii) revenues during the last twelve
months if sufficient accounting data is reliable, or (iii) management’s estimate
of the revenues for the current fiscal year if at least 9 months have elapsed
and if the estimates can be corroborated by contracts, order activity, etc. Such
Base Period Revenue may be adjusted for reasonable truly non-recurring items,
(i.e., not items which, while non-recurring in their specific detail, belong to
a class which may be reasonably expected to occur with some regularity).

 

  •   Breakeven Revenue is defined as Fixed Cash Outflows at the Base Period
Revenue level divided by Variable Margin % at Base Period Revenue level.

 

  •   Fixed Cash Outflows is defined as the sum of (i) the fixed component of
all operating expenses down to the EBITDA line, plus (ii) cash interest expense
on the initial amount of all indebtedness reduced by the amount of scheduled
amortization and Cash Flow recapture in the NFIC Base Case in Year 1, at 200bp.
greater than the current rate on floating rate debt, plus (iii) the highest
level of scheduled principal payments—and scheduled commitment reductions in the
next three years (other than a balloon payment), plus (iv) capital expenditures,
plus (v) capitalized operating expenses (e.g. R&D expenditures), and (vi) the
cash impact of the reduction in any previously established reserves.

 

  •   Variable Margin % is defined as (i) Base Period Revenue minus the variable
component of all expenses down to the EBITDA line, divided by (ii) Base Period
Revenue.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    19



--------------------------------------------------------------------------------

Final Maturity/Amortization:

Final Maturity must not exceed 7 years for Middle Market Senior Loans.

Rating Agency Criteria

 

•   1st Lien Senior transactions (1) should have a Corporate Family Rating of at
least “B3” by Moody’s and “B-” by S&P, or (2) if subject to an “estimated”
credit estimate process at the rating agencies should be likely, in NFIC’s
opinion, to receive such ratings once all necessary information is provided to
the rating agencies.

 

•   Transactions must be fully compliant with the indenture or credit agreement
that is applicable for the financing that is being used to fund the transaction.
Investment Approval Memorandums must include the compliance page applicable to
the financing vehicle being used to fund the transaction.

Sponsor/Equity:

 

•   The equity sponsor should have a meaningful stake in the deal. In
transactions involving newly acquired companies, new (not rollover) cash equity
(net of upfront fees) should account for at least 35% of the capital structure.
In transactions involving dividend recapitalizations, the financial sponsor’s
cash equity will be significantly reduced, and thus the sponsor and NFIC’s
relationship with it must be particularly strong, and the transaction itself
must have exceptionally strong characteristics. The equity sponsor (or its
principals) should have a demonstrably successful track record and should have
had previous positive deal history with NFIC.

 

•   Total Private Equity Funds under management should not be less than $300M if
multiple funds have been raised, or if 1st time fund, minimum fund size must be
$150MM provided principals of the financial sponsor have worked successfully as
a team in a prior organization.

 

•   The sponsor should have prior experience in the same or similar industry as
the company being financed.

 

•   Uncalled capital and governance structure of the sponsor/fund should allow
for adequate follow-up financial support if necessary.

 

•   In deals driven by a single entrepreneur or family, the personal guarantees
of the owner(s), either full or partial, should be strongly considered with
further consideration given to securing such guarantees.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    20



--------------------------------------------------------------------------------

POLICY 4.1—DUE DILIGENCE

Introduction

This policy provides guidance on the scope and content of NFIC’s due diligence
on Middle Market Senior Loans which are under consideration. Due diligence is
the responsibility of the Underwriting Staff and in the context of the general
guidelines below the Underwriting Staff has broad discretion to determine the
scope of acceptable due diligence in specific cases. Risk Management will assign
Underwriting Staff as appropriate to perform detailed due diligence and
analysis, and will supervise this work. Risk Management may also participate in
the underwriting to the extent deemed necessary.

Essential Elements of Due Diligence

The Underwriting Staff is responsible for performing all due diligence policies
necessary to fully analyze all of the risks associated with the proposal. It is
essential to keep Risk Management fully apprised of important developments and
progress. The due diligence process for new transactions normally includes the
following:

 

  •   When possible, meet the management of the company and tour company
facilities: Attend (either in person or telephonically) a presentation by
management covering overview of company and industry. A member of the Investment
Committee, Risk Management, or a member of the Underwriting Staff should meet
the prospective borrower’s management team.

 

  •   Identify and analyze key issues: Revisit preliminary analyses and isolate
the key transaction issues. Fully evaluate business strategy, products,
distribution channels, marketing capabilities, customers, production and
operations, suppliers, competition, management background, technology,
environmental issues, and legal and regulatory issues. Conduct industry due
diligence including utilization of consultants as appropriate. All questions and
concerns should be discussed with management and the sponsor, and/or the Agent
Lender (if Agent is not NFIC).

 

  •   Financial analysis: Analyze the company’s historical financial performance
and major financial assumptions for future performance. Review results of
financial due diligence performed by accountants retained by sponsor or lenders.
Review and analyze credit statistics of comparable companies and recent
transactions in the same or similar industries. Normally, a minimum of three
years of historical financial statements and the most recent interim results are
required. In cyclical industries, a longer financial history may be appropriate.
Projections of company performance across a range of variables should be
analyzed. Sponsor/management scenarios as well as the NFIC Base Case (See Policy
4.2—NFIC Base Case) should be prepared. Understanding of the company’s cost
structure, (i.e., fixed and variable costs) is essential. Cash flow break-even
and refinance scenarios should be evaluated. Downside analyses should be
prepared which show revenue declines comparable to the declines experienced
during the recession of 2008 and 2009 with modest growth thereafter.

 

  •   Rating Agency / Financing Considerations: The Underwriting Staff must
evaluate the likely credit rating to be assigned by external rating agencies.
Additionally, it must evaluate compliance with all relevant financing vehicle
requirements and limits.

 

  •   Strategic Underwriting Criteria—The Underwriting Staff should evaluate the
deal against NFIC’s Strategic Underwriting Criteria for Middle Market Senior
Loans (see Policy 4.0—Strategic Underwriting Criteria.)

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    21



--------------------------------------------------------------------------------

  •   Risks and Mitigants: After considering all key issues and financial and
structural elements of the transaction, the Underwriting Staff should evaluate
the risks and mitigants of the transaction and reach a conclusion.

 

  •   Structured Credit Consultation: The Underwriting Staff should contact the
appropriate Carlyle Structured Credit industry analyst to inquire whether or not
they are also considering investing in the transaction as well as get their view
of the industry, company, and credit.

Analysis and due diligence performed by third party consultants may be used as
appropriate. These are generally retained by the financial sponsor, or may be
retained by NFIC or the Agent Lender. See Policy 4.3—Retention of Professionals.

Analysis of Syndication Market

In cases where NFIC is underwriting an amount greater than its maximum proposed
Hold Position, an analysis on distribution prospects will be conducted.

Investment Approval Memorandum

The Underwriting Staff should prepare a detailed memorandum on each transaction
for which approval is sought. The Investment Approval Memorandum will typically
cover the following topics/issues.

 

  •   Description of the opportunity

 

  •   Structure, terms and pricing of the proposed facilities

 

  •   Sources and uses

 

  •   Capitalization

 

  •   Sponsor Background, History

 

  •   Historical and projected financial highlights together with key credit
statistics

 

  •   Business/product description

 

  •   Customers

 

  •   Suppliers

 

  •   Industry trends and analysis

 

  •   Competition

 

  •   Management

 

  •   Legal Issues (if applicable)

 

  •   Environmental Issues (if applicable)

 

  •   Regulatory Issues

 

  •   Asset Appraisal and Valuation and/or Field Exam (if applicable)

 

  •   Detailed analysis of historical financial statements, including analysis
of EBITDA adjustments, where appropriate

 

  •   Projections, including management/sponsor case and NFIC Base Case, with
assumptions clearly described, including Revenue and EBITDA bridge, where
appropriate

 

  •   Break-even analysis

 

  •   Downside Case analysis

 

  •   Rating Agency Considerations

 

  •   Capital Markets/Syndication strategy (if applicable)

 

  •   Risks and Mitigants

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    22



--------------------------------------------------------------------------------

  •   Applicable financing vehicle compliance page

 

  •   Recommendation

 

  •   Items as to which approval is conditional and which require further due
diligence and/or subsequent resolution

 

  •   Signature Page

The template for the Investment Approval Memorandum will be maintained by Risk
Management.

Subsequent Due Diligence

Due diligence is an ongoing process that begins with the evaluation of the
Confidential Information Memorandum on new transactions, and continues until a
transaction is funded. After credit approval, if major issues surface that are
not consistent with the analysis of the transaction or the assumptions upon
which the approval was based, the Underwriting Staff should inform Risk
Management which will determine the appropriate course of action.

Closing Memorandum

The status of issues intended to be resolved after approval but prior to closing
must be summarized in a Closing Memorandum. Such issues include follow-up issues
from due diligence, covenant levels, baskets, inter-creditor issues, other
documentation issues, changes in financial performance since approval, and final
composition of the lender group, etc. The Closing Memorandum must be signed by
the NFIC Head of Risk Management and the NFIC Head of Underwriting and Portfolio
Management (in the absence of either the NFIC President or the NFIC Head of
Origination may substitute). Risk Management will determine whether the issues
raised the Closing Memorandum are of sufficient magnitude that they should be
referred to the Investment Committee.

The template for the Closing Memorandum will be maintained by Risk Management.

Due Diligence on Waivers and Amendments

Risk Management shall determine the scope of due diligence required on waivers
and amendments. Depending on the circumstances, the scope may be less
comprehensive than that for new transactions.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    23



--------------------------------------------------------------------------------

POLICY 4.2—NFIC BASE CASE

Introduction

The NFIC base case for Middle Market Senior Loans is the conservative
underwriting case used as the basis of credit approval (the “NFIC Base Case”).
In general it should provide for repayment and/or refinance of outstanding debt
at maturity with healthy coverage ratios and a reasonable margin for error. It
also forms the basis of tracking borrower performance over the lifespan of the
transaction for the purpose of establishing the Internal Risk Rating. Below
outlines the general guidelines on the NFIC Base Case for Middle Market Senior
Loans.

Assumptions for the NFIC Base Case

The NFIC Base Case should be based on a more conservative scenario than the
management case. In general, the NFIC Base Case should be based on assumptions
regarding earnings and cash flow which do not place heavy reliance on untested
events or speculative changes in the borrower’s business environment:

 

  •   Adjustments to historical financial results which form the basis of future
projections should be discounted unless they represent truly non-recurring items
rather than items which while non-recurring in their specific detail belong to a
class of items which may reasonably be expected to recur in the normal course.

 

  •   Revenue and gross margin assumptions should not anticipate significant
improvement over current performance. Historical growth rates, recent order
activity, contract dynamics, and cyclical trends should be taken into account. A
modest rate of inflation may be assumed.

 

  •   Operating expense assumptions should not anticipate improvements over
current performance except to the extent that such improvements are easily
quantifiable and verifiable and that there is little or no execution risk;

 

  •   Capital expenditures and other long term expenditure activities (e.g. R &
D) should assume a normalized level sufficient to maintain the borrower’s
competitive position in its industry.

 

  •   Working capital dynamics (e.g., turnover ratios, day’s outstanding
measures) should not anticipate significant improvement over current performance
unless based on verifiable changes in selling or purchasing terms, collection
techniques, or process/product flow.

 

  •   Interest rates should use the current forward LIBOR curve.

Change in Circumstances

Because the NFIC Base Case is the basis for tracking the borrower’s performance
and the Internal Risk Rating assigned to Middle Market Senior Loans, a
subsequent acquisition or divestiture by the borrower may alter the basis of
NFIC’s evaluation of the credit in subsequent periods. In such situations, the
NFIC Base Case may be revised with the approval of Risk Management. A mere
change in circumstances is generally not sufficient justification to change the
NFIC Base Case.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    24



--------------------------------------------------------------------------------

POLICY 4.3—RETENTION OF PROFESSIONALS

NFIC may decide to engage outside professional expertise to assist in due
diligence and legal aspects of the credit process. Such expertise is often
critical and the choice of professional firm plays a significant role in both
the quality of the work performed (and therefore the benefit to NFIC), as well
as the cost to either NFIC or our client.

All engagements and contracts must be approved in accordance with the relevant
Carlyle or NFIC policies. Specifically, external vendors must be contracted in
accordance with Carlyle’s Vendor Contracts Policy. With respect to engagement of
legal counsel, approval of the General Counsel, the NFIC President and the NFIC
Head of Risk Management are also required. With respect to engagement of
accounting firms, approval of the CFO is also required.

This policy does not pertain to situations where the borrower, the sponsor, or
an agent bank retains third party professionals upon which NFIC will place
reliance. The adequacy of such third party input arranged by others is a matter
of judgment to be considered in the due diligence process.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    25



--------------------------------------------------------------------------------

POLICY 4.4—DOCUMENTATION AND CLOSING POLICIES

Closing Memorandum

Subsequent to Credit Approval, but no later than 2 days prior to closing, a
Closing Memorandum summarizing all follow-up underwriting matters from Credit
Approval must be prepared and approved as set forth in Policy 4.1—Due Diligence.

Legal Documents

Immediately after Credit Approval and if applicable, receipt of a signed
Commitment Letter, Risk Management will determine the protocol for documentation
of the transaction. Generally on all transactions in which NFIC is the
Administrative Agent or sole lender, loan documents will be prepared by outside
legal counsel who has been retained by NFIC on behalf of itself and/or the
lender group (See Policy 4.3—Retention of Professionals). In cases where NFIC is
a participant, documentation must be referred to outside counsel (See Policy
4.3—Retention of Professionals). In any case in which legal counsel is to be
retained prior to Credit Approval engagement must be approved in accordance with
Policy 4.3—Retention of Professionals. As part of the documentation review, the
Underwriting Staff must insure the transaction is compliant with the indenture
or credit agreement that is applicable for the financing that is being used to
fund the transaction.

Funds Flow Memorandum

When NFIC is the Administrative Agent, no later than two days prior to closing,
a Funds Flow Memorandum should be jointly prepared by legal counsel and the
Underwriting Staff responsible for the transaction. This should summarize all
closing details pertaining to disbursement mechanics, and participant lender
information including contact persons, account numbers, tax ID’s, etc. Actual
funding amounts, final fee calculations etc. may not be finalized until shortly
before closing and should be reflected in the Funds Flow Memorandum as soon as
is practical. This memorandum should be reviewed for accuracy by the GMS
operations team or a designated third-party as applicable.

Closing Checklist

When NFIC is Administrative Agent or sole lender, prior to closing, a Closing
Checklist must be prepared by counsel and reviewed by the Underwriting Staff
responsible for the transaction. This checklist should address all
administrative and documentary aspects of the closing. Material post-closing
matters not previously disclosed must be elevated to Risk Management.

Transmittal to Custodian

All relevant legal documents associated with the transaction should be forwarded
to the GMS operations team. Copies of all legal documents for the subject
transaction must be maintained on NFIC’s premises.

UCC-1 Financing Statements

Where NFIC is the Administrative Agent or sole lender, UCC-1 Financing
Statements which are required to perfect NFIC’s security interest in certain
collateral must be tracked so as to assure that any renewals are filed on a
timely basis in order to maintain continuity of collateral interest. Policies
for maintaining and tracking UCC-1 information shall be established by Risk
Management.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    26



--------------------------------------------------------------------------------

POLICY 5.0—LOAN MONITORING

Introduction

Loan monitoring for Middle Market Senior Loans (“Loan Monitoring”) is generally
defined to encompass regular covenant and collateral monitoring (as appropriate)
as well as periodic financial analysis and stress testing. It is also important
that in leveraged buyouts, the transactions be viewed from a larger perspective
to determine if the original rationale and intent of the transaction continues
to be viable and whether events have occurred as anticipated. Execution risks
involved in acquisitions or combinations should be assessed, (e.g., integration
of new management, success in achieving synergies, cost reductions, penetration
of new markets, and retention of customers).

Responsibility for Loan Monitoring

Responsibility for Loan Monitoring resides with the Portfolio Management Staff.
Typically a Vice President is assigned primary responsibility for managing the
relationship with the borrower after closing and is ultimately accountable to
ensure an appropriate level of monitoring and analysis is conducted in a timely
manner. With appropriate supervision and oversight (to be determined by Risk
Management,) monitoring/analytic responsibilities may be delegated to junior
personnel.

Key Credit Metrics for Loan Monitoring

The analysis of deviations from the management case and the NFIC Base Case, and
compliance with loan agreement covenants are the central features of Loan
Monitoring at NFIC. Key metrics that are typically tracked by NFIC for Middle
Market Senior Loans include, but are not limited to: Revenue, EBITDA, Total
Leverage, Senior Leverage, EBITDA to FFO conversion, FFO + Interest Expense to
Interest Expense, EBITDA—CapX to interest expense, Cash Interest Coverage, Fixed
Charge Coverage, Free Cash Flow Available to Reduce Debt, Senior Debt
Outstanding, and Liquidity. It is expected that no less frequently than
quarterly (or more frequently as may be practical when financial information is
received) such variations will be highlighted and the risk implications of such
variations will be assessed. Variations from an originally proposed schedule of
cash generation via asset sales, either resulting from timing issues or asset
valuation, should also be highlighted.

For the purpose of this policy the following definitions will apply:

 

  •   Total Leverage is defined as the ratio of Total Funded Indebtedness to
EBITDA. It is generally not acceptable to utilize a net debt concept in which
Funded Indebtedness is reduced by cash.

 

  •   Senior Leverage is defined as the ratio of Senior Funded Indebtedness to
EBITDA. As above, Indebtedness generally may not be reduced by cash.

 

  •   Cash Interest Coverage is defined as EBITDA—Management Fees (if not
included in EBITDA)—CapX—Cash Taxes—Capitalized Operating Expenses—the cash
impact of the reduction in any previously established reserves, all divided by
(2) Cash Interest Expense. To the extent there is any Non-Cash Interest which is
anticipated to become Cash Paying within the next 12 months, it should be
included as cash interest.

 

  •  

Fixed Charge Coverage is defined as (1) EBITDA—Management Fees (if not included
in EBITDA)—CapX—Cash Taxes—Capitalized Operating Expenses—the cash impact of the
reduction in any

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    27



--------------------------------------------------------------------------------

 

previously established reserves, all divided by (2) Cash Interest Expense
(including any Non-Cash Interest which is anticipated to become Cash Paying
within the next 12 months), plus Scheduled Repayment of Debt and Mandatory
Commitment Reductions.

 

  •   Free Cash Flow Available to Reduce Debt is defined as EBITDA—Management
Fees (if not included in EBITDA)—Cash Interest—Cash Taxes—CapX—Capitalized
Operating Expenses—the cash impact of the reduction in any previously
established reserves—the change in working capital.

 

  •   Liquidity is defined as Cash on the Balance Sheet plus unused RC
Availability.

 

  •   Debt to EBITDA—Capex

 

  •   Cash Conversion

 

  •   (FFO + Interest) /Interest

Periodic Meetings with Borrowers

It is expected that periodically, but at least annually, the Portfolio
Management Staff will meet, either in person or telephonically, with the
Management of each borrower to review performance and get an update on business
and industry conditions, as well as the borrower’s strategy.

Changes in Risk Ratings

As a result of changes in the risk profile of transactions, appropriate upgrades
or downgrades in the Internal Risk Rating should be suggested (See Policy
2.0—Risk Rating Methodology) by the Portfolio Management Staff. Situations which
may warrant a downgrade in the Internal Risk Rating must be brought to the
attention of Risk Management immediately. Putting a loan into a Watch List
Rating Category may be warranted if there are significant deviations of actual
performance from the NFIC Base Case.

Covenant Compliance

Performance against loan covenants and availability formulas must be calculated
at least quarterly, and more frequently in individual cases as may be determined
by Risk Management.

Refinancings, Restructurings, Waivers and Amendments

Borrowers may opt to refinance, restructure, or amend an existing investment.
Additionally, a potential or existing covenant default can lead to a request for
a waiver or amendment from the borrower. When the need for a refinancing,
restructuring, waiver or amendment becomes apparent, Risk Management, the CCO,
and CFO must be informed immediately by the Portfolio Management Staff.

Credit Surveillance Reports

Loan Monitoring must be documented in written form in accordance with
established formats. These are referred to as Credit Surveillance Reports
(“CSR’s”). The standard template for the CSR’s is maintained by Risk Management.

The content for CSR’s encompasses:

 

  •   Summary exposure/outstanding information with facility detail; Bank
Group/Junior lender detail,

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    28



--------------------------------------------------------------------------------

  •   NFIC and Rating Agency Risk Ratings

 

  •   BDC Qualifying Asset Compliance

 

  •   Valuation/Non-accrual status/Interest applied to principal (if applicable)

 

  •   History of Principal repayments/prepayments

 

  •   Summary Capitalization, Sponsor Equity

 

  •   Current and comparative historical financial information in capsule form,

 

  •   Tracking of Actual Performance on Key Credit Metrics (see above) against:

 

  •   NFIC’s Base Case

 

  •   Management’s Original Case

 

  •   Management’s Current Year Budget

 

  •   Tracking of Actual Performance against:

 

  •   Required Covenant levels

 

  •   Borrowing Base/Availability requirements (if any)

 

  •   Major Income Statement, Balance Sheet, and Cash Flow trends

 

  •   Liquidity/Borrowing Base information

 

  •   Key Cash Flow Drivers

 

  •   Moody’s Rating Trend

 

  •   Recent credit actions taken—amendments, waivers, etc

 

  •   Recent borrower developments

 

  •   Portfolio Manager commentary/assessment

 

  •   On loans assigned to Loan Workout, summary of plan of action

Risk Management may, in their discretion, determine whether certain information
may be excluded from the CSR’s on specific credits.

BDC Qualifying Asset Monitoring

The Portfolio Management Staff is required to monitor compliance with the
Pre-Trade Compliance Checklist at all times to make sure that the BDC is meeting
the 70% Qualifying Asset Test as well as the other BDC and RIC Tests included
therein. If an event occurs on a portfolio deal that could result in the deal
becoming a Non-Qualifying Asset (e.g. refinancing, restructuring, waiver or
amendment), the General Counsel, CFO and CCO should be alerted immediately by
the Portfolio Management Staff.

Portfolio Reviews

The results of monitoring of individual transactions will be reviewed
periodically in a formal Portfolio Review. The CSR’s will be the focal point of
Quarterly Portfolio Reviews, Monthly Credit Updates and Watchlist Meetings. See
Policy 5.1—Portfolio Reviews.

Credit Files

Ongoing Monitoring should be documented in the Credit Files. Files should be
retained in accordance with the NFIC Records Retention Policy.

Problem Loans

Monitoring policies specifically relating to problem loan situations are
outlined in Policy 5.2—Problem Loan Management.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    29



--------------------------------------------------------------------------------

Communication with Rating Agencies

In cases where NFIC has received a credit estimate from an external rating
agency, it is the responsibility of Risk Management to ensure that the rating
agencies are provided with all information they require on a timely basis in
order to maintain such credit estimates.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    30



--------------------------------------------------------------------------------

POLICY 5.1—PORTFOLIO REVIEWS

Introduction

This policy outlines the periodic credit reviews required to maintain a current
risk assessment of Middle Market Senior Loans held and/or managed by NFIC and to
determine that such exposures are being properly managed. Portfolio Reviews are
the primary vehicle for:

 

  •   Providing a brief update to NFIC’s senior management regarding the
performance of individual obligors,

 

  •   Reaffirming or updating the Internal Risk Rating on individual Middle
Market Senior Loans,

 

  •   Identifying problem exposures and establishing appropriate courses of
action,

 

  •   Determining whether the deterioration of credit quality of individual
Middle Market Senior Loans makes them no longer suitable for inclusion in any
financing vehicles or arrangements of NFIC,

 

  •   Determining whether or not individual Middle Market Senior Loans require
fair market value write-downs in accordance with NFIC’s accounting policies,

 

  •   Reviewing aggregate portfolio metrics and credit quality statistics

 

  •   Reviewing portfolio tests/limits pursuant to lender requirements.

Responsibility

The scope, content, frequency of portfolio reviews and attendance at them will
be determined by Risk Management with input from members of the Portfolio
Management Staff where appropriate.

Quarterly Portfolio Reviews

NFIC Portfolio Reviews will be held quarterly with the frequency of review of
individual Middle Market Senior Loans generally determined in accordance with
the following criteria:

 

1. The following NFIC Middle Market Senior Loans will be reviewed quarterly:

 

  •   All credits rated 3 or worse.

 

  •   All credits rated CCC+ or worse by S&P, or Caa1 or worse by Moody’s.

 

  •   All credits with total family exposure greater than $15mm.

 

  •   Any other credits as may be determined by the Risk Management.

 

2. The following NFIC Middle Market Senior Loans will be reviewed semi-annually:

 

  •   All credits rated 2 except if they fall in any categories above. As newly
booked credits typically start at RR 2, unless an early downgrade is warranted,
the first review date for a new credit may be delayed until after receipt of two
full fiscal quarters of financial information.

 

3. The following NFIC Middle Market Senior Loans will be reviewed annually:

 

  •   All credits rated 1.

 

4. Risk Management may, in their discretion, defer for one quarter a credit
which is scheduled for inclusion in a Portfolio Review, provided it has an
Internal Risk Rating of 2 or better.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    31



--------------------------------------------------------------------------------

The exact time and date of the meetings will be determined by Risk Management.
The meetings will be chaired by the NFIC Head of Risk Management and should be
attended (either in person or by phone) by the appropriate members of the
Portfolio Management Staff.

Interim Credit Updates

Credit Updates for Watch List (Internal Risk Rating 4-6) Middle Market Senior
Loans will be held bi-monthly or more frequently at the discretion of Risk
Management. At the discretion of Risk Management, this requirement may be waived
in months in which Quarterly Portfolio Reviews are held. The exact dates and
attendance for these meetings will be determined by Risk Management.

Information/Content for Individual Exposures

The CSR’s pertaining to individual Middle Market Senior Loans (See Policy
5.0—Loan Monitoring) will serve as the primary source of information for
Quarterly Portfolio Reviews. Risk Management will determine the appropriate
information requirements for the interim credit updates.

Documentation of Actions

Minutes of the Quarterly Portfolio Review meetings including actions taken (i.e.
Internal Risk Rating upgrades or downgrades, recommended impairments, etc.
update of Action Plans, etc.) will be summarized in memorandum format and
distributed. This is the responsibility of Risk Management.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    32



--------------------------------------------------------------------------------

POLICY 5.2—PROBLEM LOAN MANAGEMENT

Introduction

Problem loans exhibit a higher than usual potential for loss due to a variety of
unfavorable factors. Preservation of NFIC’s capital requires prompt
identification and active management of these credit exposures.

Definition of “Problem Loan”

Problem Loans are defined as Middle Market Senior Loans on Watch List with an
Internal Risk Rating 4—6. See Policy 2.0—Risk Rating Methodology.

Approvals

Approvals of all formal actions on Problem Loans must be approved in accordance
with Policy 2.1—Approval Authorities. Also see the section below entitled
Impairment and / or Sale at a Loss for additional approval requirements.

Loan Workout Function

Certain Problem Loans may be referred to NFIC’s loan workout function (the “Loan
Workout Team”) on either a Management or Advisory basis. The basis of the
referral will be determined by Risk Management. In the case of referral on a
Management basis, the Loan Workout Team will assume day to day management and
supervisory responsibility for NFIC’s risk exposure in conjunction with Risk
Management. In the case of referral on an Advisory basis, the NFIC Head of
Underwriting and Portfolio Management will retain management and supervisory
responsibility. For Internal Risk Rating 4 or 5, the Loan Workout Team should be
considered for a Management or an Advisory role. Unless determined by Risk
Management with input from the Loan Workout Team as not necessary, the Loan
Workout Team should take over Management of Internal Risk Rating 4 Problem Loans
until a restructuring is completed and performance has stabilized or it is
determined that direct oversight is no longer required.

It is the responsibility of the Loan Workout Team as well as the Portfolio
Management Staff assigned to the borrower, to work with the borrower, other
lenders, and professionals retained to assist in the matter (counsel,
consultants, etc.), to propose a plan of action (including restructuring if
necessary) and monitor progress against that plan.

All waivers, amendments, and new money must be approved in accordance with
Policy 2.1—Approval Authorities.

New Negative Developments

New negative developments which affect the ability of a borrower to meet its
obligations to NFIC on a timely basis must be communicated immediately to Risk
Management. When NFIC serves as Agent on a syndicated credit, such developments
should also be conveyed immediately to the NFIC Head of Capital Markets and to
other lenders on a timely basis as soon as relevant detail is available.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    33



--------------------------------------------------------------------------------

NFIC Internal Risk Rating Downgrades

It is the responsibility of the Risk Management, the Portfolio Management Staff
and the Loan Workout Team (where applicable) to make an assessment as to whether
the negative developments warrant a downgrade to the Problem Loan categories or
deeper into those categories. Any such proposed downgrades must be approved in
accordance with Policy 2.1–Approval Authorities.

Impairment and / or Sale at a Loss

Legal compromise of a borrower obligation (i.e. forgiveness or reduction of the
principal amount owed to NFIC by a borrower–a Charged-Off Asset) must be
approved by the majority of the Investment Committee, including an affirmative
vote from the Chairman or their designee. The CFO, or her designee, must be
consulted as well. Such compromise may be compensated by a warrant or other
equity interest or an equity based fee, the terms and economics of which must
also be approved by the majority of the Investment Committee, including an
affirmative vote from the Chairman or his designee. Sale at a loss of a borrower
obligation which is a Problem Loan must be approved by the majority of the
Investment Committee, including an affirmative vote from the Chairman or his
designee. The CFO, or her designee, must be consulted in order to determine the
appropriate accounting treatment of all such transactions.

Defaulted / Delinquent Asset

A delinquent asset is a defaulted loan (payment default of principal or
interest) where no amendment or forbearance negotiations are ongoing past the
date of default, or where amendment or forbearance discussions are ongoing such
negotiations are ongoing for more than 60 days. A loan will not be classified as
delinquent if an amendment or forbearance is executed within 60 days that
includes a full recapture of all defaulted amounts within the original maturity
date of the loan.

Debtor in Possession (DIP) and Plan of Reorganization (POR) Loans

For the avoidance of doubt, these policies permit DIP and POR loans that are
otherwise in accordance with these policies.

Retention of Work-out Professionals

The engagement of Workout/Turnaround consultants must be approved in accordance
with Policy 4.3–Retention of Professionals.

Quarterly Portfolio Reviews

The purpose of the Quarterly Portfolio Reviews with respect to Problem Loans
will be:

 

•   To review the outlook for individual Problem Loans,

 

•   To review the Internal Risk Rating assigned to those Problem Loans,

 

•   To review the adequacy of action plans for those obligors of Problem Loans,
and of account management in general, and

 

•   To review NFIC’s aggregate Problem Loan statistics.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    34



--------------------------------------------------------------------------------

Interim Credit Updates / Watch List Meetings

As noted in Policy 5.1 – Portfolio Reviews, an Interim Credit Update or Watch
List Meeting is a more informal process which pertains only to Problem Loans.
The frequency of such updates will be bi-monthly or more frequently in the
discretion of Risk Management and the Loan Workout Team. The purpose of an
Interim Credit Update will be:

 

•   To review current financial results for individual obligors,

 

•   To review progress on individual obligor action plans, and

 

•   To review existing Internal Risk Ratings for these Middle Market Senior
Loans.

Problem Loans in Affiliate Transactions

Particular care should be exercised in the handling of any Problem Loan exposure
as to which there are affiliate relationships including any Executive Officer or
Employee of NFIC.

 

NF Investment Corp.

Risk Policy Manual – September 2013

   Trade Secret and Strictly Confidential    35



--------------------------------------------------------------------------------

NF Investment Corp.

Collection Policy

Background:

NF Investment Corp. (“NFIC”, “we”, “us”, and “our”) is structured as an
externally managed, non-diversified closed-end management investment company. We
have elected to be treated as a business development company under the
Investment Company Act of 1940, as amended.

Our investment objective is to generate current income and capital appreciation
primarily through debt investments in U.S. middle market companies. We will seek
to achieve our investment objective by investing primarily in first lien senior
secured and unitranche loans to private U.S. middle market companies (“Middle
Market Senior Loans”).

Through an Administration Agreement with us, Carlyle NFIC Administration, LLC
(the “Administrator”) will provide the administrative services necessary for us
to operate. In addition, the Administrator, pursuant to a separate
sub-administration agreement, will also engage State Street Bank and Trust
Company (“State Street”), to act on behalf of the Administrator in its
performance of certain other administrative services for us. State Street will
also serve as our custodian, transfer agent, distribution paying agent and
registrar. NFIC has a wholly-owned subsidiary, NFIC SPV LLC (“Borrower Sub”).
Borrower Sub has entered into a revolving credit facility with various lenders
and will receive advances on each of its investments. Wells Fargo Bank, N.A.
(“Wells Fargo”) will serve as account bank, back-up servicer, and collateral
custodian under the revolving credit facility.

Cash Receipts:

NFIC receives cash for a variety of reasons, including but not limited to, the
sale or pay-down of an investment, cash interest and dividends on an investment,
a borrowing on the revolving credit facility, or a drawdown from investors to
purchase shares of our stock. This policy only addresses cash received on our
investments. The operations team for The Carlyle Group L.P.’s Global Market
Strategies platform (“GMS Operations”) provides the wiring instructions
regarding our investments.

Cash Collection and Reconciliation:

Borrower Sub–Cash Collection and Reconciliation:

As the account bank and collateral custodian for the Borrower Sub, Wells Fargo
applies all cash movement regarding the Borrower Sub’s investments verses the
cash receipts/disbursements expected on a daily basis. On a daily basis, Wells
Fargo provides State Street position and cash reports. State Street reconciles
the positions and cash per the Borrower Sub’s accounting books/records to the
information sent by Wells Fargo. State Street provides full position and cash
reconciliations to GMS Operations for review.

 

1



--------------------------------------------------------------------------------

A representative of GMS Operations reviews the reconciliations daily upon
receipt. A second representative of GMS Operations reviews the month-end
reconciliations. GMS Operations evidences the daily and month-end second level
review using an automated workflow tool. State Street works with Wells Fargo,
GMS Operations and agent banks to resolve reconciling items on a timely basis.
The chief accounting officer designated by our Administrator (the “NFIC Chief
Accounting Officer”), or designee, reviews the quarter-end position and cash
reconciliation to determine that reconciling items are reasonable based on their
knowledge of Borrower Sub’s activities. The review is evidenced by signing off
on copies of the reconciliation. Copies of such sign-off are maintained by each
reviewer as evidence of review.

NFIC–Cash Collection and Reconciliation:

State Street acts as the custodian and sub-administrator for NFIC. On a daily
basis, State Street applies all cash movement for NFIC’s investments. See above
the cash collection process for the Borrower Sub. State Street performs daily
position and cash reconciliations for NFIC between the custody records and the
accounting books/records. A representative of GMS Operations reviews the
reconciliations daily upon receipt. A second representative of GMS Operations
reviews the month-end reconciliations. GMS Operations evidences the daily and
month-end second level review using an automated workflow tool. State Street
works with GMS Operations and agent banks to resolve reconciling items on a
timely basis. The NFIC Chief Accounting Officer, or designee, reviews the
quarter-end position and cash reconciliation to determine that reconciling items
are reasonable based on their knowledge of NFIC’s activities. The review is
evidenced by signing off on copies of the reconciliation. Copies of such
sign-off are maintained by each reviewer as evidence of review.

Quarterly Close Process:

On a quarterly basis, State Street sends the NFIC trial balance and supporting
files and calculations to the NFIC accounting team for review approval. Among
other items, these files include (1) the break-out of interest and dividend
income and the associated receivable balance, (2) investment principal
outstanding and the associated receivable or payable balances for unsettled
trades, and (3) investment principal transaction reporting (i.e. buys, sales, or
pay-downs on investments for the period). Each quarter, the NFIC Chief
Accounting Officer, or designee, reviews the trial balance and support. As part
of this review, the cash balance per the cash reconciliation(s) is agreed to the
trial balance and investment purchase and sale transactions are reviewed for
proper recording and completeness. The review is evidenced by signing off on
copies of the trial balance and supporting files sent by State Street. Copies of
such sign-off are maintained by each reviewer as evidence of review.

Past Due Loans and Reporting:

The daily cash reconciliation sent by State Street contains a listing of all
activity processed by State Street based on agent notices where cash has not
been received by the custodian (“past due cash item”). The listing contains the
following information:

 

  1. Date the item became past due

 

2



--------------------------------------------------------------------------------

  2. Number of days outstanding

 

  3. Asset/investment

 

  4. Description

 

  5. Dollar amount

State Street and GMS Operations actively track all past due cash items.

Investments in U.S. middle market companies: the following applies for past due
cash items. Definitions are per the Risk Policy Manual for such loans.

On a weekly basis, GMS Operations notifies Middle Market Risk Management and the
NFIC Chief Accounting Officer of all new and unresolved past due cash items.
Upon notification, Risk Management does one of the following within 2 business
days:

 

  1. Confirm to all parties that the loan is performing and that full payment of
the past due cash item is expected; Risk Management and GMS Operations monitor
and follow-up on the past due cash item until receipt.

 

  2. Confirm to all parties that past due cash item is an expected payment
default. Notification of the payment default is sent by Middle Market Risk
Management to the following:

 

  a. NFIC President

 

  b. NFIC Head of Originations

 

  c. NFIC Chief Financial Officer and NFIC Chief Accounting Officer

 

  d. NFIC Chief Operating Officer and General Counsel

 

  e. Portfolio Management Staff

Investments for which payment default has occurred are handled per the NFIC Risk
Policy Manual for such loans – Section 5.2 Problem Loan Management.

Non-Accrual:

Loans are generally placed on non-accrual status when principal or interest
payments are past due 30 days or more or when there is reasonable doubt that
principal or interest will be collected in full. Accrued and unpaid interest is
generally reversed when a loan is placed on non-accrual status. Interest
payments received on non-accrual loans may be recognized as income or applied to
principal depending upon management’s judgment regarding collectability.
Non-accrual loans are restored to accrual status when past due principal and
interest is paid and, in management’s judgment, are likely to remain current.

 

3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

[    ] [    ], 20[    ]

Reference is made to that certain Loan and Servicing Agreement, dated as of
September 12, 2013 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among NFIC SPV LLC, as
the borrower, NF Investment Corp., as the transferor and as the servicer,
Citibank, N.A., as the administrative agent and as the collateral agent, each of
the Conduit Lenders, Liquidity Banks, Institutional Lenders and Lender Agents
from time to time party thereto, Citibank, N.A., as the lead arranger, and Wells
Fargo Bank, National Association, as the account bank, the collateral custodian,
the backup servicer and the collateral administrator. Capitalized terms used but
not defined herein shall have the meanings provided in the Loan and Servicing
Agreement.

As of the date hereof, the undersigned each certify that (i) all of the
information set forth in Annex I attached hereto is true, correct and complete
in all material respects, (ii) no Event of Default has occurred and is
continuing and no Unmatured Event of Default exists under the Loan and Servicing
Agreement; and (iii) solely with respect to itself, each of the representations
and warranties contained in the Loan and Servicing Agreement is true, correct
and complete in all material respects.

[Remainder of Page Intentionally Left Blank]

 

Ex. C



--------------------------------------------------------------------------------

Certified as of the date first written above.

 

NFIC SPV LLC,  

as the Borrower

By:  

 

 

   Name:

 

   Title:

NF INVESTMENT CORP.,   as the Transferor and as the Servicer By:  

 

 

   Name:

 

   Title:

 

Ex. C



--------------------------------------------------------------------------------

ANNEX I

To Exhibit C

BORROWING BASE REPORT

SEE ATTACHED

 

Ex. C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DISBURSEMENT REQUEST

(Disbursements for Reinvestments of Principal Collections)

[Date]

(NFIC SPV LLC)

Citibank, N.A.

as the Administrative Agent and as the Collateral Agent

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

With a copy to:

Citibank, N.A.,

750 Washington Boulevard

Stamford, Connecticut 06901

Attention: Mr. Robert Kohl, Director

Facsimile No.: (914) 274-9038

Email: robert.kohl@citi.com

Wells Fargo Bank, National Association

as the Account Bank, the Backup Servicer, the Collateral Custodian and the
Collateral

Administrator

Corporate Trust Services, Asset Backed Securities

625 Marquette Avenue

Minneapolis, Minnesota 55402

Attention: Chad Schafer

Facsimile No: (612) 667-3464

Email: chad.d.schafer@wellsfargo.com

[—]

as the Lender Agent

[—]

[—]

Attention: [—]

Facsimile No.: [—]

Email: [—]

 

Ex. D



--------------------------------------------------------------------------------

Re: Loan and Servicing Agreement dated as of September 12, 2013

Ladies and Gentlemen:

This Disbursement Request is delivered to you pursuant to Section 2.20 of that
certain Loan and Servicing Agreement, dated as of September 12, 2013 (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), by and among NFIC SPV LLC, as the borrower (in such
capacity, the “Borrower”), NF Investment Corp., as the transferor and as the
servicer (in such capacity, the “Servicer”), Citibank, N.A., as the
administrative agent and as the collateral agent, each of the Conduit Lenders,
Liquidity Banks, Institutional Lenders and Lender Agents from time to time party
thereto, Citibank, N.A., as the lead arranger, and Wells Fargo Bank, National
Association, as the account bank, the collateral custodian, the backup servicer
and the collateral administrator. Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

[1. Pursuant to Section 2.20(a) of the Loan and Servicing Agreement, the
Servicer on behalf of the Borrower hereby requests a Disbursement of Principal
Collections from the Principal Collection Account in the amount of
$            to reinvest in additional Eligible Loan Assets to be Pledged under
the Loan and Servicing Agreement.]

[2. Pursuant to Section 2.20(b) of the Loan and Servicing Agreement, the
Servicer on behalf of the Borrower hereby requests a Disbursement of Principal
Collections from the Principal Collection Account in the amount of
$            to make payments in respect of the Advances Outstanding in
accordance with and subject to the terms of Section 2.18 of the Loan and
Servicing Agreement]

3. The Servicer on behalf of the Borrower hereby requests that such Disbursement
be made on the following date:             .

4. In connection with a Disbursement pursuant to Section 2.20 of the Loan and
Servicing Agreement, attached to this Disbursement Request is a true, correct
and complete calculation of the Borrowing Base and all components thereof.

5. [All of the conditions applicable to the Disbursement pursuant to
Section 2.20(a) as set forth in the Loan and Servicing Agreement have been
satisfied as of the date hereof and will remain satisfied to the date of such
Disbursement including the following:

(i) The representations and warranties of each of the Servicer and the Borrower,
respectively, set forth in the Loan and Servicing Agreement are true and correct
in all material respects on and as of such date, before and after giving effect
to the Disbursement and to the application of the proceeds therefrom, as though
made on and as of such date, except to the extent relating to an earlier date;

 

Ex. D



--------------------------------------------------------------------------------

(ii) No Servicer Termination Event or Event of Default has occurred and is
continuing, or would result from such Disbursement or from the application of
the proceeds therefrom, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such Disbursement or from the application
of the proceeds therefrom;

(iii) Each of the Servicer and the Borrower is in compliance with each of its
covenants set forth in the Transaction Documents; and

(iv) All of the conditions precedent set forth in Section 3.04 have been
satisfied.]

Each of the undersigned certify that all information contained herein and in the
attached Borrowing Base Certificate, as applicable, is true and correct as of
the date hereof.

[ATTACH BORROWING BASE CERTIFICATE AND LOAN ASSET SCHEDULE FOR DISBURSEMENTS

PURSUANT TO SECTION 2.20]

[Remainder of Page Intentionally Left Blank]

 

Ex. D



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Disbursement Request as
of the date first written above.

 

NFIC SPV LLC,   as the Borrower

By:

 

 

 

Name:

Title:

NF INVESTMENT CORP.,   as the Servicer

By:

 

 

 

Name:

Title:

 

Ex. D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

JOINDER SUPPLEMENT

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, NFIC SPV LLC, as the borrower (the “Borrower”), the Lender Agent named
in Item 5 of Schedule I hereto (the “Lender Agent”) and Citibank, N.A., as the
administrative agent (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, this Joinder Supplement is being executed and delivered under
Section 12.04 of the Loan and Servicing Agreement, dated as of September 12,
2013 (as amended, modified, waived, supplemented or restated from time to time,
the “Loan and Servicing Agreement”), by and among NFIC SPV LLC, as the borrower
(in such capacity, the “Borrower”), NF Investment Corp., as the transferor (in
such capacity, the “Transferor”) and as the servicer (in such capacity, the
“Servicer”), Citibank, N.A., as the administrative agent (in such capacity, the
“Administrative Agent”) and as the collateral agent (in such capacity, the
“Collateral Agent”), each of the Conduit Lenders, Liquidity Banks, Institutional
Lenders and Lender Agents from time to time party thereto, Citibank, N.A., as
the lead arranger, and Wells Fargo Bank, National Association, as the account
bank (in such capacity, the “Account Bank”), as the collateral custodian (in
such capacity, the “Collateral Custodian”), as the Backup Servicer (in such
capacity, the “Backup Servicer”) and as the Collateral Administrator (in such
capacity, the “Collateral Administrator”). Capitalized terms used but not
defined herein shall have the meanings provided in the Loan and Servicing
Agreement; and

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Lender designated as a[n] [Conduit Lender]
[Institutional Lender] party to the Loan and Servicing Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

(a) Upon receipt by the Administrative Agent of an executed counterpart of this
Joinder Supplement, to which is attached a fully completed Schedule I and
Schedule II, each of which has been executed by the Proposed Lender, the
Borrower, the applicable Lender Agent, the Administrative Agent and the
Collateral Agent, the Administrative Agent will transmit to the Proposed Lender,
the Borrower, the Collateral Agent and the applicable Lender Agent, a Joinder
Effective Notice, substantially in the form of Schedule III to this Joinder
Supplement (a “Joinder Effective Notice”). Such Joinder Effective Notice shall
be executed by the Administrative Agent and shall set forth, inter alia, the
date on which the joinder effected by this Joinder Supplement shall become
effective (the “Joinder Effective Date”). From and after the Joinder Effective
Date, the Proposed Lender shall be a Lender designated as a[n] [Conduit
Lender][Institutional Lender] party to the Loan and Servicing Agreement for all
purposes thereof.

 

Ex. E



--------------------------------------------------------------------------------

(b) Each of the parties to this Joinder Supplement agrees and acknowledges that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Joinder Supplement.

(c) By executing and delivering this Joinder Supplement, the Proposed Lender
confirms to and agrees with the Administrative Agent, the Collateral Agent, the
Lender Agents and the other Lender(s) as follows: (i) none of the Administrative
Agent, the Collateral Agent, the Lender Agents and the other Lender(s) makes any
representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
and Servicing Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan and Servicing Agreement or any
other instrument or document furnished pursuant thereto, or with respect to any
Revolving Notes issued under the Loan and Servicing Agreement, or the Collateral
Portfolio or the financial condition of the Transferor, the Servicer or the
Borrower, or the performance or observance by the Transferor, the Servicer or
the Borrower of any of their respective obligations under the Loan and Servicing
Agreement, any other Transaction Document or any other instrument or document
furnished pursuant thereto; (ii) the Proposed Lender confirms that it has
received a copy of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Joinder
Supplement; (iii) the Proposed Lender will, independently and without reliance
upon the Administrative Agent, the Collateral Agent, the Lender Agents or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan and Servicing Agreement; (iv) the Proposed
Lender appoints and authorizes its Lender Agent to take such action as agent on
its behalf and to exercise such powers under the Loan and Servicing Agreement as
are delegated to such Lender Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, all in accordance with Article X of
the Loan and Servicing Agreement; (v) the Proposed Lender appoints and
authorizes the Administrative Agent, the Collateral Custodian, the Collateral
Agent and the Collateral Administrator, as applicable, to take such action as
agent on its behalf and to exercise such powers under the Loan and Servicing
Agreement as are delegated to the Administrative Agent, the Collateral
Custodian, the Collateral Agent and the Collateral Administrator, as applicable,
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with the Loan and Servicing Agreement; and (vi) the
Proposed Lender agrees (for the benefit of the parties hereto and the other
Lender(s)) that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan and Servicing Agreement are required
to be performed by it as a Lender designated as a[n] [Conduit
Lender][Institutional Lender].

(d) Schedule II hereto sets forth administrative information with respect to the
Proposed Lender.

(e) This Joinder Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Ex. E



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

Ex. E



--------------------------------------------------------------------------------

SCHEDULE I TO

JOINDER SUPPLEMENT

COMPLETION OF INFORMATION AND

SIGNATURES FOR JOINDER SUPPLEMENT

Re: Loan and Servicing Agreement, dated as of September 12, 2013, among NFIC SPV
LLC, as Borrower, the other parties thereto and Citibank, N.A., as
Administrative Agent.

 

Item 1:

   Date of Joinder Supplement:                                      
                                          

Item 2:

   Proposed Lender:                                      
                                                                     

Item 3:

   Type of Lender:                                               Conduit Lender
                                                    Institutional Lender   

Item 4:

   Commitment:                                      
                                              Commitment Termination Date:  
                                                                              

Item 5:

   Name of Lender Agent (if a Conduit Lender):   
                                                                               
  

Item 6:

   Signatures of Parties to Agreement:           
                                                                        ,      
             as Proposed Lender           

By:                                                                  
                              

                Name:                         Title:           

 

Ex. E



--------------------------------------------------------------------------------

 

  , as Proposed   Lender Agent  

By:

 

 

 

Name:

   

Title:

     

 

Ex. E



--------------------------------------------------------------------------------

NFIC SPV LLC,  

as Borrower

By:

 

 

 

Name:

 

Title:

CITIBANK, N.A., as Administrative Agent and as
Collateral Agent

By:

 

 

 

Name:

 

Title:

[LENDER AGENT][NAME OF INSTITUTIONAL
LENDER], as [Lender Agent][Institutional
Lender]

By:

 

 

 

Name:

 

Title:

[NAME OF CONDUIT LENDER], as [Conduit
Lender]

By:

 

 

 

Name:

 

Title:

 

Ex. E



--------------------------------------------------------------------------------

SCHEDULE II TO

JOINDER SUPPLEMENT

ADDRESS FOR NOTICES

AND

WIRE INSTRUCTIONS

 

Address for Notices:                                        
                                         
                                                              
                                                                               
                                                              
                                                                               
                                                              
                                                                               
                                                               Telephone:
                                         
                                                                            
Facsimile:                                          
                                                                             
email:                                          
                                                                              
       With a copy to:                                                
                                         
                                                              
                                                                               
                                                              
                                                                               
                                                               Telephone:
                                         
                                                                            
Facsimile:                                          
                                                                             
email:                                          
                                                                              
     Wire Instructions:   Name of Bank:
                                         
                                                                     A/C No.:
                                         
                                                                                
ABA No.                                          
                                                                               
Reference:                                          
                                                                           

 

Ex. E



--------------------------------------------------------------------------------

SCHEDULE III TO

JOINDER SUPPLEMENT

FORM OF

JOINDER EFFECTIVE NOTICE

 

To: [Name and address of the Borrower, Collateral Agent, Lender Agent and
Proposed Lender]

The undersigned, as Administrative Agent under the Loan and Servicing Agreement,
dated as of September 12, 2013 (as amended, modified, waived, supplemented or
restated from time to time, the “Loan and Servicing Agreement”), by and among
NFIC SPV LLC, as the borrower, NF Investment Corp., as the transferor and as the
servicer, Citibank, N.A., as the administrative agent and as the collateral
Agent, each of the Conduit Lenders, Liquidity Banks, Institutional Lenders and
Lender Agents from time to time party thereto, Citibank, N.A., as the lead
arranger, and Wells Fargo Bank, National Association, as the account bank, as
the collateral custodian, as the backup servicer and as the collateral
administrator. [Note: attach copies of Schedules I and II from such Joinder
Supplement.] Terms defined in such Joinder Supplement are used herein as therein
defined.

Pursuant to such Joinder Supplement, you are advised that the Joinder Effective
Date for [Name of Proposed Lender] will be              and such Proposed Lender
will be a Lender designated as a[n] [Conduit Lender] [Institutional Lender] with
a Commitment of             .

 

Very truly yours, CITIBANK, N.A.,   as Administrative Agent By:  

 

  Name:   Title:

 

Ex. E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

[Date]

(NFIC SPV LLC)

 

To:

 

  

Citibank, N.A.

as the Administrative Agent and the Collateral

Agent

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

  

Wells Fargo Bank, National Association

as the Collateral Custodian and the

Collateral Administrator

Corporate Trust Services, Asset Backed

Securities

625 Marquette Avenue

Minneapolis, Minnesota 55402

Attention: Chad Schafer

Facsimile No: (612) 667-3464

Email: chad.d.schafer@wellsfargo.com

With a copy to:       With a copy to:   

Citibank, N.A.,

750 Washington Boulevard

Stamford, Connecticut 06901

Attention: Mr. Robert Kohl, Director

Facsimile No.: (914) 274-9038

Email: robert.kohl@citi.com

 

[—]

    as the Lender Agent

[—]

[—]

Attn: [—]

Facsimile No.: [—]

Phone No.: [—]

  

[EACH LENDER AGENT]

[—]

Re:     Loan and Servicing Agreement dated as of September 12, 2013

Ladies and Gentlemen:

This Notice of Borrowing is delivered to you pursuant to Sections 2.02 and 3.02
of that certain Loan and Servicing Agreement, dated as of September 12, 2013 (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), by and among NFIC SPV LLC, as the borrower (in such
capacity, the “Borrower”), NF Investment

 

Ex. F-1



--------------------------------------------------------------------------------

Corp., as the transferor and as the servicer (in such capacity, the “Servicer”),
Citibank, N.A., as the administrative agent and as the collateral agent, each of
the Conduit Lenders, Liquidity Banks, Institutional Lenders and Lender Agents
from time to time party thereto, Citibank, N.A., as the lead arranger, and Wells
Fargo Bank, National Association, as the account bank, as the collateral
custodian, as the backup servicer and as the collateral administrator.
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan and Servicing Agreement.

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

1. The Borrower hereby requests an Advance in the principal amount of
$            .

(i) Citibank’s Pro Rata Share of such requested Advance is $            .

(ii) [Conduit/Institutional Lender’s] Pro Rata Share of such requested Advance
is $            .

2. The Borrower hereby requests that such Advance be made on the following date:
            .

3. Attached to this Notice of Borrowing is a true, correct and complete
calculation of the Borrowing Base and all components thereof.

4. If applicable, attached to this Notice of Borrowing is a true, correct and
complete list of all Loan Assets which will become part of the Collateral
Portfolio on the date hereof, each Loan Asset reflected thereon being an
Eligible Loan Asset.

5. All of the conditions applicable to the Advance requested herein as set forth
in the Loan and Servicing Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Advance, including those set forth
in Article III of the Loan and Servicing Agreement, and the following:

(i) The representations and warranties of each of the Servicer and the Borrower,
respectively, set forth in the Loan and Servicing Agreement are true and correct
in all material respects and there exists no breach of any covenant on and as of
such date, before and after giving effect to such Advance and to the application
of the proceeds therefrom, as though made on and as of such date (other than any
representation or warranty that is made as of a specific date);

(ii) No Event of Default or Unmatured Event of Default has occurred and is
continuing, or would result from such Advance or application of proceeds
therefrom and no Borrowing Base Deficiency exists or would result from such
Advance;

 

Ex. F-2



--------------------------------------------------------------------------------

(iii) No event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

(iv) Each of the Servicer and the Borrower, respectively, is in compliance with
each of its covenants set forth in the Transaction Documents;

(v) On and as of such Advance Date, after giving effect to such Advance and the
addition to the Collateral Portfolio of the Eligible Loan Assets being acquired
by the Borrower using the proceeds of such Advance, the Advances Outstanding
does not exceed the Borrowing Base;

(vi) Since the Closing Date, no material adverse change has occurred in the
ability of the Servicer, Transferor or the Borrower to perform its obligations
under any Transaction Document;

(vii) No Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on such Advance Date;
and

(viii) All terms and conditions of the Contribution Agreement required to be
satisfied in connection with the assignment of each Eligible Loan Asset being
Pledged under the Loan and Servicing Agreement have been satisfied in full.

[6. With respect to an Advance funded in connection with the addition of a Loan
Asset to the Collateral Portfolio, such Advance resulted in, or results in,
Collateral Quality Improvement, determined as of the CQI Advance Determination
Date.]

7. Each of the undersigned certify that all information contained herein and in
the attached Borrowing Base Certificate is true, correct and complete as of the
date hereof.

[ATTACH BORROWING BASE CERTIFICATE AND LOAN ASSET SCHEDULE]

 

Ex. F-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of Borrowing as of
the date first written above.

 

NFIC SPV LLC,   as the Borrower By:  

 

  Name:   Title: NF INVESTMENT CORP.,   as the Servicer By:  

 

  Name:   Title:

 

Ex. F-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF REDUCTION

(Reduction of Advances Outstanding)

[Date]

(NFIC SPV LLC)

Citibank, N.A.,

  as the Administrative Agent and as the Collateral Agent

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

With a copy to:

Citibank, N.A.,

750 Washington Boulevard

Stamford, Connecticut 06901

Attention: Mr. Robert Kohl, Director

Facsimile No.: (914) 274-9038

Email: robert.kohl@citi.com

[—]

  as the Lender Agent

[—]

[—]

Attn: [—]

Facsimile No.: [—]

Phone No.: [—]

Re:    Loan and Servicing Agreement dated as of September 12, 2013

Ladies and Gentlemen:

This Notice of Reduction is delivered to you pursuant to Section 2.18(b) of that
certain Loan and Servicing Agreement, dated as of September 12, 2013 (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), by and among NFIC SPV LLC, as the borrower (in such
capacity, the “Borrower”), NF Investment Corp., as the transferor and as the
servicer (in such capacity, the “Servicer”), Citibank, N.A., as

 

Ex. G-1



--------------------------------------------------------------------------------

the administrative agent and as the collateral agent, each of the Conduit
Lenders, Liquidity Banks, Institutional Lenders and Lender Agents from time to
time party thereto, Citibank, N.A., as the lead arranger, and Wells Fargo Bank,
National Association, as the account bank, as the collateral custodian, as the
backup servicer and as the collateral administrator. Capitalized terms used but
not defined herein shall have the meanings provided in the Loan and Servicing
Agreement.

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

1. Pursuant to Section 2.18(b) of the Loan and Servicing Agreement, the Servicer
on behalf of the Borrower desires to reduce the Advances Outstanding (an
“Advance Reduction”) by the amount of $         as follows:

(i) Citibank’s portion (reduction is pro rata based on Advances Outstanding) of
such requested Advance Reduction is $        .

(ii) [Conduit/Institutional Lender’s] portion (reduction is pro rata based on
Advances Outstanding) of such requested Advance Reduction is $        .

2. The Servicer on behalf of the Borrower hereby requests that such Advance
Reduction be made on the following date:                     .

3. Attached to this Notice of Reduction is a true, correct and complete
calculation of the Borrowing Base and all components thereof.

4. The Servicer, on behalf of the Borrower, hereby represents that no event
would result from such Advance Reduction, which constitutes an Event of Default
or Unmatured Event of Default.

Each of the undersigned certify that all information contained herein and in the
attached Borrowing Base Certificate is true and correct as of the date hereof.

[ATTACH BORROWING BASE CERTIFICATE]

[Remainder of Page Intentionally Left Blank]

 

Ex. G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of Reduction as of
the date first written above.

 

NFIC SPV LLC,   as the Borrower By:  

 

    Name:     Title: NF INVESTMENT CORP.,   as the Servicer By:  

 

    Name:     Title:

 

Ex. G-3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF REVOLVING NOTE

 

$               [            ] [    ], 20[    ]

THIS REVOLVING NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
(THE “SECURITIES ACT”). NEITHER THIS REVOLVING NOTE NOR ANY PORTION HEREOF MAY
BE OFFERED OR SOLD EXCEPT IN COMPLIANCE WITH THE REGISTRATION PROVISIONS OF THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION
PROVISIONS.

THIS REVOLVING NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR
OTHERWISE PLEDGED OR CONVEYED EXCEPT TO A (A) QUALIFIED INSTITUTIONAL BUYER
UNDER RULE 144A OF THE SECURITIES ACT OR AN INSTITUTIONAL “ACCREDITED INVESTOR”
AS DEFINED IN RULE (1)-501(A)(1)-(3) OR (7) UNDER THE SECURITIES ACT, IN EACH
CASE, WHO IS ALSO A (B) QUALIFIED PURCHASER FOR PURPOSES OF SECTION 3(c)(7) OF
THE 1940 ACT, AND IN COMPLIANCE WITH THE TERMS OF THE LOAN AND SERVICING
AGREEMENT REFERRED TO HEREIN.

FOR VALUE RECEIVED, NFIC SPV LLC, a Delaware limited liability company (the
“Borrower”), promises to pay to [Name of Lender Agent] [            ] (the
“Lender Agent”), or its [Name of Lender]’s (“Lender”) assigns, the principal sum
of [    ] DOLLARS ($[        ]), or, if less, the unpaid principal amount of the
aggregate advances (“Advances”) made by the Lender to the Borrower pursuant to
the Loan and Servicing Agreement (as defined below), as set forth on the
attached Schedule, on the dates specified in the Loan and Servicing Agreement,
and to pay interest on the unpaid principal amount of each Advance on each day
that such unpaid principal amount is outstanding, at the Yield Rate related to
such Advance as provided in the Loan and Servicing Agreement, on each Payment
Date and each other date specified in the Loan and Servicing Agreement.

This Revolving Note (the “Note”) is issued pursuant to the Loan and Servicing
Agreement, dated as of September 12, 2013 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among the Borrower, NF Investment Corp., as the transferor (in such
capacity, the “Transferor”) and as the servicer (in such capacity, the
“Servicer”), Citibank, N.A., as the administrative agent (in such capacity, the
“Administrative Agent”) and as the collateral agent (in such capacity, the
“Collateral Agent”), each of the Conduit Lenders, Liquidity Banks, Institutional
Lenders and Lender Agents from time to time party thereto, Citibank, N.A., as
the lead arranger, and Wells Fargo Bank, National Association, as the account
bank (in such capacity, the “Account Bank”), as the collateral custodian (in
such capacity, the “Collateral Custodian”), as the backup servicer (in such
capacity, the “Backup Servicer”), and as the collateral administrator (the
“Collateral Administrator”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan and Servicing Agreement.

 

Ex. H-1



--------------------------------------------------------------------------------

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Loan and Servicing
Agreement or in any other document (to the extent such other charges would
constitute interest for the purpose of any applicable law limiting interest that
may be charged on this Note), exceeds the highest rate of interest permissible
under applicable law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be exceeded, the rate of interest under this Note shall be
equal to the Maximum Lawful Rate. If at any time thereafter the rate of interest
payable under this Note is less than the Maximum Lawful Rate, the Borrower shall
continue to pay interest under this Note at the Maximum Lawful Rate until such
time as the total interest paid by the Borrower is equal to the total interest
that would have been paid had applicable law not limited the interest rate
payable under this Note. In no event shall the total interest received by the
Lender under this Note exceed the amount which the Lender could lawfully have
received had the interest due under this Note been calculated since the date of
this Note at the Maximum Lawful Rate.

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by or on behalf of the Borrower to the holder hereof by wire
transfer of immediately available funds in the manner and at the address
specified for such purpose as provided in the Loan and Servicing Agreement, or
in such manner or at such other address as the holder of this Note shall have
specified in writing to the Borrower for such purpose, without the presentation
or surrender of this Note or the making of any notation on this Note.

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day and
interest shall be payable on any principal so extended at the applicable Yield
Rate.

If any Event of Default shall have occurred, the Yield Rate shall be increased
pursuant to the increase set forth in the definition of “Applicable Spread” set
forth in the Loan and Servicing Agreement, effective as of the date of the
occurrence of such Event of Default, and shall apply after the occurrence of
such Event of Default.

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Loan and Servicing Agreement. Any portion
or all of the principal amount of this Note may be prepaid, together with
interest thereon (and, as set forth in the Loan and Servicing Agreement, certain
costs and expenses of the Lender) at the time and in the manner set forth in,
but subject to the provisions of, the Loan and Servicing Agreement.

Except as provided in the Loan and Servicing Agreement, the Borrower expressly
waives presentment, demand, diligence, protest and all notices of any kind
whatsoever with respect to this Note.

All amounts evidenced by this Note, the Lender’s Advances and all payments and
prepayments of the principal hereof and the respective dates and maturity dates
thereof shall be endorsed by the Lender Agent, on the schedule attached hereto
and made a part hereof or

 

Ex. H-2



--------------------------------------------------------------------------------

on a continuation thereof, which shall be attached hereto and made a part
hereof; provided, however, that the failure of the Lender Agent to make such a
notation shall not in any way limit or otherwise affect the obligations of the
Borrower under this Note as provided in the Loan and Servicing Agreement.

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by the Lender
and represented by this Note and the indebtedness evidenced by this Note,
subject to the applicable provisions of the Loan and Servicing Agreement.

This Note is secured by the security interests granted pursuant to Section 2.13
of the Loan and Servicing Agreement. The holder of this Note is entitled to the
benefits of the Loan and Servicing Agreement and may enforce the agreements of
the Borrower contained in the Loan and Servicing Agreement and exercise the
remedies provided for by, or otherwise available in respect of, the Loan and
Servicing Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Loan and Servicing Agreement. If an Event of
Default shall occur, the unpaid balance of the principal of all Advances,
together with accrued interest thereon, may be declared, and may become, due and
payable in the manner and with the effect provided in the Loan and Servicing
Agreement.

The Borrower, the Transferor and the Servicer, the Lenders, the Administrative
Agent, the Lender Agents, the Collateral Agent, the Account Bank, the Backup
Custodian, the Collateral Custodian and the Collateral Administrator each
intend, for federal, state and local income and franchise tax purposes only,
that this Note be evidence of indebtedness of the Borrower secured by the
Collateral Portfolio and the Lender, as a[n] [institutional lender] [conduit
lender] under the Loan and Servicing Agreement, by the acceptance hereof, agrees
to treat the Note for federal, state and local income and franchise tax purposes
as indebtedness of the Borrower.

This Note is a “Revolving Note” as referred to in Section 2.01 of the Loan and
Servicing Agreement. This Note shall be construed in accordance with and
governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

Ex. H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

NFIC SPV LLC

By:

 

 

     Name:      Title:

 

Ex. H-4



--------------------------------------------------------------------------------

Schedule attached to Revolving Note dated [                ] [    ], 2013 of
NFIC SPV LLC payable

to the order of [LENDER/LENDER AGENT]

Date of
Advance or
Repayment

   Principal
Amount of
Advance    Principal
Amount of
Repayment    Outstanding
Principal
Amount                                                                        
                                                                                
                                                     

 

Ex. H-5



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF LOAN ASSET DIVIDEND

[            ] [            ], 20[    ]

NFIC SPV LLC

To: Administrative Agent, with a copy to the Collateral Agent and the Collateral
Custodian

Re: Loan and Servicing Agreement dated as of September 12, 2013

Ladies and Gentlemen:

This Notice of Loan Asset Dividend (this “Notice”) is delivered to you under
Section 2.07(d) of that certain Loan and Servicing Agreement, dated as of
September 12, 2013 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among NFIC SPV LLC, as
the borrower (in such capacity, the “Borrower”), NF Investment Corp., as the
transferor (in such capacity, the “Transferor”) and as the servicer, Citibank,
N.A., as the administrative agent (in such capacity, the “Administrative Agent”)
and as the collateral agent (in such capacity, the “Collateral Agent”), each of
the Conduit Lenders, Liquidity Banks, Institutional Lenders and Lender Agents
from time to time party thereto, Citibank, N.A., as the lead arranger, and Wells
Fargo Bank, National Association, as the account bank, as the backup servicer
and as the collateral custodian. Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Servicing Agreement.

Each of the undersigned, each being a duly elected officer of the Borrower and
the Transferor, respectively, holding the office set forth below such officer’s
name, hereby certifies as follows:

1. Pursuant to Section 2.07(d) of the Loan and Servicing Agreement, the Borrower
and the Transferor hereby give notice to the Administrative Agent regarding the
effectuation of a Loan Asset Dividend set forth on Annex 1.

2. The Borrower and the Transferor hereby request that such Loan Asset Dividend
be made on the following date:                      (the “Loan Asset Dividend
Date”) which date is not more than 45 days and at least 10 Days after this
Notice is received by the Administrative Agent, the Collateral Agent and the
Collateral Custodian.

 

Ex. I-1



--------------------------------------------------------------------------------

3. The Borrower and the Transferor represent and warrant, as of the date hereof
and as of the requested Loan Asset Dividend Date, as follows:

a) No event has occurred and is continuing, or would result from such Loan Asset
Dividend, which constitutes an Event of Default and no event has occurred and is
continuing, or would result from such Loan Asset Dividend, which constitutes an
Unmatured Event of Default or a Borrowing Base Deficiency.

b) No selection procedures adverse to the interests of the Administrative Agent,
the Lender Agents or the Lenders were utilized by the Borrower in the selection
of the Loan Assets subject to the Loan Asset Dividend.

c) Immediately after giving effect to such Loan Asset Dividend, the
representations and warranties contained in Sections 4.01, 4.02 and 4.03 of the
Loan and Servicing Agreement shall continue to be correct in all material
respects, except to the extent relating to an earlier date.

4. Attached to this Notice is a Loan Asset Dividend Certificate, listing all
Loan Assets to be subject to the Loan Asset Dividend, and certifying on a pro
forma basis as of the Loan Asset Dividend Date that such Loan Asset Dividend
(after giving effect thereto) results in Collateral Quality Improvement.

This Notice shall not be effective unless all of the conditions applicable to
the Loan Asset Dividend set forth in the Loan and Servicing Agreement have been
satisfied within the time periods set forth in Section 2.07(d) of the Loan and
Servicing Agreement.

[ATTACH BORROWING BASE CERTIFICATE]

[The Remainder of This Page Is Intentionally Left Blank]

 

Ex. I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed the Notice of Loan Asset
Dividend as of the date first written above.

 

  NFIC SPV LLC, as the Borrower

By:

 

 

 

   Name:

 

   Title:

 

NF INVESTMENT CORP.,
as the Transferor

By:

 

 

 

   Name:

 

   Title:

 

Ex. I-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF CERTIFICATE OF CLOSING ATTORNEYS

[            ] [            ], 20[    ]

 

Wells Fargo Bank, National Associationas the Collateral Custodian

Corporate Trust Services, Asset Backed

Securities

625 Marquette Avenue

Minneapolis, Minnesota 55402

Attention: Chad Schafer

Facsimile No: (612) 667-3464

Email: chad.d.schafer@wellsfargo.com

  

Citibank, N.A.

as the Administrative Agent and as the Collateral Agent

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

   With a copy to:   

Citibank, N.A.,

750 Washington Boulevard

Stamford, Connecticut 06901

Attention: Mr. Robert Kohl, Director

Facsimile No.: (914) 274-9038

Email: robert.kohl@citi.com

 

  Re: Loan Assets in the aggregate principal amount of
$            (collectively, the “Loan Assets”) made to [Name of Obligor] (the
“Obligor”)

To Whom It May Concern:

In connection with the Loan Assets, the undersigned (i) acknowledges that NFIC
SPV LLC has granted a security interest to Citibank, N.A. (the “Collateral
Agent”), for the benefit of the Secured Parties, in each of the items indicated
on the closing checklist attached hereto (the “Checklist”), and (ii) certifies
to you as of the day of funding the Loan Assets as to the matters set forth
below. References herein to the Loan and Servicing Agreement, dated as of
September 12, 2013 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among NFIC SPV LLC, as
the borrower (in such capacity, the “Borrower”), NF Investment Corp., as the
transferor (in such capacity, the “Transferor”) and as the servicer, Citibank,
N.A., as the administrative agent (in such capacity, the “Administrative Agent”)
and as the collateral agent (in such capacity, the “Collateral Agent”), each of
the Conduit Lenders, Liquidity Banks, Institutional Lenders and Lender Agents
from time to time party thereto, Citibank, N.A., as the lead arranger, and Wells
Fargo Bank, National Association, as the account bank (in such capacity, the
“Account Bank”), as the backup servicer (in such capacity, the “Backup
Servicer”), as the collateral custodian (in such capacity,

 

Ex. J-1



--------------------------------------------------------------------------------

the “Collateral Custodian”), and as the Collateral Administrator (in such
capacity, the “Collateral Administrator”). Capitalized terms used but not
defined herein shall have the meanings provided in the Loan and Servicing
Agreement.

A. It has received and reviewed the Checklist items, in the form and subject to
those exceptions or matters indicated on the Checklist in connection with acting
as closing counsel for the Loan Assets;

B. If a promissory note was executed in connection with the Loan Asset, a copy
of the executed promissory note has been faxed to the Collateral Custodian. The
original promissory note(s) is/are in our possession and will be forwarded to
the Collateral Custodian or as otherwise directed in writing to
            (hereinafter referred to as “Outside Counsel”) by the Collateral
Custodian or the Administrative Agent on its behalf, for receipt within five
business days after the funding date of the transaction;

C. Within five business days after the closing, all remaining Required Loan
Documents (under and as defined in the Loan and Servicing Agreement) which are
in our possession and are indicated on Schedule 1 attached hereto, will be
forwarded to the Collateral Custodian; and

D. Notwithstanding any contrary instruction from the Transferor or the Borrower,
in the event the Loan Asset is funded, it will follow the written direction of
the Collateral Custodian or the Administrative Agent on its behalf, with regard
to the original promissory note(s) in its possession, provided that in the event
it reasonably believes that a dispute exists as to custody of any Required Loan
Documents, it may deposit them with a court of competent jurisdiction and be
relieved of its obligations hereunder with respect to any and all documents so
deposited.

The Collateral Custodian, the Collateral Administrator, the Collateral Agent,
the Backup Servicer, the Administrative Agent, the Transferor, the Borrower and
Outside Counsel acknowledge and agree that:

 

1. The security interest and the rights in the Required Loan Documents granted
to the Collateral Agent, for the benefit of the Secured Parties, are paramount
and superior to the rights of the Transferor and the Borrower.

 

2. Outside Counsel shall not be required to perform any duties other than the
duties expressly set forth in this letter. No implied obligations or duties
shall be inferred by any other agreement, written or verbal, or any
representation made by any party.

 

3.

Outside Counsel is authorized to comply with and obey laws, orders, judgments,
decrees and regulations of any governmental authority, court, tribunal or
arbitrator. If Outside Counsel complies with any such law, order, judgment,
decree or regulation Outside Counsel shall not be liable to the Collateral
Custodian, the Collateral Administrator, the Collateral Agent, the Backup
Servicer, the Administrative Agent, the Transferor or the

 

Ex. J-2



--------------------------------------------------------------------------------

  Borrower or to any other person even if such law, order, judgment, decree or
regulation is subsequently reversed, modified, annulled, set aside, vacated,
found to have been entered without jurisdiction, or found to be in violation or
beyond the scope of the law.

 

4. Outside Counsel shall be responsible hereunder solely to hold the original
promissory note(s) for the account of the Collateral Agent, on behalf of the
Secured Parties and to deliver the original promissory note(s) and the other
relevant documents to the Collateral Custodian in accordance with the terms of
this letter.

 

5. Outside Counsel may act relative hereto upon the advice of counsel in
reference to any matter in connection herewith and shall not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any kind
unless caused by its own willful misconduct or gross negligence.

 

6. Outside Counsel shall be entitled to rely or act upon any notice, direction,
instrument or document believed by Outside Counsel to be genuine and to be
executed and delivered by the proper person and shall have no obligation to
verify any statements contained in any notice, instrument or document or the
accuracy or due authorization of the execution of any notice, instrument or
document.

 

7. Outside Counsel shall not be responsible or liable in any manner whatsoever
for (a) the sufficiency, correctness, genuineness or validity of any document,
agreement or instrument delivered to it, (b) the form of execution of any such
document, agreement or instrument, (c) the identity, authority or rights of any
person executing or delivering any such document, agreement or instrument, or
(d) the terms and conditions of any instrument pursuant to which the parties may
act.

 

8. Outside Counsel may serve and shall continue to serve as counsel to the
Transferor in connection with the transactions contemplated by the Collateral
Portfolio and other matters, and notwithstanding anything herein to the
contrary, may represent the Transferor (or any affiliate) as its counsel in any
action, suit or other proceeding in which the Collateral Custodian, the
Collateral Administrator, the Collateral Agent, the Backup Servicer, the
Administrative Agent or the Transferor (or any affiliate) may be involved.

 

9. Outside Counsel shall be deemed to have satisfied any delivery requirement
set forth herein if it shall have deposited the relevant documents for uninsured
overnight delivery (properly addressed) with FedEx, UPS or other overnight
courier of national standing.

 

Ex. J-3



--------------------------------------------------------------------------------

Very truly yours,

By:

 

 

  Name:   Title:

 

Ex. J-4



--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED: NF INVESTMENT CORP.,   as the Transferor and as the
Servicer

By:

 

 

 

Name:

 

Title:

CITIBANK, N.A., as the Administrative Agent

 

and as the Collateral Agent

By:

 

 

 

Name:

 

Title:

Wells Fargo Bank, National Association, as the

 

Account Bank, as the Backup Servicer, as

the Collateral Custodian and as the

Collateral Administrator

By:

 

 

 

Name:

 

Title:

NFIC SPV LLC,   as the Borrower

By:

 

 

 

Name:

 

Title:

 

Ex. J-5



--------------------------------------------------------------------------------

SCHEDULE 1

to Certificate

of Closing Attorneys

LIST OF REQUIRED LOAN DOCUMENTS

 

Ex. J-6



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SERVICING REPORT

(See attached)

 

Ex. K



--------------------------------------------------------------------------------

Carlyle NFIC SPV LLC

Prepared by NF INVESTMENT CORP

SERVICING REPORT

 

Closing Date

     9/4/13     

Scheduled Commitment Termination Date

     9/4/16     

Scheduled Maturity Date

     9/4/19     

Remittance Period Beginning on

     7/8/13     

Remittance Period Ending on

     10/6/13     

Determination Date

     8/7/13     

Payment Date

     10/21/13     

Reporting Date

     8/12/13     

Days during Remittance period

     90     

Senior Servicing Fee

     0.250%     

Subordinate Servicing Fee

     0.250%     

CQT Non-Qualification Period

     Yes     

Servicer Termination Event

     No     

Amortization Period

     No     

S&P LCD Middle Market Loan Index

     99.17%     

Ramp-Up Period

     Yes     

Matrix Compliance

     No                    

 

 

   

INTEREST COVERAGE RATIO—divide (a) by (b)

     Pass                    

 

 

   

(a)

   Interest Collections—sum of current and 2 prior months    $ 1,875        
current month    $ 1,875        

1 month prior

   $ 0        

2 months prior

   $ 0     

(b)

   Cash Expenses—items 1 throught 9 (excluding item 7) of Section 2.04(a)    $ 0
       

current month

   $ 0        

1 month prior

   $ 0        

2 months prior

   $ 0     

CHARGED-OFF RATIO—divided (i) by (ii)

                   

 

 

                     0.00 %                  

 

 

   

(i)

   Multiply (a) by (b)    $ 0         (a)    Charged-Off Assets—total initial
Assigned Value of the current and 2 prior months    $ 0           

current month

   $ 0           

1 month prior

   $ 0           

2 months prior

   $ 0         (b)    12            12     

(ii)

   Divide (a) by (b)    $ 29,250,000         (a)    Aggregate Outstanding
Principal Balanace—sum of the current and 2 prior months    $ 29,250,000        
  

current month

   $ 29,250,000           

1 month prior

   $ 0           

2 months prior

   $ 0         (b)    1            1     

DELINQUENCY RATIO—divide (a) by (b)

                   

 

 

                     0.00 %                  

 

 

   

(a)

   Monthly Delinquency Ratio—sum of current and 2 prior months      0.00 %      

current month

     0.00 %      

1 month prior

       

2 months prior

    

(b)

   1               1                    

 

 

   

Monthly Deliquency Ratio

     0.00 %                  

 

 

   

(i)

   Delinquency Assets—sum of Outstanding Pricipal Balance    $ 0     

(ii)

   Aggregate Outstanding Principal Balance    $ 29,250,000                      
CQT Manual Override

CQT Test

     Off               

 

 

   

WEIGHTED AVERAGE LIFE TEST

     PASS      WAL               

 

 

   

(a)

      Current            5.69 yrs      0.00 yrs

(b)

      Required            6.00 yrs                    

 

 

   

WEIGHTED AVERAGE SPREAD TEST

     PASS      WAS               

 

 

   

(a)

      Current            6.18 %    0.00%

(b)

      Required            3.50 %                  

 

 

   

Diversity Score Test

     FAIL      DS               

 

 

   

(a)

      Current            3      0

(b)

      Required            18                    

 

 

   

WEIGHTED AVERAGE RATING FACTOR TEST

     FAIL      WARF               

 

 

   

(a)

      Current    Interpolate      4,195      0

(b)

      Required    WARR      3,490                    

 

 

   

WEIGHTED AVERAGE RECOVERY RATE TEST

     PASS      WARR               

 

 

   

(a)

      Current            56.89 %    0.00%

(b)

      Required            48.00 %                  

 

 

   

FINANCIAL COVENANTS

     PASS                    

 

 

   

(a)

   Interest Coverage Ratio      PASS           

Current

           Pass           

Required

           125.00 %   

(b)

   Charged-Off Ratio      PASS           

Current

           0.00 %         

Required

           NA     

(c)

   Delinquency Ratio      PASS           

Current

           0.00 %         

Required

           NA     

(d)

   WARR Covenant      PASS           

Current

           56.89 %         

Required

           44.00 %                  

 

 

   

SERVICER TERMINATION EVENT

     PASS                    

 

 

   

(I)

   Required Asset Coverage Ratio      PASS         (a)    Required Asset
Coverage Ratio            200.00 %       (b)    Asset Coverage Ratio for the
most recent fiscal quarter            N/A     

(j)

   (i)    greater or equal to (ii)            PASS         (i)    Shareholders’
Equity and Unpledged Capital Commitments of its fiscal quarter    $ 247,531,179
        (ii)    Required—greater of (x) and (Y)          $ 242,005,920        
  

(x) 40% of the total consolidated assets of Carlyle GMS Finance, Inc

   $ 21,480,122           

(y) $[80% total equity offering prior to closing] plus 80% of the secondary
equity offering post-clsoing plus Unpledged Capital Commitments

   $ 242,005,920     

(k)

   Servicer fails to hold (i) Unrestricted Cash plus (ii) Unpledged Capital
Commitment to meet obligations due in next 30 days      PASS     

(s)

   Event of Default—Breach of Financial Covenants      PASS     

(Others) Satisfaction of all other conditions under Servicer Termination Event

     PASS     



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF SERVICER’S CERTIFICATE

(SERVICING REPORT)

SERVICER’S CERTIFICATE

(SERVICING REPORT)

[            ] [            ], 20[    ]

This Servicer’s Certificate is delivered pursuant to the provisions of
Section 6.08(c) of the Loan and Servicing Agreement, dated as of September 12,
2013 (as amended, modified, waived, supplemented or restated from time to time,
the “Loan and Servicing Agreement”), by and among NFIC SPV LLC, as the borrower,
NF Investment Corp., as the transferor and as the servicer (in such capacity,
the “Servicer”), Citibank, N.A., as the administrative agent (in such capacity,
the “Administrative Agent”) and as the collateral agent (in such capacity, the
“Collateral Agent”), each of the Conduit Lenders, Liquidity Banks, Institutional
Lenders and Lender Agents from time to time party thereto, Citibank, N.A., as
the lead arranger, and Wells Fargo Bank, National Association, as the account
bank, as the backup servicer (in such capacity, the “Backup Servicer”), as the
collateral custodian and as the collateral administrator. Capitalized terms used
and not otherwise defined herein shall have the meanings provided in the Loan
and Servicing Agreement. This Servicer’s Certificate relates to the Servicing
Report set forth on the attached Schedule A.

 

  A. NF Investment Corp. is the Servicer under the Loan and Servicing Agreement.

 

  B. The undersigned hereby certifies to the Backup Servicer, the Administrative
Agent, the Collateral Agent, the Lenders, the Lender Agents and the other
Secured Parties that, as of the date hereof, no Event of Default has occurred
and is continuing and no Unmatured Event of Default exists (other than any Event
of Default or Unmatured Event of Default which has been previously disclosed to
the Administrative Agent as such).

 

  C. The undersigned hereby certifies to the Backup Servicer, the Administrative
Agent, the Collateral Agent, the Lenders, the Lender Agents and the other
Secured Parties that, as of the date hereof, each of the representations and
warranties contained in the Loan and Servicing Agreement is true, correct and
complete in all material respects (other than any representation or warranty
that is made as of a specific date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date).

 

  D. The undersigned hereby certifies to the Backup Servicer, the Administrative
Agent, the Collateral Agent, the Lenders, the Lender Agents and the other
Secured Parties that all of the foregoing information and all of the information
set forth on the attached Schedule A is true, complete and accurate in all
respects as of the date hereof.

[Remainder of Page Left Intentionally Blank]

 

Ex. L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Servicer’s Certificate to be
duly executed as of the date first written above.

 

NF INVESTMENT CORP.,

 

as the Servicer

By:

 

 

 

Name:

 

Title:

 

Ex. L-2



--------------------------------------------------------------------------------

SCHEDULE A

to Exhibit L

[SERVICING REPORT]

(See attached)

 

Ex. L-3



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF RELEASE OF REQUIRED LOAN DOCUMENTS

 

[Delivery Date]

 

Wells Fargo Bank, National Association

as the Collateral Custodian

Corporate Trust Services, Asset Backed

Securities

625 Marquette Avenue

Minneapolis, Minnesota 55402

Attention: Chad Schafer

Facsimile No: (612) 667-3464

Email: chad.d.schafer@wellsfargo.com

  [            ]

With a copy to:

 

Citibank, N.A.

as the Collateral Agent

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

 

With a copy to:

 

Citibank, N.A.,

750 Washington Boulevard

Stamford, Connecticut 06901

Attention: Mr. Robert Kohl, Director

Facsimile No.: (914) 274-9038

Email: robert.kohl@citi.com

 

 

  Re:

Loan and Servicing Agreement, dated as of September 12, 2013 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan and
Servicing Agreement”), by and among NFIC SPV LLC, as the borrower, NF Investment
Corp., as the transferor and as the servicer (in such capacity, the “Servicer”),
Citibank, N.A., as the administrative agent (in such capacity, the
“Administrative Agent”) and as the collateral agent (in such capacity, the
“Collateral Agent”), each of the Conduit Lenders, Liquidity Banks, Institutional
Lenders and Lender Agents from time to time party thereto, Citibank, N.A., as

 

Ex. M-1



--------------------------------------------------------------------------------

  the lead arranger, and Wells Fargo Bank, National Association, as the account
bank, as the backup servicer, as the collateral custodian (in such capacity, the
“Collateral Custodian”) and as the collateral administrator.

Ladies and Gentlemen:

In connection with the administration of the Required Loan Documents held by
Wells Fargo Bank, National Association as the Collateral Custodian, for the
benefit of the Secured Parties, under the Loan and Servicing Agreement, we
request the release of the Required Loan Documents (or such documents as
specified below) for the Loan Assets described below, for the reason indicated.
All capitalized terms used but not defined herein shall have the meaning
provided in the Loan and Servicing Agreement.

Obligor’s Name, Address & Zip Code:

Loan Asset Number:

Loan Asset File:

Reason for Requesting Documents (check one)

 

  1. Loan Asset paid in full. (The Servicer hereby certifies that all amounts
received in connection with such Loan Asset have been credited to the Collection
Account.)

 

  2. Loan Asset liquidated by                     . (The Servicer hereby
certifies that all proceeds of foreclosure, insurance, condemnation or other
liquidation have been finally received and credited to the Collection Account.)

 

  3. Loan Asset in foreclosure.

 

  4. Loan Asset released pursuant to a Lien Release Dividend or sold or
substituted in accordance with the applicable provisions of Section 2.07.

 

  5. Loan Asset returned due to a failure to satisfy the Review Criteria
pursuant to Section 13.02(b)(i).

 

  6. Other (explain).

If box 1 or 2 above is checked, and if all or part of the Required Loan
Documents were previously released to us, please release to us the Required Loan
Documents, requested in our previous request and receipt on file with you, as
well as any additional documents in your possession relating to the specified
Loan Asset.

[Remainder of Page Left Intentionally Blank]

 

Ex. M-2



--------------------------------------------------------------------------------

NF INVESTMENT CORP.,

as the Servicer

By:

 

 

 

Name:

 

Title:

 

Date:

[Signatures Continue]

 

Ex. M-3



--------------------------------------------------------------------------------

Consent of Administrative Agent:

 

CITIBANK, N.A., as the Administrative Agent

By:

 

 

 

Name:

 

Title:

 

Date:

 

Ex. M-4



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF TRANSFEREE LETTER

                    , 20    

NF Investment Corp.

as the Transferor and as the Servicer

520 Madison Avenue

New York, NY 10022

Attention: Mr. Ian Sandler, Chief Operating Officer and General Counsel

Facsimile No.: (212) 813-4895

Phone No.: (212) 813-4895

NFIC SPV LLC

as the Borrower

520 Madison Avenue

New York, NY 10022

Attention: Mr. Ian Sandler, Chief Operating Officer and General Counsel

Facsimile No.: (212) 813-4895

Phone No.: (212) 813-4895

Citibank, N.A.

as the Administrative Agent

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

With a copy to:

Citibank, N.A.,

750 Washington Boulevard

Stamford, Connecticut 06901

Attention: Mr. Robert Kohl, Director

Facsimile No.: (914) 274-9038

Email: robert.kohl@citi.com

Re: NFIC SPV LLC Revolving Note

Ladies and Gentlemen:

In connection with our acquisition of the above–captioned Revolving Note (the
“Note”), we certify that (a) we understand that the Note is not registered under
the Securities Act of

 

Ex. N-1



--------------------------------------------------------------------------------

1933, as amended (the “Securities Act”), or any state securities laws and are
being transferred to us in a transaction that is exempt from the registration
requirements of the Securities Act and any such laws, (b) we are (i) either a
Qualified Institutional Buyer under Rule 144A of the Securities Act or an
institutional “Accredited Investor” as defined in Rule 501(a)(1)-(3) or
(7) under the Securities Act and (ii) a “qualified purchaser” under the 1940
Act, and have such knowledge and experience in financial and business matters
that we are capable of evaluating the merits and risks of investments in the
Note, (c) we have had the opportunity to ask questions of and receive answers
from the Transferor and the Servicer concerning the purchase of the Note and all
matters relating thereto or any additional information deemed necessary to our
decision to purchase the Note, (d) we are acquiring the Note for investment for
our own account and not with a view to any distribution of the Note (but without
prejudice to our right at all times to sell or otherwise dispose of the Note in
accordance with clause (f) below), (e) we have not offered or sold the Note to,
or solicited offers to buy the Note from, any person, or otherwise approached or
negotiated with any person with respect thereto, or taken any other action which
would result in a violation of Section 5 of the Securities Act, (f) we will not
sell, transfer or otherwise dispose of the Note unless (1) such sale, transfer
or other disposition is made pursuant to an effective registration statement
under the Securities Act or is exempt from such registration requirements, and
if requested, we will at our expense provide an opinion of counsel satisfactory
to the addressees of this certificate that such sale, transfer or other
disposition may be made pursuant to an exemption from the Securities Act,
(2) the purchaser or transferee of such Note has executed and delivered to you a
certificate to substantially the same effect as this certificate, and (3) the
purchaser or transferee has otherwise complied with any conditions for transfer
set forth in the Loan and Servicing Agreement, dated as of September 12, 2013,
by and among NF Investment Corp., as the transferor and as the servicer, NFIC
SPV LLC, as the borrower, Citibank, N.A. as the administrative agent and as the
collateral agent, each of the Conduit Lenders, Liquidity Banks, Institutional
Lenders and Lender Agents from time to time party thereto, Citibank, N.A., as
the lead arranger, and Wells Fargo Bank, National Association, as the account
bank, backup servicer, as the collateral custodian and as the collateral
administrator, (g) the purchaser is not acquiring a Note, directly or
indirectly, for or on behalf of an employee benefit plan or other retirement
arrangement subject to the Employee Retirement Income Security Act of 1974, as
amended, and/or Section 4975 of the Internal Revenue Code of 1986, as amended,
or any entity, the assets of which would be deemed plan assets under
Section 3(42) of ERISA and the Department of Labor regulations set forth at 29
C.F.R. §2510.3–101; unless Prohibited Transaction Class Exemption (“PTCE”)
84–14, PTCE 90–1, PTCE 91–38, PTCE 95–60 or PTCE 92–23 or some other applicable
prohibited transaction exemption is applicable such that the acquisition and
holding of such Note will not constitute or result in a non-exempt prohibited
transaction under Title I of ERISA or Section 4975 of the Code and (h) the
purchaser is a U.S. Person, as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code of 1986, as amended.

 

Ex. N-2



--------------------------------------------------------------------------------

 

Very truly yours,

 

Print Name of Transferee

By:

 

 

 

Responsible Officer

 

Ex. N-3



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF POWER OF ATTORNEY

NF INVESTMENT CORP.

[                    ] [    ], 2013

This Power of Attorney is executed and delivered by NF Investment Corp., as the
Transferor and as the Servicer under the Loan and Servicing Agreement (each as
defined below), to Citibank, N.A., as the Administrative Agent and as the
Collateral Agent (each as defined below) under the Loan and Servicing Agreement
(in such capacity, the “Attorney”), pursuant to that certain Loan and Servicing
Agreement, dated as of September 12, 2013 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among NFIC SPV LLC, as the borrower (in such capacity, the “Borrower”),
NF Investment Corp., as the transferor (in such capacity, the “Transferor”) and
as the servicer (in such capacity, the “Servicer”), Citibank, N.A., as the
administrative agent (in such capacity, the “Administrative Agent”) and as the
collateral agent (in such capacity, the “Collateral Agent”), each of the Conduit
Lenders, Liquidity Banks, Institutional Lenders and Lender Agents from time to
time party thereto, Citibank, N.A., as the lead arranger, and Wells Fargo Bank,
National Association, as the account bank, as the backup servicer, as the
collateral custodian and as the collateral administrator. Capitalized terms used
but not defined herein shall have the meanings provided in the Loan and
Servicing Agreement.

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from Servicer as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Servicer
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by
Servicer until all obligations of the Borrower under the Transaction Documents
have been indefeasibly paid in full and Attorney has provided its written
consent thereto (which consent shall not be unreasonably withheld or delayed).

NF Investment Corp., as the Servicer, hereby irrevocably constitutes and
appoints Attorney (and all officers, employees or agents designated by
Attorney), solely in connection with the enforcement of the rights and remedies
of the Administrative Agent, the Collateral Agent, the Lenders, the Lender
Agents and the other Secured Parties under the Loan and Servicing Agreement and
in connection with notifying Obligors of the Secured Parties’ interest in the
Collateral Portfolio pursuant to Section 5.01(dd) of the Loan and Servicing
Agreement, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the Servicer’s
place and stead and at the Servicer’s expense and in the Servicer’s name or in
Attorney’s own name, from time to time in Attorney’s discretion, to take

 

Ex. O-1



--------------------------------------------------------------------------------

any and all appropriate action and to execute and deliver any and all documents
and instruments that may be necessary or desirable to exercise the rights of the
Servicer under the Loan and Servicing Agreement and the other Transaction
Documents, and, without limiting the generality of the foregoing, hereby grants
to Attorney the power and right, on its behalf, without notice to or assent by
it, to do the following in connection with exercising the rights of the Servicer
under the Loan and Servicing Agreement: (a) open mail for Servicer, and ask,
demand, collect, give acquittances and receipts for, take possession of, or
endorse and receive payment of, any checks, drafts, notes, acceptances, or other
instruments for the payment of moneys due, and sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, and notices, in each case in
connection with the Collateral Portfolio; (b) effect any repairs to any of the
Collateral Portfolio, or continue or obtain any insurance with respect to the
Collateral Portfolio and pay all or any part of the premiums therefor and costs
thereof, and make, settle and adjust all claims under such policies of
insurance, and make all determinations and decisions with respect to such
policies; (c) pay or discharge any taxes, Liens, or other encumbrances levied or
placed on or threatened against the Collateral Portfolio; (d) to the extent
related to the Collateral Portfolio and the transactions contemplated by the
Transaction Documents, defend any suit, action or proceeding brought against
Servicer with respect to the Collateral Portfolio if Servicer does not defend
such suit, action or proceeding or if Attorney reasonably believes that it is
not pursuing such defense in a manner that will maximize the recovery to
Attorney with respect to the Collateral Portfolio, and settle, compromise or
adjust any suit, action, or proceeding described above and, in connection
therewith, give such discharges or releases as Attorney may deem appropriate;
(e) file or prosecute any claim, litigation, suit or proceeding in any court of
competent jurisdiction or before any arbitrator, or take any other action
otherwise deemed appropriate by Attorney for the purpose of collecting any and
all such moneys due to Servicer with respect to the Collateral Portfolio
whenever payable and to enforce any other right in respect of the Collateral
Portfolio; (f) sell, transfer, pledge, make any agreement with respect to, or
otherwise deal with the Collateral Portfolio, and execute, in connection with
such sale or action, any endorsements, assignments or other instruments of
conveyance or transfer in connection therewith; (g) to give any necessary
receipts or acquittance for amounts collected or received under the Loan and
Servicing Agreement; (h) to make all necessary transfers of the Collateral
Portfolio in connection with any such sale or other disposition made pursuant to
the Loan and Servicing Agreement; (i) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition of the Collateral Portfolio,
the Servicer hereby ratifying and confirming all that such Attorney (or any
substitute) shall lawfully do or cause to be done hereunder and pursuant hereto;
(j) to send such notification forms as the Attorney deems appropriate to give
notice to Obligors of the Secured Parties’ interest in the Collateral Portfolio;
(k) to sign any agreements, orders or other documents in connection with or
pursuant to any Transaction Document; and (l) to cause the certified public
accountants then engaged by the Servicer to prepare and deliver to the Attorney
at any time and from time to time, promptly upon Attorney’s request, any reports
required to be prepared by or on behalf of the Servicer or Borrower under the
Transaction Documents, all as though Attorney were the absolute owner of the
Collateral Portfolio for all purposes, and to do, at Attorney’s option and
Servicer’s expense, at any time or

 

Ex. O-2



--------------------------------------------------------------------------------

from time to time, all acts and other things that Attorney reasonably deems
necessary to perfect, preserve or realize upon the Collateral Portfolio and the
Liens of the Collateral Agent, for benefit of the Secured Parties, thereon
(including without limitation the execution and filing of UCC financing
statements and continuation statements), all as fully and effectively as
Servicer might do. Servicer hereby ratifies, to the extent permitted by law, all
that said attorneys shall lawfully do or cause to be done by virtue hereof.

[Remainder of Page Left Intentionally Blank]

 

Ex. O-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by the Servicer, and the
Servicer has caused its seal to be affixed pursuant to the authority of its
managers and/or members as of the date first written above.

 

NF INVESTMENT CORP.

By:

 

 

 

Name:

 

Title:

Sworn to and subscribed before

me this [                    ] [    ], 2013:

 

 

Notary Public

 

Ex. O-4



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF POWER OF ATTORNEY

NFIC SPV LLC

[                    ] [            ], 2013

This Power of Attorney is executed and delivered by NFIC SPV LLC, as the
Borrower under the Loan and Servicing Agreement (as defined below), to Citibank,
N.A., as the Administrative Agent and as the Collateral Agent (each as defined
below) under the Loan and Servicing Agreement (in such capacity, the
“Attorney”), pursuant to that certain Loan and Servicing Agreement, dated as of
September 12, 2013 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among NFIC SPV LLC, as
the borrower (in such capacity, the “Borrower”), NF Investment Corp., as the
transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Citibank, N.A., as the administrative agent (in such
capacity, the “Administrative Agent”) and as the collateral agent (in such
capacity, the “Collateral Agent”), each of the Conduit Lenders, Liquidity Banks,
Institutional Lenders and Lender Agents from time to time party thereto,
Citibank, N.A., as the lead arranger, and Wells Fargo Bank, National
Association, as the account bank, as the backup servicer, as the collateral
custodian and as the collateral administrator. Capitalized terms used but not
defined herein shall have the meanings provided in the Loan and Servicing
Agreement.

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from Borrower as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Borrower
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by
Borrower until all obligations of the Borrower under the Transaction Documents
have been indefeasibly paid in full and Attorney has provided its written
consent thereto (which consent shall not be unreasonably withheld or delayed).

NFIC SPV LLC hereby irrevocably constitutes and appoints Attorney (and all
officers, employees or agents designated by Attorney), solely in connection with
the enforcement of the rights and remedies of the Administrative Agent, the
Collateral Agent, the Lenders, the Lender Agents and the other Secured Parties
under the Loan and Servicing Agreement and in connection with notifying Obligors
of the Secured Parties’ interest in the Collateral Portfolio pursuant to
Section 5.01(dd) of the Loan and Servicing Agreement, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the Borrower’s place and stead and at the Borrower’s
expense and in the Borrower’s name or in Attorney’s own name, from time to time
in Attorney’s discretion, to take any and all appropriate action and to execute
and deliver any and all documents and instruments that may

 

Ex. P-1



--------------------------------------------------------------------------------

be necessary or desirable to accomplish the purposes of the Loan and Servicing
Agreement and the other Transaction Documents, and, without limiting the
generality of the foregoing, hereby grants to Attorney the power and right, on
its behalf, without notice to or assent by it, to do the following: (a) open
mail for Borrower, and ask, demand, collect, give acquittances and receipts for,
take possession of, or endorse and receive payment of, any checks, drafts,
notes, acceptances, or other instruments for the payment of moneys due, and sign
and endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, and
notices; (b) effect any repairs to any of the Borrower’s assets, or continue or
obtain any insurance and pay all or any part of the premiums therefor and costs
thereof, and make, settle and adjust all claims under such policies of
insurance, and make all determinations and decisions with respect to such
policies; (c) pay or discharge any taxes, Liens, or other encumbrances levied or
placed on or threatened against the Borrower or the Borrower’s property; (d) to
the extent related to the Collateral Portfolio and the transactions contemplated
by the Transaction Documents, defend any suit, action or proceeding brought
against Borrower if Borrower does not defend such suit, action or proceeding or
if Attorney reasonably believes that it is not pursuing such defense in a manner
that will maximize the recovery to Attorney, and settle, compromise or adjust
any suit, action, or proceeding described above and, in connection therewith,
give such discharges or releases as Attorney may deem appropriate; (e) file or
prosecute any claim, litigation, suit or proceeding in any court of competent
jurisdiction or before any arbitrator, or take any other action otherwise deemed
appropriate by Attorney for the purpose of collecting any and all such moneys
due to Borrower whenever payable and to enforce any other right in respect of
the Borrower’s property; (f) sell, transfer, pledge, make any agreement with
respect to, or otherwise deal with, any of the Borrower’s property, and execute,
in connection with such sale or action, any endorsements, assignments or other
instruments of conveyance or transfer in connection therewith; (g) to give any
necessary receipts or acquittance for amounts collected or received under the
Loan and Servicing Agreement; (h) to make all necessary transfers of the
Collateral Portfolio in connection with any such sale or other disposition made
pursuant to the Loan and Servicing Agreement; (i) to execute and deliver for
value all necessary or appropriate bills of sale, assignments and other
instruments in connection with any such sale or other disposition of the
Collateral Portfolio, the Borrower hereby ratifying and confirming all that such
Attorney (or any substitute) shall lawfully do or cause to be done hereunder and
pursuant hereto; (j) to send such notification forms as the Attorney deems
appropriate to give notice to Obligors of the Secured Parties’ interest in the
Collateral Portfolio; (k) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document; and (l) to cause the
certified public accountants then engaged by the Borrower to prepare and deliver
to the Attorney at any time and from time to time, promptly upon Attorney’s
request, any reports required to be prepared by or on behalf of the Borrower
under the Transaction Documents, all as though Attorney were the absolute owner
of the Borrower’s property for all purposes, and to do, at Attorney’s option and
Borrower’s expense, at any time or from time to time, all acts and other things
that Attorney reasonably deems necessary to perfect, preserve or realize upon
the Collateral Portfolio and the Liens of the Collateral Agent, for the benefit
of the Secured Parties, thereon (including without limitation the execution and
filing of UCC financing statements and continuation statements), all as fully
and effectively as Borrower might do. Borrower hereby ratifies, to the extent
permitted by law, all that said attorneys shall lawfully do or cause to be done
by virtue hereof.

 

Ex. P-2



--------------------------------------------------------------------------------

[Remainder of Page Left Intentionally Blank]

 

Ex. P-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Power of Attorney is executed by the Borrower, and the
Borrower has caused its seal to be affixed pursuant to the authority of its
directors and/or members as of the date first written above.

 

NFIC SPV LLC

By:

 

 

 

Name:

Title:

Sworn to and subscribed before

me this [                    ] [            ], 2013:

 

 

Notary Public

 

Ex. P-4



--------------------------------------------------------------------------------

EXHIBIT Q

FORM OF SERVICER’S CERTIFICATE

(LOAN ASSET REGISTER)

[            ] [            ], 20[    ]

This Servicer’s Certificate is delivered pursuant to the provisions of
Section 5.04(m) of the Loan and Servicing Agreement, dated as of September 12,
2013 (as amended, modified, waived, supplemented or restated from time to time,
the “Loan and Servicing Agreement”), by and among NFIC SPV LLC, as the borrower,
NF Investment Corp., as the transferor and as the servicer (in such capacity,
the “Servicer”), Citibank, N.A., as the administrative agent (in such capacity,
the “Administrative Agent”) and as the collateral agent (in such capacity, the
“Collateral Custodian”), each of the Conduit Lenders, Liquidity Banks,
Institutional Lenders and Lender Agents from time to time party thereto,
Citibank, N.A., as the lead arranger, and Wells Fargo Bank, National
Association, as the account bank, as the backup servicer (in such capacity, the
“Backup Servicer”), as the collateral custodian (in such capacity, the
“Collateral Custodian”) and as the collateral administrator. Capitalized terms
used and not otherwise defined herein shall have the meanings provided in the
Loan and Servicing Agreement. This Servicer’s Certificate relates to the Loan
Asset Register set forth on the attached Schedule A.

 

  A. NF Investment Corp. is the Servicer under the Loan and Servicing Agreement.

 

  B. The undersigned hereby certifies to the Administrative Agent, the
Collateral Agent, the Collateral Custodian, the Backup Servicer, the Lenders,
the Lender Agents and the other Secured Parties that all of the foregoing
information and all of the information set forth on the attached Schedule A is
true, complete and accurate in all respects as of the date hereof.

[Remainder of Page Left Intentionally Blank]

 

Ex. Q-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Servicer’s Certificate to be
duly executed as of the date first written above.

 

NF INVESTMENT CORP.,

        as the Servicer

By:

 

 

 

Name:

Title:

 

Ex. Q-2



--------------------------------------------------------------------------------

SCHEDULE A

to Exhibit Q

LOAN ASSET REGISTER

(See attached)

 

Ex. Q-3



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF TAX CERTIFICATE

Reference is hereby made to the Loan and Servicing Agreement dated as of
September 12, 2013 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among NFIC SPV LLC, as
the borrower, NF Investment Corp., as the transferor and as the servicer,
Citibank, N.A., as the administrative agent and as the collateral agent, each of
the Conduit Lenders, Liquidity Banks, Institutional Lenders and Lender Agents
from time to time party thereto, Citibank, N.A., as the lead arranger, and Wells
Fargo Bank, National Association, as the account bank, as the backup servicer,
as the collateral custodian and as the collateral administrator. Capitalized
terms used but not defined herein shall have the meanings provided in the Loan
and Servicing Agreement.

The undersigned hereby certifies the following on behalf of
                    (the “Non-U.S. Lender”):

1. The Non-U.S. Lender is not a bank for purposes of section 881(c)(3)(A) of the
Code;

2. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower (within
the meaning of section 871(h)(3)(B) of the Code); and

3. The Non-U.S. Lender is not a controlled foreign corporation related to the
Borrower (within the meaning of section 881(c)(3)(C) of the Code).

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Non-U.S. Lender.

 

 

   

 

  Title:     Date   [Insert Name of Non-U.S. Lender]      

 

Ex. R-1



--------------------------------------------------------------------------------

EXHIBIT S

FORM OF COMPLIANCE CERTIFICATE

(Required Asset Coverage Ratio)

[Date]

Citibank, N.A.

    as the Administrative Agent

390 Greenwich Street

New York, New York 10013

Attention: Mr. Brett Bushinger, Vice President

Facsimile No.: (646) 308-6744

Email: brett.bushinger@citi.com

With a copy to:

Citibank, N.A.,

750 Washington Boulevard

Stamford, Connecticut 06901

Attention: Mr. Robert Kohl, Director

Facsimile No.: (914) 274-9038

Email: robert.kohl@citi.com

Re:    Loan and Servicing Agreement dated as of September 12, 2013

Ladies and Gentlemen:

This Compliance Certificate is delivered to you pursuant to Section 6.08(i) of
that certain Loan and Servicing Agreement, dated as of September 12, 2013 (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), NFIC SPV LLC, as the borrower, NF Investment Corp.,
as the transferor and as the servicer (in such capacity, the “Servicer”),
Citibank, N.A., as the administrative agent (in such capacity, the
“Administrative Agent”) and as the collateral agent, each of the Conduit
Lenders, Liquidity Banks, Institutional Lenders and Lender Agents from time to
time party thereto, Citibank, N.A., as the lead arranger, and Wells Fargo Bank,
National Association, as the account bank, as the backup servicer, as the
collateral custodian and as the collateral administrator. Capitalized terms used
but not defined herein shall have the meanings provided in the Loan and
Servicing Agreement.

The undersigned hereby certifies to the Administrative Agent that the Servicer
is in compliance with the Required Asset Coverage Ratio for the fiscal quarter
ending [            ].

 

Ex. S-1



--------------------------------------------------------------------------------

The undersigned certifies that all information contained herein is true and
correct as of the date hereof.

[Remainder of Page Intentionally Left Blank]

 

Ex. S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.

 

NF INVESTMENT CORP.,

as the Servicer

By:

 

 

 

Name:

 

Title:

 

Ex. S-2